  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 1 of 165



Robert A. Weikert (Bar No. 121146)
rweikert@nixonpeabody.com
Andrew H. Winetroub (Bar No. 291847)
awinetroub@nixonpeabody.com
NIXON PEABODY LLP
                          32nd Floor
One Embarcadero Center, 32nd
San Francisco, California 94111-3600
Tel: (415) 984-8200
Fax: (866) 294-8300

David L. May (Admitted Pro Hac Vice)
                                 Vice)
dmay@nixonpeabody.com
Jennette
Jenrette W. Psihoules (Admitted Pro Hac Vice)
jpsihoules@nixonpeabody.com
NIXON PEABODY LLP
799 9th Street NW
Washington, DC 20001-4501
Tel: (202) 585-8000
Fax: (202) 585-8080

Attorneys for
           for Plaintiff
               Plaintiff
BANDAI NAMCO Entertainment America Inc.

                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               SAN FRANCISCO DIVISION


BANDAI NAMCO ENTERTAINMENT                      Case No.: 3:19-cv-05898-VC
AMERICA INC.,
                                                FIRST AMENDED COMPLAINT FOR:
                      Plaintiff,
                                                1.   Trademark Infringement under the
       vs.
       vs.                                           Lanham Act (15 U.S.C. § 1114(1)(a));

ATGAMES HOLDINGS, LTD.; and DOES 1              2.   Counterfeiting under the Lanham Act
through 50,                                          (15 U.S.C. § 1114(1)(a) and § 1116(d));

                      Defendants.               3.   Copyright Infringement under the
                                                     Copyright Act (17 U.S.C. § 501(a));
ATGAMES HOLDINGS, LTD.,
                                                4.   Unfair Competition and False
                      Counter-Claimant,              Designation of Origin under the
                                                     Lanham Act (15 U.S.C.
       vs.
       vs.                                           § 1125(a)(1)(A));

BANDAI NAMCO ENTERTAINMENT                      5.   False Advertising under the Lanham
AMERICA INC.,                                        Act (15 U.S.C. § 1125(a)(1)(B));

                      Counter-Defendant.        6.   California Unfair Competition (Cal.
                                                     Bus. & Prof. Code §§ 17200 et seq.);


                              FIRST AMENDED COMPLAINT
                                                                 Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 2 of 165



                                                     7.   California False Advertising (Cal. Bus.
                                                          & Prof. Code §§ 17500 et seq.); and

                                                     8.   Breach of Contract

                                                     JURY TRIAL DEMANDED



       1.      Plaintiff, BANDAI NAMCO Entertainment America Inc. ("BNEA"),
                                                                  (“BNEA”), brings this

first amended complaint (hereinafter "Complaint")
                                     “Complaint”) against Defendant AtGames Holdings, Ltd.

(“AtGames”), and Defendants DOES 1 through 50 (together with AtGames, "Defendants"),
("AtGames"),                                                          “Defendants”), for

injunctive relief and monetary damages as well as such other relief as specified herein for (i)

Trademark Infringement under the Lanham Act (15 U.S.C. § 1114(1)(a)); (ii) Counterfeiting

under the Lanham Act (15 U.S.C. §§ 1114(1)(a) and 1116(d)); (iii) Copyright Infringement under

the Copyright Act (17 U.S.C. § 501(a)); (iv) Unfair Competition and False Designation of Origin

under the Lanham Act (15 U.S.C. § 1125(a)(1)(A)); (v) False Advertising under the Lanham Act

(15 U.S.C. § 1125(a)(1)(B)); (vi) California Unfair Competition (Cal. Bus. & Prof. Code

§§ 17200 et seq.); (vii) California False Advertising (Cal. Bus. & Prof. Code §§ 17500 et seq.);

and (viii) Breach of Contract.

       2.                                                                        parties’
               BNEA brings this Complaint pursuant to and in accordance with the parties'

Stipulation Consenting to Filing of Amended Complaint and Related Pleading Matters. Dkt. No.

47. As set forth therein, the parties'
                              parties’ agreed that BNEA shall "file
                                                              “file its Amended Complaint prior to

and in lieu of responding to AtGames'
                             AtGames’ currently asserted Counterclaims . . . ."
                                                                             .” Id. As such,

BNEA asserts herein, inter alia, any causes of action that it could and would have filed in

            AtGames’ currently asserted Counterclaims [Dkt. No. 34] but for the parties'
response to AtGames'                                                            parties’

agreement to permit the filing of this Complaint instead in the interest of efficiency and judicial

economy. See Dkt. No. 47.

                                             PARTIES

       2.      Plaintiff BNEA is a Delaware corporation with its principal place of business

located in Santa Clara, California.

                                            2
                                 FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 3 of 165



       3.      BNEA is informed and believes and on that basis alleges that Defendant AtGames

Holdings, Ltd. is a corporation formed under the laws of the British Virgin Islands, with its

principal place of business located in Taipei, Taiwan. BNEA is further informed and believes and

on that basis alleges that Defendant AtGames has facilities and operations in El Segundo,

California.

       4.      BNEA brings this Complaint against Defendants DOES 1 through 50 under

fictitious names. Their true names and capacities, whether individual, corporate, associate, or

otherwise, are unknown to BNEA. When BNEA ascertains their true names and capacities, it

will amend this Complaint to insert the true name and capacity of each fictitiously named
Defendant. BNEA is informed and believes and on that basis alleges that each fictitiously named

Defendant is legally responsible in some manner for the occurrences alleged in this Complaint.

       5.      BNEA is informed and believes and on that basis alleges that, at all times relevant

to this Complaint, Defendants, and each of them, were the agents, servants, employees, alter egos,

successors-in-interest, subsidiaries, affiliated companies or corporations, and joint ventures of

each other Defendant. BNEA further alleges on information and belief that each of the

Defendants acted in concert with, and with the consent of, each of the other Defendants, and that

each of the Defendants ratified or agreed to accept the benefits of the conduct of each of the

Defendants, and did accept the benefits of conduct of each of the Defendants. For the remainder

of this Complaint, all references to AtGames include DOES 1 through 50.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over BNEA's
                                                               BNEA’s claims pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the Lanham

Act, 15 U.S.C. §§ 1114, 1116, and 1125(a), and the Copyright Act, 17 U.S.C. § 501(a). In

addition, supplemental jurisdiction over the related state law claims is conferred upon this Court

by 28 U.S.C. § 1367(a).

       7.      BNEA is informed and believes and on that basis alleges that this Court has

personal jurisdiction over Defendants because Defendants have regularly transacted, and continue

                                           3
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 4 of 165



to transact, business in this State; contract to supply goods and/or services in this State; are

causing injury by acts in this State; and engage in other persistent courses of conduct and/or

derive substantial revenue from goods used or consumed, or services rendered, in this State.

        8.       BNEA is informed and believes and on that basis alleges that AtGames has its

primary United States office in this State and otherwise has sufficient minimum contacts with this

State, through at least the promotion, advertising, marketing, offering for sale and/or sale of the

Licensed Products (as defined infra) within this State as well as contractual relations with

Plaintiff in this State, such that this Court has personal jurisdiction over Defendant.

        9.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a
substantial part of the acts complained of herein occurred in this judicial district, certain of the

claims at issue in this action arise out of or relate to contracts that oblige these parties to litigate

disputes thereunder in this judicial district, and Defendants are subject to personal jurisdiction in

this judicial district.

                                 INTRADISTRICT ASSIGNMENT

        10.      The above-captioned action has been assigned to the San Francisco Division, and

there has been no objection from the parties as to that assignment. Further, since this action

concerns, in substantial part, BNEA's
                               BNEA’s intellectual property rights, Civil L.R. 3-2(c) provides that

this case is subject to assignment on a district-wide basis, including the San Francisco Division.

Accordingly, maintaining this action in the San Francisco Division is proper pursuant to Civil

L.R. 3-2(c).

                                    FACTUAL BACKGROUND

                   BANDAI NAMCO and its Successful PAC-MAN
                   BANDAI                          PAC-MAN Video Game

        11.      BNEA is an affiliate of BANDAI NAMCO Entertainment Inc. ("BNEI"
                                                                         (“BNEI” and,

together with BNEA, "BANDAI
                    “BANDAI NAMCO"),
                            NAMCO”), a world renowned video game developer and

publisher with its headquarters in Tokyo, Japan.

        12.      BANDAI NAMCO, through its predecessors and its global network of affiliates

and licensees, has developed, published and distributed numerous highly successful and popular

                                             4
                                  FIRST AMENDED COMPLAINT
                                                                          Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 5 of 165



video game franchises, including Tekken®, PAC-MAN®, Dig Dug®, Galaga®, Galaxian®,

Soulcalibur®, and Ace Combat®, among a number of others. It is consistently ranked among the

top ten video game publishers in the world as well as listed as one of the largest video game

companies in terms of revenue. See articles attached hereto as Exhibit 1.

       13.                    NAMCO’s most well-known and most played video game
               Perhaps BANDAI NAMCO's

franchise of all time is PAC-MAN, a maze-based arcade game originally developed and released

in 1980. In the PAC-MAN game, the player controls the PAC-MAN character, who must eat all

the dots inside an enclosed maze while avoiding four colored ghosts.

       14.     Almost immediately upon release, PAC-MAN become an arcade game classic

drawing a cult-like following and remains to this day one of the highest grossing video games of

all time. See articles attached hereto as Exhibit 1.

       15.     As a result of the widespread success and popularity of the PAC-MAN game since

its release, the PAC-MAN mark and brand have obtained valuable fame, reputation and goodwill

among the purchasing public worldwide.

 The Development of
                 of Ms. PAC-MAN
                        PAC-MAN and Relationship between GCC
                                                         GCC and BANDAI
                                                                 BANDAI NAMCO

       16.     BNEA is informed and believes and on that basis alleges that, in or around 1981, a

small group of former students from the Massachusetts Institute of Technology (MIT), including

but not limited to Kevin G. Curran ("Curran"),
                                   (“Curran”), Douglas B. Macrae, and John Tylko, Jr., under

the entity General Computer Corporation ("GCC"),
                                        (“GCC”), developed an enhancement kit for the
original PAC-MAN game titled Crazy Otto, which later became Ms. PAC-MAN.

       17.     BNEA is informed and believes and on that basis alleges that during that same

year, GCC began discussions with the U.S. distributor of PAC-MAN at the time (i.e., Midway

Mfg. and Bally Manufacturing Corporation and any affiliated or subsidiary companies of such

entities (collectively "Midway"))
                       “Midway”)) for the sale of Ms. PAC-MAN, which at the time was still titled

Crazy Otto. BNEA is further informed and believes and on that basis alleges that GCC and

Midway ultimately worked together to create the Ms. PAC-MAN game, as a sequel to PAC-

MAN.

                                           5
                                FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 6 of 165



       18.     BNEA is informed and believes and on that basis alleges that, on October 29,

1981, GCC and Midway entered into an agreement whereby GCC assigned to Midway all right,

title and interest in and to Ms. PAC-MAN, including all trademarks and copyrights throughout

the world, in consideration for royalty payments for the sale of the Ms. PAC-MAN game (the

“Midway 1981 Agreement").
"Midway      Agreement”).

       19.     In or around the end of 1981, Midway published the Ms. PAC-MAN video game

in the U.S.

       20.     Since its release, Ms. PAC-MAN has been widely popular around the world. It

has also been rated as one of the greatest video games of all time and one of the most successful
arcade games ever made. See articles attached hereto as Exhibit 1.

       21.     BNEA is informed and believes and on that basis alleges that, shortly after its

release, a dispute arose between GCC and Midway relating to Midway's
                                                            Midway’s manufacture and sale of

Ms. PAC-MAN and the Midway 1981 Agreement, among other matters, that resulted in

litigation. BNEA is further informed and believes on that basis alleges that GCC and Midway

settled the dispute pursuant to a settlement agreement effective as of October 5, 1983 (the

“Midway 1983 Agreement").
"Midway      Agreement”).

       22.     Around the same time, GCC entered into an agreement with Namco Limited and

Namco America, Inc. (collectively, "Namco"),
                                   “Namco”), effective as of October 14, 1983 (the "Namco
                                                                                   “Namco

1983 Agreement"),
     Agreement”), relating to the Midway 1983 Agreement and assigning all rights it still had in
and to Ms. PAC-MAN to Namco.

       23.     In or around 1987, Midway assigned to Namco all right, title and interest it had in

and to Ms. PAC-MAN, as a result of the Midway 1983 Agreement.

       24.     In August 2018, BANDAI NAMCO and the successors in interest to GCC (Kevin

Curran, Douglas B. Macrae, Gerald D. Hosier and John Tylko, Jr., collectively, the "GCC
                                                                                   “GCC

Successors”) began negotiating an arrangement to finally resolve their relationship created under
Successors")

the 1983 Agreement and subsequent agreement entered into in or around 2008 (collectively, the

“GCC Agreements")
"GCC Agreements”) with respect to Ms. PAC-MAN.

                                           6
                                FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 7 of 165



       25.     Over the course of a year, until late August 2019, BANDAI NAMCO and the

GCC Successors continued to engage in active discussions relating to the GCC Agreements and

Ms. PAC-MAN. In late August 2019, the relevant parties were close to reaching an agreement as

to terms and a formal written agreement was circulated and signed by most if not all of the GCC

Successors.

       26.     As a result of AtGames'
                              AtGames’ conduct (as set forth infra), the negotiated agreement

between BANDAI NAMCO and the GCC Successors to fully and finally resolve the issues

addressed in the GCC Agreements, and the terms the parties had already agreed to, was not

consummated.
                            PAC-MAN and the Ms. PAC-MAN
                        Ms. PAC-MAN             PAC-MAN Property

       27.     BNEI owns any and all intellectual property rights related to the Ms. PAC-MAN

franchise, including without limitation, all rights to the game, characters, designs, likenesses,

visual representations, copyrights, character names, trademarks, and any other rights contained

and/or incorporated in the Ms. PAC-MAN video game (collectively hereinafter, the "Ms.
                                                                                 “Ms. PAC-

MAN Property”).
    Property").

       28.     Currently, pursuant to agreements with BNEI, BNEA has exclusive rights in and

to the Ms. PAC-MAN Property, and BNEA is exclusively authorized to, among other things,

grant sublicenses to third parties to use the Ms. PAC-MAN Property, in connection with the

development, manufacture, distribution, sale, advertising and promotion of a wide variety of
products and services, including but not limited to video games, apparel, accessories, head wear,

foot wear, bags, home goods, stationary, collectibles, statues, books (excluding strategy guides),

comics, food and drink, lottery, advertising, premiums, toys, portable handhelds, plug-n-play

devices, tabletop games, card games, merchandise sold or provided directly or indirectly to

consumers as "amusement
             “amusement prizes,"
                        prizes,” mall events, and advertising (limited to print, television, radio,

and internet) and any ancillary materials, within at least North America, Central America and

South America.



                                           7
                                FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 8 of 165



       29.     BNEI, and its affiliates and predecessors in interest, including but not limited to

BNEA, have exclusively used the mark Ms. PAC-MAN (hereinafter the "Ms.
                                                                  “Ms. PAC-MAN

Mark”) and other related marks in connection with their various goods and services over a
Mark")

lengthy and extended period of time and, thereby, have acquired valuable rights and goodwill in

and to such marks.

       30.     BNEI is the owner of, inter alia, U
                                                 U.S.
                                                  .S. Trademark Registration No. 1,279,066 for

the mark Ms. PAC-MAN, having an effective filing date of July 21, 1982, and directed to "Coin-
                                                                                        “Coin-

Operated and Non-Coin-Operated Electronic Amusement Apparatus for
                                                               for Playing a Game on a

Video
Video Output Display"
             Display” in Class 28 (hereinafter the "Ms.
                                                   “Ms. PAC-MAN Trademark Registration").
                                                                          Registration”).
A true and correct copy of the registration certificate for the Ms. PAC-MAN Trademark

Registration is attached hereto and incorporated herein by reference as Exhibit 2.

       31.     Further, BNEI is the owner of U.S. Copyright Registration No. PA 140-275 for the

audiovisual work titled "Ms.
                        “Ms. PAC-MAN"
                             PAC-MAN” covering the Ms. PAC-MAN video game (the "Ms.
                                                                               “Ms.

PAC-MAN Game Copyright Registration").
                       Registration”). A true and correct copy of the registration

certificate for the Ms. PAC-MAN Game Copyright is attached hereto and incorporated herein by

reference as Exhibit 3.

       32.     BNEI is also the owner of, inter alia, the works set forth in the following

additional U.S. Copyright Registrations related to Ms. PAC-MAN:

              •   U.S. Copyright Registration No. VA 116-103 for the work entitled "Ms.
                                                                                    “Ms. PAC-
                   MAN”;
                   MAN";

              •   U.S. Copyright Registration No. VA 134-951 for the work entitled "Ms.
                                                                                    “Ms. PAC-

                   MAN”;
                   MAN";

              •   U.S. Copyright Registration No. VA 555-101 for the work titled "PAC-MAN
                                                                                  “PAC-MAN

                   Characters and Log Style Guide;

              •   U.S. Copyright Registration No. VA 104-383 for the work entitled "Ms.
                                                                                    “Ms. PAC-

                   MAN Pal pajama bag and pillow [style no. 8507]”;
                                                            8507]";



                                           8
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 9 of 165



                •   U.S. Copyright Registration No. VA 104-386 for the work entitled "Ms.
                                                                                      “Ms. PAC-

                     MAN puppet [style no. 8506]”;
                                           8506]";

                •   U.S. Copyright Registration No. VA 115-909 for the work titled "Ms.
                                                                                    “Ms. PAC-

                     MAN: an activity book";
                                      book”;

                •   U.S. Copyright Registration No. TX 1-248-562 for the work titled "Ms.
                                                                                      “Ms. PAC-

                     MAN’s prize pupil";
                     MAN's       pupil”;

                •   U.S. Copyright Registration No. VA 134-220 for the work titled "Ms.
                                                                                    “Ms. PAC-

                         game”;
                     MAN game";

                •   U.S. Copyright Registration No. VA 1-155-762 for the work titled "Ms.
                                                                                      “Ms. PAC-
                     MAN/Galaga operator's
                                operator’s manual";
                                           manual”; and

                •                                                                    “25th
                     U.S. Copyright Registration No. VA 1-352-904 for the work titled "25th

                                                            Operator’s Manual".
                     Anniversary PAC-MAN/Ms. PAC-MAN/GALAGA Operator's Manual”.

True and correct copies of the registration certificates for the above referenced copyright

registrations are attached hereto and incorporated herein by reference as Exhibit 4. The

foregoing copyright registrations collectively with the Ms. PAC-MAN Game Copyright

Registration are hereinafter referred to as the "Ms.
                                                “Ms. PAC-MAN Copyright Registrations"
                                                                       Registrations” and

the works embodied therein are hereinafter referred to as the "Ms.
                                                              “Ms. PAC-MAN Copyrights”.
                                                                           Copyrights".

          33.   BNEA has exclusive rights to use the Ms. PAC-MAN Mark and to reproduce,

distribute, display, perform, create derivative works of and/or use the Ms. PAC-MAN Copyrights,
as well as to enforce the Ms. PAC-MAN Mark and Ms. PAC-MAN Copyrights in the United

States.

          34.   When any third party seeks a license to develop merchandise incorporating any

BNEA Property, they are required to complete and submit to BNEA a Merchandise License

Proposal Worksheet (the "License Proposal").11 Since at least 2016, each License Proposal form
                        “License Proposal”).

has included the following text at the bottom of every page:



11 The License Proposal template in use in 2016 contained certain immaterial differences,
                          “License Proposal Worksheet."
   including being titled "License          Worksheet.”
                                            9
                                 FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 10 of 165



                 DISCLAIMER: This worksheet is non-binding, for informational
                 purposes only and does not constitute an authorization, offer,
                 acceptance of an offer, or agreement of any kind. Use of any BNEA
                 trademarks, copyrights, patents or other intellectual property rights
                 without a long form license agreement fully executed by an
                 authorized representative of BNEA is a violation of our valuable
                 intellectual property rights which we vigorously defend to the fullest
                 extent of the law and may also be a violation of criminal statutes. In
                 the absence of any agreement to the contrary, BNEA cannot
                 guarantee that any information, documents, or materials submitted in
                 connection with any licensing request will be kept confidential or
                 that similar information has not already been developed or obtained
                 by BNEA, or will not be developed or obtained by BNEA, in the
                 future (the "Disclaimer").
                             “Disclaimer”).
                                BNEA’s Relationship with AtGames
                                BNEA's

         35.     BNEA is informed and believes and on that basis alleges that AtGames develops,

manufactures, and sells, among other things, versions of classic video games.

         36.     BNEA is informed and believes and on that basis alleges that, in or around June

      AtGames’ CEO, Ping-Kang Hsiung ("Hsiung"),
2012, AtGames'                       (“Hsiung”), first contacted BNEA seeking to obtain a

license to exploit BANDAI NAMCO's
                          NAMCO’s valuable intellectual property, through various "plug-and-
                                                                                  “plug-and-

play” and handheld gaming consoles manufactured, distributed and sold by AtGames. After
play"

Hsiung specified that his request pertained specifically to the Ms. PAC-MAN Property, BNEA

expressly rejected his proposal.

                             The BNEA-AtGames License AMreements
                                                      Agreements

         37.     Between April 2016 and September 2016, AtGames sent at least five License

Proposals, namely for games embedded in retro console and handheld (portable) products. Each

of those License Proposals contained the Disclaimer and was signed by AtGames'
                                                                      AtGames’ Chief

Operating Officer Jodie Lee ("Lee").
                            (“Lee”).

         38.     Following negotiations, the parties entered into a License Agreement, effective as

                         “2016 Agreement"),
of October 10, 2016 (the "2016 Agreement”), under which BNEA granted AtGames a non-

                                      Properties,2 subject to BNEA's
exclusive license to use certain BNEA Properties,2            BNEA’s approval, for the sole

purpose of developing, manufacturing, distributing, selling, advertising, and promoting two


2
2   Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
    relevant License Agreement.
                                              10
                                   FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 11 of 165



specific Licensed Product thereunder, namely: an "Atari
                                                 “Atari Flashback Portable"
                                                                  Portable” and a "Sega
                                                                                  “Sega Genesis

Ultimate Portable"
         Portable” game console.

        39.    Throughout March and April 2018, various AtGames'
                                                        AtGames’ employees submitted

License Proposals to BNEA, requesting permission to develop "HDMI
                                                            “HDMI Dongles with Wireless

controller featuring Ms. PAC-MAN among 12 built-in Bandai Namco classic titles."
                                                                        titles.” None of

these License Proposals were ever approved by BNEA or set forth in a license agreement between

the parties.

        40.                     BNEA’s Director of IP Strategy Shoya Yamazaki
               On May 10, 2018, BNEA's

(“Yamazaki”) emailed AtGames'
("Yamazaki")         AtGames’ executives Hsiung and Lee, and AtGames'
                                                             AtGames’ employees Sherry
Hsu and Yada Khoongumjorn informing each of them that, for the products to be licensed under

the 2018 Agreement, AtGames "should
                            “should use Arcade versions [of the licensed BNEA Properties]

whose rights belongs to only BNEA"
                             BNEA” and "not
                                       “not other versions such as NES or Sega Genesis."
                                                                               Genesis.” On

May 16, 2018, BNEA's
              BNEA’s Yamazaki sent a second email to the same AtGames employees, asking

them to "please
        “please double check with your dev team if they can port/emulate Arcade Versions into

your products without any issues?”
                          issues?" On May 17, 2018, AtGames employee Sherry Hsu responded

   Yamazaki’s email, stating that "To
to Yamazaki's                     “To confirm, [AtGames] can do all arcade versions."
                                                                           versions.”

        41.    In June 2018, AtGames'
                             AtGames’ Sherry Hsu submitted a revised version of the License

Proposals previously submitted in March and April 2018, this time seeking permission to develop

“HDMI Dongles with Wireless controller”
"HDMI                       controller" that incorporated a dozen different BNEA

Properties—but not the Ms. PAC-MAN Property. Based upon AtGames'
                                                        AtGames’ representations

regarding its development capabilities, according to Sherry Hsu's
                                                            Hsu’s May 17, 2018 email, and the

removal of Ms. PAC-MAN Property from the then-pending License Proposal, BNEA and

AtGames entered into a Merchandise Development & Distribution Agreement, as of June 1,

2018, and as amended by the First Amendment, dated August 1, 2018 (collectively, the "2018
                                                                                     “2018

Agreement,” and together with the 2016 Agreement, the "License
Agreement,"                                           “License Agreements").
                                                               Agreements”).

        42.    The 2018 Agreement granted AtGames a limited and non-exclusive license to use

specifically-defined BNEA Property, subject to BNEA's
                                               BNEA’s approval, only in connection with the

                                         11
                              FIRST AMENDED COMPLAINT
                                                                   Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 12 of 165



development and distribution of the products licensed thereunder. Pursuant to the 2018

Agreement, the Licensed Product was a "Wireless
                                      “Wireless plug-and-play HDMI dongle (with wireless

controller) pre-loaded with Licensee-developed versions"
                                               versions” of thirteen different BNEA Properties"
                                                                                    Properties”

(the "PAC-MAN
     “PAC-MAN Product”)
              Product") and "Wireless
                            “Wireless plug-and-play HDMI console (with wireless

controller) pre-loaded with Licensee-developed versions"
                                               versions” of six BNEA Properties. The Ms.

PAC-MAN Property was not encompassed by the terms of the 2018 Agreement.

       43.     Section 2 of the 2018 Agreement sets forth a number of key terms governing

AtGames’ development of the PAC-MAN Product. Meanwhile, Section 4 of the 2018 Agreement
AtGames'

states the parties'
           parties’ respective rights and obligations regarding the distribution of the PAC-MAN
Product. A number of further sections and provisions in the 2018 Agreement are relevant to the

instant dispute —
                – including but not limited to those setting forth obligations to make royalty

payments and provide timely royalty reports, establishing rights to terminate the contract, and

providing for the protection of confidential information —
                                                         – as discussed hereinafter.

       44.     Until terminated by BNEA, pursuant to its August 27, 2019 and September 20,

2019 letters (discussed infra), both the 2016 Agreement and the 2018 Agreement remained in full

force and effect. During that time, BNEA performed its obligations under the License

Agreements and AtGames developed, marketed, and distributed the Licensed Products as

contemplated thereunder, except as set forth below.

                        AtGames’ Unauthorized Ms. PAC-MAN
                        AtGames'                  PAC-MAN Product
       45.     In or around June 2018, AtGames'
                                       AtGames’ employee Sherry Hsu submitted a different

License Proposal, seeking a license to develop a "HDMI
                                                 “HDMI game console or full size (165cm or

taller) home arcade"
             arcade” featuring Ms. PAC-MAN Property. In September and October 2018,

AtGames’ Hsiung submitted revised versions of the same License Proposal. None of these
AtGames'

License Proposals were ever approved by BNEA or set forth in a license agreement between the

parties and each contained the same Disclaimer, clearly admonishing AtGames that any use of a

BNEA Property requested therein, "without
                                 “without a long form license agreement,"
                                                              agreement,” would violate



                                           12
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 13 of 165



BNEA’s "valuable
BNEA's “valuable intellectual property rights which we vigorously defend to the fullest extent of

the law and may also be a violation of criminal statutes."
                                                statutes.”

       46.     On October 15, 2018, BNEA's
                                    BNEA’s Yamazaki responded to AtGames'
                                                                 AtGames’ then-pending

License Proposal for the Ms. PAC-MAN Property and stated that, while BNEA may be "ok
                                                                                 “ok with

releasing” a Ms. PAC-MAN version of the "HDMI
releasing"                              “HDMI Dongle"
                                              Dongle” product previously licensed under

the 2018 Agreement,"
         Agreement,” BNEA could not approve AtGames'
                                            AtGames’ proposal for any "Home
                                                                      “Home Arcade"
                                                                            Arcade”

product without prior approval from at least two different BNEA affiliates. BNEA did not

receive approval for the "Home
                         “Home Arcade"
                               Arcade” from its affiliates.

       47.     On November 4, 2018, AtGames'
                                    AtGames’ Hsiung sent a follow up email to BNEA's
                                                                              BNEA’s
                       “confirm” BNEA would approve AtGames'
Yamazaki asking him to "confirm"                    AtGames’ then-pending proposal for a

HDMI dongle product featuring Ms. PAC-MAN Property. Upon information and belief, as of

November 4, 2018, Hsiung understood that AtGames was not authorized to make any use of the

Ms. PAC-MAN Property.

       48.     On November 16, 2018, AtGames'
                                     AtGames’ Hsiung emailed BNEA's
                                                             BNEA’s Yamazaki to request

clarification regarding Yamazaki's
                        Yamazaki’s concerns raised in his October 15, 2018 email. On November

20, 2018, Yamazaki replied to Hsiung and explained, with respect to the "Home
                                                                        “Home Arcade"
                                                                              Arcade”

proposal, that it was "still
                      “still hard for [him] to move forward with AtGames on this category,”
                                                                                 category," in

part, due to BNEA's
             BNEA’s reluctance to jeopardize the existing success of BNEA's
                                                                     BNEA’s affiliates and its

then-current licensees for similar products.

       49.     On December 13, 2018, AtGames'
                                     AtGames’ Hsiung sent another follow up email, again

       BNEA’s Yamazaki to confirm BNEA's
asking BNEA's                     BNEA’s approval of AtGames'
                                                     AtGames’ then-pending proposal for a

HDMI dongle product featuring the Ms. PAC-MAN Property. Upon information and belief, as of

December 13, 2018, Hsiung understood that AtGames was not authorized to make any use of the

Ms. PAC-MAN Property.

       50.     On December 13, 2018, BNEA's
                                     BNEA’s Yamazaki responded to Hsiung and clarified that

AtGames’ then-pending proposal for a HDMI dongle product featuring Ms. PAC-MAN Property
AtGames'



                                           13
                                FIRST AMENDED COMPLAINT
                                                                    Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 14 of 165



could not then be approved due to the unavailability of certain software needed for the product, in

addition to the other issues raised in Yamazaki's
                                       Yamazaki’s prior emails.

       51.     On March 22, 2019, Hsiung emailed Yamazaki again, asking to "hear
                                                                           “hear good news

from [BNEA] about working together on [AtGames']
                                      [AtGames’] arcade project,"
                                                        project,” presumably in reference to

AtGames’ previously-submitted "Home
AtGames'                      “Home Arcade"
                                    Arcade” License Proposal. On March 29, 2019, Hsiung

replied to his March 22, 2019 email asking to schedule a call with Yamazaki to "follow
                                                                               “follow up on this

and on Ms. Pac-MAN[.]"
           Pac-MAN[.]”

       52.     Between March and June 2019, AtGames continued to pressure BNEA to

participate in AtGames'
               AtGames’ "arcade
                        “arcade project"
                                project” by email and at several meetings, scheduled at
AtGames’ insistence. Ultimately, however, on June 26, 2019, BNEA's
AtGames'                                                    BNEA’s Shuhei Hokari responded

to Hsiung and explained that BNEA "would
                                  “would like to pass [on] this opportunity this time due to the

number of existing licensees who have similar products."
                                              products.” Upon information and belief, at least as

of June 26, 2019, AtGames understood that BNEA had rejected and would not approve AtGames'
                                                                                  AtGames’

requests to license any BNEA Property for use in a "Home
                                                   “Home Arcade"
                                                         Arcade” product.

       53.     In addition to producing and distributing the Unauthorized Ms. PAC-MAN

Product (defined hereinafter), BNEA is informed and believes and on that basis alleges that

AtGames has made misrepresentations with respect to its rights to use the Ms. PAC-MAN

Property. In particular, on or around July 26, 2019, an affiliate of BANDAI NAMCO was

contacted by a current licensee advising that they were aware of someone from AtGames
reaching out to indicate that they were obtaining arcade rights for Ms. PAC-MAN from the GCC

Successors.

       54.     AtGames has denied to at least BNEA that it has made such misrepresentations to

the licensee, or similar false statements to other licensees and/or distributors and/or retailers.

Specifically, a few days after AtGames contacted the licensee advising that it was acquiring rights

to Ms. PAC-MAN, BNEA had a call with AtGames to discuss BNEA's
                                                        BNEA’s plans to celebrate PAC-

      40th anniversary; however, during the call, AtGames continuously shifted the
MAN’s 40th
MAN's

conversation to Ms. PAC-MAN. After the call, AtGames sent a confirmatory email to BNEA

                                            14
                                 FIRST AMENDED COMPLAINT
                                                                        Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 15 of 165



stating that it "did
                “did not claim to be licensed by Bandai Namco for Ms. Pac-Man products."
                                                                              products.” A true

and correct copy of the foregoing email correspondence by AtGames is attached hereto and

incorporated by reference as Exhibit 6.

       55.     In response to AtGames'
                              AtGames’ email, BNEA requested that AtGames confirm that it had

not claimed to have acquired a license for Ms. PAC-MAN for both arcade and consumer games

from GCC. AtGames responded stating "LOL
                                    “LOL no we didn't
                                               didn’t make such a claim. You will be the

first one we come to 0☺ [sic] Who's
                              Who’s this strange partner? We don't
                                                             don’t speak with anybody about this

type of sensitive and confidential things."
                                   things.” See Exhibit 6.

       56.     Subsequently, BNEA learned from Curran himself that despite AtGames'
                                                                           AtGames’
representations and assurances to the contrary, AtGames had in fact contacted Curran about

acquiring the GCC Successors’
                  Successors' royalty interest in Ms. PAC-MAN. It was at this point, on or

around August 19, 2019, that BNEA also became aware that AtGames had developed a Ms. PAC-

MAN "Legends
    “Legends Compact"
             Compact” home arcade machine (the "Unauthorized
                                               “Unauthorized Ms. PAC-MAN

Product”) and delivered the Unauthorized Ms. PAC-MAN Product to Curran. A true and correct
Product")

image of the Unauthorized Ms. PAC-MAN Product is depicted below and attached hereto and

incorporated herein by reference as Exhibit 5.




       57.     Upon information and belief, AtGames never prepared or submitted to BNEA a

                       “Legends Compact"
License Proposal for a "Legends Compact” home arcade machine incorporating any BNEA

Property, including the Ms. PAC-MAN Property.
                                          15
                               FIRST AMENDED COMPLAINT
                                                                   Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 16 of 165



       58.       The Unauthorized Ms. PAC-MAN Product applies the exact Ms. PAC-MAN

Mark, as well as images of the copyrighted Ms. PAC-MAN arcade decals and characters,

including but not limited to various iterations of the Ms. PAC-MAN and ghost characters, on the

machine, without BNEA's                                      56 above and Exhibit 5 hereto.
                 BNEA’s authorization, as shown in Paragraph 47

       59.       Additionally, BNEA is informed and believes and on that basis alleges that the

Unauthorized Ms. PAC-MAN Product contains Ms. PAC-MAN game software without BNEA's
                                                                            BNEA’s

permission.

       60.       BNEA is further informed and believes and on that basis alleges that the

Unauthorized Ms. PAC-MAN Product was manufactured outside of the United States and
imported to AtGames'
            AtGames’ facilities in California.

       61.       BNEA is informed and believes and on that basis alleges that AtGames has

transported and delivered the Unauthorized Ms. PAC-MAN Product across state lines from

AtGames’ facilities in California, to at least one of the GCC Successors, namely, Curran, who
AtGames'

BNEA is informed and believes and on that basis alleges is located on the East Coast of the

United States.

       62.       As mentioned, BNEA has neither given permission nor licensed to AtGames the

right to use the Ms. PAC-MAN Mark or the Ms. PAC-MAN Copyrights, and therefore AtGames'
                                                                               AtGames’

unauthorized use of such mark and one or more copyrights is a direct violation of BNEA's
                                                                                  BNEA’s

exclusive rights in and to the Ms. PAC-MAN Property.
       63.       In addition to having constructive notice of BNEA's
                                                              BNEA’s rights in the Ms. PAC-MAN

Registration, AtGames has been aware, since at least 2012, including at the time it developed and

transported the Unauthorized Ms. PAC-MAN Product to Curran, of BNEA and its rights in and to

the Ms. PAC-MAN Property, including but not limited to the Ms. PAC-MAN Mark and the Ms.

PAC-MAN Copyrights, particularly considering that AtGames'
                                                  AtGames’ was an active PAC-MAN

licensee of BNEA. AtGames'
                  AtGames’ actions with respect to the Unauthorized Ms. PAC-MAN Product

were therefore, knowing, intentional and willful.



                                            16
                                 FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 17 of 165



       64.     BNEA is informed and believes and on that basis alleges that AtGames has taken

the aforesaid actions with the intent (i) to trade on and associate itself with the goodwill and

reputation of BANDAI NAMCO, the Ms. PAC-MAN Mark, and other marks or source

identifying indicia relating to Ms. PAC-MAN, and (ii) to confuse actual and potential customers,

including but not limited to actual and potential licensees, distributors and/or retailers of Ms.

PAC-MAN products, into believing that AtGames has a license from BNEA to use the same.

       65.     BNEA is further informed and believes and on that basis alleges that AtGames has

produced and/or distributed the Unauthorized Ms. PAC-MAN Product to prospective licensees,

distributors and/or retailers for purposes of entering into agreements with such parties for the
eventual distribution and resale of the Unauthorized Ms. PAC-MAN Product.

       66.     BNEA is further informed and believes and on that basis alleges that AtGames

has, since the filing of the above-captioned action, continued producing and/or distributing the

Unauthorized Ms. PAC-MAN Product to prospective licensees, distributors and/or retailers for

purposes of entering into agreements with such parties for the eventual distribution and resale of

the Unauthorized Ms. PAC-MAN Product.

       67.     BNEA is informed and believes and on that basis alleges that AtGames'
                                                                            AtGames’

production and distribution of the Unauthorized Ms. PAC-MAN Product, including the

distribution to at least one of the GCC Successors, Curran, as well as AtGames'
                                                                       AtGames’ continued

production, promotion, and distribution of the Unauthorized Ms. PAC-MAN Product, has caused,
or is likely to cause, confusion, mistake and/or deception amongst actual and potential licensees,

distributors, retailers and/or other BNEA customers as to the source or sponsorship of the

Unauthorized Ms. PAC-MAN Product.

       68.     If AtGames is not enjoined from the further production and distribution of the

Unauthorized Ms. PAC-MAN Product, as well as any subsequent variations of such product,

including but not limited to a final Ms. PAC-MAN product, which apply or incorporate the Ms.

PAC-MAN Mark, the Ms. PAC-MAN Copyrights, and/or any other marks, artwork, or

audiovisual works associated with the Ms. PAC-MAN Property, BNEA, as well as BANDAI

                                            17
                                 FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 18 of 165



NAMCO more generally, will continue to suffer severe damages, not only monetarily but also to

its goodwill and reputation.

       69.     Specifically, AtGames'
                             AtGames’ infringing actions are likely to interfere with and disrupt

BNEA’s relationship with current and prospective licensees and its potential distribution deals
BNEA's

with distributors and/or retailers, as further explained herein.

       70.     On or about August 19, 2019, Curran informed BNEA that AtGames'
                                                                      AtGames’ Hsiung had

contacted him regarding AtGames potentially acquiring the GCC Successors’
                                                              Successors' royalty interest in

Ms. PAC-MAN. Until that time, the parties to the GCC Agreements —
                                                                – namely, BANDAI

NAMCO and the GCC Successors —
                             – had been discussing how to resolve and, ultimately,
terminate their longstanding contractual relationship. AtGames was not a third party beneficiary

or connected to the GCC Agreements in any way, yet elected to unilaterally contact the GCC

Successors regarding the GCC Agreements just days before those contracts were to be mutually

terminated by the parties thereto.

       71.     Curran further advised BNEA that AtGames told him that it has been in

discussions with Walmart who had expressed significant interest in selling the Unauthorized Ms.

PAC-MAN Product.

       72.     On August 28, 2019, BNEA received correspondence from counsel for AtGames,

which stated, in part: "We
                       “We hereby notify BANDAI NAMCO that AtGames has acquired all the

right title, claim and interest of GCC in and under all agreements, contracts, licenses,
commitments, undertakings and other legally binding arrangements between GCC and BANDAI

NAMCO, as amended to date . . . ."
                                .” Despite subsequent attempts, BNEA has been unable to

independently verify that claim.

       73.     BNEA is informed and believes and on that basis alleges that, during this time

period in August 2019, AtGames represented to the GCC Successors that multiple Ms. PAC-

MAN products could be available for distribution and sale imminently.

       74.     Further, on or around September 3, 2019, BNEA received an unsolicited email

from an independent sales representative, copying AtGames's
                                                  AtGames’s Hsiung, and informing BNEA that

                                            18
                                 FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 19 of 165



the sales representative was actively working with Hsiung "on
                                                          “on creating an opportunity with Ms.

Pac Man licensed product for GameStop."
                             GameStop.” The sales representative also mentioned that it hoped

that the "recent
         “recent agreement between GCC and AtGames hopefully will provide us all a way to

work together on this project."
                      project.” A true and correct copy of this correspondence is attached hereto

and incorporated by referenced herein as Exhibit 7.

       75.     AtGames’ Hsiung immediately responded to the sales representative's
               AtGames'                                           representative’s email to

                 AtGames’ interest in working with BNEA on the "project,"
BNEA, confirming AtGames'                                      “project,” but making no

attempt to clarify that AtGames does not hold and has never held a license to exploit Ms. PAC-

MAN in any way. See Exhibit 7.

       76.     BNEA is informed and believes and on that basis alleges that AtGames is likely to

make, and/or has already made, similar misrepresentations to other current or prospective

BANDAI NAMCO licensees and/or current or prospective retailers and/or distributors of Ms.

PAC-MAN products. Such misrepresentations by AtGames purportedly related to the Ms. PAC-

MAN Property are patently false because the GCC Successors did not at the time (nor do they

currently) hold any rights to license the Ms. PAC-MAN Property to AtGames, or to any other

entity, and therefore, it is simply not possible for AtGames to have rights to the Ms. PAC-MAN

Property because BNEA is exclusively authorized to, among other things, grant sublicenses to

third parties to use the Ms. PAC-MAN Property. And, BNEA has not licensed to AtGames any

right to use the Ms. PAC-MAN Property.
       77.     BNEA is informed and believes and on that basis alleges that AtGames has

engaged in communications and negotiations with major retailers, including but not limited to

Walmart and GameStop, regarding its ability to provide Ms. PAC-MAN products, such as arcade

machines substantially similar to the Unauthorized Ms. PAC-MAN Product. Notably, BNEA and

its authorized licensees derive significant revenue from their sales to Walmart and GameStop.

Particularly among chain retailers, GameStop is an important and valued partner of BNEA. As a

result, any damage to BNEA's
                      BNEA’s relationship with Walmart or GameStop, among other retail

partners, could inflict substantial and lasting harm on BNEA and its authorized licensees.

                                          19
                               FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 20 of 165



        78.     BNEA is further informed and believes and on that basis alleges that such

misrepresentations are likely to and/or have actually deceived such current or prospective

licensees, retailers and/or distributors into entering sham agreements with AtGames to distribute

and/or sell such unlicensed products, believing them to have been properly licensed, while

actually infringing BNEA's
                    BNEA’s rights.

        79.     Not only are AtGames'
                             AtGames’ misrepresentations likely to damage BNEA's
                                                                          BNEA’s relationship

with its current and prospective licensees, retailers and/or distributors, but they are also likely to

cause severe harm to BNEA's
                     BNEA’s reputation and goodwill.

              AtGames’ Wrongful
              AtGames' WronMful Conduct and Breaches of
                                                     of the License AMreements
                                                                    Agreements
        80.     Over the course of BNEA's
                                   BNEA’s business relationship with AtGames, AtGames has

engaged in wrongful conduct in violation of its contractual obligations on a number of occasions.

        81.     BNEA is informed and believes and on that basis alleges that, on or about March

12, 2018, AtGames'
          AtGames’ Lee sent an email to BNEA's
                                        BNEA’s Licensing Manager Kyoko Acheson in which

Lee plainly admitted that AtGames had not been "following
                                               “following the step by step approval procedure"
                                                                                    procedure”

required by the 2016 Agreement.

        82.     BNEA is informed and believes and on that basis alleges that, at least between

August 2018 and October 2018, AtGames distributed PAC-MAN Products to retailers and/or

retail distributors that featured a version of the PAC-MAN game software that materially deviated

from the version approved by BNEA (the "Unauthorized
                                       “Unauthorized PAC-MAN Product").
                                                             Product”). As such, the
PAC-MAN game software featured in the Unauthorized PAC-MAN Product was not approved by

BNEA, as required. This is despite the fact that BNEA had previously approved of PAC-MAN

game software that it understood would be used in the PAC-MAN Product, based on AtGames'
                                                                                AtGames’

prior representations of its capabilities and a video clip recorded by AtGames and submitted to

          “Approved PAC-MAN Product”).
BNEA (the "Approved         Product").

        83.     Deviations from the Approved PAC-MAN Product included, without limitation,

the game software for PAC-MAN clearly displaying the logo of a third party software

development company during the launch sequence for that game. In at least that respect, the

                                            20
                                 FIRST AMENDED COMPLAINT
                                                                        Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 21 of 165



Unauthorized PAC-MAN Product distributed to retailers substantially deviated from the

Approved PAC-MAN Product. Moreover, the marketing materials for the PAC-MAN Product

approved by BNEA did not match the software used in the product sold and distributed, the

Unauthorized PAC-MAN Product, as required.

       84.     Accordingly, AtGames'
                            AtGames’ development of the Unauthorized PAC-MAN Product

breached the Section 2(c) of the 2018 Agreement and the development license granted therein.

Further, AtGames'
         AtGames’ advertising, sales, and distribution of the Unauthorized PAC-MAN Product

triggered BNEA's
          BNEA’s right, pursuant to Section 7(e) of the 2018 Agreement, to terminate, at its

discretion, the distribution license for the PAC-MAN Product, by giving written notice to
AtGames, as a result of the violation of Section 2(c) of the 2018 Agreement. BNEA gave the

requisite written notice of immediate termination on September 20, 2019.

       85.     Additionally, BNEA is informed and believes and on that basis alleges that,

without BNEA's
        BNEA’s authorization or approval, AtGames used certain Third Party Materials in

developing the Unauthorized PAC-MAN Product. AtGames has admitted to this conduct in

correspondence with BNEA. AtGames'
                          AtGames’ use of Third Party Materials, without BNEA's
                                                                         BNEA’s express

prior written authorization, in developing the Unauthorized PAC-MAN Product constituted a

breach of Sections 2(c) and 2(f) of the 2018 Agreement.

       86.     AtGames’ conduct, in incorporating certain Third Party Materials in developing
               AtGames'

the Unauthorized PAC-MAN Product, also breached Section 2(c)(ii) of the 2018 Agreement
through its development of a Deliverable and distribution of a Licensed Product that was not a

“wholly original work of
"wholly               of” AtGames. Upon information and belief, the Third Party Materials in

the Unauthorized PAC-MAN Product also misappropriated the work of a Third Party in

contravention of Section 2(c)(iii) of the 2018 Agreement.

       87.    BNEA is informed and believes and on that basis alleges that in or around August

and September 2018, AtGames began distributing the Approved PAC-MAN Product to various

press and media outlets, seeking to generate positive press and reviews, prior to the PAC-MAN

Product’s retail release. In response, multiple press and media recipients of the Approved PAC-
Product's

                                          21
                               FIRST AMENDED COMPLAINT
                                                                    Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 22 of 165



MAN Product published positive reviews and, in most cases, specifically highlighted the superior

version of the PAC-MAN game software included therein.

       88.     BNEA is informed and believes and on that basis alleges that consumers relied

upon the positive reviews of the Approved PAC-MAN Product in their decision to purchase the

Unauthorized PAC-MAN Product at retail. BNEA is further informed and believes that retailers

and/or retail distributors similarly purchased the Unauthorized PAC-MAN Product from

AtGames for sale to the public based on their understanding that they would be receiving and, in

turn, selling the superior Approved PAC-MAN Product.

       89.     BNEA is informed and believes and on that basis alleges that, following various
media members'
      members’ discovery that they had published positive reviews of a different PAC-MAN

Product (i.e., the Approved PAC-MAN Product) from the version of the PAC-MAN Product

available at retail (i.e., the Unauthorized PAC-MAN Product), such press and media members

published subsequent negative reviews of the PAC-MAN Product, in which they disowned and

recanted their prior, positive reviews and warned consumers against purchasing a PAC-MAN

Product.

       90.     AtGames’ distribution of two different versions of the PAC-MAN Product,
               AtGames'

coupled with the prominent use of BNEA's
                                  BNEA’s company name, brands, and other licensed

intellectual property with such products and the resulting negative response from consumers and

members of the press and media, has caused irreparable harm to BNEA's
                                                               BNEA’s reputation and good
will. AtGames'
      AtGames’ conduct in this regard violated both Section 2(c)(vi) and Section 4(c) of the 2018

Agreement.

       91.     BNEA is informed and believes and on that basis alleges that AtGames has

disclosed Confidential Information (as defined in each respective License Agreement, per

footnote 2, supra) to a third party, or to third parties, without BNEA's
                                                                  BNEA’s prior written authorization

to do so, in violation of Section 9(b) of the 2018 Agreement and Section 14 of the 2016

Agreement. In breach of such obligations, BNEA is informed and believes and on that basis

alleges that AtGames disclosed Confidential Information that had been shared between BNEA

                                           22
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 23 of 165



and AtGames during the course of their contractual relationship to, at a minimum, the GCC

Successors, including but not limited to Curran. BNEA is further informed and believes and on

that basis alleges that such impermissible disclosures of Confidential Information were made by

AtGames, through its CEO Hsiung, in or about August 2019. BNEA is further informed and

believes and on that basis alleges that AtGames took such action in an attempt, ultimately ill-

fated, to gain leverage over BNEA when it was approached by AtGames regarding a license for

Ms. PAC-MAN. Thus, AtGames did not simply divulge Confidential Information in violation of

the License Agreements. BNEA is informed and believes and on that basis alleges that AtGames

did so in a wrongful effort to obtain an ill-gotten commercial advantage. In response to
AtGames’ breaches of the contractual provisions set forth herein, BNEA gave the requisite
AtGames'

                                                      2019.3
written notice of immediate termination on August 27, 2019.3

         92.     In addition, the 2016 Agreement states, in Section 16(3)(e), that BNEA may

terminate the 2016 Agreement, including any Schedule thereto, without a cure period if: "[...1
                                                                                        “[…] (e)

Licensee breaches any of its obligations under any other agreement with BNEA, and BNEA

terminated such agreement."
                agreement.” As set forth herein, BNEA terminated the 2018 Agreement based

on AtGames'
   AtGames’ various breaches thereof. Among other reasons, BNEA has asserted its right to

terminate the 2016 Agreement on this basis, as well.

         93.    AtGames has also breached its obligation to timely provide BNEA with royalty

reports during the term of the contract pursuant to Section 6(e) of the 2018 Agreement. In fact,
AtGames has not provided any royalty reports to BNEA for the 2019 calendar year. Further,

following BNEA's
          BNEA’s termination of the 2018 Agreement, AtGames has failed to comply with its

obligations under Section 7(f) of the 2018 Agreement.

         94.    BNEA is informed and believes and on that basis alleges that, beginning in or

around October 2019, AtGames sold and/or distributed an HDMI dongle containing various

BNEA Properties, that had been licensed under the 2018 Agreement (the "AtGames
                                                                      “AtGames Sam's
                                                                               Sam’s Club
3
3   AtGames’ disclosures of Confidential Information (namely, certain terms set forth in the 2016
    AtGames'
    Agreement and 2018 Agreement) to the Court, by and through its filings in the above-captioned
                                     AtGames’ consent to BNEA's
    action, is understood by BNEA as AtGames'             BNEA’s limited references herein to the
    same Confidential Information, which are included only to meet BNEA's
                                                                   BNEA’s pleading burden.
                                            23
                                 FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 24 of 165



Dongle”),4 as part of a bundle with an arcade cabinet produced by AtGames (the "AtGames
Dongle"),4                                                                     “AtGames

Home Arcade,"
     Arcade,” and together with the AtGames Sam’s
                                            Sam's Club Dongle included therewith, the

“Sam’s Club Bundle”).
"Sam's      Bundle"). BNEA is further informed and believes and on that basis alleges that the

unauthorized AtGames Sam’s
                     Sam's Club Dongle, which BNEA is further informed and believes is

branded as the "BANDAI
               “BANDAI NAMCO Arcade Blast!"
                                    Blast!” HDMI dongle, was promoted on the

packaging and included therein for distribution to purchasers of the AtGames Home Arcade.

         95.     BNEA is informed and believes and on that basis alleges that the AtGames Sam’s
                                                                                          Sam's

Club Dongle has been, and is continuing to be, distributed without a wireless controller in

contravention of the license for the Licensed Product under the 2018 Agreement, as set forth in
Schedule B thereto.

         96.     BNEA is informed and believes and on that basis alleges that the AtGames Sam’s
                                                                                          Sam's

Club Dongle included in the Sam’s
                            Sam's Club Bundle was available to Sam’s
                                                               Sam's Club members for free

when they purchased the AtGames Home Arcade.

         97.     AtGames never sought BNEA's
                                      BNEA’s authorization to distribute the AtGames Sam’s
                                                                                     Sam's

Club Dongle as a promotional item at Sam’s
                                     Sam's Club, nor would BNEA have consented to such a

distribution. Further, in the absence of BNEA's
                                         BNEA’s express prior written approval, AtGames'
                                                                                AtGames’

distribution of the AtGames Sam’s
                            Sam's Club Dongle constitutes a breach of Section 4(c) of the 2018

Agreement.

         98.     AtGames never sought BNEA's
                                      BNEA’s approval, nor did BNEA ever give AtGames such
approval, for the AtGames Sam’s
                          Sam's Club Dongle's
                                     Dongle’s packaging, in violation of Section 2(b) of the

2018 Agreement.

         99.     Accordingly, AtGames'
                              AtGames’ development, production, promotion, and/or distribution

of the Sam’s
       Sam's Club Bundle, including but not limited to the AtGames Sam’s
                                                                   Sam's Club Dongle,

constitutes a breach of its obligations under Section 4(c)4.c
                                              Subsection   of of
                                                              thethe
                                                                  2018  Agreement.
                                                                     2018 Agreement.



4
4   BNEA is informed and believes and on that basis alleges that the BNEA Property used in the
    AtGames Sam’s
             Sam's Club Dongle includes the following games, without limitation: Dig Dug,
    Galaga, Galaxian, Mappy, New Rally-X, PAC-MAN, PAC-Mania, Sky Kid, The Tower of
    Druaga, and Xevious.
                                            24
                                 FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 25 of 165



                                            COUNT I
                          Trademark Infringement under the Lanham Act
                                     (15 U.S.C. § 1114(1)(a))
        100.    BNEA re-alleges the allegations contained in Paragraphs 1 through 99, as though

fully set forth herein.

        101.    BNEI is the owner of the Ms. PAC-MAN Mark and the Ms. PAC-MAN

Registration (i.e., U.S. Trademark Registration No. 1,279,066), and it, or its affiliated companies,

including without limitation BNEA, and its predecessors in interest, have continuously used the

Ms. PAC-MAN Mark as a source identifier in connection with its products and services,

particularly in connection with the Ms. PAC-MAN Property and franchise, in interstate
commerce within the United States and around the world.

        102.    BNEA has exclusive rights to use the Ms. PAC-MAN Mark, as well as to enforce

the Ms. PAC-MAN Mark in the United States.

        103.    Without the authorization or consent of BNEA, AtGames was and/or still currently

is, marketing, advertising, promoting, selling, offering for sale, distributing and/or supplying

goods and/or services, such as, the Unauthorized Ms. PAC-MAN Product to distributors, retailers

or resellers in the United States using the Ms. PAC-MAN Mark and/or trademarks and

designations that are confusingly similar to the Ms. PAC-MAN Mark.

        104.    AtGames’ use of the Ms. PAC-MAN Mark and/or confusingly similar
                AtGames'

designations thereto in connection with the marketing, advertising, promoting, selling, offering
for sale, distributing and/or supplying goods and/or services, such as the Unauthorized Ms. PAC-

MAN Product, is likely to cause and has actually caused confusion, mistake, and deception

among distributors, retailers or resellers as well as the general public as to the origin of such

goods and/or services, or as to whether AtGames is sponsored by/affiliated with, or otherwise

connected to BNEA in violation of 15 U.S.C. § 1114(1).

        105.    By using the Ms. PAC-MAN Mark and/or confusingly similar marks or

designations to the Ms. PAC-MAN Mark and by marketing, advertising, promoting, selling,

offering for sale, distributing and/or supplying goods and/or services, such as the Unauthorized

                                            25
                                 FIRST AMENDED COMPLAINT
                                                                        Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 26 of 165



Ms. PAC-MAN Product, in connection with such marks, for profit and without BNEA's
                                                                           BNEA’s

authorization, AtGames is depriving BNEA of its exclusive right to control, and benefit from, the

Ms. PAC-MAN Mark. If permitted to continue, AtGames'
                                            AtGames’ actions will nullify BNEA's
                                                                          BNEA’s exclusive

rights to the Ms. PAC-MAN Mark, free from infringement, and will have a substantial and

adverse effect on BNEA's
                  BNEA’s existing and projected future interstate business of marketing products

and services identified by the Ms. PAC-MAN Mark.

        106.    BNEA has been damaged by AtGames'
                                         AtGames’ activities and conduct and, unless this

conduct is enjoined, BNEA's
                     BNEA’s goodwill and reputation will continue to suffer irreparable injury

that cannot adequately be calculated or compensated by money damages.
        107.    By using the Ms. PAC-MAN Mark and/or confusingly similar designations, and

marketing, advertising, promoting, selling, offering for sale, distributing and/or supplying goods

and/or services, such as the Unauthorized Ms. PAC-MAN Product, in connection with such

                                                         BNEA’s rights.
marks, AtGames has intentionally and knowingly infringed BNEA's

        108.    AtGames’ trademark infringement actions entitle BNEA to damages under 15
                AtGames'

U.S.C. § 1117 in an amount to be determined at trial, as well as exemplary damages and

attorneys’ fees and costs.
attorneys'

                                            COUNT II
                              Counterfeiting under the Lanham Act
                              (15 U.S.C. § 1114(1)(a) and § 1116(d))
        109.    BNEA re-alleges the allegations contained in Paragraphs 1 through 108, as though
fully set forth herein.

        110.    As set forth herein, AtGames was and/or still currently is, using marks that are the

same or confusingly similar to the Ms. PAC-MAN Mark, which is set forth in the Ms. PAC-MAN

Registration, in connection with the marketing, advertising, promoting, selling, offering for sale,

distributing and/or supplying goods and/or services, such as the Unauthorized Ms. PAC-MAN

Product.

        111.    Specifically, AtGames was, and/or still currently is, using counterfeit

reproductions of the registered Ms. PAC-MAN Mark directly on or in connection with the

                                           26
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 27 of 165



Unauthorized Ms. PAC-MAN Product, including but without limitation, in connection with the

transportation of the Unauthorized Ms. PAC-MAN Product to one or more of the GCC

Successors.

        112.    AtGames was, and/or still currently is, using the registered Ms. PAC-MAN Mark,

without authorization, in connection with the Unauthorized Ms. PAC-MAN Product, which is the

same or substantially the same type of good to which the Ms. PAC-MAN Registration is directed,

in order to cause the ordinary consumer to be unable to distinguish between the registered Ms.

                 AtGames’ counterfeit reproductions of the same.
PAC-MAN Mark and AtGames'

        113.    AtGames’ use of the registered Ms. PAC-MAN Mark without authorization and in
                AtGames'

connection with the marketing, advertising, promoting, selling, offering for sale, distributing

and/or supplying goods and/or services, such as the Unauthorized Ms. PAC-MAN Product, is

damaging the reputation and goodwill associated with BNEA and the Ms. PAC-MAN Mark.

        114.    Unless AtGames'
                       AtGames’ conduct is enjoined from its use of the registered Ms. PAC-

MAN Mark, BNEA will continue to suffer irreparable injury that cannot be adequately calculated

or compensated by money damages.

        115.    AtGames’ counterfeiting actions entitle BNEA to equitable remedies and damages
                AtGames'

pursuant to 15 U.S.C. §§ 1116 and 1117, including but not limited to statutory damages pursuant

to 15 U.S.C. § 1117(c) and its reasonable attorneys'
                                          attorneys’ fees pursuant to 15 U.S.C. § 1117(a).

                                            COUNT III
                          Copyright Infringement under the Copyright Act
                                        (17 U.S.C. § 501(a))
        116.    BNEA re-alleges the allegations contained in Paragraphs 1 through 115, as though

fully set forth herein.

        117.    BNEI is the owner of the Ms. PAC-MAN Copyrights, which are embodied in the

Ms. PAC-MAN Copyright Registrations.

        118.    BNEA has exclusive rights to reproduce, distribute, display, perform, create

derivative works of and/or use the Ms. PAC-MAN Copyrights, as well as to enforce the Ms.

PAC-MAN Copyrights, in the United States.

                                            27
                                 FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 28 of 165



         119.   AtGames has actual notice of BNEA's
                                             BNEA’s rights in and to the Ms. PAC-MAN

Copyrights and/or the Ms. PAC-MAN Copyright Registrations.

         120.   AtGames failed to obtain BNEA's
                                         BNEA’s consent or authorization to use, reproduce,

copy, display, distribute, sell, perform and/or market any of the Ms. PAC-MAN Copyrights

embodied in the Ms. PAC-MAN Copyright Registrations.

         121.   AtGames, without permission, knowingly and intentionally reproduced, copied,

displayed, distributed, sold, performed and/or marketed one or more of the Ms. PAC-MAN

Copyrights, and/or at a minimum, substantially similar works to one or more of the Ms. PAC-

MAN Copyrights, by, at a minimum, marketing, advertising, promoting, selling, offering for sale,
distributing and/or supplying the Unauthorized Ms. PAC-MAN Product to one or more of the

GCC Successors.

         122.   AtGames’ unlawful and willful actions constitute infringement of one or more of
                AtGames'

BNEA’s Ms. PAC-MAN Copyrights, including BNEA's
BNEA's                                   BNEA’s rights, at the very least, to reproduce

and distribute one or more of the Ms. PAC-MAN Copyrights in violation of 17 U.S.C. § 501(a).

         123.   AtGames’ knowing and intentional copyright infringement of one or more of the
                AtGames'

Ms. PAC-MAN Copyrights has caused substantial and irreparable harm to BNEA and unless

enjoined, AtGames will continue to cause substantial and irreparable harm to BNEA for which

BNEA has no adequate remedy at law.

         124.   BNEA is therefore entitled to injunctive relief under 17 U.S.C. § 502, BNEA's
                                                                                       BNEA’s
actual damages, and AtGames'
                    AtGames’ profits in an amount to be proven at trial, as well as enhanced

discretionary damages or, in the alternative, statutory damages for willful copyright infringement

of up to $150,000 per infringement under 17 U.S.C. § 504, and reasonable attorneys'
                                                                         attorneys’ fees and

costs.

                                        COUNT IV
          Unfair Competition and False Designation of Origin under the Lanham Act
                                 (15 U.S.C. § 1125(a)(1)(A))
         125.   BNEA re-alleges the allegations contained in Paragraphs 1 through 124, as though

fully set forth herein.

                                           28
                                FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 29 of 165



        126.    AtGames has used and/or continues to use marks, designations and images that are

likely to cause confusion, mistake, and deception among the general public as to the true origin of

AtGames’ goods and services, or as to whether AtGames is sponsored by, affiliated with, or
AtGames'

otherwise connected with BNEA in violation of 15 U.S.C. § 1125(a).

        127.    BNEA has been damaged by AtGames'
                                         AtGames’ activities and conduct and, unless

AtGames’ conduct is enjoined, BNEA's
AtGames'                      BNEA’s reputation and goodwill will continue to suffer

irreparable injury that cannot be adequately calculated or compensated by money damages.

        128.    By using the Ms. PAC-MAN Mark and/or confusingly similar marks or

designations to the Ms. PAC-MAN Mark, and by marketing, advertising, promoting, selling,
offering for sale, distributing and/or supplying goods and/or services, such as, the Unauthorized

Ms. PAC-MAN Product, in connection with such marks, AtGames has intentionally and

                    BNEA’s rights.
knowingly infringed BNEA's

        129.    AtGames’ unlawful actions entitle BNEA to damages under 15 U.S.C. § 1117 in
                AtGames'

an amount to be determined at trial, as well as exemplary damages and attorneys'
                                                                      attorneys’ fees and costs.

                                            COUNT V
                             False Advertising under the Lanham Act
                                    (15 U.S.C. § 1125(a)(1)(B))
        130.    BNEA re-alleges the allegations contained in Paragraphs 1 through 129, as though

fully set forth herein.

        131.    AtGames has made false and misleading statements of fact with respect to its
licensing of the Ms. PAC-MAN Property and/or authorization to distribute and sell Ms. PAC-

MAN-related products.

        132.    Such false and misleading statements have actually deceived and/or have a

tendency to deceive BNEA's
                    BNEA’s current and prospective licensees, distributors, retailers, resellers

and/or the general public.

        133.    AtGames’ false and misleading statements are material.
                AtGames'

        134.    AtGames has made such false and misleading statements with respect to its

licensing of Ms. PAC-MAN Property and/or authorization to distribute and sell Ms. PAC-MAN-

                                           29
                                FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 30 of 165



related products in interstate commerce to current and prospective licensees, distributors, retailers

and/or resellers.

        135.    BNEA has been damaged by AtGames'
                                         AtGames’ false and misleading statements and,

unless this conduct is enjoined, BNEA's
                                 BNEA’s goodwill and reputation will continue to suffer

irreparable injury that cannot adequately be calculated or compensated by money damages.

        136.    AtGames’ unlawful actions constitute false advertisements, which entitles BNEA
                AtGames'

to damages under 15 U.S.C. § 1117 in an amount to be determined at trial, as well as exemplary

damages and attorneys'
            attorneys’ fees and costs.

                                          COUNT VI
                                 California Unfair Competition
                            (Cal. Bus. & Prof. Code §§ 17200 et seq.)
        137.    BNEA re-alleges the allegations contained in Paragraphs 1 through 136, as though

fully set forth herein.

        138.    Pursuant to Cal. Bus. & Prof. Code §§ 17200 et seq., "unfair
                                                                     “unfair competition shall

mean and include any unlawful, unfair or fraudulent business act or practice and unfair,

deceptive, untrue or misleading advertising,"
                                advertising,” among other actions.

        139.    AtGames’ acts described above constitute unfair competition in violation of
                AtGames'

California Business and Professional Code §§ 17200 et seq.

        140.    AtGames has intentionally used and/or continues to use marks, designations and

images that are likely to cause confusion, mistake, and deception among the general public as to
the origin of the goods and services, or as to whether AtGames is sponsored by, affiliated with, or

otherwise connected with BNEA.

        141.    By using the Ms. PAC-MAN Mark and/or confusingly similar marks or

designations to the Ms. PAC-MAN Mark, and by marketing, advertising, promoting, selling,

offering for sale, distributing and/or supplying goods and/or services, such as the Unauthorized

Ms. PAC-MAN Product, in connection with such mark, AtGames has intentionally and

                    BNEA’s rights.
knowingly infringed BNEA's




                                           30
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 31 of 165



        142.    AtGames’ acts have been unlawful, unfair and/or fraudulent and/or constitute
                AtGames'

unfair, deceptive, untrue or misleading advertising within the meaning of California Business and

Professions Code §§ 17200 et seq.

        143.    AtGames’ acts have caused and will continue to cause BNEA irreparable harm
                AtGames'

including to its reputation and goodwill. BNEA has no adequate remedy at law for AtGames'
                                                                                 AtGames’

unlawful, unfair and/or fraudulent business practices and/or unfair, deceptive, untrue or

misleading advertising.

        144.    BNEA is entitled to a judgment enjoining and restraining AtGames from engaging

in further unfair competition, as well as restitution damages according to proof.


                                           COUNT VII
                                   California False Advertising
                             (Cal. Bus. & Prof. Code §§ 17500 et seq. )
        145.    BNEA re-alleges the allegations contained in Paragraphs 1 through 144, as though

fully set forth herein.

        146.    Pursuant to Cal. Bus. & Prof. Code §§ 17500 et seq., it is unlawful to make or

disseminate any advertising "which
                            “which is untrue or misleading, and which is known, or which by the

exercise of reasonable care should be known, to be untrue or misleading...."
                                                             misleading….”

        147.    AtGames’ acts described above constitute false advertising in violation of
                AtGames'

California Business and Professional Code §§ 17500 et seq.

        148.    AtGames has intentionally made false and misleading statements of fact with

respect to its alleged license to use the Ms. PAC-MAN Property and/or authorization to distribute

and sell Ms. PAC-MAN-related products to prospective licensees, distributors, retailers, resellers

and/or the general public.

        149.    Such false and misleading statements have actually deceived and/or have a

tendency to deceive BNEA's
                    BNEA’s current and prospective licensees, distributors, retailers, resellers

and/or the general public.

        150.    AtGames’ acts of false advertising have caused and will continue to cause BNEA
                AtGames'

irreparable harm including to its business reputation and goodwill.
                                           31
                                FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 32 of 165



        151.    BNEA has no adequate remedy at law for AtGames'
                                                       AtGames’ false advertising. BNEA is

entitled to a judgment enjoining and restraining AtGames from engaging in further false

advertising, as well as restitution and other damages according to proof.

                                           COUNT VIII

                                        Breach of Contract

        152.    BNEA re-alleges the allegations contained in paragraphs 1 through 151, as though

fully set forth herein.

        153.    BNEA and AtGames entered into two lawful, validly existing contracts: the 2016

Agreement and the 2018 Agreement. At the time the License Agreements were executed, the
parties were competent to enter into such contracts. Further, good and valuable consideration was

given by the parties in exchange for their mutual promises, including but not limited to BNEA

granting to AtGames development and distribution licenses, on one hand, and AtGames'
                                                                            AtGames’

commitment to make certain monetary payments to BNEA, on the other hand.

        154.    BNEA performed all, or substantially all, of the significant obligations that the

Agreements required of it, namely by granting to AtGames licenses to use BNEA Property in

connection with the development of Licensed Products. Throughout the term of the License

Agreements, AtGames was able to design, develop, and distribute Licensed Products that

incorporated BNEA Property. Accordingly, BNEA performed as required by the License

Agreements.
        155.    Upon BNEA's
                     BNEA’s grant of the licenses to AtGames provided under each of the

License Agreements, AtGames assumed certain obligations as set forth in the License

Agreements.

        156.    AtGames breached a number of material obligations under both the 2016

Agreement and the 2018 Agreement, including but not limited to (i) distributing a Licensed

Product that deviated from the approved Deliverable; (ii) developing Deliverables that

incorporated a Third Party's
                     Party’s previous work, and thus were not wholly original works; (iii)

creating Licensed Product that bore the logo or identifier of a Third Party; (iv) distributing

                                            32
                                 FIRST AMENDED COMPLAINT
                                                                       Case No. 3:19-cv-05898-VC
  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 33 of 165



Licensed Product to retailers for sale to consumers that was of inferior quality or was not free

from deficiencies in workmanship and materials; (v) divulging Confidential Information to, at a

minimum, the GCC Successors without BNEA's
                                    BNEA’s prior written consent; (vi) developing and/or

distributing products without BNEA's
                              BNEA’s prior authorization; and (vii) failing to make all required

royalty reports to BNEA.

         157.   AtGames’ actions have caused substantial and irreparable harm to BNEA,
                AtGames'

including but not limited to lost profits and goodwill, monetary damage, damage to BNEA's
                                                                                   BNEA’s

reputation, and damage to its competitive position through disclosure of confidential contract

terms and conditions.
         158.   AtGames’ breaches of the License Agreements are a direct and substantial factor
                AtGames'

in causing the harm to BNEA set forth herein.

         159.   AtGames’ unlawful actions entitle BNEA to damages in an amount to be proven at
                AtGames'

trial.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff BNEA respectfully requests that this Court:

           i.   Immediately, preliminarily, and permanently enjoin AtGames, and all persons

                acting in concert with it, including without limitation its officers, directors,

                employees, contractors, and any and all affiliates and current or potential business

                partners, and all persons purporting to act on its behalf or in active concert or in
                participation with it, from using or preparing to use BNEA's
                                                                      BNEA’s trademarks, including

                but not limited to the Ms. PAC-MAN Mark, and all of the marks set forth within

                the Ms. PAC-MAN Trademark Registrations, as well as any confusingly similar

                designations or marks, in any manner that violates or infringes BNEA's
                                                                                BNEA’s rights, and

                require AtGames and all participating persons to immediately and permanently

                discontinue their current infringing practices.

          ii.   Immediately, preliminarily, and permanently enjoin AtGames, and all persons

                acting in concert with it, including without limitation its officers, directors,

                                            33
                                 FIRST AMENDED COMPLAINT
                                                                         Case No. 3:19-cv-05898-VC
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 34 of 165



            employees, contractors, and any and all affiliates and current or potential business

            partners, and all persons purporting to act on its behalf or in active concert or in

            participation with it, from any further development, distribution, marketing,

            manufacturing, shipping, or any other use or preparation for use in commerce of

            any arcade console identical or substantially similar to the Unauthorized Ms. PAC-

            MAN Product.

     iii.   Immediately, preliminarily, and permanently enjoin AtGames, and all persons

            acting in concert with it, including without limitation its officers, directors,

            employees, contractors, and any and all affiliates and current or potential business
            partners, and all persons purporting to act on its behalf or in active concert or in

            participation with it, from making any representations, statements, or other

            communications, in any form, that suggest, whether expressly or by implication,

            that AtGames has any interest whatsoever in Ms. PAC-MAN, including but not

            limited to the Ms. PAC-MAN Mark.

     iv.    Immediately, preliminarily, and permanently enjoin AtGames, and all persons

            acting in concert with it, including without limitation its officers, directors,

            employees, contractors, and all affiliates and any and all current or potential

            business partners, and all persons purporting to act on its behalf or in active

            concert or in participation with it, from using or preparing to use BNEA's
                                                                                BNEA’s
            copyrights, including but not limited to the Ms. PAC-MAN Copyright, and all of

            the copyrights set forth within the Ms. PAC-MAN Copyright Registrations, as

            well as any substantially similar works, that will violate or infringe BNEA's
                                                                                   BNEA’s rights,

            and require AtGames and the participating persons to immediately and

            permanently discontinue their current infringing practices.

      v.    Immediately, preliminarily, and permanently enjoin AtGames, and all persons

            acting in concert with it, including without limitation its officers, directors,

            employees, contractors, and all affiliates and any and all current or potential

                                        34
                             FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 35 of 165



            business partners, and all persons purporting to act on its behalf or in active

            concert or in participation with it, from making any use whatsoever of the Ms.

            PAC-MAN Property.

     vi.    Order AtGames to immediately collect and provide to BNEA, at AtGames'
                                                                         AtGames’ sole

            and exclusive expense, any and all versions of the Unauthorized Ms. PAC-MAN

            Product, or any products, including without limitation arcade consoles,

            substantially similar thereto, wherever in the world they are located.

    vii.    Immediately, preliminarily, and permanently enjoin AtGames, and all persons

            acting in concert with it, including without limitation its officers, directors,
            employees, contractors, and all affiliates and any and all current or potential

            business partners, and all persons purporting to act on its behalf or in active

            concert or in participation with it, from any further development, distribution,

            marketing, manufacturing, shipping, or any other use or preparation for use in

            commerce of any HDMI dongle identical or substantially similar to the AtGames

            Sam’s
            Sam's Club Dongle
                       Dongle.and/or the "BANDAI NAMCO Arcade Blast!" product.

    viii.   Enter judgment in favor of BNEA on each and every count asserted herein and

            award BNEA all monetary damages caused by the acts forming the basis of this

            Complaint, including, without limitation, BNEA's
                                                      BNEA’s actual and other damages as

            alleged herein.
     ix.    Order AtGames to immediately prepare and provide to BNEA, at AtGames'
                                                                         AtGames’ sole

            and exclusive expense, a report and accounting of all uses, distributions, and

            revenue realized, or that AtGames'
                                      AtGames’ expects to realize, related to or derived from

            the Unauthorized Ms. PAC-MAN Product.

      x.    Order AtGames to issue a final accounting and payment of all Royalty and

            Advance Guarantee amounts then owed to BNEA pursuant to the License

            Agreements;

     xi.    Order AtGames to immediately, pursuant to the License Agreements, (i) cease

                                         35
                              FIRST AMENDED COMPLAINT
                                                                     Case No. 3:19-cv-05898-VC
 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 36 of 165



              advertising, promoting, selling, and distributing the Licensed Product; (ii) cease all

              display, advertising, and use of any Licensed Material in connection with such

              Licensed Product; (iii) return to BNEA or securely destroy all BNEA Confidential

              Information then within Licensee’s
                                      Licensee's possession, custody, or control; and (iv) return

              to BNEA all Licensed Materials and Deliverables;

      xii.    Award of treble damages to BNEA pursuant to 15 U.S.C. § 1117(b) due to

              AtGames’ willful, knowing, and intentional infringement of the Ms. PAC-MAN
              AtGames'

              Mark.

      xiii.   Award of statutory damages to BNEA pursuant to 15 U.S.C. § 1117(c) due to
              AtGames’ counterfeiting of the Ms. PAC-MAN Mark.
              AtGames'

      xiv.    Award of statutory damages to BNEA pursuant to 17 U.S.C. § 504(c) due to

              AtGames’ willful, knowing, and intentional infringement of BNEA's
              AtGames'                                                   BNEA’s registered

              copyrights.

      xv.     Award all damages suffered by BNEA pursuant to California common law.

      xvi.    Order AtGames to pay BNEA the costs of this action and BNEA's
                                                                     BNEA’s reasonable

              attorneys’ fees and expenses pursuant to the License Agreements, 15 U.S.C.
              attorneys'

              § 1117(a), and any other applicable statutes or authority.

     xvii.    Award BNEA such further relief as the Court deems just, proper, and equitable.

                                       JURY DEMAND

      BNEA hereby demands a trial by jury of all issues so triable.


DATED: January 22, 2020
                                             Respectfully submitted,

                                             NIXON PEABODY LLP


                                             By:   /s/ Robert A. Weikert
                                                                 Weikert

                                             Robert A. Weikert (Bar No. 121146)
                                             rweikert@nixonpeabody.com
                                             Andrew H. Winetroub (Bar No. 291847)
                                             awinetroub@nixonpeabody.com
                                             NIXON PEABODY LLP
                                          36
                               FIRST AMENDED COMPLAINT
                                                                      Case No. 3:19-cv-05898-VC
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 37 of 165



                                                           32nd Floor
                                 One Embarcadero Center, 32nd
                                 San Francisco, California 94111-3600

                                 David L. May (Admitted Pro Hac Vice)
                                                                  Vice)
                                 dmay@nixonpeabody.com
                                 Jennette
                                 Jenrette W. Psihoules (Admitted Pro Hac Vice)
                                 jpsihoules@nixonpeabody.com
                                 NIXON PEABODY LLP
                                 799 9th Street NW
                                 Washington, DC 20001-4501

                                           for Plaintiff
                                 Attorneysfor  Plaintiff BANDAI NAMCO
                                 Entertainment America Inc.




                                  37
                       FIRST AMENDED COMPLAINT
                                                       Case No. 3:19-cv-05898-VC
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 38 of 165




                 EXHIBIT 1
Wed Sep 18 2010 15:58:25 GMT-0400 (Eastern Daylight Tonle) httpallwww.vgr.cormIngest-vdeo-garne-companies-revenue,
                                                                                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 39 of 165
                              V    GR                         NEWS           APEX LEGE                               We'd like to show you notifications for the latest
                                                                                                                     news and updates
                                                                                                                                                                          FORUM




                                                                                                                                       NO THANKS              ALLOW




                               Top 10 Biggest Video Game Companies by Revenue




                                           Matt Morgans 6 months ago
                                                                                                                                              0 0 0
                               The video game industry tends to shift year by year, especially in years when new consoles release.
                               With a growing demand for games across the world, and growing profitability in the industry, it's no
                               surprise that video game publishers are bringing in enormous annual revenue. The full financial
                               reports for 2018 are not yet all available. However, we do have aerPRs to data up to Q3 of 2018
                               (September), and we can compare how the various publishers were doing approaching the end of the
                               year. Given that the year saw numerous record-breaking game releases with titles like God of War, it's
                               no surprise that publishers are also bringing in record profits.

                               The following listing is ranked by total revenue generated by game sales. In some cases, these figures
                               are estimated as best as possible in cases where publishers have other areas of revenue, such as
                               Microsoft. For other Top 10 listings here at VGR, check out our listing for the Top io biggest video
                               game maps.
                                        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 40 of 165




Biggest Video Game Companies #10 Bandai Namco


Bandai Namco published a total of 32 games in 2018. While plenty were relatively smaller releases, or
didn't see release outside of Japan, the publisher had several hits. Foremost among those was, of
course, Super Smash Bros. Ultimate. However, as that game released in December, its success actually
doesn't factor into the most recent figures yet. In all likelihood, Bandai Namco will see a boost in profits
to some degree in their next financial report. Instead, titles like Dragon Ball FighterZ, Dark Souls:
Remastered, and Soul Calibur 6 factored into the publisher's total revenue of 52,067 million as of
September 2018.


Biggest Video Game Companies #9 Nintendo


2018 was a big year for Nintendo. The company published numerous games for the Nintendo Switch,
contributing to total game revenue of around $2,17 million, up 2% from 2017. Key titles contributing
to this revenue were likely Donkey Kong Country: Tropical Freeze, Kirby: Star Allies, Mario Tennis
Aces, and of course, Pokemon Let's Go. 2018 also saw the release of the Nintendo Labo, which was
especially successful in Japan, where it actually outsold God of War.
                                        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 41 of 165


Biggest Video Game Companies #13 EA


EA recently revised their 2018 projected earnings due to the disappointing launch of Battlefield 5, but
as this listing takes into account only up to their Q3 revenue, this isn't factored in here. Suffice to say
that their place on the list may shift a bit in the coming months. EA published 21 different games in
2018, and much of their 84,005 million revenue is likely due to the persistent profitability of major EA
Sports titles like FIFA 19 and Madden NFL 19. It remains to be seen exactlywhat impact the launch of
Battlefield 5, Apex Legends, and Anthem will have on the game's revenue.


Biggest Video Game Companies #7 Activision Blizzard


Activision Blizzard recently received widespread criticism for laying off almost 80o staff, despite record
annual revenue. The publisher also recently terminated their distribution contract for Destiny 2,
returning the game rights to Bungie. However, the available and comparable figures only go up to
September 2018 at present. At that point, the publisher had total revenue of around $4,761 million;
actually 2% lower than their 2017 revenue at the same point. This figure came before the release of Call
of Duty: Black Ops 4, of course, and the publisher released very few other games in 2018. As such, it's
likely that their next figure could be notably different.




Biggest Video Game Companies #6 Google


Although many garners might not think of Google as being a major game publisher, the company
actually had a total estimated revenue of $4,367 million from games alone by Q3 of.2018. This revenue
is likely to be drawn mostly from mobile games releasing through Google Play. While they might not
                                                                          „.,    .      .
                          •
receive mum press attention, mobile trues can earn enormous pronts. uoogie, ince Apple, take a
                                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 42 of 165
percentage of all game purchases on their platform.


Biggest Video Game Companies #5 NetEase


A major Chinese tech company,'NetEase provides all sorts of online services and is one of the biggest
video game companies in the world. The company also operates the Chinese localisations for numerous
Blizzard games, including Overwatch. The company also invested heavily in Bungie in 2018, taking a
seat on its board of directors. By Q3 of 2018, NetEase reported around 54,483 million of game revenue,
drawn from a portfolio of mostly PC and mobile games.




Biggest Video Game Companies #4 Microsoft


As a video game publisher, Microsoft controls a wide variety of game studios; 343 Industries, Obsidian
Entertainment, Mojang, Rare, and many others, for example. Just in terms of game revenue, Microsoft
made an estimated $6,225 million by Q3 of 2018. Of course, Microsoft draws in revenue from many
different sources on almost every platform. However, some of its biggest releases of 2018 were Sea of
Thieves, Forza Horizon 4, and State of Decay 2.


Biggest Video Game Companies #3 Apple


Like Google, Apple makes huge profits every year from mobile game publishing through the App Store.
In fact, by Q3 of 2018 the company made an estimated $6,018 million from game revenue alone;
notably more than Google. This suggests that the App Store sees much more use as a gaming platform
for mobile gaming than does Google Play.

 <       :7. El   •••              K., Mt.   1.6             Fan N.,   Upisnal   Jo.

     Top Paid Phone Apps                           OEM • -

  AMEM AMMik AIM             SIVA' Offs Olnh nAls                                      AIM   AtA01 AIM
                                            Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 43 of 165




  19969              TA no Co01   boo Sox   Is On Or" a.   'I.Mry   II non       11noon   X. On, Thn   X no 9.1.9 9
  Snena 44                                                           no..91.19   Snoop.   woo In       Own/ 0




                                            •1990,WIlo.




Biggest Video Game Companies #2 Sony


Ahead of its competitor Microsoft by a significant margin, Sony made an estimated 89,859 million in
game revenue by Q3 2018. Given that some of the biggest releases of the year were PlayStation
exclusive titles published by Sony Interactive Entertainment, this should come as no surprise. Sony
benefited from the enormous success of God of War and Detroit: Become Human, for example, as well
as Spider-Man.


Biggest Video Game Companies #1 Tencent


It should come as no surprise that Tencent takes the top spot on this list with ease. They boast total
game revenue of $15,092 million, more than 5o% higher than that of Sony. As the largest video game
company in the world, Tencent dominates the Chinese gaming industry. WeGame, Tencent's online
gaming platform, has more than 200 million users (Steam has around 125 million by comparison). The
company also hosts:a variety of Chinese localisations, including for the Call of Duty franchise, PUBG,
Fortnite, and more, while they wholly own League of Legends.
                                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 44 of 165



March 5, 2019 - 7:02 pm   News
                                   0      0




                                                                                                         News Esports Features Guides Mobile Forum
VGR
About                                                                                                                           0 2019 Copyright VGR
Contact Us
Privacy Policy
cards are all of the Pink Diamond variety based on recent performances from players. Leading the way
are two stars involved in a recent Chicago Bulls vs. Atlanta Hawks game that went four overtimes. Here
are more details on the new NBA 2K19 MyTeam cards in the game.

NBA 21(19 MyTeam Moments Cards: Trae Young & Zach LaVine
                                                                                          Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 45 of 165
Wed Sep 15 2010 11110:05 GMT-1)400 (Eastern Daylight Tme) Mips time com/44525542estivideo-games-allitiner


                                           TIME                                                                                                                  U.S   POLITICS   WORLD   TECH   ENTERTAINMENT      SUBSCRIBE FreY                   q



                                                                                                                                       THE GOODS • V DEO GAMES



                                                                                         The 50 Best Video Games of All Time
                                                                                                         000
                                                                                                                                                                                                  You May Like                     by   flutbrain Irn

                                                                                                                                                                                                  Sneakers Too Casual?
                                                                                                                                                                                                  Treat Your Feet to This
                                                                                                                                                                                                  Beautiful Shoe
                                                                                                                                                                                                  by Eyerlane I Sponsored



                                                                                                                                                                                                  This underwear will
                                                                                                                                                                                                  change your life ,,.,.j
                                                                                                                                                                                                  by Mack Weldon I Spot




                                                                                                                                                                                                  Ashton Kutcher and
                                                                                                                                                                                                  Mila Kunis Silence
                                                                                                                                                                                                  Divorce Rumors in a...



                                                                                                                                                                                                  Brits Are All Making
                                                                                                                                                                                                  the Same Joke About
                                                                                                                                                                                                  the New Royal Baby


                                     50 Best Video Games of All Time                 MobyGames; Photo Illustrationby Marisa Gertz for TIME

                                     BY ALEX FITZPATRICK , JOHN PATRICK PULLEN , 10514 RAAB , LEV GROSSMAN , LISA EADICICCO , MATT PECKHAM AND MATT
                                     VELLA AUGUST 23, 2016



                                     Whether you play video games or not, they've become an integral part of our culture. For some, it's
                                     hard to imagine a world without video games—the chirp-chup-boop of an arcade legend like Space
                                     Invaders or the growling "Finish Him!" in Mortal Konibat can be as evocative as a Michael Jackson
                                     or Beatles tune.


                                     Representing multiple generations of gainers, TIME's tech team put more than 150 nominees
                                     through a multistage ranking process to compile a cross-section of gaming's best ideas across
                                     nearly four decades. Here are our picks for the 50 greatest video games of all time.                                                                              n 2010, in an effort to prevent the closure
                                                                                                                                                                                                       f the "Halo servers, a group of garners
                                      Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 46 of 165
  he 5 Best Video Games of All Time
  IME's    ch teamiljnor   )y   150 nominees through a multistage ranking process ..
                                                                                                  Related Stories
                           f      k       I


                                                                                                  'Control Feels Like What
                                                                                                  Would Happen if David
                                                                                                  Lynch Made a Video...


                                                                                                  TECH
                                                                                                  The 10 Video Games We
                                                                                                  Can't Wait to Play This
                                                                                                  Fall


                                                                                                  TECH
                                                                                                  Tyler 'Ninja' Blevins
                                                                                                  Reveals His Top Tips for
                                                                                                  Video Game Domination


                                                                                                  TECH
                                                                                                  One of the Best Indie
                                                                                                  Video Games of 2015 Is
                                                                                                  Back as a Deluxe Edition




                                                                                                         Sign Up for Our
                                                                                                           Newsletters
                                                                                                     Sign up to receive the top stories
                                                                                                         you need to know now on
                                                                                                         politics, health and more


                                                                                                              OM=
Read more: How the Super Nintendo still influences video games


Write to Alex Fitzpatrick at alex.fitzpatrick@time.com and Matt Peckham at
matt.peckham@time.com.


50. King's Quest III: To Heir Is Human
    jj4O r 60 of 210               iii:"1-4! 27
                                                         '
                                                                                       &Wand on
    tip'   rJ                                       IPIT                          1
                           e                  Case 3:19-cv-05898-VC
                                                              1     Document
                                                                     VIs     50 Filed 01/22/20 Page 47 of 165
                                                      I           i l i t,
               il ft           1   Cu&   i i\ i
   11 1(
                       f       W .% 0       .     %
                                                              ,   ill        "k. 1_11k,

                                                                                 1111%. L i

                                          n
                                          i    t
                                                                             2

                                   Liti
                                                          P    Z—Cat
                                                              .111


   L it
           I




                       ___-_;_-_,. it   c t_., L
                               -




In the 1980s, the years that led up to Nintendo's reign were dominated by PC titles, and of these
none were better imagined than Sierra's. When honoring their adventure line, critics typically laud
the original King's Ouest. But it's the third installment released in 1986 that deserves the most
acclaim, because it was also twice as big as the first two installments, and as clever as any in the
series. Following the adventures of Daventry's 17-year-old Prince Alexander, the game hit closer to
home with its primary players, who like it or not were pretty much boys. Yet despite the outmoded
graphics (or maybe because of them), the keyboard-controlled adventure is still a joy to play (try it
yourself). From amassing all the ingredients to make potions, to avoiding the wizard's evil black
cat, to stealing the pirate's treasure, it's pure magic.


Get it now
                                Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 48 of 165




The improbable sequel to a fan mod for a Blizzard game that came out in 2002, Dota 2 stormed the
e-sports scene in 2013 with its sophisticated twist on real-time resource management and turf
control. Arguably the pinnacle of the multiplayer online battle arena genre (or MOBA, which is just
another way of saying "competitive real-time strategy game"), it sees two teams of five jockey for
sway over lush, jungled terrain beset by ever-spawning computer armies, locking horns at a river
that cuts diagonally across a symmetric map. Difficult to master but thrilling to watch, Dota 2
matches unfold like frenetic attention-deficit sprees, camera views pinballing around battlefields
flush with antagonists converging on dozens of flashpoints, as players battle to demolish the other
team's "ancient."


Play it now



48. Angry Birds




Rovio's debut 2009 mobile game, now one of the most recognizable franchises in the world,
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 49 of 165
avian-flinging physics puzzler—players have to slingshot roly-poly birds at likewise rotund,
entrenched pigs—also honed in on key elements of smartphone gaming's then-nascent purview:
bite-sized levels for on-the-go play, easy to pickup (if grueling to master) gameplay, and eventually
a free-to-play biz model built on micro-transactions. It's safe to say Any), Birds established the
template for all the untold numbers of mobile games vying for our e-wallets since.


Play it now


Get the latest deals, reviews and recommendations from the editors of TIME: sign up for The Goods
newsletter here



47. Guit




Guitar Hero reanimated the music video game genre when it launched in 2005, magically
transmogrifying players into bona fide fret-shredding, tremolo-slapping Rock Gods. Sure, you had
to provide your own sweatbands, eyeliner and hair extensions. But for the price of the game and its
eponymous accessory, players hammering buttons on faux guitars were able to rhythmically
glimpse what it might feel like to be a Stevie Ray Vaughan or Jake E. Lee. While games like Dance
Dance Revolution had proven popular with smaller audiences, it was Guitar Hero's rolling
collection of classic and modern rock anthems that drove it to mainstream accolades (to say
nothing of all the impromptu house parties).
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 50 of 165


46. Resident Evil 4




Who can forget the moment they first shot the face off a possessed farmer in Resident Evil 4, only
to conjure a lively Lovecraftian horror with tentacles squirming from its neck? This was Resident
Evil reborn, its creaky fixed perspectives and klutzy directional controls supplanted by a freer over-
the-shoulder, shoot-first perspective that felt at once elegant and intuitive. Instead of cheap
haunted house scares in claustrophobic spaces, the story shifted to organic exploration of
delightfully creepy areas, punctuated by frenzied scrambles to fend off the series' most inspired
adversaries. Capcom's timely embrace in 2005 of action-oriented principles stole nothing from the
game's cheerless ambience, and actually amplified the sense of trudging through a phantasmagoric
nightmare.


Get it now



45: Gran Turis
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 51 of 165




As Microsoft Flight Simulator to the flight sim genre, so Polyphony Digital's Gran Turismo series to
hi-fi motorsport hot-rodding. Of all the Gian Tuiismo games, 2001's Gian Turismo 3: A-Spec for
the PlayStation 2 remains the series' apotheosis, a madly ambitious encyclopedia of lovingly
modeled vehicles and vistas surpassing the wildest gear nut fantasies. Here was a racing game to
rule all others, that on its surface promised endless championship events framed by thrillingly
realistic physics and painstakingly replicated visuals, but that also catered to armchair grease
monkeys, who might spend hours fine-tuning then gawking at their drop-dead gorgeous rides.


Get it now



44. Super Smash Br




                   a
Since the original launched on the Nintendo 64 in 1999, the Super Smash Bros. games have become
no-brainers for Nintendo fans. The game, which borrows from Nintendo's stable of iconic
characters, introduced something radical to the fighter•genre: Rather than pounding the bejesus
out of your opponents until they bow out, you're basically playing an elaborate variant of King of
the Hill, trying to successfully knock your enemies off platforms in a given stage. What's more,
players could romp through stages freely, expanding the canvas upon which to doll out whuppings.
And unlike other fighters that require players memorize arcane buttons combos to execute a
character's special maneuvers, Super Smash Bros. employs the same button template for everyone,
making pickup simpler, and mastery about learning how best to synthesize all of the above.


Get it now
                                Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 52 of 165


43.




The Call of Duty franchise epitomizes everything a modern first-person shooter ought to be: A
game with a compelling, story-driven single-player campaign along with a multiplayer mode that
can steal hours of your life. The newer incarnations are more complex and prettier, of course. But
they owe a great debt to Call of Duty 2, which in 2005 took what made the original title great and
doubled down. Grand cinematic sequences gave players a sense of scope, while the realism—fallen
soldiers would sometimes try fruitlessly to crawl to safety—drove home the horrors of war. Iron
sights on the guns, meanwhile, made this a favorite of hyper-accurate PC gamers.


Get it now
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 53 of 165




BioShock's gripping metaphysical plot, over-the-top art deco levels and motley cast of hauntingly
broken personas intermingle to furnish an experience so riveting and simultaneously disturbing
that it fueled (at the time perfectly reasonable) conversations about games as more than
dopamine-fueled diversions. Studio Irrational Games' 2007 first-person shooter takes the player on
an imaginative journey through the fictional undersea city of Rapture, built by fanatical
industrialist Andrew Ryan (whose name references Atlas Shrugged novelist and self-described
objectivist Ayn Rand). The game set new standards for video games on so many levels, from its
horrifying forms of self-augmentation, to its ecology of intersectional enemy behaviors and its
sublime ways of channeling what amounted to a withering deconstruction of extremist modes of
thought.


Get it now



41. ESPN
                                Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 54 of 165




Sorry, Madden NFL fans, true football gaming fanatics know this is the best gridiron game ever
made. Released•in 2004 for the PlayStation 2 and Xbox, ESPN NFL 2KS featured a standout
franchise-building mode and in-game on-air talent from the eponymous sports network. It also
marked a watershed moment in sports gaming lore: Publisher Sega priced the game at just $19.99, a
fraction of what EA was charging for Madden NFL at the time. A frightened EA later scooped up the
exclusive rights to the NFL and its players, making Madden the only name in town.


Get it now



4
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 55 of 165
as the first arcade cabinet to catch fire with the mainstream, it's arguably most responsible for the
modern video gaming phenomenon. A table tennis simulator developed by Atari and first released
in 1972, the multiplayer game consisted of a pair of dial-controlled paddles and a bouncing ball—
just enough to qualify it as the first sports video game. The popularity of the arcade version led to
an in-home setup that was sold by Sears in 1975. And when imitators including Coleco and           •
Nintendo followed, the first shots were fired in the console wars. Sure, by today's standards it's not
as riveting as others on this list, but then that largely depends on who you're playing against.


Get it now



39. Castlevania
                                  ORE-003%bb i II-ISE   0161   STAGE 01
                                        .   • 4c.




Pushing the limits of the NES's 8-bit architecture, 1987's Castlevania was a monster of a game,
with stirring graphics, sophisticated physics (for such an early platformer) and unforgettable music
that perfectly matched the title's creepy feel. While nowhere as frightening as the yet-to-surface
survival horror genre, it offered an experience in stark contrast to Nintendo's whimsical Super
Mann games. Exploring Dracula's castle as vampire hunter Simon Belmont, players ran into some
pretty haggard stuff. Bloodstained gates greet players off the bat, holy water and crosses were
throwing weapons, and, oh yeah, you have to beat Death—and that's not even the final boss.


Get it now



38. Portal
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 56 of 165




Portals unexpected balance of wit, dark comedy and captivating, reality-bending puzzles made it a
surprise hit in 2007. Its sequel, Portal 2, built on that success by adding additional polish and
puzzles that were more involved and complex when it launched in 2011. 3 million copies of Portal 2
were reportedly sold within three months of the game's launch, proving that the franchise had
turned into much more than just a casual puzzle game.


Get it now




Jonathan Blow's elliptical time-bending 2008 side-scroller was for many a tale of heartbreak and
disruption that touched on various cultural grievances. Blow pushed back, suggesting such
interpretations were too simplistic. Whatever the case, Braid plays like nothing else, the act of a
mind capable of magisterially subverting conventional design ideas and player expectations while
embedding concepts as grand as the nature of reality in the gameplay itself. No Man's Skyco-
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 57 of 165
the late '80s and created a rift in time, like an alternate universe where we'd have gone in a
different direction. Because Maid could have existed on the Amiga, and at the time it would have
blown people's minds. It would have completely changed how games developed."


Get it now




Interplay's original Fallout arrived like a cloudburst after a PC roleplaying drought in thennid-
1990s. But it took IP newcomer Bethesda's application of exhaustive, obsessively traditional
roleplaying ideals tempered in its fantasy Elder Scrolls games to craft an experience in 2008 that
surpassed the original in virtually every way. Both vast yet densely textured, packed with
unforgettable characters and ethical nuance, sonically bleak yet whimsically tuneful once you
found the right radio station—Fallout 3 showed us what a haunting and freewheeling post-
apocalyptic masterpiece could look like.


Get k now



35. Galaga

                            00                 2 0 00 0
                                    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 58 of 165

                                        St.         MO   %V




                            'A IN   t   It   I*     .    4r




What's the plot of Galaga? Who cares: You've got a bunch of quarters, and you want to blast a
bunch of aliens. Released stateside in 1981, Galaga is the exemplar of the arcade's golden age, a
simple shoot-em-up where the only objective is to beat the other jerks' high scores. (Serious
players know the trick is to let the aliens tractor-beam your ship, then blast it free with another
life, thereby getting double the firepower.) It's one of the few old-school arcade games that's still
just as much fun to play today, thereby passing the often cruel test of time.


Get it now


              1     .,
34. Red D            Redem




Red Dead Redemption's gorgeous high plains and scrub-filled landscapes, multilayered missions
and sprawling story told with both the verve of a Leone and introspection of a Peckinpah, are just a
few of the reasons Rockstar's 2010 open-world opus deserves top honors on this list. The player
follows former outlaw John Marston through an imagined, at times hallucinatory version of the
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 59 of 165
West (circa 1911), where sudden gun duels and galloping chases ensue, counterbalanced by lass
treacherous diversions like herding cattle or playing mini-games like five finger fillet. Yes, it was
Grand Theft Auto meets a Western, but in a way that proved Rockstar's mettle as far more than
mere mischievous satire-slinger.


Get it now



33. Super Mario Kart
                                                          ow00-77-
                                                Rod0:1


                                        tr;qh.
                                         it "
Transforming competitive racing into zany fruit-tossing fun, Super Mario Kart was much more than
one of the smartest-looking games on the Super Nintendo. As the first in what would become a
dynastic line of racers, this 1992 gem was full of kart-racing firsts: a circuit mode with varying
degrees of difficulty, a split-screen versus mode so you could take on your friends and a battle
mode to break up the monotony of straightforward sprints. And Super Mario Kart launched the
series to a rocket start with memorable tracks like Rainbow Road, expert tactics like drifting and
maddening equalizers like the lightning bolt.


Get it now



32. Wolfe
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 60 of 165
               MAR         SCORE      EWES '           HEALTH rAIMIO F-
                   2               0 3          sr        38'        $F.
Achtung! If Doom is the father of modern first-person shooters, Wolfenstein 3D is their
granddaddy. Made by id Software and released shortly before Doom in May 1992, Wolfenstein 3D
cast players as William ;B.f." Blazkowicz, an Allied spy captured by Nazis in World War II. As
Blazkowicz, your job is simple: Escape from Castle Wolfenstein and shoot a bunch of bad guys in
the process, which was (and remains) the definition of "thoughtless catharsis"—words that to this
day define so much of Wolfenstein 3D's progeny.


Get it 110W




Game designer Will Wright has said The Sims, first released in 2000, was intended as a satire of
American consumer culture. Millions of players seem to have missed the joke, happily occupying
themselves with the mundane tasks of running a digital minion's life—from kitting out a new pad
to managing bathroom breaks (or else). It innovated both the "sandbox" category of game in which
"goals" are loosely (or not at all) defined, as well as the kind of minutely detailed task management
that's a common feature of so many games today.
                                               Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 61 of 165
Get it now



30. Poke            Red & Blue                            —.



                                                               ;
                              c'        t-a!fe
                                                                                                                     ti
                                       " Arael •
                                                               rtir             •
                                                                                                 "

                    3    IN       It      II    IN        le                         IN     II       II   IN    NI             IN     IN      It    II   II
                        MM        MM     MM     MM       ••        OM




                                                                                                                          MM
                                                                                     IP     II       I                                'I   Hi lt         IN 0.


                    OaseNA                                                ii•        MI ,   II


                          ciA4                                                                                 4v
                                                      r4r:P-Se,                                                            . I                II

                                                                                                                                      MI      04
                                                      rn              ICSe.      lillien
                                                      r til         \d 11. -1116 5r t l ige                                    ▪      II

                                                                                                                               • 11   OM      MI


                    ctar                t S    C :9     1::1 1;t: :0":1         17                              AI             24     II      III

                                                                                                                               • O    MI      It
                              •


For many growing up in the 1990s, the Pokemon craze was unavoidable. And when Pokemon Red
and Blue launched in 1998, those franchise-obsessed kids were given the chance to start a critter-
filled adventure of their own—one they'd only to that point experienced through TV shows, toys and
trading card games. Red and Blue also had all the hallmarks of a strong roleplaying game: addictive
turn-based battles, a seemingly endless goal (to catch 'em all), plenty of attainable yet rewarding
goals (earning gym badges, leveling up) and an expansive, uncharacteristically friendly world. The
games also managed a feat all-too-rare in the games industry: a setup simple enough to appeal to
children, but with layers of strategic depth sufficient to hook adults as well.


Get it now



29. Myst
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 62 of 165




Myst is a perfect example of a monumentally influential game that would be almost excruciatingly
painful to play today. The 1993 graphical adventure famously let players loose—sort of, since it
consisted of a slow-loading series of beautifully rendered photos—on a mysterious island. Despite
its now-clunky mechanics, it established an entirely new kind of fiction whose influence can be felt
in everything from mythic sci-fi novels to the ABC television show Lost. Its vast popularity also
helped establish the then-nascent CD-ROM format.


Get it now



2




The first title designed by Nintendo mastermind Shigeru Miyamoto, 1981's Donkey Kong not only
brought Mario into being, it also popularized the platformer—games in which a character has to
climb or jump onto platforms. After dominating the golden age of arcades, Donkey Kongwent on to
have a massive influence on future Nintendo titles, ranging from the NES's Ice Climber to the Wii
U's New Super Mario Bros. U. Even today, demanding expert timing and patience, it remains a
timeless joy to play. (What's more, Donkey Kong was arguably the first game to feature hazardous
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 63 of 165
barrels.)


Get it 110W




Mortal Kombat has always distinguished itself from the excess of fighting games that made their
way from arcade cabinets to players' living rooms with its unapologetically sadistic violence. Gore
isn't an afterthought to your blows in this 1992 brawler, it's the main spectacle. Mortal Kombat and
the controversy it stirred were crucial in shifting the video game market from one that was
evidently aimed at kids, to one that could appeal to teens and young adults. But it wasn't thanks to
the game's bloodiness alone: Its smooth controls, rewarding combinations and imaginative roster
of characters earn it a top spot on our list.


Get it now



26. StarCraft II:
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 64 of 165




Like so many Blizzard games, this long-awaited StarCraft-sequel released in•2010 was less about
rolling out wildly new real-time strategy mechanics than honing the traditional rock-paper-
scissors dynamic to perfection. Has there been a more finely tuned asymmetry between three
discrete factions in an RTS series? Its enduring legacy can be summed up in three letters: MLG. As
in "major league gaming," or just "e-sports," a form of competitive video gameplay that's come to
encompass a now very wide variety of genres.


Get it now



25. Halo: Com




Fun fact: It was Steve Jobs who first introduced Bungie's Halo: Combat Evolved to the public,
promising in 1999 that it would arrive simultaneously on Windows and Mac. That, of course, was
before Microsoft acquired the studio and turned Halo into the definitive 2001 Xbox launch title,
simultaneously proving shooters could work brilliantly on gamepads. Set on a mysterious artificial
ring-world, players take up as Master Chief, a faceless, futuristic soldier fighting the alien Covenant
and, later, the zombie-like Flood. The single-player campaign offered a gripping storyline that
brought plot to the fore for one of the first times in a mainstream shooter, though some grumbled
about its repetitive level design. The multiplayer, meanwhile, offered one of the finest such
experiences of any shooter in history, replete with sniper rifles, sticky grenades, vehicles and other
twists.


Get k now
                        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 65 of 165
24. Final Fantasy VII
              TIME
                                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 66 of 165
                                                                               The 50 Best Video Games of All Time
                                                                                                                                                                 o0
C. .              ERTAINMEIII                               U S                                             PENCE




a
          i
              E
                  i
                   atched All 16 New Network                 judge Denies Bail for Mechanic in              vy Confirms Existence of                  vided Federal Reserve Cuts Key
                  ows. Here's Why You Shouldn't              Aircraft Sabotage Case Citing                   identified' Flying Objects Seen In     terest Rate for Second Time This
                                                     4.=.11! Evidence of Potential Terrorism...           Leaked Footage                          Year




       While some would vote Final Fantasy If/the better game, 1997's Final Fantasy VII is arguably the
       bolder one in this anything-but-final roleplaying series. Laying complex polygonal graphics over
       beautiful pre-rendered backgrounds, Japanese developer Squaresoft took advantage of the
       PlayStation's compact-disc drive to craft an experience Sony rival Nintendo—who'd rejected Sony's


              TIME                                                             The 50 Best Video Games of All Time

       from corporate energy raiders proved the most popular in the series, selling over 10 million copies
       worldwide and prompting perennial cries for a remake (that's finally happening).


       Get it now



       23. Microsoft Flight Simulator X                                                    we,
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 67 of 165




                                                                                                       00•

Next time you're on a commercial flight, ask your pilot if they ever played Flight Simulator growing
up. Odds are the answer will be "yes." The hyper-realistic series puts players in the cockpit of
everything from tiny Cessnas to massive jumbo jets. Obsessed flight simmers have built gigantic,
multi-screen rigs in basements worldwide to better imitate the real thing. 2006's Flight Simulator
X, meanwhile, let players into the control tower, giving birth to a diehard community of simmers
who to this day spend hours flying and directing mock routes.


Get it now



22. Gold




    TI
                                                                                                       dos
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 68 of 165




For whatever reason, it's not often you get a decent video game based on a movie. Rare's 1997
Nintendo 64 shooter GoldenEye 007, which ties into the 1995 James Bond film, is a glorious
exception. A heart-pounding single-player campaign let gamers slip on the (doubtless
immaculately tailored) shoes of the man with a license to kill. But as with other shooters on this
list, multiplayer is where GoldenEye truly shines. Grenades bounce off walls, golden guns perform
single shot kills, and cheaters prefer Oddjob because he's a smaller target. It was, for many, the
reason to buy a Nintendo 64. One word of advice: Don't even bother with the Klobb.


Get it now



21. Diabl
                                                  MIPHISTO

               I dd




    T1




Diablo His arguably the best role-playing game of all time, the best dungeon-crawler of all time
and the best PC game of all time. And that's before you get to everything it influenced. Released in
2000, Diablo II evolved the clickfest, hack-n-slash gameplay of its predecessor in numerous ways
(all of which go into its best-of-the-best-of-the-best case file). Most important for future games—
especially today's widely popular free-to-play mobile games—was how Diablo II seemed to perfect
the feedback loop of effort and reward to keep the dopamine jolts flowing through its endless,
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 69 of 165

Get it now



20. Zork




    TI
             served.
             RH is a registered trademark of Infocom, Inc.
             vision 88 / Serial number 840726

             st of House
             u are standing in an open field west of a white house,
             th a boarded front door.
             ere is a small mailbox here.

             pen mailbox
             ening the small mailbox reveals a leaflet.




Zorkwas an early text-only adventure game, though it wasn't the first—that honor goes to Colossal
Cave Adventure. Released in 1980, it delivered the player into an extraordinarily rich and vivid
universe, despite its total lack of graphics. To this day the opening lines induce waking
hallucinations in old-school garners: "You are standing in an open field west of a white house, with
a boarded front door. There is a small mailbox here." What made Zork work, aside from its
homespun, minimalist eloquence and self-referential wit (it was full of sly references to, among
other things, Colossal Cave Adventure), was its eerily advanced text parser, which accepted
commands from the player in plain English and turned them into actions in the game. Zork's
influence on later adventure games can't be overstated—as an homage, the entirety of Zorkwas
inserted into Call of Duty Black Ops as an Easter egg.


    TIME                                                   The 50 Best Video Games of All Time
                                                                                                       0
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 70 of 165
                   .W2 a;Krt                                       32Alct




                                                                                 6




                                                             CREDIT

Influenced by the outer space-obsessed late 1970s, this early arcade shooter was a landmark in the
early video game invasion. Designed in 1978, it rode the Atari 2600 into American homes in 1980,
letting people blast rows of marching aliens from the comfort of their couches. In pop culture
terms, it captivated a public weened on War of the Worlds, wowed by Star Wars and waiting for E.T.
But as a game, Space Invaders' pixelated baddies moved closer and faster—with crazy-making
sound effects to match—nlayers' mikes kent nave. Playing the classic version today is like watching
                                                          The 50 Best Video Games of All Time
space Invaders, mere a ne no mato, maxing it a wormy quarter spent, even toaay.


Get it now
                                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 71 of 165




With its expansive environments and crafty puzzles, this 2015 installment of Crystal Dynamics'
vaunted Tomb Raider series is easily its best (read TIME's review here). It transcends the tired run-
                                                                                                        •0•
    TIME                                                     The 50 Best Video Games of All Time

tethered to shimmering walls framing glacial cathedrals, or explore optional booby-trapped tombs,
each a study in the art of not repeating puzzles or level design. It's survivalism at its best, and a
stunning exemplar in the studio's reinvention of an iconic 1990s franchise.


Get it now




Half-Life 2 showed us in 2004 how a developer could approach a genre (the first-person shooter)
given to bang and bluster, and dignify it with a mind-bending dystopian tale that at times rivaled
the literary. Taking up as a weaponized theoretical physicist, players explored a paranoiac's world,
questioning the nature of everything as they cut through waves of alien Combine before taking
hold of an ingenious tool that made gravity itself a plaything. Alas, like Chaucer's Canterbury
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 72 of 165
Tales, Charles ➢ickens' The Mystery of Edwin Drood or Mervyn Peake's Gormenghast, we may never
know how protagonist Gordon Freeman's tale ends. But its a measure of how deeply studio Valve's
work resonated, that when it comes to lists of most anticipated sequels, gamers talk of little else.


Get it now




Before Grand Theft Auto III, game levels were essentially designed as a series of boxes. Rockstar's
crime epic broke that pattern in 2001, ushering in a golden age of go-anywhere, do-anything open
worlds. Designers since have been trying to recapture the sense of freedom and possibility created
by GTA Ills gritty take on New York City, which allowed players to amass a criminal empire—or
simply manage a mundane day job, like schlepping citizens around in taxis or putting out fires.


Get k now



15. Counter-S
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 73 of 165



                                                                                       Time
                                                                                                     000

If you've ever had trouble wrapping your head around the fact that e-sports is on pace to become a
billion-dollar industry by decade's end, just spend half an hour watching world-class teams play
Counter-Strike. Originally designed in 1999 as a modification of Half-Life, Counter-Strike and its
modern incarnations are some of the top e-sports games in the world. Players are divided into two
teams, "terrorists" and "counter-terrorists," then the former tries to bomb an objective or kidnap
hostages while the latter labors to stop them. Watching the world's best Counter-Strike players is
often more fun than actually playing yourself—hence the rise of game-streaming sites like Twitch,
acquired by Amazon in 2014 in a roughly billion-dollar deal.


Get it now



     a




                                                                                                     S Cr
wnere imam rust popularizea meCase   3:19-cv-05898-VC
                               rust-person snooter, 1776 S (JuneDocument   50 toFiled
                                                                 mimeo me genre  a more01/22/20         Page 74 of 165
spatially plausible, performance-hungry 3D world. The single-player campaign, which again pits
players against the forces of evil (though with a Lovecraftian twist) is perfectly fine. But Ouakes
real contribution was in blowing the lid off multiplayercombat. Thanks in part to speedier Internet
connections, Ouake players—who formed "clans" of like-minded ballistic tacticians—could find
deathmatch opponents over the web. And the game's new fully polygonal engine allowed for
techniques now a staple of the genre, like bunny-hopping (constant jumping to avoid enemy fire)
and rocket-jumping (using a rocket launcher to propel yourself to advantageous positions).


Get it now




By no means the first city-builder, SimCity 2000 undoubtedly influenced all those that succeeded it.
The 1994 game established a near-perfect balance between the inputs and outputs of running a
(virtual) metropolis. Graphics that rendered the corner-view of each building, bridge, road, hill and
valley made the series look more true-to-life. And the constant chatter from policy advisers as well
as feedback from the local newspaper—precursors to modern notifications—made players' roles as
mayors feel particularly realistic.


Get it now
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 75 of 165
    TIME                                                   The SOB    Video Games of All Time
                                                                                                         o%




Super Nintendo players knew Final Fantasy VI as Final Fantasy III for years after its release in 1994,
because no one expected this Japanese series to become so popular stateside that the original II
and ///would be localized and the series renumbered. What made Final Fantasy V/one of the
exemplars—not just of console roleplaying, but the genre in general—was how pitch-perfectly it
synthesized so many different tangents: real-time battles, summonable magic-bestowing creatures,
indelible characters, party-swapping, heartrending plot twists, an unforgettably iniquitous villain,
a four-minute play-along opera and its artful inflection of dark fantasy steampunk.


Get it now




                                                                                                         0
                                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 76 of 165



History buff Sid Meier had played and admired both Maxis's Sim City and Bullfrog's Populous when
he set out to design something grander that intermingled warfare, exploration, diplomacy, city-
building and elements of political philosophy. 1991's Civilization launched a series of widely
played, deeply loved turn-based strategy epics in which players lead a society from the stone age
far into the distant future. Civilization IV, released in 2005, was the apotheosis of the series, and
universally acclaimed for its many innovations—from its 3D graphics to its much-improved
artificial intelligence. It's arguably the greatest strategy game ever made, and remains a reference
design for developers today.


    TIME                                                    The 50 Best Video Games of All Time




Blizzard's bracing 2004 fantasy simulation World of Warcraft introduced millions of players to the
concept (and joys and frustrations) of massively multiplayer online worlds. Like so many influential
products, it didn't invent so much as refine and perfect—from the way gamers meet-up and
socialize online to how to populate large digital worlds with satisfying stuff to do. It was one of the

    TIME                                                    The 50 Best Video Games of All Time
                                  Case
                                  - 8     3:19-cv-05898-VC
                                               -                    Document 50 Filed 01/22/20      Page 77 of 165
(some 12 million at its peak in 2010) were no different from non-players. The massive revenue it
generated for years also spurred legions of game designers to try to create similar online
playgrounds.


Get it now




               You are   now at    the Kansas
               River  crossing.       Would you
               like  to look    around?


                                 Date:               April          7,        1848
                              Weather:               ii a FPI
                               Health:               fair
                                 Food:               0 pounds




"You have died of dysentery." The Oregon Trail's notorious proclamation of ultimate doom was
only part of the software's brutal charm. As a simulation of Westward Expansion consisting of
choose-your-own-adventure strategy and hunt-to-survive gameplay, it was rudimentary. But in
part because it was originally developed in 1971 by three student teachers at Carleton College in
Minnesota as an educational tool, The Oregon Dail found a captive—and willing—audience in
thousands of classrooms across the country equipped with Apple II computers in the 1980s. There,
it helped introduce an entire generation (several, in fact) to video games.


Get it now



8. Super Mario Bros.
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 78 of 165




    TIME                                                    The 50 Best Video Games of All Time
                                                                                                         004




It's 1985, the Nintendo Entertainment System has invaded American living rooms, and brothers
Mario and Luigi are running rampant through the Mushroom Kingdom. They're stomping on
goombas, de-shelling winged turtles, bashing question mark blocks and lobbing fireballs—like this
is totally normal plumber behavior. (Clearly the 1970s drugs worked.) Yet however bizarre this side-
scroller seems at face value, it's also as insanely fun to play today as it was three decades ago. And
in the wake of Mario's nonstop running, this platformer par excellence turned the NES into a must-
have appliance, Mario into a beloved gaining franchise and Nintendo into a household name. Talk
about grabbing the flag.


Get k now



7. The Legend



    TIME                                                   ,TolVe.Viyievo                  Time

                           I                             j e S P
                                                               A /VS           .1
                                                                                f   .17k
                                                       k                       •    •
                       AtiilatgliLatil              adiAlija                         fl‘
                                 aCase
                                   alam3:19-cv-05898-VC                Document 50 Filed 01/22/20 Page 79 of 165


                                                      am              - AI
                                 AMA


Sure, there's undeniable nostalgia associated with this 1986 NES classic, but there's no arguing how
engrossing the original Zelda was to play. Mixing upgradable weapons with a (then) sprawling map
and some pretty good puzzles, Link's original adventure delivered an experience unlike anything
console players had experienced. Shigeru Miyamoto, the game's legendary designer, set out to
create a world that felt like a "miniature garden that [players] can put inside their drawer." And
through the cartridge's ability to save games (the first console title to offer the option) they could
do exactly that. Instead of toiling to beat Zelda in a single sitting, players could instead pace
themselves, scrutinizing every last nook and cranny of Hyrule at leisure—an obsession that's
continued through all 18 games (and counting) in this storied series.


Get it now



    TIME                                                     The 50 Best Video Games of All Time




Swedish studio Mojang's indie bolt from the blue turns out to be that rare example of a game whose
                                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 80 of 165
title perfectly sums up its gameplay: you mine stuff, then you craft it. At its simplest, Minecraft is a
procedurally generated exercise in reorganizing bits of information —all those cubes of dirt and
rock and ore strewn about landscapes plucked from 1980s computers—into recognizable objects
and structures and mechanisms. Or put another way: part spreadsheet, part Bonsai pruning. Since
its launch in November 2011, it's sold over 100 million copies, colonized virtually every computing
platform, spawned an official "Education Edition" tailored for classrooms and inspired feats of mad


     TIME                                                    The 50 Best Video Games of All Time


Get it now



5.




     TIME                                                    The 50 Best Video Games of All Time

this 1982 game was initially called "Crazy Otto"—until the developers sold it to Midway, which
branded it Ms. Pac-Man to lure female garners. But Ms. Pac-Man did much more than put a bow on
an already wildly popular game. With four mazes (compared to Pac-Man's one), smarter ghosts and
on-the-move fruit bonuses, it quickly obsoleted the original. The fact that it's still fun to play gives
it a high perch on this list. Admit it—if you came across a Ms. Pac-Man cabinet in the wild, you'd
drop a quarter in. Heck, you'd probably have to wait in line.
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 81 of 165
Get it now



4.




         A                                                The 50 Best Video Games of All Ti


                                      3   4                                               V?     400
                                                                                      •
                       . t UI     5   E   r                                               1098
                                                                                             0   100


Quick, name your favorite modern first-person shooter. Maybe it's Call of Duty, or Halo, or
Countei-Strike. All of those games—and dozens, if not hundreds more—owe an immense debt to
Doom. Developer id Software's 1993 classic pit an unnamed space Marine against the forces of Hell,
plunging gamers into a high-intensity battle for Earth. Another id title, Wolfenstein 3D, may have
arrived a year earlier. But Doom became a true phenomenon, introducing millions of gamers to
what have become bedrock principles of the genre, from frenzied multiplayer deathmatches to
player-led mods that can alter or completely overhaul a game's look and feel.


Get it now



3. The Leger
           i cl,,Qf.Zelda'                •          •
                                    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 82 of 165




    TIME
                  fiiANTRIM                                  e SO Best Video Games   All
                                                                                                        0
                                -                                 —-



Longtime pointy-eared and green-trousered protagonist Link's 1998 Nintendo 64 odyssey through
a vast, three-dimensionally exquisite version of Hyrule routinely tops "best" games lists for several
reasons. Its approach to letting players explore a 3D world was so consummate and sublime, that it
felt less like Nintendo shoehorning eureka concepts into a new paradigm, than the paradigm
bending to Nintendo whims. Its clockwork puzzles, artful area and dungeon levels, and
breakthrough interface—we can thank Nintendo for intuitive lock-on targeting that preserves our
freedom to execute other actions—were so groundbreaking, they're reverently hat-tipped by just
about every designer, prompting some to call the game a "walking patent office."


Get it now



2. Super Mario 64




                                                           The SO Best Vi
                                                                                                        0 00
  I                               Case 3:19-cv-05898-VC Document -11117.4%,
                                                                 50 Filed 01/22/20 Page 83 of 165


Mario's brick-breaking, Goomba-stomping antics were enough to mesmerize the world's garners in
Nintendo's idiosyncratic side-scrolling Super Mario Bros. games. But 1996's Super Mario 64
transported Nintendo fans into Mario's universe as no other game in the series had, simultaneously
laying out a grammar for how to interact with 3D worlds (and in its case, divinely zany ones). At
more than 11 million copies sold, it was one of the bestselling games for the Nintendo 64, but its
real impact was arguably off-platform, where it tectonically shifted the design imperatives of an
entire industry. As Rockstar co-founder and Grand Theft Auto V cowriter Dan Houser put it:
"Anyone who makes 3-D games who says they've not borrowed something from Mario or Zelda [on
Nintendo 64] is lying."


Get it now




Designed by a Russian computer scientist, mass-distributed by a Japanese company and devoured
by gamers—casual or compulsive—around the world, Tetris has been a global phenomenon since its
arrival in 1984. In 1989, Nintendo put the legendary tile-matching puzzler on the NES and Game
Boy, where it catapulted the latter to meteoric success. It's been available on nearly every platform
                                              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 84 of 165

     TIME                                                           The 50 Best Video Games of All Time
                                                                                                                           0%
speaking of Zen, the game's also generated its share of life lessons, including this apocryphal
truism: 'If Tetris has taught me anything, it's that errors pile up and accomplishments disappear."


Get it now


(Read TIME'S affiliate link policy.)




                                                                                     Recommended by CoUtbfaHl


                                                                                                               174
                                                                                                                 '4




     2 Savings Accounts That Pay               Needham: Dont Shop on          JCPenney Is Offering
     10x What Your Bank Pays                   Amazon Without Using This      Incredible Prices. Shop
     MIFinance Personal Finance for .he 2ls    Trick                          Now!
     Century
                                               Honey                          jcpenney Women's Clothing




Re
                                               O                       _•••                                           Or
                                                                    The 50 Best Video Games of All Time
                                                                                                                           000

                                                                                   ‘9" .1   111-1          \
THE GOODS                                     THE GOODS                         THE GOODS

Mexico Avocados Have Biggest                  Hurricane Michael Expected to    10 of TIME's Favorite Gifts in
Price Surge in 10 Years Amid                  Become Major Hurricane by        2017
Trumps Threat to Close the                    Tuesday
U.S.-Mexico Border

                                                              T




                                                                  ME           d                          alma
                                          Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 85 of 165

  THE GOODS                                THE GOODS                                            THE GOODS
  These Are the Best Cyber                 15 Gadgets That Every Student                        The Best Laptops and Tablets
  Monday Deals in Tech                     Needs                                                for Back to School




mirk                                                                                                                                                         Si: LUD o Our
                              Cithcrrihe RI gave
        TIME                                                                     The 50 Best Video Games


                                                                                                                                                             now on politics, health and more
    •                                        SUBSCRIBE NOW
                                                                                                                                                                                  [UZI Cr CI ISIS




                                                                                                   TIME
                                                                                             (X
                                                                                              - XX)
              Home                                        Newsfeed                                               Audio                                                  Customer Service

              U.S.                                        Living                                                 Longtorm                                               EU Customer Service

              Politics                                    Ideas                                                  Subscribe                                              Site Map

              World                                       History                                                Give a Gift                                            Privacy Policy

              Business                                    Sports                                                 TIME for Kids                                          Your California Privacy Rights

              Tech                                        The TIME Vault                                         TIME Edge                                               Terms of Use

              Entertainment                               Magazine                                               TIME Cover Store                                        Ad Choices

              Health                                      Newsletters                                            Press Room                                              Advertising

              Science                                     TIME Immersive                                         Careers




                                  @ 2019 TIME USA, EEC All Rights Reserved Use of this site commutes acceptance of our Terms of Use and Privacy Policy (Tour California Privacy Rights).
                              TIME may receive compensation for some links to products and services on 'dos website Offers may be subject to change without notice. EU Data Subject Requests
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 86 of 165




Pac-Man remains the highest-grossing arcade                                                    TRENDING

cabinet 39 years after it gobbled the world

by Andrew Minegar I Newschannel 3         Wednesday, May 22rd 2019




                                                                                               Amid rising number of cases, family
                                                                                               says Battle Creek man hospitalized with
                                                     r
                                                                                               EEE


                                                                                                 b            his company will pay you
                                                                                                              1,300 to watch 13 classic horror
                                                                                                               ovies by Halloween




                                                                                                 111111
                                                                                                 424.401.
                                                                                                 mei  7 t irF
                                                                                                            1 ight in Bronson Park leaves two
                                                                                                               omen with knife wounds




                                                                                                             ootball Fever Week 4: Game of
                                                                                                             he Week winner is Lawton
                                                                                                            Delton Kellogg
korgc orcode video gems Poc-Man turns 39. (WWMT/MGN Onhne)




                KALAMAZOO, Mich. — Released to the public May 22, 1980, the gobbling
                yellow circle and his nemeses, the blinking blue ghosts - stars in a digital
                arcade game called Pac-Man - would soon devour American culture.

                Now, 39 years later, Pac-Man remains the highest-grossing arcade cabinet
                of all time, generating $35 billion in sales by 1990, according to
                Gamer.net. It also holds a Guinness world record of the most successful
                coin-operated arcade game.

                Few video games have had a cultural impact significant enough to be            Amid rising number of cases, family
                included at the Smithsonian Insi    and the Museum of Modern Art; but          says Battle Creek man hospitalized with
                                                                                               EEE
                Pac-Man accomplished both feats. permeating the American psyche
              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 87 of 165
within a year of it's United States release.

                                                                                b                        h
                                                                                                         i is company will pay you
                                                                                                         1,300 to watch 13 classic horror
                                                                                                          ovies by Halloween



          Q       PAC-MAN Official 0
                  @officialpacman

          On this day in 1980 the first PAC-MAN cabinets landed in
          arcades Today we celebrate the birth of our hungry hero!
                                                                     V
                                                                                %,...._
                                                                                     "     I.
                                                                                                         fight in withBronsont fe
                                                                                                           omen           e
                                                                                                                                Park leaves
                                                                                                                                          s two




          H   -    - • -• - • -• - - -
                                                                                                        ootball Fever Week 4: Game of
                                                                                     a DE11,1011136
                                                                                                        he Week winner is Lawton
                                                                                     MIK OH              Iton Kellogg
                                                                                     ATER 0 MAU




                                                                              TRENDING
                                                                              Ibli
          0 3,721 1:39 PM - May 22, 2019                             0

          (l) 1,324 people are talking about this




The origins of the iconic video game rest in Japan. Toru Iwatani worked



                                                                                bi
for a company by the name of Namco and came up with the idea for              Amid rising number of cases, fancily
                                                                              says Battle Creek man hospitalized with
"Pakku-Man," or PUCKMAN, while eating pizza, according to an interview
                                                                              EEE
with lwatani on PacMan.com.
                                                                                                         his company will pay you
                                                                                                         1,300 to watch 13 classic horror
lwatani, Shigeo Funaki and Toshio Kai created the arcade cabinet that was                                 ovies by Halloween
a huge success in Japan.

Nearly a year later, Midway, an American arcade-game manufacturer,            ittitit           A     l i eight in Bronson Park leaves two
                                                                                                            omen with knife wounds
bought the rights to release the game in America. However, according to
Iwatani, Midway owners were worried that people would vandalize the
machines if they kept the name Puckman; so they settled instead on Pac-
Man. The change caught on: Namco then re-introduced the game in Japan                                   Football Fever Week 4: Game of
                                                                                                        the Week winner is Lawton @
under the Pac-Man moniker.                                                    WING DELD101106
                                                                              WOO CENTRAL NH            Delton Kellogg
                                                                              mono MERV


It was the first major video game mascot to hit the zeitgeist of the 1980s.
The small yellow circle gobbling dots, fruit and ghosts on a dark screen,
accompanied .by a waka-waka-waka.sound effect are still embedded in
                lilt              Case 3:19-cv-05898-VC
                       11-111ULLIVt LIJIisUelV.J. LUIwIe.
                                                Ile   I-11Document 50 Filed 01/22/20 Page 88 of 165

                Within a year, by October 1981, the United States was overrun by "Pac-
                Man Fever," even garnering a Billboard Top 10 song of the same name by
                Buckner & Garcia.




                                                                                                                  b
                                                                                                               Amid rising number of cases, family
                                                                                                               says Battle Creek man hospitalized with
                                                                                                               EEE

                                                                                                                                        his company will pay you
                                                                                                                                        1,300 to watch 13 classic horror
                                                                                                                                         ovies by Halloween




                                                                                                                                         ght in Bronson Park leaves two
                                                                                                                                         omen with knife wounds

               The franchise also spawned several animated television series and spin-
                offs, including Ms. Pac-Man which was released in 1981, and inspired a
               new generation of video game developers, such as John Romero, who
                would go on to shape the modern video game industry.
                                                                                                                 •                      ootball Fever Week 4: Game of
                                                                                                                                        he Week winner is Lawton @
                                                                                                                                         eiton Kellogg




                                                                                                               EEE




                                                                                                                 Bi                     nhis company will pay you
                                                                                                                                         1,300 to watch 13 classic horror
                                                                                                                                          ovies by Halloween




                                                                                                                 Ur                     ight in Bronson Park leaves two
                                                                                                                                         omen with knife wounds




                                                                                                                                       Football Fever Week 4: Game of
                                                                                                               ANTOMC: DEITON1(0104
                                                                                                                                       the Week winner is Lawton
                                                                                                               49100 CENPOICt LOt ,1   Delton Kellogg
                                                                                                               CORMMPA /POW El
3 teens found guilty of raping 2         Missing 6-year-old found dead          Driver who hit, killed
boys in a Battle Creek garage            with his mother inside parking         construction workers learns
                                         garage                                 fate in emotional sentencing
                                                                                                                      — -        _•    Arcad a Brewing Company in
                                                                                                                                       Kalamazoo closes, Grand Woods
                                                                                                                                       Lounge takes its place
SPONSORED CONTENT                                            “1•••   11•1 1m-
                                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 89 of 165

    aged*                                                                                                                   STAY CONNECTED
    purinesu
                                                   St.                                                                        In Like Us
    Rochester: Meet The         Don't Do It Yourself - Hire   7 Cars So Good It's hard
    Most Affordable Meal Kit    a Handyman from               To Believe They Cost
    In USA                      Rochester for Your Ho...      Under $20K
                                                              Stuff Answered                                                    © 2019 Sinclair Broadcast Group
                                                                                            Sponsored Links by Taboola [b      Terms     Privacy    EEO     FCC




  NEWS IN PHOTOS: "Entertainment"




  kf


                                                                                                                                                   IN
  ID 5                                                                                                                         El 10

    Brad Pitt and James Gray take one    Pleasantly polite 'Downtan Abbey'         Sacha Baron Cohen asks judge to           Benetton makes a splash on the eve of
giant leap with 'Ad Astra'               reunites fans with old acquaintances      dismiss Roy Moore lawsuit                 Milan Fashion Week
                                                                                              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 90 of 165
Wed Sep 18 205g lec21:45 GMT-040D (Eastern Daylight Time) https://ever ranker cornkrowdrar <ed• al-the-hest-classic-arcade-games " P




                                           vote on >>                entertainment                       music                 nerdy         sports           living        history           culture       food        channels          shop

                                              #16 Street Fighter             3rd Strike                 e Best Fighting Games of All —ime              #12 StarCraft II: Heart of the Swarm    on The Best Real-Time Strateg, Games of A Time



                                        COLLECTION

                          12 The      Classic Arcade
                             Arcades rray not be as popular as they used to be, but they used to dominate the
                           LISTS
                                        gaming scene In fact, some of your favorite game franchises started in the
                                        arcade.




                                   The Best Classr                    he Best Games                     he Best Games                   e Greatest Beat       The Very Best         Games That Were         The Top Arcade           esome Arcade
                         -Nh..      Arcade Games                      of the 1990s                       of the 1980s                  'Em Up Games          Shooting Games           Easy to Beat          Racing Games             Cabinet Art




                            Button Mash


                         The Best Classic Arcade Games 000 ,
                             :1i4lbriginally by Ranker Community



                       (jt)Ranker.
                              [    List Rules



                                                                                                                                                                                                                                           p
                                           vote on >>                entertainment                       music                 nerdy          sports          living        history           culture       food        channels          shop
                         are still around today -albeit in updated Corms - in game cente's ald a ecades.

                         These are the games that many of us remember pumping quarters into as a child as we vowed to beat that high score in the likes of 80s arcade games like Frogger or Ms Pac-Man or sought
                          to reach the final castle in arcade games of the 90s like Super Mario Bros.

                         Many of the classic games here eft such a lasting impression from their time in the giant arcade versions that they were later released on smaller platforms like the original Nintendo
                         Entertainment System or remade decades later for platforms like the Nintendo Wii.

                         Similarly, many top arcade game titles like Paperboy and Donkey Kong spawned sequels or full series of games Though 1980s arcade games were a far cry from today's games with 3D
                         graphics and graphic violence, these classic games remind us of a simpler lime when titles like Pong or Asteroids were enough to entertain us for a few hours Ah, the good old days!

                         Vote for the famous arcade games that
                                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 91 of 165

list ordered by      all
                            =MEI NM


  1 T.21 .11                           alaga
                                      981

                                      alaga is a fixed shooter arcade game developed andpublished by Nemec in Japan and published by
                                     Midway in North America in 7951 It is the sequel to Galaxian, released in 7979 The gameplay of more




  2          t F,T1
             2.081    729
                                     Pac-Man
                                      980

                                       ac-Man is an arcade game developed by Nampo and first released in Japan on May 22, 1980 ft was
                                     licensed for distribution in the United States by Midway and released in October 7980 Immensely more




  3          t HT1
             1,838    589
                                       onkey Kong
                                      981

                                      onkey Kong is an arcade game released by Nintendo in 7981 It is an early example of the platform game
                                     genre, as the gameplay focuses on maneuvering the main character across a senes of. .more


                                                     ADVERTISEMENT




  4 *V       1,564    614
                                       pace Invaders
                                      978

                                     Space Invaders is an arcade video game developed by Tomohro Nishikado and released in 1978. It was
                                     onginally manufactured and sold by Taito in Japan, and was later licensed for production in .more




  5          t
             1 084    504
                            Silk
                                     Centipede
                                      980

                                     Centipede is a vertically oriented shoot 'em up arcade game produced by Atari, Inc in 1981 The game was
                                     designed by Ed Logg andDona Bailey The player defends against centipedes, spiders, _more




  6          t323     563
                                        s. Pac-Man
                                      982

                                      s Pac-Man is an arcade video game from the Golden Age It was produced by Illinois-based Midway
                                     Manufacturing corporation, the North American publisher of Pac-Man Ms Pac-Man was released in
                             Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 92 of 165


7     t- 507
      1.147                        ig Dug
                                982

                                 g Dug is an arcade game developed and published by Namco in Japan in 1982. ft runs on Namco Galaga
                               hardware, and was later published outside of Japan by Atari, Inc_ A popular game based on a more




8T*371 y1
       549      STEROIDS           steroids
                                979

                                steroids is an arcade space shooter released in November 1979 by Atari, Inc and designed by Lyle Rains
                               and Ed Logg. The player controls a spaceship in an asteroid held which is periodically more

                 411'
                        --
                                   derider
                               I
                                efender is an arcade video game developed and released by Williams Electronics in February 7981. A
                               shooting game featuring two-dimensional graphics, the game is set on a fictionalplanet where ...more




10    t   4,                   Mario Bros.
                               1983

                               Mario Bros is a platform game published and developed for arcades by Nintendo in 7983. It was created
                               by Shigeru Miyamoto it has been featured as a minigame in the Super Mario Advance series more




11 I 737
      • 11T0                    979
                                   alaxian
                                eleven is an arcade game that was developed by Namco and released in October 1979 It was published
                               by Namco in Japan and imported to North America by Midway that December. A fixed shooter more




12 t520I 5                         ole.Position
                                   EL

                                  e Position is an arcade racing video game which was released by Namco in 7982 and licensed to Atari,
                               Inc for US manufacture and distribution, running on the Namco Pole Position arcade system more




13 I 922IT: 1                      treet Fighter
                                987

                                 reet Fighter is a 1987 arcade game developed by Capcom. It is the first competitive fighting game
                               produced by the company and the inaugural game in the Street Fighter series While rt did not more
                         Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 93 of 165
14 114 1141
     633          4'7
                           Missile Command
                           '900

                              ssile Command is a 1980 arcade game by Atari, Inc that was also licensed to Sega for European
                           release It is considered one of the most notable games from the Golden Age of Video Arcade




15   832
           III°
                  3-41


                            942 is a vertically scrolling shoot em up made by Capcom that was released for the arcade in 1984. It
                           was the first game in the 79)0( series It was followed by 1943 The Battle of Midway 7942 more



                               yuKang1995 adds

16 IT
    : T. 1        195
                               treet Fighter II
                               J.?_

                             reef Fighter IF The World Warrior is a competitive fighting game originally released for the arcades in
                           1991- It is the second entry in the Street Fighter serves and the arcade sequel to the - more




17   336
            HT1   534
                                *bert
                               982

                             bert is an arcade video game developed and published by Gottlieb in 7982 It is a 2D action game with
                           puzzle elements that uses "isometric" graphics to create a pseudo-3D effect, and .more




18   3'9
            HT1   296      .
                                ouble Dragon
                               987

                            ouble Dragon is a 1987 beat' rn up video game developed by Technds Japan and distributed in North
                           Amenca and Europe by Tarto The game is a spiritual and technological successor to Technos' .more




19 HTIM
     670          392
                                  nkey Kong Jr.

                            onkey Kong Jr is a 1982 arcade-style platform video game by Nintendo_ It first appeared in arcades, and,
                           over the course of the 7 980s, was later released for a variety ofplatforms, most _more




20   390          365
                                auntlet
                               985

                            auntlet is a fantasy-themed hack and slash 7985 arcade game by Atan Games Released in October
                           1985, Atari ultimately sold a total of 7,848 Gauntlet video game arcade cabinets It is noted as more




21   t                         ong
                         Ra      4••••M_
                                           Case
                                              Y/Z 3:19-cv-05898-VC
                                              o
                                                                   Document 50 Filed 01/22/20 Page 94 of 165
                                               ng is one of the earliest arcade video games, it is a tennis sports game featuring simple two-
                                             dimensional graphics While other arcade video games such as Computer Space came before it Pong
                                               more

                             WENBair
22 it•                       :                •aperboy
     630    320
                                           I"984
                             L                paperboy is a 1985 arcade game by Atari Games The players take the role ofa paperboy who delivers
                                             newspapers along a suburban street on his bicycle The game was ported to numerous video game
                                              more


                                               nace33 added

23   t 1,T# 1
     497    67
                                               rogger




24   t
     BOO    374
                         Z                       USt
                                               982

                                               ust is an arcade game developed by Williams Electronics and released in 7982 It is a platform game
                                             that features two-dimensional graphics The player uses a button and joystick to control a mere




25   t                                          unch-Outh
     79     373
                                               984
                                               unch-Dutil is a boxing arcade game by Nintendo, released in Japan in 7983 and worldwide in 7984. It was
                                             the first in a senes of successful Punch-Out!' games that produced an arcade sequel- more




                                                       LOAD MORE 4,

         deo Games   Games, Game Consoles, Nintendo, Retro, Gaming, Arcade Games, Poll, Best Video Games, Button Mash




                                       he Best Classic Arcade Games
                                                        vp tweet            pin        0 email
                                            Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 95 of 165
                                                                  Li■WEL.         LISTS                  •••       Ilar   giO V   EWAN      'V la %11via


           Arcades may not be as popular as they used to be, but they used to dominate the gaming scene_ In fact some of your favorite game franchises started n the arcade.




                                                Punch-Out!!
                                                1984

                                                Punch-Out[' is a boxing arcade game by Nintendo, released in Japan in 1983 and worldwide in 1984. it was
                                                the first in a series of successful Punch-Out!! games that produced an arcade sequel . more




Fit° Un:-!pr- Video Games > Games Game Consoles, Nintendo, Retro, Gaming, Arcade Games, Poll, Best Video Games, Button Mash
             f   481.111W




                                           he Best Classic Arcade Games
                                                          yit tweet           pin              kr,ji email


 I                I           0s
                              --- 11




                                                         11 More                  ••••
                                                                                  • •••
                                                                                  •••••••-
                                                                                  LISTS      The Classic Arcade
           Arcades may not be as popular as they used to be butt ley used to dom nate the gaming scene. In fact, some of your favorite game franchises started in the arcade.



                                                                                             r.1r ,
                                                                                                                                         ‘411144.
                                                                                                               -- •
                                                                                                               •

                                                                                                      D'• E    SF:,ENT




                                                                                                                                                           he Best Sega Genesis Games
     BEST VIDEO GAMES                                                                                                                                       All Time
                                              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 96 of 165
                                                                                                                                                                   ••
                                                                                                                                                                            ist of All Arcade Games




                                                                                                                                                                            he Best Neo-Geo Games




                                     ega Genesis Games: The
     GENEGIC                         omplete List of Games on                                 LAR OPIN               152 PEOPLE A                  6 .4115-14?                 —.4.     4--....-
                                                                                                                                                                                               -
                                     enesis                                                                  iiiibt-             ----
                                                                                              mir            .              -s-
                                                                                              r             -„„ -.
                                                                                                                                          tt -,
                                                                                              • •       CA*, rie •               • -. lib>,..-;• •
                •                   The Best Horror Films of All                                                                   :-.0001::a       -r4t-Lf",
             ,ENTAWINMENT
                                    Time                                                          - •--1"
                                                                                                                                                 -109111.07-5,::


       tsic.
                                     he Hardest Video Games To
                                     omplete
                                                                                         Stratego is           "P) rising to # 9




                                                                                                                    1wil
                                                                                                             MOST ANNOYING                  41                          VC"-




Home Alone   3 M. f3r   ng to =15                The Legend of Zelda: Ocarina of Time s 14
                                                                                         /%
                                                                                                               iirtria
                                                                                                             Steve Urkel   14
                                                                                                                            /%          =                               Little Miss Muffet         V   -


The Most Rewatchable                             faIngto* 5
                                                                                                             The Most Annoying TV and                                   The Creepiest Nursery
Movies                                            The Greatest RPG Video                                     Film Characters Ever                                       Rhymes That Shouldn't Be
                                                  Games Ever Made                                                                                                       Read to Kids
                                                                                                     ot.,
                                        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 97 of 165


                                                                                                                                         ' elde'dM
                                                                                                                                                 s oToviewsaElcvheryInYTohuenig
                                                                                                                                                                              r Person

I
                                                                                                                 ArTAINM
    TTON MAS
                                                                                                                                             ifetime



                                                                                                                       13' ' TON MASH    List of All Shoot 'em Up Games
                                                                                                                   •



                                                                                                                           ...k.4111101:46

                                                                                                                                 HI OWN
                                                                                                                                             he Creepiest Photos From
                                                                                                                 '44                         istory
    Final F.




                              The Best Actors Who Played                              .*CiPt€ AFee
                               atman, Ranked                   BUTTON MASH
                                                                                             •
                                                                                     t. ic
                                                                                 •
                                                                                                 I
                                                                             • ma"
                                                                                                     I   I

                               he 36 Funniest Demotivational
                               osters
                                                                 Tie Most Memorable Video
                                                                 Game Sound Bites of All
               ES 5Asogip -   4bandoned Plot Threads From         ime
                               ame Of Thrones' That Will
                                                                                                                                             fetime



                                                                                                                       B    TON MASH     List of All Shoot 'em Up Games
                                                                             4
                                                                      4                      I


       The
                                                                1
                                                                                                             •    1' S             he Creepiest Photos From
                                                                                                                            history
    I    Final Fa        r
                                              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 98 of 165
                                                                                                              r
                    a          The Best Actors Who Played
                                atman, Ranked                                           BUTTON 144SH
                                                                                                •    .




                                                                                                                                                            ENTERTAINMEN




                                                  Bonk's Adventure s v., fa   g                            :n Roffman s es r sing r                         28 Behind the Scenes Facts
 The Best PlayStation                             The Best TurboGrafx-16                               The Best Actors in Film                              from Perfect Strangers
 Fighting Games                                   Games                                                History




Top 10 Current Queries                world's scariest attractions     loyola marymount university notable alumni            california earthquake history    dematha catholic high school
   in Video Games:             I             people from wyoming         list of gamecube games          films about deception        saints wide receivers   famous female rappers
                                                                                           biker build off discovery channel full episodes


contact us               data blog                     f   like us on facebook                                   Cr Ranker 2019        terms      privacy     sitemap

we're hiring             listopedia                        follow us on pinterest

                                                      1    subscribe to our top lists
                                                         Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 99 of 165
stern Daylight Time) knee:thorny usgamesneWartscles/top-10-biggest-grossong-arcacle-games-akall-eme


Don't miss: Borderlands 3 Review I Nintendo Switch Lite Release Date and Price. Specs, Is it Portable Only? I GTA 5 Cheats I NBA 2K20 Locker Codes For September 2019


News           Reviews              Guides               Long Reads              Best Games                Retro     Podcast

Switch       PlayStation 4         Xbox One          PC        Deals      Starting Screen             Apex Legends   PAX West 2019                                                                  Enter a search term

                                                                                                                                                                              Ade hoiC0




                                                                                                                                                                             Volkswagen



                        abb.

                                  d       _sr       nt     I
                                                                                                                                                                ligliP                     -27f 27" IPS LED
                                                                                                                                                                                          HD FreeSyne Monitor
                                                                                                                                                                                          Natural Silver
            Top 10 Highest-Grossing
         I  Arcade Games of All Time
            Plenty has been said about the greatest
            games from the Golden Age of Arcades. But
                                                                                                                                                                                        $17999
                                                                                                                                                                                      Shop Now


                                                                                                                                                                    Price Match
            which ones ate the most quarters? You might                                                                                                             Guarantee
            be surprised when you find out.                                                                                                                             We osi - be beat cr pose.



            Feature byJaz Rignall, Contributor
            1 January 2016                                                                                                                                                                                                1




                         Much attention is often lavished upon the vast profits generated by thelatest editions of
                         today's biggest franchises. So much so, you'd think that this sort of financial success is
                         something new. Actually, it isn't. Even during the very earliest days of video gaming, there
                         were products that made mountains of money. The difference between now and then,
                         however, is that back in the day, that revenue was earned one quarter at a time.


                         This is the third revision of this list, which I originally published in 2010, and then updated
                         in 2013. Since then, additional data has been uncovered that has enabled me to further
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 100 of 165
improve the accuracy of the numbers, plus rotate in new games whose data was previously
unavailable. This has tesulted in a more accurate list, although it's still not complete, with
some estimates being made on revenue numbers — most notably, Street Fighter II and
Mortal Kombat II.




                                                                                                 Advertisement

                                                                                                                                             I> X
                                                                                                                          Office Home & Student
                                                                                                                          2019 (1 Device)
                                                                                                                          (Product Key Card)...

                                                                                                                          $14999
                                                                                                                        Shop New
10 - Donkey Kong

Nintendo                                                                                                 Price Match
                                                                                                         Guarantee ' •
                                                                                                                                      BEST
    • Cabinets Sold: 132,000
                                                                                                    $    We %vs+ be beat Crcrprice.     UYS -
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 101 of 165
    • Inflation adjusted: $686,262,000                                                          Related content
                                                                                                Zombies May Be Appearing in Red
One bf the earliest platformers, and the first game created by legendary designer Shigeru       Dead Online, If It's Not a Glitch
Miyamoto, Nintendo's 1981classic coin-op was a massive hit with garners thanks to its
innovative gameplay that played out over four different screens.

                                                                                                Reggie Fils-Aime's Been Up To a Lot
Often cited as the first game to feature Mario, this is actually a somewhat revisionary fact.   Since His Retirement From Nintendo
When the game was launched in Japan, the hero was a carpenter called Jumpman who was
                                                                                                  1
on a mission to rescue his girlfriend, Lady, from the clutches of his escaped pet gorilla,
Donkey Kong. When the coin-op was released in America, however, Nintendo US employees
weren't keen on the original Japanese names, and chose their own. Lady became known as          The 25 Best Nintendo Switch Games
Pauline, and Jumpman became Mario, who also gave up the carpentry business and                    5
became a plumber. A move that was evidently a good one, as it helped him go on to become
one of gaming's best-known characters.

When it was first launched, Donkey Kong was seen by some as a very strange game — which
is understandable when you consider that space shooters and early maze-chase games
were the most common types of game during that era. However, this new concept soon
caught on, and the game became a huge smash hit.
                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 102 of 165



    SA                                                                    MIDWAY,                         Jeep
           Proud., Supporting Anierfc.in Bolt                                                                              2019 GRAND CHEROKEE


                                                                                                           RIT1TrATKAI     CAROL/Tr       DE5PGN



9 - Mortal Kombat

Midway

    • Cabinets Sold: 24,000
                                                                                                                   ,




                                                                                                                       -
    • Revenue by 2002: $570,000,000

    • Inflation adjusted: $748,462,000

Developed by Ed Boon and John Tobias, the legendary Mortal Kombat mightn't be the most
finessed fighter out there, but when it came to pulling in the quarters, it's second only to the
even-more-legendary Street Fighter series for making money.

Featuring digitized sprites, rather than the hand-drawn animation of other contemporary
fighters, Mortal Kom bat's big selling point is its fatalities — end-of-fight moves that often            Available with the new flush-m
                                                                                                            8 4-inch touchscreen and piano
finish off the opponent in a spectacularly gory and bloody fashion. Needless to say, this                            black surround
didn't exactly go down well with the political establishment, and the subsequent furor and
US Congressional hearing ultimately resulted in the establishment of the Entertainment                             VOA
                                                                                                                                 3EARCH niwrixri:rr
Software Rating Board (ESRB) in response to calls for video games to be policed by
government regulations. Considering the alternative, that's a definite silver lining to what
would otherwise have been a very dark cloud.
                                                                                                   Related content

                                                                                                   Former Dragon Age Wnter David
                                                                                                   Gaider Co-Founds Summerfall Studios
                                                                                                   in Australia
                                                                                                   1; 1


                                                                                                   The Legend of Zelda: Links
                                                                                                   Awakening's Most Famous Song Now
                                                                                                   Has Soul-Shredding Lyrics



                                                                                                   Call of Duty Mobile Release Date -
                                                                                                   Android, IDS, Price, Battle Royale
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 103 of 165




                                     Jr


             )0        t :-.401frilitr
                               41



                  011 01,UltAIILIKOMM
          MO it 1A1ji                     MET ITS/MATC
                                                                                                       • I- k• I




                                                                                                  Jeep
                                                                                                                     2019 GRAND CHEROKEE

8 - Mortal Kombat II

Midway                                                                                                              APABILITY


    - Cabinets Sold: 27,000

    - Revenue by 2002: $600,000,000

    - Inflation adjusted: $787,607,559

The second Mortal Kombat game arrived a year after the first, and sported major graphical                                           it7,0 "
                                                                                                                                ,       .1 • 4
upgrades and five new characters. The gameplay was also significantly updated, with
improved combo capabilities, new moves, and a host of Fatalities, including non-lethal
Friendship and Babality finishers.
                                                                                                                                    t

By the time this second arcade game was released, the Mortal Kombat franchise was
beginning to become a juggernaut that would ultimately spin off comics, a "Kard" game,
movies, and of course a boatload of home versions — which would go on to sell some 26
million games over the years. Indeed, such is the success of the franchise, by 2011 it held
                                                                                                  Available with the new flush-mounted
10 Guinness world records, including "most successful fighting game series," "largest               8.4-inch touchscreen and piano
promotional campaign for a fighting video game" (Mortal Kombat 3), "highest grossing film                    black surround
based on a fighting video game" (Mortal Kombat 1996), and "most successful video game
                                                                                                                                                 Lego
spin-off soundtrack album" (Mortal Kombat: Original Motion Picture Soundtrack).
                                                                                                  GRAND CFFEROKEE




                                                                                              Related content
                                                                                              The Next Total War Saga Heads to
                                                                                              Mythological Troy
                          Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 104 of 165

                                                                                                                             Destiny 2: Shadowkeep Story Previews
                                                                                                                             Tease What Ens Mom's Been up to All
                                                                                                                             This Time



                                                                                                                             FIFA 20 Best Defenders: Best Players
                                                                                                                             For CB, LB, and RB




                                                                                                            AL
                                                                                                            ATARI




                • Expbske rapid fire space action • 1 or 2 player" are challenged to destroy asteroids and enemy
        a. cecrak • New Atari-des'• ned QuadraScan,a dk• la system • New•          nal hi• h score table die• la •   donal


                                                                                                                             Advertisement

7 — Asteroids

Atari

    • Cabinets Sold: 100,000

    • Revenue by 1991: $800,000,000

    • Inflation adjusted: $1,346,548,823

Atari's Asteroids is a vector graphic classic from 1979. Inspired by the first fully-fledged
video game, Space War, Asteroids was built using hardware from the earlier Atari vector
coin-op, Lunar Lander.

The end result was a game that was far more sophisticated than the more static Space
Invaders-type forniat that tended to have limited movement, and gameplay based around a
defensible position at the bottom df the screen. In Asteroids, the player had to deal with
                    Case
threats from all sides,      3:19-cv-05898-VC
                        plus missile-hrmg space ships.   Document 50 Filed 01/22/20 Page 105 of 165

Despite its similarities to Space Wars, most players wouldn't have seen that rare coin-op
when Asteroids was launched, and therefore Atari's rock-breaking game was received
largely as a new concept — and quite a challenge. Thanks to that, players poured money into
the machine, of which 70,000 were sold across America, and 30,000 units were sold                      Available with the new flush-mounted
                                                                                                         8 4-inch touchscreen and piano
abroad.                                                                                                           black surround


                                                                                                        3-ILD , DUR




                                                                                              Related content

                                                                                              Man of Medan Endings - All the
                                                                                              Endings Explained, How to Save
                                                                                              Everyone




                                                                                              Pokemon SWord and Shield Trailer
                                                                                              Unveils Sirefetch'd, the Galarian
                                                                                              Evolution of Farfetch'd
                                                                                                   I


                                                                                              FIFA 20 Best Gdalkeepers: Best Players
                                                                                              in the GEC Position




                                                                                              Ad
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 106 of 165
6 - Defender

Williams

      Cabinets Sold: 60,000

      Revenue by 1993: $1,000,000,000

      Inflation adjusted: $1,588,463,873

Featuring an intimidating number of buttons, and enemy ships whose behavior patterns
were extremely sophisticated for the period, Defender was one of the most memorable
shooters of the early 80's.

It was the creation of Eugene Jarvis and Larry DeMar, who'd previously been pinball
machine designers at Williams. They spent months iterating a design for a new video game
inspired by their favorite aspects of Space Invaders and Asteroids. The end product was a      2019 CHRYSLER PACIFICA TOURING L
revelation. Featuring search-and-rescue gameplay, a variety of different alien types, and
the threat of a planet exploding, Defender provided players with a high-energy, relentless,
colorful, and loud shoot 'em up experience that made other contemporaries of the era look
positively pedestrian.
                                                                                                       Lease $
                                                                                                         for
                                                                                                                  329 aformonthmonths    36
                                                                                                52.929 Due as leas. signing. No secteity deposit required.
                                                                                                                Tax. title. and license extra +
Defender's high level of challenge helped it devour hundreds of millions of quarters as
gamers got to grips with its complex gameplay — and of course the game would go on to
                                                                                                     BUILD Si PRICE             VIEW INCENTIVES
become one of the enduring icons of the Golden Age of Arcades.
                                                                                                                                                    LEGAL




                                                                                              Related content
                                                                                              Raids, Loot, and Balance: Ubisoft
                                                                                              Massive on The Division 2's Challenges
                                                                                              Six Months Later



                                                                                              Overwatch's Bastion Gets an Adorable
                                                                                              Lego Skin for New Event
                                                                                                 1


                                                                                              Rockstar Debuts New PC Game
                                                                                              Launcher with GTA. San Andreas as a
                                                                                              Free Title
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 107 of 165




5 — NBA Jam

Midway

    • Cabinets Sold: 20,000

    • Revenue by 1994: $1,100,000,000

    • Inflation adjusted: $1,704,501,968

Released when arcades were having a second wind in 1993, NBA Jam follows in the
footsteps of the 1989 basketball Arch Rivals, which also features 2-on-2 action. However,
where Arch Rivals never really achieved truly critical mass, NBA Jam was hugely popular
largely thanks to its official license enabling it to feature real team names and the digital
likenesses of famous players.

Gameplay was larger than life, and had few rules, resulting in a fast and furious pace of
action that often featured spectacular net shots and slam dunks — accompanied by iconic
                                                                                                 2019 CHRYSLER           PACIFICA TOURING L
NBA Jam catch phrases like "He's on fire" and "Boomshakalakal"

Rather amusingly, in 2008, designer Mark Turmell confirmed that, as many NBA Jam
players had thought, the game had a slight bias against the Chicago Bulls. If you were                  Lease $
                                                                                                          for
                                                                                                                   329 aformonthmonths   36
playing the Detroit Pistons, the Bulls would miss last-second shots in close games.              $ 2,929 Due at lease qgning. No sectaity deposit required.
Boomshakalaka indeed.                                                                                             Tax title, and icense extra



                                                                                                      BUILD & PRICE              VIEW INCENTIVES

    INTRODUCING                                                                                                                                      LEGAL

    THE NEW FEMME FATALE OF THE GAME WORLD
                                                                                      X
      ea 4           _                                                                          Related content
                                                                                                Anthem Transitions to Seasonal
                                                                                                Updates as Future Looks Murky
                                                                                                  2


                                                                                                Tetris 99 Will Dole Out Super Kirby
                                                                                                Clash Currency in a Nintendo F2P
                                                                                                Mash-Uo
                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 108 of 165
                                                                                                  1


                                                                                                GreedFall Review
                                                                                                Q2




   e amazing Ms Pac-Man
  ers all the fun of Midway's
      us Pac-Man" with four
   w mazes, added bonus
   it symbols that float freely
  rough the maze, two new
   e exits that give lour                                                     MIDWAY
    nces for get away and a




4 — Ms. Pac-Man

Bally Midway

    • Cabinets Sold: 125,000

    • Revenue by 1987: $1,200,000,000

    •• Inflation adjusted: $2,494,552,816

The original Pac-Man's largely non-violent gameplay had already proved appealing to
females, so Illinois-based Midway Manufacturing corporation decided to go the whole hog                  4
                                                                                                                    Find out if you're
and make a Pac-Man game specifically designed to attract them. The result was Ms. Pac-                             eligible for benefits.
Man, essentially Pac-Man with a pink bow.


As well as featuring four new maze designs, the ghosts were programmed to occasionally
move randomly. This was a deliberate move to prevent players from learning and using            Related content
patterns to beat every level, as was the tactic in the original Pac-Man. Because of that, the
                                                                                                E3 May Soon be Seeing Some Big
game was considerably more challenging than its predecessor. However, that didn't stop
                                                                                                Changes [Update]
players from eventually clocking the machine and discovering that, like Pac-Man, the
                                                                                                  4
game's 256th level was glitched and impossible to complete.

                                                                                                Sayonara Wild Hearts Review
                                                                                                  3
                Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 109 of 165
                                                                      Session is the Skate 4 Fans Have Been
                                                                      Pining For... Almost




             CHAMION El) j ON
         Nairn                         •                 CAPCOM


3 - Street Fighter II/Champion Edition

Capcom
                                                                      Related content
   • Cabinets Sold: 200,000 (60,000 SF II, 140,000 CE)
                                                                      Football Manager 2020 Switches to
                                                                      Recycled Paper Cases out of Concern
   • Revenue by 1995: $2,312,000,000                                  for Plastic Pollution
   • Inflation adjusted: $3,582,553,228                                 I
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 110 of 165                                          ---
the original Street Fighter introduced many of the series' fundamental design elements,         Power, Teases More to Come
Street Fighter II evolved them a quantum leap forward, creating a benchmark fighting game         8
design that still stands true today. Thanks to its ultra-competitive gameplay, the machine
was an instant hit, selling some 60,000 units globally. Its rapid player turnover helped keep
                                                                                                Borderlands 3 SHIFT Codes and VIP
the coins flowing — a welcome relief to many arcade operators, who'd seen revenues              Codes (September 2019): How to Get
decline since their peak in the mid-80's.                                                       Golden Heys and VIP Points

With Street Fighter II bringing in substantial revenues, it didn't take Capcom long to
produce an updated version (which for the purposes of this list isn't considered a
standalone sequel because it's essentially an upgrade kit). In April 1992, Champion Edition
hit the arcades with rebalanced gameplay, four playable Grand Masters, and the ability for
players to engage in mirror matches for the first time. Despite being cosmetically very
similar to Street Fighter II, CE sold an incredible 140,000 boards and new cabinets.

Several reports cite Street Fighter II as earning $1.5 billion by 1993, and that in turn has
been erroneously attributed to coin-op revenue. However, the root source — Children,
Adolescents and Media Violence by Steven J Kirsh — is actually referring to home console
versions and merchandising. The reality is, there is no current definitive source for revenue
of the machine. Arcade owners often reported "Street Fighter II" on revenue sheets, rather
than citing a specific version, and many arcades updated to the new Hyper Fighting board
within a year. Also, by the early 90's, arcades were in decline, and revenue records were
often not published. At that point, it was much more about shifting hardware, than their
actual cash yield. Therefore, the figures here are estimated, based on the fact that 200,000
combined cabinets and boards were sold, and taking into account player engagement and
turnover. These numbers are also conservative. Due to the relative ease of making illegal
versions of Capcom's CP System boards, many pirated copies of the arcade game also
existed, which would likely boost the revenue number above considerably. But for obvious
reasons, the actual sum will never be known.



        • .•                 'THE WORLDS HOTTEST GAME
    •   • • •
      MIDWAY'S          PACE                                             •




                     vem n,
                                                                 •
                                                                     a
                                                                             o
                                                                                 r.
              •
         •
                                                       E
        •
                   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 111 of 165




                                                                                                Ad




2 - Space Invaders

Taito

    • Cabinets Sold: 360,000

    • Revenue by 1982: $2,702,000,000

    • Inflation adjusted: $6,612,228,000

                                                                                                    2019 CHRYSLER PACIFICA TOURING L
One of video gaming's all-time classics, Space Invaders kicked off what is now called the
Golden Age of Arcades, a period of history spanning the late 70's to the mid 80's that saw
unprecedented advances in gaining design and technology.
                                                                                                           Lease $
                                                                                                             for
                                                                                                                      329 aformonthmonths  36
The machine was launched in Japan in June 1978 and swiftly became a cultural                        S 2,929 Due at lease signing.  No security deposit required_
                                                                                                                     Tax tide. and icense extra
phenomenon. By the end of the year, an incredible 100,000 coin-ops had been installed
across the country. Such was its immense popularity, the sheer volume of people shoveling
money into its coin slots created a temporary shortage of the 100-yen coin.                              BUILD & PRICE               VIEW INCENTIVES


Space Invaders swiftly became a major export, and was soon rejuvenating arcades around
the world, whose mechanical machines and, at that point, only basic technological
innovation had seen them in consistent decline since the 50's. This literal reversal of         Related content
fortune was fueled by millions of players, who queued time and time again to test their
mettle against the invading hordes. The revenue generated in the states in its first year was   Borderlands 3 Nekrotafeyo Typhon Log
                                                                                                Locations
greater than that of the highest-grossing movie of the period — Star Wars. Not bad for an
industry that had only just turned five years old.                                              4


                                                                                                Borderlands 3 Eden-6 Typhon Log
                                                                                                Locations
                                                                                                4


                                                                                                Gears 5 Collectible Locations - Where
                                                                                                Are All the Gears 5 Collectibles?
                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 112 of 165




1- Pac-Man

Namco

    • Cabinets Sold: 400,000

    • Revenue by 1990: $3,500,000,000

    • inflation adjusted: $7,681,491,635

Since Space Invaders has come and gone, the number one quarter eater of all time should
be no surprise at all. Well, unless you didn't grow up playing arcade games.


Gaming's first major mascot, and perhaps its most recognizable and enduring character,
Pac-Man burst onto the scenes in 1980 and became an overnight sensation. In an era
where almost all games were space-themed shooters, Pac-Man's non-violent, maze-chase
gameplay presented something fresh and new. It also did something else few other games
did at that time — and that was appeal to female garners.
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 113 of 165
            This universal attraction helped bring an unprecedented number of players into arcades
            around the world, who shoveled billions of quarters into its slots. This popularity turned
            Pac-Man into an icon, giving rise to the first generation of gaming merchandise, with
            everyone's favorite yellow dot-gobbler emblazoned on everything from t-shirts and hats to
            lunchboxes and dinking glasses.

            Since then, Pac-Man has gone on to star in more than 30 other games — but most gamers
            will always associate him with this iconic machine.

            Arcade flyer illustrations sourced from Arcade Flyer Archive



                  Sometimes we include links to online retail stores. If you click on one and make a purchase we may
            I
                  receive a small commission See our terms & conditions.




 1111I                                °           r.

                                                                                                                                                           az a
Expect Better at             Greatest Years in                 The Story of Playism,             35 Years Later, What             . The Day I Melted An   Zen and the
Hilton                       Gami-ng .Mistory: 1983            Par-t.1 The Slow..                is the Value of Pac-..             Asteroids Machine     Art•Beok:




 Read this next
                                                                                         Former Dragon Age Writer David Gaider
                                                                                         Co-Founds Summerfall Studios in
                                                                                         Australia

                                                                                         Gaider and fellow co-founder Liam Esler previously
                                                                                         worked together at Beamdog.




                                                                                         The Legend of Zelda: Link's Awakenings
                                                                                         Most Famous Song Now Has Soul-
                                                                                         Shredding Lyrics

                                                                                         Let's be honest, you !mew it wasn't going to be an
                                                                                         uplifting ditty.
                         Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 114 of 165
    Zombies May Be Appearing in Red Dead
    Online, If It's Not a Glitch
   Undead nightmare part two. or just another quirky bug?                                       The Next Total War gaga Heads to
                                                                                                Mythological Troy

                                                                                                The land of gods and monsters seems to be the next
                                                                                                saga locale.




                                                                                                Destiny 2: Shadowkeep Story Previews
                                                                                                Tease What Ens Morn's Been up to All This
                                                                                                Time
Reggie Fils-Aime's Been Up                   The 25 Best Nintendo Switch                        She may have met the expansion's true Hive villain
To a Lot Since His                           Games                                              already.
Retirement From Nintendo
                                             Our rotating list of the best games on
The former Nintendo of Amenca president      Switch, now updated for the Nintendo
has been pretty active.                      Switch Lite release!

41                                           4 5




     Raids, Loot, and Balance:                        Thinbloods and the Politics of                     Borderlands 3's Endgame Fights              Sega Genesis Mini Review
     Ubisoft Massive on The Division                  Living Forever: An Interview with                  for Position Against Destiny 2
     2's Challenges Six Months Later                  Bloodlines 2 Writer Cara Ellison                   and The Division 2                          Sega revisits the 90s with its ode to the
                                                                                                                                                     system that made the company big in t e
     Ubisoft Massive is beginning to firm up          We talked love, loss, and lots of blood            Gearbox is not letting Borderlands 3 get    United States.
     the ongoing foundation of The Division 2.        with one of Bloodlines 2's writers.                lost in the MMO shuffle.

     0                                                41                                                     4                                       c7




                 Subscribe to our weekly newsletters
                 Get the best of USG in your inbox by subscribing to our newsletters.

                 RI The USG Weekly Newsletter
                 RI Axe of the Blood God Newsletter

                 Enter your email address
                          I
                  Er-%I address     Case 3:19-cv-05898-VC Document 50 Main
                                                                       Filed 01/22/20 Page 115 of 165
                                                                                                                                          I




     PopuInc Ci 111P-4




                                                                                                                                                                      arik,
                                                                                                                                                   -43


    Borderlands 3                 Fire Emblem: Three Houses     Cyberpunk 2077                 Destiny 2                       NBA 2K20                            Pokemon Go

    Borderlands 3 SHiFT Codes     The 25 Best Nintendo Switch   CD Projekt Red Has an Update   Destiny 2: Shadowkeep Story     NBA 2K20 Review                     Pokemon Go Gets Its First.
    and VIP Codes (September      Games                         on How Genitals Work in        Prey ews Tease What Eris                                            Batch Of Pokemon From Gen
    2019): How to Get Golden                                    Cyberpunk 2077                 Morris Been up to All This                                          5 Today
    Keys and VIP Points                                                                        Time




                                                                                                                                          Starting at

                         The Volkswagen                                                                                                   $24,295
                                                                                                                                              View key MSRP info


                         Tiguan                                                                                                           BUILD YOURS


                         The riot-so-compact,
                         compact SUV.
                                                                                                                                                                       Volkswagen




   USE,                                         Explore                           Popular games                     Helpful links                            Gamer Network

                                                News                              Borderlands 3                     About USgamer                            EGX
Covering the best in video                      Reviews                           Fire Emblem: Three Houses         Code of conduct                          Eurogamer
gaming. News, Reviews, and                      Guides                            Cyberpunk 2077                     Contact us                              Gameslndustry
Guides for Switch, PS4, Xbox                    Long Reads                        Destiny 2                          Cookies                                 Jelly Deals
One, PC, and more!
                                                Best Games                        NBA 2K20                           Corporate site                          Metabomb
This site @ 2019 Gamer                          Retro                             Pokemon Go                        How we work                              NintendoLife
Network                                         Podcast                           Games index                       Privacy policy                           Push Square
                                                Switch                                                              Review policy                            Rock Paper Shotgun
All Rights Reserved. No part of
                                                PlayStation 4                                                        Staff & contributors                    VG247
this site or its content may be
reproduced without the                           Xbcoc One                                                          Terms & Conditions                       VGC
permission of the copyright                     PC
holder.                                          Topics index
.   Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 116 of 165
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 117 of 165




                  EXHIBIT 2
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 118 of 165




Int. Cl.: 28

Prior U.S. Cls.: 22 and 23
                                                                                Reg. No. 1,279,066
United States Patent and Trademark Office                                        Registered May 22, 1984


                                           TRADEMARK
                                           Principal Register



                                          MS. PAC-MAN



Bally Midway Mfg. Co. (Illinois corporation)            For: COIN-OPERATED AND NON-COIN-OP-
10750 W. Grand Ave.                                  ERATED ELECTRONIC AMUSEMENT APPA-
Franklin Park, Ill. 60131                            RATUS FOR PLAYING A GAME ON A VIDEO
                                                     OUTPUT DISPLAY, in CLASS 28 (U.S. Ch. 22 and
                                                     23).
                                                        First use Jan. 8, 1982; in commerce Jan. 13, 1982.
                                                        Owner of U.S. Reg. No. 1,230,042.

                                                        Ser. No. 375,744, filed Jul. 21, 1982.

                                                     G. T. GLYNN, Examining Attorney
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 119 of 165




                  EXHIBIT 3
                        Additional
                        Additional Certificate (17
                                               (17 U.S.C.
                           Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 120 of 165
                                                                                                       706)
  CERTIFICATE OF COPYRKOT
                 COPYRK0T REGISTRATION
                             REGISTRATION                                                                                                                                      FORM PA
                                                                                                                                                         UNITED STATES COPYRIGHT
                                                                                                                                                                       COPYRIGHT OFFICE
                                                                                                                                                                                 OFFICE

                                              This certificate, issued under the seal of the Copyright
                                                                                                Copyright                                  REGISTRATION NUMBER
                                              Office in accordance with the provisions of section 410(a)
                                                                                                                                          ICI       11
                                              of title 17, United States Code, attests that copyright
                                                                                            copyright reg-
                                              istration has been made for the work identified below. The
                                                                                                                                          D
                                                                                                                                            A                         140-275
                                                                                                                                                                      140-275
                                              information in this certificate has been made a part of the
                                              Copyright Office records.
                                                                 records.
                                                                                                                                                                1
                                                                                                                                                       PA ..)
                                                                                                                                                           J                             PAU
                                                                                                                                                                                         PAU


                                                             X-144.-4                                                                     EFFECTIVE DATE OF REGISTRATION
                                                                                                                                                            REGISTRATION


                                                                                                                                                                                              1 Ci Yo)---)
                                                                                 REGISTER OF COPYRIGHTS
                                                                                 REGISTER    COPYRIGHTS                                           (M     h)                  (Day) '                  (Year)
                                                                                                                                                                                                       (Yean
                                                                                            United States of     America

                  DO NOT WRITE ABOVE THIS LINE. IF
                                                IF YOU NEED MORE SPACE, USE CONTINUATION
                                                                            CONTINUATION SHEET
                                                                                         SHEET (FORM
                                                                                               (FORM PA/CON)
                                                                                                     PA/CON)
                   TITLE OF THIS WORK:
                                 WORK:                                                                                                   NATURE OF THIS
                                                                                                                                                   THIS WORK: (See instructions)

     O
     ®
     Titto                   PAC-MAN
                         MS. PAC-MAN                                                                                                        Audiovisual Work
     Tito

                   PREVIOUS
                   PREVIOUS OR ALTERNATIVE TITLES:




     O2                  IMPORTANT:
                         IMPORTANT:    Under
                                       under the
                                               the law,
                                                   law. the
                                                         the "author"
                                                             "author" of
                                                                      of a
                                                                         a "work
                                                                           "work made
                                                                                  made for
                                                                                        for hire"
                                                                                            hire" is
                                                                                                   is generally the employer,
                                                                                                      generally the employer, not
                                                                                                                              not the
                                                                                                                                  the employee
                                                                                                                                      employee (see
                                                                                                                                               (see instructions).
                                                                                                                                                     instructions). ItIt any
                                                                                                                                                                         any part
                                                                                                                                                                             part of
                                                                                                                                                                                  of this
                                                                                                                                                                                     this work
                                                                                                                                                                                          work
                                             made for
                                       was "made     for hire"
                                                         hire" check
                                                               check "Yes"
                                                                      "Yes" in
                                                                             in the
                                                                                the space
                                                                                    space provided,
                                                                                          provided, give
                                                                                                       give the
                                                                                                            the employer
                                                                                                                employer (or
                                                                                                                         (or other
                                                                                                                             other person
                                                                                                                                   person for
                                                                                                                                          for whom
                                                                                                                                              whom the
                                                                                                                                                    the work
                                                                                                                                                         work was
                                                                                                                                                               was prepared)
                                                                                                                                                                    prepared) as "Author"
                                                                                                                                                                                      "Author"
                                       of
                                       of that
                                          that part,
                                               part, and
                                                     and leave
                                                          leave the
                                                                the space
                                                                    space for
                                                                           for dates
                                                                               dates blank.
                                                                                     blank.
    ©
   Authorial
                           NAME OF AUTHOR.
                                   AUTHOR:                                                                                                          DATES OF BIRTH AND DEATH:
   Autheirled
                               Bally Midway Mfg Co                                                                                                                Born ,      .. ..          Died          ..
                                Was thirauthor s contribution tathe'w
                                    thiXuthoAranfr^O^on^o                    "work made for hire'?
                                                                     .ork aP'vJo'rk
                                                                 tK?work                    hire"'      Yes  X
                                                                                                        Yes..??.         No.                                                 (Year)
                                                                                                                                                                            .(Year)                    (Yeari
                                                                                                                                                                                                       (Year)
                           AUTHOR'S
                           AUTHOR'S NATIONALITY OR DOMICILE:
                                                   DOMICILE:                                                                                    WAS THIS AUTHOR'S
                                                                                                                                                             AUTHOR'S CONTRIBUTION TO
                     1
                     1                                                                                                                          THEWORK:
                                 Citizen
                                 Citizen of
                                         of . . . .   ...    . ..            1.t or i1 Domiciled
                                                                                       Domiciled in        U.S.A.
                                                                                                               A'                               THE WORK:
                                               (Name of Country)                                           (Name of Country)                         Anonymous?           Yes
                                                                                                                                                                          Yes..        No : X
                                                                                                                                                                                       No..??.
                                               (Name ol Country)             )          1                  (Name of Country)                         Pseudonymous?
                                                                                                                                                      Pseudonymous? Yes   Yes..        No
                                                                                                                                                                                       No. .':v- .
                           AUTHOR      O F : (Briefly describe
                           A U T H O R OF:            describe nature
                                                               nature of
                                                                      of this author's
                                                                              author's contribution)
                                                                                       contribution)
                                          See Space 6                                                                                           If the answer to either of these questions is
                                                                                                                                                "Yes," see detailed instructions attached.
                                                                                                                                                                                 attached.
                           NAME OF AUTHOR:                                                                                                                      DATES OF BIRTH AND DEATH:
                                                                                                                                                                  Born      . . ..           Died .
                                 Was this author'S
                                          author's contribution to the work a "work made for hire"?     Yes.            No.                                                 (;Year)
                                                                                                                                                                            (Year)
                                                                                                                                                                             '
                                                                                                                                                                             (Year)
                          AUTHOR'S
                          AUTHOR'S NATIONALITY OR
                                               OR DOMICILE:
                                                  DOMICILE:                                                                                     WAS THIS AUTHOR'S
                                                                                                                                                         AUTHOR'S CONTRIBUTION
                                                                                                                                                                  CONTRIBUTION TO
                                                                                                                                                THEWORK:
                                                                                                                                                THE WORK:
                     2
                     2           Citizen
                                 Citizen of
                                         of     ..     ..      .             11 or iJ Domiciled
                                                                                      Domiciled in .      .
                                               (Name of Country)
                                                        Countryl             }          C                       ot Country)
                                                                                                          (Name of Country)                          Anonymous?             Yes .              No
                                                                                                                                                                                               No..
                                                                                                                                                     Pseudonymous?
                                                                                                                                                     Pseudonymous?          Yes
                                                                                                                                                                            Yes..              No .
                           AUTHOR      O F : (Briefly describe
                           A U T H O R OF:            describe nature
                                                               nature of
                                                                      of this author's
                                                                              author's contribution)
                                                                                       contribution)
                                                                                                                                                If
                                                                                                                                                If the answer to either of these questions is
                                                                                                                                                "Yes."
                                                                                                                                                 "Yes." see detailed
                                                                                                                                                            detailed instructions attached.
                                                                                                                                                                                  attached.
                           NAME OF AUTHOR:
                                   AUTHOR:                                                                                                                      DATES OF BIRTH AND DEATH:
                                                                                                                                                                  Born      . . ..           Died . . .    .
                                 Was this author's contribution
                                                   contribution to the work a "work made for hire'?
                                                                                             hire"?     Yes
                                                                                                        Yes.            No.                                                 (Year)                     (Year)
                                                                                                                                                                                                       (Year)

                           AUTHOR'S
                           AUTHOR S NATIONALITY OR DOMICILE:                                                                                    WAS THIS AUTHOR'S CONTRIBUTION TO
                     3
                     3                                                                                                                          THE WORK:
                                                                                                                                                THEWORK:
                              Citizen of . . .
                              Citizen of       .. .    1 or j Domiciled
                                                              Domiciled in                                ..       ...
                                              (Name o.
                                                    of1 Country)
                                                        Countryl            J           I                 (Name of
                                                                                                                ot Country)
                                                                                                                   Countryl                          Anonymous?             Yes
                                                                                                                                                                            Yes..              No
                                                                                                                                                                                               No..
                                                                                                                                                     Pseudonymous?
                                                                                                                                                     Pseudonymous?          Yes.
                                                                                                                                                                            Yes                No.
                                                                                                                                                                                               No
                           AUTHOR
                           A U T H O R OF:            describe nature
                                       O F : (Briefly describe nature of
                                                                      of this author's
                                                                              author's contribution)
                                                                                       contribution)
                                                                                                                                                IfII the answer to either of these questions is
                                                                                                                                                "Yes." see detailed instructions attached.
                                                                                                                                                                                 attached.

                   YEAR IN WHICH
                           WHICH CREATION OF THIS
                                             THIS WORK WAS COMPLETED:
                                                           COMPLETED:                                      DATE AND NATION OF FIRST PUBLICATION:
                                                                                                                                    PUBLICATION:

   O
     ®
  Creation
  Craation
    and
                                                       Year.
                                                       Year.        1981
                                                                    19.81
                                                                                                               Date
                                                                                                               Date.

                                                                                                               Nation
                                                                                                               Nation
                                                                                                                        January
                                                                                                                                incites
                                                                                                                        United Mies
                                                                                                                                                                13,
                                                                                                                                                                13,
                                                                                                                                                                ,(Day)
                                                                                                                                                                 Day)

                                                                                                                                                       (Name of Country)
                                                                                                                                                                                      1982
                                                                                                                                                                                      1982
                                                                                                                                                                                      ,Ye(Year)
                                                                                                                                                                                          a
                                                                                                                                                                                             "
 Publication
 Publication                           (This information
                                             information must be given in all cases.)                                     (Complete
                                                                                                                          (Complete this block ONLY
                                                                                                                                               O N L Y if this work has been published.)
                                                                                                                                                                             published.)


                               ADDRESS(ES) OF COPYRIGHT
                   NAME(S) AND ADDRESS(ES)    COPYRIGHT CLAIMANT(S):
                                                        CIAIMANT(S):
                            Bally Midway Mfg. Co.
    0®
 Claimant
 Claimant (a 1
          lel               10601 West Belmont Avenue
                            10601
                            Franklin Park, Illinois 60131
                                                      60131

                   T R A N S F E R : (If the
                   TRANSFER:                           claimantls) named
                                             copyright claimant(s)
                                         the copyright                       here in
                                                                   n a m e d here in space
                                                                                     space 4
                                                                                           4 are
                                                                                             are different from the
                                                                                                                the author(s)              space 2. give a brief
                                                                                                                              n a m e d in space
                                                                                                                    author(s) named                        brief statement    h o w the
                                                                                                                                                                 statement of how
                   claimant(s)
                   claimant(s) obtained
                                 obtained ownership
                                             ownership of
                                                        of the
                                                           the copyright.)
                                                               copyright.)



• Complete  all applicable
  Complete all  applicable spaces (numbers
                                   (numbers 5-9)
                                            5-9) on
                                                 on the reuerse
                                                         reverse side of
                                                                       of this page
                                                                               page                                                                                           DO NOT WlyTII HERE
                                                                                                                                                                                      RITE
                                                                                                                                                                                     WRITE  MERE
• Follow
  Follow detailed instructions attached
         detailed Instructions attached   • • Sign
                                               Sign the form
                                                        form at line
                                                                 line 8
                                                                      8
                                                                                                                                                                           Pigs
                                                                                                                                                                           p»9« Ii of
                                                                                                                                                                                   o t.. .
                                             Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 121 of 165
                                                                                                                                                                 •rr-
                                                                                                                                      EXAMINED BY:               "-j          APP
                                                                                                                                                                              A P P L X ^ ^ iN RECEIVED:

                                                                                                                                      CHECKED BY: .
                                                                                                                                                                                                                2 9 JUN
                                                                                                                                                                                                                    JUN tON-
                                                                                                                                      CORRESPONDENCE:                         DEPOSIT RECEIVED:
                                                                                                                                                                                      RECEIVED.^                                                  FOR
                        01\
                        D\          !
                                                            140-275
                                                            140-275                                                                     0
                                                                                                                                        O Yes
                                                                                                                                           Yes                                                               25 JUN ii8,2
                                                                                                                                                                                                                     ma.                      COPYRIGHT
                                                                                                                                                                                                                                                OFFICE
                                                                                                                                                                                                                                                  USE
                                                                                                                                           DEPOSIT ACCOUNT                    REMITTANCE NUMBER AND DATE:
                                                                                                                                                                                                    DATE:
                                                                                                                                             FUNDS USED:                                                                                         ONLY
                                     relief g r a n t eered."
                        *rokireltheg
                          1.0 t , to(Ot       C.O.
                                                        d u f                 *
                                                                                                                                                                                                15 I US Spec-
                    DO NOT       ABOVETHIS
                           WRITE ABOVE
                       NOT WRITE            LINE.IF
                                       THISLINE.  IFYOU
                                                    YOUNEED
                                                        NEEDADDITIONAL
                                                             ADDITIONALSPACE,
                                                                        SPACE,USE
                                                                               USECONTINUATION
                                                                                   CONTINUATIONSHEET
                                                                                                SHEET  (FORM
                                                                                                     ( FORM  PA/CON)
                                                                                                            PA/CON)



                                                                                                                                                                                                                                                  CD
    PREVIOUS REGISTRATION:

            • Has registration for this work, or
                                              or for an earlier version of this work.
                                                                                work, already been made
                                                                                                   m a d e in the Copyright Office? Yes
                                                                                                                                    Yes                                                                                  No        X              ®
                                                                                                                                                                                                                                                Previous
                                                                                                                                                                                                                                                Previous
                                                                                                                                                                                                                                                Registra-
                                                                                                                                                                                                                                                Registra-
                                "Yes," why is another registration being sought?
                      answer is "Yes,"
            • If your answer                                             sought? (Check appropriate box)
                                                                                                    box)                                                                                                                                          tion
                                                                                                                                                                                                                                                  tion

                         O
                         D      This
                                This is
                                     is the
                                        the first
                                            first published
                                                  published edition
                                                             edition of
                                                                     of a? work previously registered in unpublished form.
                         ❑
                         O      This
                                This is
                                     is the
                                        the first application submitted by this author as copyright claimant.
                                                                                                       claimant.
                         ❑
                         D      This is a changed
                                This is changed      version  of the work,  as shown by line 6 of the application.
                                                                                                      application.


        ix, 0. If your answer
                       answer is "Yes,"
                                 "Yes," give: Previous
                                              Previous Registration
                                                       Registration Number
                                                                    Number                                                                                              Year
                                                                                                                                                                        Y e a r of
                                                                                                                                                                                of Registration
                                                                                                                                                                                   Registration




   COMPILATION OR DERIVATIVE WORK: (See instructions)
                                        instructions)

                 PREEXISTING
                 PREEXISTING MATEBIAL:
                             MATERIAL: (Identify any preexisting
                                                     preexisting worlcor
                                                                 w o r k o r wworks
                                                                               p r k s that the work is based on or inccapozate
                                                                                                              on,or incarpotatesJ                                                                                         , , .        ,          ®
                                                                                                                                                                                                                                                  O




         [
                 Portions
                 Portions of   of the
                                    the current
                                             current work      work incorporateincorporate material
                                                                                a
                                                                                a published
                                                                                  published                 material rrom       rrom                                                                                                         Compilation
                                                                                                                                                                                                                                             Compilation
                  audiovisual work entitled "Grazy O t t o w h i c h is a derivative work
                  audiovisual  work entitled "Crazy  Otto"   which   is a  derivative work                                                                                                                                                        or
                                                                                                                                                                                                                                              Derivative
                  based on
                  based on a  previously publiShed
                           a previously  published audiovisual
                                                    audiovisual workwork entitled
                                                                          entitled PAC-MAN,
                                                                                   PAC-MAN,                                                                                                                                                   Derivative
                                                                                                                                                                                                                                                Work
                  registered November
                  registered  November 13,
                                       13, 1980,
                                           1980, Reg.  No. PA
                                                 Reg. No.    PA 83-768.
                                                                   83-768.

                 MATERIAL ADDED TO
                                T O THIS
                                    THIS WORK: (Give a brief, general statement
                                                                      statement of the material that has
                                                                                                     has been
                                                                                                         been added
                                                                                                              added to
                                                                                                                    to this
                                                                                                                       this work
                                                                                                                            work and
                                                                                                                                 and in
                                                                                                                                     in which
                                                                                                                                        which copyright
                                                                                                                                              copyright
                 is claimed.)
                 is claimed.)
                                                         figure as Crazy Otto was
                  The visual expression of the central figure
                                  PAC-MAN, the visual expression of the pursuit
                  changed to MS. PAC-MAN,                                 pursuit
                  figures in Crazy Otto was changed, and
                  figures in                          arid tither
                                                           other changeg
                                                                  changes were made
                         vi sual images.
                  in the visual  images.                                            •




   DEPOSIT
   D E P O S I T ACCOUNT:
                 A C C O U N T : (If the registration fee is to be charged to aa                                                          CORRESPONDENCE:
                                                                                                                                          C O R R E S P O N D E N C E : (Give name
                                                                                                                                                                              n a m e and address
                                                                                                                                                                                          address to
                                                                                                                                                                                                  to which corre-
   Deposit Account
             Account established in
                                                                                                                                                                                                                                                  ®
                                      in the Copyright
                                             Copyright Office, give name
                                                                     n a m e and
                                                                             and                                                          spondence
                                                                                                                                          spondence about this application should be sent.)
                                                                                                                                                                                        sent.)
   number of Account.)
                                                                                                                                                                                                                                                  O
                                                                                                                                           Name:Kathleen
                                                                                                                                           Name. Kathleen D.
                                                                                                                                                           D. Kennedy,
                                                                                                                                                               Kennedy, Esq.
                                                                                                                                                                         Esq.                                                                     and
                                                                                                                                                                                                                                              Fee and
                                                                                                                                                       Brownstein
                                                                                                                                                       Brownstein Zeidman
                                                                                                                                                                  Zeidman and
                                                                                                                                                                            and Schomer
                                                                                                                                                                                Schomer                                                      Correspond-
                                                                                                                                                                                                                                             Correspond-
   Name:
   Name:                                                                                                                                                                                                                                        ence
                                                                                                                                                                                                                                                ence
                                                                                                                                          Addre
                                                                                                                                          Addre m1025
                                                                                                                                                 sslO25 .Conn..
                                                                                                                                                         Conn..   Ave—,
                                                                                                                                                                  Ave..., N.W.
                                                                                                                                                      Washington,    D.C.
                                                                                                                                                                     D.C.      2003$p,)
                                                                                                                                                                               2003r
   Account
   A c c o u n t Number:
                 Number:
                                                                                                                                                       (ON)
                                                                                                                                                       (City)                              (Slate)
                                                                                                                                                                                           (State)                                (ZIP)


CERTIFICATION:
CERTIFICATION: * I, the undersigned,              undersigned, hereby   hereby certify that I am the: (Check one)                          one)


of
  0author
  0 a u t h o r Pother


of the
   the work
                D o t h e r copyright


       work identified
            Identified in
                             c o p y r i g h t claimant


                       in this
                          this application
                               application and
                                                c l a i m a n t Downer


                                           and that
                                               that the
                                                                D o w n e r of


                                                    the statements
                                                        statements made
                                                                             of exclusive
                                                                                 e x c l u s i v e right


                                                                   m a d e by mule
                                                                                                    right(s)


                                                                              m e ^ t t f i s application are
                                                                                                           re co
                                                                                                                  u t h o r i z e d agent
                                                                                                         (s) a^ aauthorized

                                                                                                                  e to the
                                                                                                              cotjecj,to the best
                                                                                                                                     a g e n t of:


                                                                                                                                  of my
                                                                                                                             best of
                                                                                                                                                of:


                                                                                                                                     my knowledge.
                                                                                                                                        knowledge.
                                                                                                                                                       Bally Midway
                                                                                                                                                       Bally Midway Mfg.
                                                                                                                                                            (Name
                                                                                                                                                            (Name of
                                                                                                                                                                    Mfg. Co.
                                                                                                                                                                         Co.
                                                                                                                                                                  of author
                                                                                                                                                                     author or
                                                                                                                                                                            or other
                                                                                                                                                                               other copyright
                                                                                                                                                                                     copyright claimant,
                                                                                                                                                                                               claimant, or owner of exclusive ririgh«s)).
                                                                                                                                                                                                                                  ght(s)).        ®
                                                                                                                                                                                                                                             Certification
                                                                                                                                                                                                                                              (Application
                                                                        Handwritten
                                                                        Handwritten signature: (X)                                                                      ZenT 4 /1                                                             (Application
                                                                                                                                                                                                                                                must be
                                                                                                                                                                                                                                                must be
                                                                                                                                                                                                                                                signed)
                                                                        Typed
                                                                        Typed or printed name.
                                                                                         name.
                                                                                                                        Kathleen D. Kennedy, E                                                                      6/29/82
                                                                                                                                                                                                                    6/29/82




                                         Kathleen D. Kennedy, Esq.
                                         Brownstein 'Zeidman    and. Schomer'
                                                      Zeidman 414,8chomer
                                                                                                                                                                                                            MAIL
                                                                                                                                                                                                         CERTIFICATE
                                                                                                                                                                                                                                                  ®
                                                                                                                                                                                                                                                  O
                                                                                                                                                                                                                                              Address
                                                                                                                                                                                                                                              Address
                                                                                                                                                                                                             TO                              For Return
                                                                                                                                                                                                                                             For Return
                                         Suite 900,,,1Q25
                                         Suite 9.0.0, .102.5 Connecticut Avenue,
                                                                          Avenue.,. N.W.
                                                                                    N.W,                                                                                                                                                         of
                                                                                                                                                                                                                                                 of
                                                                                            (Number, Street and Apartment Number)
                                                                                                                          Number)                                                                                                            Certificate
                                                                                                                                                                                                                                             Certificate
                                         Washington,                                                             D.C.
                                                                                                                 D.C.                                           20036                                      ((Certificate will
                                                                                  (City)                             (State)                   (ZIP code)
                                                                                                                                                    code)                                                   . be
                                                                                                                                                                                                              bemailed
                                                                                                                                                                                                                 mailed niin
                                                                                                                                                                                                          window envelope)

 • 1717 U.S.C.
         U.S C. 1506(e)
                  5506(e) FALSE REPRESENTATION
                                    REPRESENTATION—Any  —Any person who knowingly makes makes aa false
                                                                                                  false representation
                                                                                                        representation of
                                                                                                                       of a.
                                                                                                                          a.material  fact in
                                                                                                                             material fact in the
                                                                                                                                              the application for copyright registration provided for
                                                                                                                                                  application for copyright registration provided for
by
by section 409. or inIn any
                        anv written statement filed
                                              Med in connection
                                                     connection with
                                                                with the
                                                                     Ihe application.
                                                                         application, shall
                                                                                      shall be
                                                                                            be fined
                                                                                               fined not
                                                                                                     not more  than $2,500.
                                                                                                          more than  $2 5 0 0
« 118.GOVERNMEN'T
  U S . G O V E R N M E N T PRINTING
                            P W N T I N C OFFICE:
                                          OFFICE: 1981-341478/2
                                                    1981-341478/2
                                                                                                                                                                                                                                             rare 10211—S1111111111
                                                                                                                                                                                                                                             nee.  lOM-Mnmn
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 122 of 165




                  EXHIBIT 4
Certificate Case 3:19-cv-05898-VC
            of Registrati.
               Registrati<^
                                                                                      Document 50 Filed 01/22/20 Page 123 of 165

        STATEs                           This Certificate issued under the seal of the Copyright
                                                                                       Copyright


                            1,1
                                         Office in accordance with title 17, United States Code,
                                         attests that registration has been made
                                                                                           Code,
                                                                            made for the work
                                                                                                                                                e
                                                                                                                                                © Form VA   FormVA
                                                                                                                                                            For a Work of the Visual
                                                                                                                                                            Fora              VisualArb
                                                                                                                                                                                     Arti
                                                                                                                                                                            rn®v»ir.ur nec.er
                                                                                                                                                            UNITED REM enOvoinur        neeirf
                                         identified below. The information on this certificate has                                                        VA 1-352-904
                                                                                                                                                          VA 1 - 3 5 2 - 904
                             •-/         been made a part of the Copyright Office records.

    v. —                                                                                                                                                                •UMOOIUHM*
       J 870
                                                           L       M       CPe&t,e,                                                                r r e c i Ivelloilt
                                                                                                                                                 kErrcvi     ivtT&WE OF REGISTRATION
                                                                                                                                                                        REGISTRATION


                                         Register
                                         Registeroff Copyrights, United States of America
                                                                                                                                                        g A U(                 Day
                                                                                                                                                                               £ 9 (N ,              3°10 C 6 -
                                                                                                                                                                                                   ? ar



                           DO NOT
                           DO NOTWRITE
                                  WRITEABOVE
                                        ABOVETHIS
                                              THIS  LINE.
                                                  LINE. IF IF
                                                           YOUYOU NEED
                                                                NEED      SPACE,
                                                                       MORE
                                                                     MORE        USE USE
                                                                             SPACE,  A SEPARATE CONTINUATION
                                                                                         A SEPARATE          SHEET.
                                                                                                    CONTINUATION SHEET.



  11                       Title of This Work • •
                             25TH ANNIVERSARY PAC-MAN/MS.PAC-MAN/GALAGA
                             OPERATOR'S MANUAL
                           Previous
                           IPrsvioua or
                                     or Alt
                                              PAC-MAN/MS.PAC-MAN/GALAGA

                                                   Tides T
                                        Aitsraathe Titles
                                                                                                                                        111
                                                                                                                                                         Sm immuotions
                                                                                                                                   NATURE OF THIS WORK • ass hmoflent

                                                                                                                                                text and drawings



                           Publication as a Contribution If this work was   waspublished asaacontribution
                                                                               publishedss    contributionto10a •periodical,  serial,ororcollection,
                                                                                                                  periodical,said,                   give
                                                                                                                                           collection,    Information
                                                                                                                                                       give           about
                                                                                                                                                             Information    thethe
                                                                                                                                                                         about  collective work
                                                                                                                                                                                   collective   in which
                                                                                                                                                                                              wort       the die
                                                                                                                                                                                                   in which
                           contribution appeared.
                                        appealed. Tide
                                                  Titleif
                                                        tf Collective
                                                           Collective Work
                                                                      Work • •

                                                               •
                           if
                           If published in a periodic:el
                                             periodical or  serial give;
                                                         or serial give Whims
                                                                         Volume • •           Number
                                                                                              Number!                                   tout Dote
                                                                                                                                        Ism  Date • •                    On Fain
                                                                                                                                                                         On Pages •Y

  11111111.11111111&                   Mak
                                                                                                                                                 DATES OF BIRTH AND DEATH


   2
                           NAME OF AUTHOR • •
                                                                                                                                                 Year Born
                                                                                                                                                      Bora •     Year Died •T
                                                                                                                                                                 YearDied
                           \ Namco Americk
                                   America Inc.

                           Wat Ibistrontrilindon
                           Wes this contribution to the sibrk
                                                        work a          Author's Nationality or Donddle
                                                                                                 Domicile                                        Was This MAW'.
                                                                                                                                                          Author's Contribution
                                                                                                                                                                    Contribution to the Work ~
                                                                        Name
                                                                        Name al
                                                                              ofCountry
                           "work made for  the?
                                       forhire"?                                County                                                                                                   Inewerrotlahs
                                                                                                                                                                                                 63 ea':
   NOTE                               M
                                      • Yes                             Q R | around
                                                                        OR     Citizen of
                                                                                                                                                 Anooymout?
                                                                                                                                                 A""*™*
                                                                                                                                                 reudetlytddl.
                                                                                                                                                 Pseudonymous?
                                                                                                                                                                 0 Yea Ma No VI*
                                                                                                                                                                 0• Yes (!)
                                                                                                                                                                          (3 No "he
                                                                                                                                                                                      tlhaeg
                                                                                                                                                                                          Ns doled
                                                                                                                                                                                    ^oCeeodelalad
                                                                                                                                                                                   Inieuegorte.
   Under the law,law.                                                       1 Domkned
                                                                               Domiciled in.,
                                                                                          in - USA                                               ?                                 tnttrucaona.
    the 'author'
         'author* of
                   ot                .0
                                      • No
                                             .
   .• 'work
       "work made
               made
                           Nature of Authotship
                                     Authorship Check appropiate               Instructions.
                                                                  box(es).So8 Instructions
                                                      appropriate box(n).S00
    for
    tor hire" la
    generally the                         • 3-Dimensional sculpture
                                          O               sculpture            0
                                                                               • Map                                      D 0 Technical drawing
   employer, not
    the employee                         I0 2-Dimensional artwork              0
                                                                               • Photograph                                t0 Text
   (see
    (aee Instruc-
                                        •O Reproduction of work of anan        •Jeweliy
                                                                               0         design
                                                                                 Jewehy design                            0• Architectural work
                                                                                                                                           wok
    tions).
    tional. For any
    part of  thla
          ol Ihla
    work that waa
                was
    'made fortor hire'
    check 'Yes'
            'Yea' In -a    Name of Author •T                                                                                              Dates of Birth and Death
    the space
         apace         I                                                                                                                       Year Born
                                                                                                                                                     Bon • •                 Year Died
                                                                                                                                                                             YearDied      ••
    provided.
    provided, give I
    the employer
   (or other                   thfa conhibudon
                           Waa this
                           Wm       contribution to  thework.
                                                  tothe work a           Author's Nationality or Doutidle
                                                                                                 Domicile                                        Was This Author's Contribution to the Work
    person
    peraon for                                                           Mime olCowley
                                                                         Name d
    whom the work          "work nude for hires?
                                           Ure"?                                Country
                                                                                                                                                 A400Ymeus?
                                                                                                                                                 Anonymous?    0
                                                                                                                                                               • Yes
                                                                                                                                                                  Yes    0 No :1dth' i nn"
                                                                                                                                                                         • No               " b•Ith:r
                                                                                                                                                                                                "JAZZES
                                                                                                          1
    wee.
    iws. amred)                        r!
                                       • YJJ
                                          Yez                            --
                                                                         —n (f P'Im
                                                                         %MI
                                                                                    -I
                                                                               Q&es:?
    as
    aa 'Author
        'Author* ofot                                                    urti                                                                    Pseudonymous? 0
                                                                                                                                                 Pseudonymous? • Yes
                                                                                                                                                                  Yes    0 No "Yd.' as detailed
                                                                                                                                                                         • No
    that part, and                    •0 No                                   tI Domiciled in _ _ _ _ _ _                                                                         Instructions.
                                                                                                                                                                                  Mnjodow.
    leave the
    apace for
            tor dates
                 datea     Nature of Authorship Check appmpriaie
                                                      appropriatebox(m).S410
                                                                 t»x(cs).See Instructions
                                                                              Instructions
    of
    ot birth and
                                        ❑
    death blank.                         • 3-Dimensional sculpture             0• Map                                     0• Technical drawing
                                                                                                                                       drawing
                                        ❑• 2-Dimensional arum&
                                                         artwork               0• Photograith
                                                                                  Photograph                              0• Text
                                        ▪• Reproduction of work of an          0• Jewelry design
                                                                                          design                          0• Architectural work




  3                    a
                            Year In
                           Completed
                                    WhichCreation
                                 ID Which
                           cmnPleted2000
                                           Creationof

                                      2 0W0U0
                                      A
                                                   ofThis
                                                      This Work
                                                           Work Was
                                                                Wat
                                                              m a Inionnedori
                                                             oils
                                                        . mumIntormaOon
                                                         Tar In
                                                                   be given
                                                                d cases.
                                                              muat
                                                       Year Ineir ~
                                                                   be given
                                                                                      b
                                                                                      b
                                                                                            Date and Nation of
                                                                                            Complete the
                                                                                            ONLY
                                                                                            hes
                                                                                                               of lint
                                                                                                                  First Publication dna
                                                                                                           Warded Month
                                                                                                       tMalntanmtlon
                                                                                                  II thle work
                                                                                            ONLYMtM
                                                                                                been pulthalted.
                                                                                            tabempvtMiad.                  USA
                                                                                                                                    of This Particular Watt
                                                                                                                           Month June
                                                                                                                                    June
                                                                                                                                                       Wark
                                                                                                                                                          Day             14        year
                                                                                                                                                                                    Year        2005
                                                                                                                                                                                                              Nation

                           COFYRIGHT CLAIMANT(S) Name arddtess
                           COPYRICHT.CLAIMANT(S)                 and addns oudbe giveneven
                                                                           mustbegiven evenWith
                                                                                           If diedeindit       thesame
                                                                                                  claimantisitthe  sameuthe
                                                                                                                        aalhe
                                                                                                                                                        APANT6181F
  4See Insindlorn
   Seelnatnjcdona
   beJore modem
                            oNamco
                                        in spate
                           author given hi apace2.

                             Namco America Inc.
                                                 2.• •


                             1740 Technology Dr.;-Suite
                           .1740                                       CA 95110
                                                                               ,
                                             Dr., Suite 320, San Jose, CA-95110-
                                                                                                                                                     "   m    m     m
                                                                                                                                                  it ONE DEPOSIT RECEIVED

   bekxecompMng
   NS  apace.
   Haapaee.
                           Transfer If
                           brief damned
                                       If the daimanda)
                                              elaimant(a) named
                                 statement of how
                                                          namedhue    Inspace
                                                                 herein
                                                    thedainwitt(s)
                                               how the chimant(t)obtained
                                                                         space44isis(are)
                                                                                     (are)different
                                                                             ownershipof
                                                                   obtainedovmership
                                                                                           differentfrom
                                                                                          ofthe
                                                                                                      bomthe
                                                                                             thecopyright
                                                                                                           dieadds)
                                                                                                 copyright.• •
                                                                                                                      noted
                                                                                                               authoifa)     inin
                                                                                                                         named spice 2, 2,
                                                                                                                                  space give a a
                                                                                                                                           give         11111111r
                                                                                                                                                        M i l T
                                                                                                                                                  o FUNDS
                                                                                                                                                 go FUNDS RECEIVED
                                                                                                                                                          RECEIVED



                                              Cumulated
                            MORE ON BACK *^ •'Complete el appkatle
                                                          applicable emcee  Punters 5-9) on the IMMO aided gee page.
                                                                      epacse(numbeta5-S)oti9iaiwBraeaideollhfcpaoe.                                                                          00 NOT WI:MENEM
                                                                                                                                                                                             DO NOT WHITE HERE
                                            • Sae
                                               Bandatakid
                                                   dotaiaddistnictlees.
                                                           Instructions.         • Signthetheform
                                                                               • Sign             at atis S.
                                                                                               form                                                                                        P a g e talo v2igie
                                                                                                                                                                                           Page         l ^ a — pagee
                     Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 124 of 165



                                                                                                                EXAMINED BY
                                                                                                                         BY                 d, .0***                                       FORM
                                                                                                                                                                                           FORM VA
                                                                                                                                                                                                VA
                                                                                                                                                    t
                                                                                                                CHECKED
                                                                                                                CHECKED BY
                                                                                                                        BY
                                                                                                                            AM.
                                                                                                                             M      M U'        DYV
                                                                                                                •      CORRESIPGHIDENCE
                                                                                                                       Yes
                                                                                                                                 DENCE                                                       FOR
                                                                                                                                                                                          COPYRIGHT
                                                                                                                                                                                            OFFICE
                                                                                                                                                                                              USE
                                                                                                                                                                                             USE
                                                                                                                                                                                             ONLY
                                                                                                                                                                                             ONLY

                 DO
                 DONOT
                    NOTWRITE
                       WRITEABOVE
                             ABOVETHIS
                                   THISUNE IFIF
                                        LINE  YOU NEED
                                                YOU WEED MORE
                                                       MORE    SPACE,
                                                            SPACE, USEUSE A SEPARATE
                                                                      A SEPARATE     CONTINUATION
                                                                                 CONTINUATION     SHEET.
                                                                                              SHEET.
PREVIOUS REGISTRATION
         REGISTRATION Has
                      Hu registration for this
                                          this work,
                                               work,or
                                                     orfor an earlier
                                                        form   cutterversion
                                                                      versionofofthis
                                                                                  thi*weak,
                                                                                       woric,already
                                                                                               alreadybeen
                                                                                                       beenmade
                                                                                                            nodeininthethe
                                                                                                                         Copyright Office
                                                                                                                           Copyright Office?
5a0 Yer
a
b.
    Yea
a 0• This
k 0DTUiU
e.
          0• No If your gamer
     Thii is
          it the fire
    This is the first
c. 6El This is
            ii e>Mowed
                        rawer is
                              ii "Yes," why is
                 fira published
                      published edidon
                                editionof
                                       ofaawall
                      application submitted
                fimappiiation
                  dungedversion
                                  submitted by
                           versionof
                                   ofthe
                                               mother registration being
                                            If another
                                           workpreviously


                                          work,asushown
                                      thework
                                                                   beingsought/
                                                previouslyregistered
                                                                         sought?(Check
                                                                                 (Chccltappropriate
                                                           registeredIninunpublished


                                                   shownbybyspan
                                                                                         appropriatebox.)
                                                                          anpobtishedform.
                                               this author as copyright chime=
                                             l^thbauboruaqiyHgtadiinu^
                                                             space6 6ononthis
                                                                                      form,


                                                                              applIcadon.
                                                                           (his •ppltcadon.
                                                                                                     box.)• •

                                                                                                                                                                                                  5
If your answer isit "Yes," give:
                           give:Premium
                                 PrerleosRegistration
                                           RegktratloiNumber
                                                        Number• T                           Year of RegIstradon
                                                                                                    RegbtraUoa • •
                                         VA 1-555-762                                                                2002
wwwimminmummummumuun                             ummmummumummummeimmiwiwieumummumminumemmummimmuimmummummwom                                                                                               i
DERIVATIVE WORK  WORK OR   OR COMPILATION Complete both        boia space
                                                                    space6a
                                                                          6aandand6b
                                                                                   6bfora
                                                                                       for aderivative
                                                                                               derivativewain
                                                                                                          woriccomplete
                                                                                                                completeonly
                                                                                                                         only6b6b
                                                                                                                                fora
                                                                                                                                  forcompilation.
                                                                                                                                      a compilation,
U.
a. Preexisting Masa
               Mitertil identify
                        Identify my
                                 any preexisting
                                     preexistingwork
                                                 workor
                                                     orwaits
                                                        worksthat
                                                              thatthis work isisbased
                                                                   (biswodc      batedononororincorporates. • •
                                                                                                incorporates.

   MS.PAC-MAN/GALAGA
   MS.PAC-MAN/GALAGA OPERATION MANUAL and PAC-MAN 25TH ANNIVERSARY
                                                       ANNIVERSARY LOGO
                                                                                                                                                                                      a   ,6
                                                                                                                                                                                           the Inabuctione
                                                                                                                                                                                           8eehatniOlone
                                                                                                                                                                                           Wore
                                                                                                                                                                                           b«hj«e=WM%
                                                                                                                                                                                                  completing
                                                                                                                                                                                           Ns maw
                                                                                                                                                                                           Haapaoe.
b. Material Added I. Thh Work Give
                  telUaWork   Giveaa brief,
                                     brief,general
                                            lenendstatement
                                                   statementofofthe
                                                                 thematerial
                                                                    materialthat
                                                                             thathas
                                                                                  hasbeen
                                                                                      beenadded
                                                                                           addedtotothis
                                                                                                      thiswork
                                                                                                           work  and
                                                                                                               and ininwhich
                                                                                                                        which  copyright
                                                                                                                             copyright is is claimed. Y
                                                                                                                                          claimed.'
   Newly created text and drawings
                                                                                                                                                                                      b
DEPOSIT ACCOUNT lithe
                Ifthe registradon feeteUube
                       registration    Is to be charged to aa Deposit
                                                              DepositAccount
                                                                      AccoumesuMUhed      is the
                                                                             established in    teCopyright Office, give name and number of Account.
Name
NameT•                                                                          Acceuat Number • •
                                                                                Accent


                                                                                                                                                                                     _a

CORRESPONDENCE Give came
                    nameend
                         sitdaddress
                              addresato
                                      towhich
                                        whichcorrerpondence  aboutads
                                              correspondenceabout  thisapplication
                                                                        applicationshould
                                                                                    shouldhebesent.
                                                                                               sent.Name/Address/
                                                                                                     Nune/Addreu/AptfGty/Stite/ZlP
                                                                                                                      IStaizIZIP• •

  Hideki Yoshimoto, Namco Bandai Games America Inc.                                                                                                                                  "b
  1740 Technology Dr., Suite 320, San Jose, CA 95110

Area code
Ansa codaand
          and daytimetelephone
                      telephoneweber
                               number            4 0 8 ) 200-7700
                                              ((408)      200-7700                                                   Fax number
                                                                                                                         number        ((408
                                                                                                                                         4 0 8 ))2200-7707
                                                                                                                                                   00-7707

Email

CERTIFICATION* I,L the undersigned,
                       undesigned, hereby certify
                                          certifythat
                                                  thatIIam
                                                         amthe
                                                            the


                                                                     check
                                                                     dieck only one
                                                                                                  L_Lsue=
                                                                                                  C
                                                                                                  0
                                                                                                  0
                                                                                                      ITUUTCT
                                                                                                  • other  copyright claimant
                                                                                                     other copyright
                                                                                                  • owner
                                                                                                     owner of
                                                                                                            of =halve
                                                                                                                       claimant
                                                                                                               excitative right(s)
                                                                                                  Etauthorized agent of
                                                                                                               NameofofLbw
                                                                                                               Nana
                                                                                                                           right(a)

                                                                                                                       authorororOft
                                                                                                                                    Namco America Inc.
                                                                                                                                                daftnantorer041111r
                                                                                                                                     copyright Palma
                                                                                                                                 cftrcopyright                cwrar 111dWank*
                                                                                                                                                                         eaOMwtipiltftte)
                                                                                                                                                                                  O AA
                                                                                                                                                                                                  8
of the work identified in this application and that the statements made by me In
                                                                              in this application are correct to the best of my knowledge.


Typed or printed name and date
                          dale • If this
                                    thi* application
                                         application gives aa date
                                                              date of
                                                                   of publication
                                                                      publication in
                                                                                  inspace
                                                                                     space3,
                                                                                          3,do
                                                                                             donot
                                                                                               notsign
                                                                                                   signand
                                                                                                       andsubmit
                                                                                                           submitititbefore
                                                                                                                     beforethat
                                                                                                                            thatdate.
                                                                                                                                 date.
 Hideki Yoshimoto, Director, Intellectual Property, Namco Bandai Games America Inc.                                                                January 23, 2006
                                                                                                                                                           23,2006
                                                                                                                                           Date
             Handwritten signature
                         aignatmc (7
                                   (X) V7           /

             X
             X


Certificate
will be
will be
mailed In
mailed
window
envelope
envelops
        In
                   Warne V
                   Hideki Yoshimoto, NAMCO
                                     N A M C O BANDAI Games America

                   NumberffitmetfApt•Y
                   Numbertsueenv
                   1740 Technology Dr., Suite 320
                                                            America Inc., San Jose Office
                                                                                                                                                  Complete al namosais
                                                                                                                                                •»Complete
                                                                                                                                                ••Ows
                                                                                                                                                  Sip yew
                                                                                                                                                               neoeaaaiy apacaa
                                                                                                                                                           asapptcaSon
                                                                                                                                                      yourapp  liestion hhapac
                                                                                                                                                    SUDD ML ! ELEMENTS
                                                                                                                                                   Sli.:1) ALL
                                                                                                                                                    HI tHt 5Ai,:n PACK,Kit
                                                                                                                                                                          spews
                                                                                                                                                   Ill l it $AE'r. PACKAGE:

                                                                                                                                                 LNamhndaMefllnB    fling fie
                                                                                                                                                                              e 88
                                                                                                                                                                           apace


                                                                                                                                                                          feeinIn(amok
                                                                                                                                                                                  cheekorormoney
                                                                                                                                                 order payable 10R80k11/CriarittAil
                                                                                                                                                                                                   9
                                                                                                                                                                                            money hen MONO
                                                                                                                                                                                                  dew. reams
   this
to this                                                                                                                                            Dame material                                  sia. MON
                                                                                                                                                                                                  CWOONCall
address:           aty/SeetalaP
                   Cty/StataSlPT                                                                                                                    r.tAl, Tr )                                   melba

                   San Jose, CA 95110
                                                                                                                                                 Ubraly
                                                                                                                                                 Libraryofof Compress
                                                                                                                                                 CwwiWUOfltoe
                                                                                                                                                             Cong n*a
                                                                                                                                                             Mee
                                                                                                                                                                                               me, up
                                                                                                                                                                                                  IMIA
                                                                                                                                                 10             once Avenue,
                                                                                                                                                 tot Independence     Avenue,8.E.&E               minim
                                                                                                                                                 Wade           D.C. 20550.8000
                                                                                                                                                                D.C.20S5MOOO
m U.S.C.1605(0:
17         i 608(e):Any
                     Anyperson
                         pemonwho
                                whoblowing*
                                     IriowfWnakat    a talae
                                             miss a Was    repreeentation
                                                           repSSaraSonof    u mewl. tad
                                                                          ofenaMal  lad In
                                                                                        In the  applicationfor
                                                                                            theapplication  lorcopyright reghtrat1on prodded far by section 408. ofin any widen ritatemeid Wed 51 connection
                                                                                                                oopyitghtragietiallenpravMadforbyeectiontta.erinanywiltlanetBb^
wth the apploation,
with    apploallon.Mall
                    ahalbe
                         beStud
                            Inednet
                                 notmom
                                     morethen
                                          twn82.500.
                                              S2J0a

Rea. Pupa 2003-30,000 Web
Rev:Auguat2009-30,000 WWRev:
                          Rev:June 2002 $®Printed
                               June2002           on recycled
                                           Printedon          paper
                                                      recycledpaper                                                                                     U.a Government
                                                                                                                                                        U.B. GwemmentPrinting
                                                                                                                                                                       PrintingOffice:
                                                                                                                                                                               Office:2003480-865/10,020
                                                                                                                                                                                       20aV498-e03/80,028
         Additional             (12 U.S& /0)
                    Certificate (1/
                Case 3:19-cv-05898-VC    i mDocument 50 Filed 01/22/20 Page 125 of 165
 CERTIFICATE OF COPYRIGI               EGISTRATION
                    COPYRIGhj^EGISTRATION                           ®FORM VA
           co ^ s cCOP
                    o p yyR^
                                                                                                                                                   OFORM
                                                                                                                                                    UNITED STATES COPYRIGHT OFFICE
                                                                                                                                                   ^ U N I T E D STATES COPYRIGHT OFFICE

                                      •S•           This certificate, issued under the sealseal of   the Copyright
                                                                                                 of the   Copyright                                    REGISTRATION NUMBER
                                                                                     provisions of
                                                    Office in accordance with the provisions        section 410(a)
                                                                                                 of section  410(a)
                                                                                       attests that
                                                    of title 17, United States Code, attests         copyright reg-
                                                                                               that copyright   reg-
                                             F").
                                             rri
                                                                                             identified below.
                                                                                       work identified
                                                    istration has been made for the work
                                                                                        been made
                                                    information in this certificate has been   made a
                                                                                                        below. The
                                                                                                         part of
                                                                                                       a part
                                                                                                                 The
                                                                                                              of the
                                                                                                                  the
                                                                                                                                                                         VA
                                                                                                                                                                         VA                         115-90!
                                                                                                                                                                                                    115--90
                                                    Copyright Office records.
                                                                       records.
                                             LI)
                                                                                                                                                                         VA                            VAU
                                                                                                                                                      EFFECTIV
                                                                                                                                                      tl-l-hC I IVh OTTOF REGISTRATION
                                                                                                                                                                       OF REGISTRATION
                                                                                                   -yi
                iP•IRY OF C                                                                                                                                               4 JAN 1983
                                                                                                                                                                                683
                                                                                          REGISTER OF COPYRIGHTS
                                                                                                        COPYRIGHTS
               OFFICIAL SEAL
                        SEAL                                                                  United States of America
                                                                                              United           America
                                                                                                                                                                 Month                 Day                   Year




                                                          IF YOU NEED MORE SPACE, USE A SEPARATE
                            DO NOT WRITE ABOVE THIS LINE. IF                            SEPARATE CONTINUATION
                                                                                                 CONTINUATION SHEET.
                                                                                                              SHEET.




    11                      TITLE OF
                            TITLE O F THIS




                            PREVIOUS
                                      T H I S WORK
                                              WORK ••

                                       PAC-MAN^
                                    MS PAC-MANS

                            P R E V I O U S OR
                                            O R ALTERNATIVE
                                                ALTERNATIVE TITLES
                                                            TITLES • •
                                                                         An Activity Book                                      2801
                                                                                                                               2801
                                                                                                                                                       NATURE
                                                                                                                                                       N A T U R E OF
                                                                                                                                                                   O F THIS
                                                                                                                                                                       T H I S WORK
                                                                                                                                                                               W O R K •T See instructions

                                                                                                                                                              Pictorial illustrations
                                                                                                                                                                        illustrations
                                                                                                                                                                                              instructions




                            PUBLICATION
                            P U B L I C A T I O N AS
                                                  A S A CONTRIBUTION
                                                        C O N T R I B U T I O N If this work was published asas a contribution to
                                                                                                                               to aa periodical, serial, or
                                                                                                                                                         or collection,
                                                                                                                                                            collection, give
                                                                                                                                                                        give information
                                                                                                                                                                             information about
                                                                                                                                                                                         about the
                                                                                                                                                                                               the
                                                           contribution appeared.
                            collective work in which the contribution     appeared.     Title of Collective Work • •


                            If published in a periodical or serial give: Volume • •                      Number • •                                    Issue Date • •                  On Pages • •


                            NAME    O F AUTHOR
                            N A M E OF  AUTHOR •                                Co.
                                                              Bally Midway Mfg. Co.                                                                    DATES
                                                                                                                                                       D A T E S OF
                                                                                                                                                                 O F BIRTH
                                                                                                                                                                     B I R T H AND
                                                                                                                                                                               A N D DEATH
                                                                                                                                                                                     DEATH



       2                    a
                            Was this contribution to the work a
                            &Yes
                                H.Yes
                                        "work made for hire"?
                                                                         AUTHOR'S
                                                                         A U T H O R ' S NATIONALITY
                                                                         Name
                                                                         Name of
                                                                              of Country
                                                                                 Country
                                                                                         N A T I O N A L I T Y OR

                                                                              Citizen of ►
                                                                         „ „ (Citizen    •              U.S
                                                                                                               O R DOMICILE

                                                                                                        U . S ..A.
                                                                                                                A.
                                                                                                                   DOMICILE
                                                                                                                                                       Year-Born V


                                                                                                                                                       WAS
                                                                                                                                                       WAS THIS
                                                                                                                                                       THE
                                                                                                                                                       Anonymous?
                                                                                                                                                       Anonymous?
                                                                                                                                                                 T


                                                                                                                                                             T H I S AUTHOR'S
                                                                                                                                                       T H E WORK
                                                                                                                                                             WORK
                                                                                                                                                                              ❑p
                                                                                                                                                                              CD Yes
                                                                                                                                                                                 Yes
                                                                                                                                                                                       Year Died V


                                                                                                                                                                     A U T H O R ' S CONTRIBUTION
                                                                                                                                                                                       0• No
                                                                                                                                                                                          No
                                                                                                                                                                                                 T


                                                                                                                                                                                     C O N T R I B U T I O N TO
                                                                                                                                                                                                 IfII the
                                                                                                                                                                                                       Iheanswer
                                                                                                                                                                                                      of
                                                                                                                                                                                                                 TO
                                                                                                                                                                                                          answer to
                                                                                                                                                                                                      ol these
                                                                                                                                                                                                                  loeither
                                                                                                                                                                                                                    either
                                                                                                                                                                                                         these questions
                                                                                                                                                                                                                questions is
                                                                                                                                                                                                                           is
                                                                         OR
                                                                         ORl                                                                           n   J       •>          n   V    r-1 KI        "Yes,"
                                                                                                                                                                                                      "Yes," see
                                                                                                                                                                                                             see detailed
                                                                                                                                                                                                                  detailed
                                0 No                                           ' Domiciled in 10
                                                                                              •                                                        Pseudonymous?
                                                                                                                                                                0• Yes
                                                                                                                                                                   Yes 0• No
       NOTE                     •
                            NATURE
                                    No
                            N A T U R E OF
                                        O F AUTHORSHIP
                                            AUTHORSHIP
                                                                                                                                                       Pseudonymous?
                                                                      Briefly describe nature of the material created by this author in which copyright is claimed. • •
                                                                                                                                                                          No                           instructions.

       Under the law.
                   law,
           "author" of
       the 'author"  ol a                             illustrations
                                            Pictorial illustrations
       "work made forfor
       hire" is generally
       the employer,
                            b
                            NAME
                            N A M E OF
                                    O F AUTHOR
                                        AUTHOR ••                                                                                                      D A T E S OF
                                                                                                                                                       DATES     O F BIRTH
                                                                                                                                                       Year Born •
                                                                                                                                                                     B I R T H AND
                                                                                                                                                                               A N D DEATH
                                                                                                                                                                                     DEATH
                                                                                                                                                                                        Year Died 1V
                em-
       not the em-
       nInUPP
       nlnvpp /cpp in.
                     in.




                                                                                   ,
                                Was this contribution to the work a       AUTHOR'S
                                                                          A U T H O R ' S NATIONALITY
                                                                                          N A T I O N A L I T Y OR
                                                                                                                O R DOMICILE
                                                                                                                    DOMICILE                           WAS
                                                                                                                                                       WAS THIS
                                                                                                                                                             T H I S AUTHOR'S
                                                                                                                                                                     A U T H O R ' S CONTRIBUTION
                                                                                                                                                                                     C O N T R I B U T I O N TO   TO
                                g Yes
                                   yes      "work made for hire"?
                                            "work                         Name ol country
                                                                          Name of country                                                              THE
                                                                                                                                                       T H E WORK
                                                                                                                                                             WORK                                IfII the
                                                                                                                                                                                                       the answer
                                                                                                                                                                                                           answer to
                                                                                                                                                                                                                   toeither
                                                                                                                                                                                                                     either
                                O                                           {Citizen of ►                                                              Anonymous?
                                                                                                                                                       Anonymous?              0D Yes 0Q No            f these
                                                                                                                                                                                                      0of these questions
                                                                                                                                                                                                                questions is
or
0-                              O
                                • No
                                  No
                                                                             (
                                                                         OR Citizen of •
                                                                            Domiciled in 10                                                            Pseudonymous?
                                                                                                                                                       Pseudonymous?            p
                                                                                                                                                                                • Yes 0• No             Yes," see detailed
                                                                                                                                                                                                       "Yes,"
0•                                                                                                                                                                                                     instructions.
—D                          NATURE
                            N A T U R E OF AUTHORSHIP
                                        OF A U T H O R S H I P Briefly describe nature of the material created by this author in which copyright is claimed. •T
 r9
 ru
11.1                            NAME
                                N A M E OF  AUTHOR ••
                                        O F AUTHOR                                                                                                     DATES
                                                                                                                                                       D A T E S OF
                                                                                                                                                                 O F BIRTH
                                                                                                                                                                     B I R T H AND
                                                                                                                                                                               A N D DEATH
                                                                                                                                                                                     DEATH
 ra
 rH                                                                                                                                                    Year Born •                  Year Died • •
0a                          C
m
m                               Was this contribution
                                         contribution to the work a       AUTHOR'S
                                                                          A U T H O R ' S NATIONALITY
                                                                                            N A T I O N A L I T Y OR
                                                                                                                  O R DOMICILE
                                                                                                                      DOMICILE                         WAS
                                                                                                                                                       WAS THIS
                                                                                                                                                             T H I S AUTHOR'S
                                                                                                                                                                     A U T H O R ' S CONTRIBUTION
                                                                                                                                                                                     C O N T R I B U T I O N TO  TO
<                               „           "work made for hire"?
                                            "work                         Name
                                                                          Name ofof Country
                                                                                    Country                                                            THE
                                                                                                                                                       T H E WORK
                                                                                                                                                             WORK                               IfIf the answer to either
-ct                             O
                                • Yes                                            Gtizen of ►
                                                                          QP .1( Citizen     •                                                          Anonymous?
                                                                                                                                                        Anonymous?             0• Yes 0• No           of these questions is
A                                                                         OR                                                                                                                           Yes," see detailed
                                                                                                                                                                                                      •Yes,"
                                • No
                                El No                                          I1 IDomiciled in
                                                                                             in   I*                                                    Pseudonymous?          0• Yes
                                                                                                                                                        Pseudonymous?             Yes 0
                                                                                                                                                                                      • No             instructions.

                            NATURE
                            N A T U R E OF AUTHORSHIP
                                        OF A U T H O R S H I P Briefly describe nature of the material created by this author in which copyright is claimed. • •




       3
                            YEAR
                            YEAR INI N WHICH     C R E A T I O N OF
                                       W H I C H CREATION        O F THIS
                                                                      THIS                     DATE AND A N D NATION
                                                                                                                 N A T I O N OF   F I R S T PUBLICATION
                                                                                                                             O F FIRST      P U B L I C A T I O N OF
                                                                                                                                                                   O F THIS
                                                                                                                                                                         T H I S PARTICULAR
                                                                                                                                                                                 PARTICULAR WORK  WORK
                            W O R K WAS
                            WORK     WAS COMPLETED            THU Information
                                          C O M P L E T E D This  Information                  Compiete
                                                                                               Complete this Information
                                                                                                               Information Mmonth
                                                                                                                             nnth ►k     August                  nDay
                                                                                                                                                                   ayKIlio.    26 YBatlk
                                                                                                                                                                              26          p - . 1982
                                                                                                                                                                                     Year ►
                                                                                                                                                                                   . Year       1982
                                    1 no 1                        must
                                                                  mu«t be
                                                                       be given
                                                                          given                ONLYItItthis
                                                                                               ONLY     » l i work
                                                                                                              wort
                                    1982
                                    •Lb>OZ              41
                                                        < Year     In en
                                                                      ell eases.
                                                                          eras*.               has been published.                          U.S.A.
                                                                                                                                           U.S.A.                                                      4 Nation

                            COPYRIGHT
                            C O P Y R I G H T CLAIMANT(S)
                                              C L A I M A N T ( S ) Name and address must be given even if the claimant is the                              APPLICATION RECEIVED



       4
       See instructions
                            same as the author given in space 2.•
                                            Bally Midway Mfg. Co.
                                            10601 W. Belmont Avenue
                                            10601
                                                                    2.T                                                                                ui
                                                                                                                                                       ▪=ZONm
                                                                                                                                                        S a ' O N ED
                                                                                                                                                       WO
                                                                                                                                                                    H.1983
                                                                                                                                                                     .19 83
                                                                                                                                                                     EPOSIT RECEIVED
                                                                                                                                                                  f DEPOSIT


       before completing                                   Illinois 60131
                                            Franklin Park, Illinois 60131                                                                              CC (I) TWO DEPOSITS RECEIVED
       this space.                                                                                                                                     HUI
                                                                                                                                                       i—o            4JAN1683
                                                                                                                                                                    JAN 1883
                                TRANSFER
                                T R A N S F E R If the claimant(s)
                                                       daimant(s) named here in space 4 are different from the author(s)
                                                                                                               authors) named                          9 C REMITTANCE NUMBER AND
                                                                                                                                                       CIE.                      DATE
                                                                                                                                                                             AND DATE
                                                                              daimant(s) obtained ownership of the copyright.V
                                in space 2, give a brief statement of how the claimant(s)                          copyright . •
                                                                                                                                                       00
                                                                                                                                                       OO



                            MORE ON BACK ► •
                                         • •                Complete
                                                            Complete all
                                                                      all applicable
                                                                          applicable spaces
                                                                                      spaces (numbers
                                                                                             (numbers 5-9)
                                                                                                      5-9) on
                                                                                                           on the
                                                                                                               the reverse
                                                                                                                    reverse side
                                                                                                                             side of
                                                                                                                                  of this
                                                                                                                                      this page.
                                                                                                                                           page.
                                                                                                                                                                                                  OO NOTWHERE
                                                                                                                                                                                                  DO    WRJTE HERE
                                           •              • See
                                                            See detailed instructions.
                                                                          instructions.             • Sign the form at line
                                                                                                                          line 8.
                                                                                                                                                                                                 Page 11 ofnt P C — f pages.
                                                                                                                                                                                                                       pages-
                                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 126 of 165
                                                                                                                              EXAMINED BY
                                                                                                                                                                                                            FORM VA

                                                                                                                              CHECKED BY                            -
                                                                                                                                                           rev
                                                                                                                                    CORRESPONDENCE                                                           FOR
                                                                                                                              1—..1 Yes
                                                                                                                                    Yes,                                                                  COPYRIGHT
                                                                                                                                                                                                            OFFICE
                                                         VA
                                                         VA                          115-
                                                                                     115-9909
                                                                                           09
                                                                                                                                     EPOSIT ACCOUNT
                                                                                                                                     IEPOSIT ACCOUNT
                                                                                                                                    FUNDS USED
                                                                                                                                                                                                             USE
                                                                                                                                                                                                             ONLY
                    DO NOT WRITE ABOVE THIS LINE.
                                            LINE. IF
                                                   IF YOU
                                                      YOU NEED
                                                          NEEDMORE
                                                               MORESPACE,
                                                                   SPACE,USE
                                                                          USEAASEPARATE
                                                                                SEPARATECONTINUATION
                                                                                         CONTINUATIONSHEET.
                                                                                                      SHEET.
PREVIOUS  REGISTRATION
           E G I S T R A T I O N Has registration
                                         registration for this work, or for an earlier version of this work, already been made in the Copyright Office?



                                                                                                                                                                                                                      5
PREVIOUS R
❑ Yes RI
• Yes ® No
         No If
             If your
                your answer
                      answer is is "Yes,"
                                   "Yes," why
                                          why isis another
                                                   another registration
                                                            registration being
                                                                         being sought?
                                                                               sought? (Check
                                                                                        (Check appropriate
                                                                                                appropriate box)
                                                                                                            box) • •
1:1
• This
    This is
         is the
            the first
                first published
                      published edition
                                 edition of
                                         of aa work
                                               work previously
                                                     previously registered
                                                                 registered in
                                                                            in unpublished
                                                                                unpublished form.
                                                                                            form.
1:1 This is the first application submitted    by this author
• This is the first application submitted by this author as   as copyright  claimant.
                                                                             claimant.
 ❑
 • This
     This is
          is aa changed
                changed version
                        version of
                                of the
                                   the work,
                                       work, as
                                             as shown
                                                shown by space
                                                         space 6 on this application.
                                                                         application.
 If
 If your answer is "Yes," give: Previous Registration Number
                                                      Number ••                   Year of Registration • •



DERIVATIVE
DERIVATIVE WORKW O R K OR
                        O R COMPILATION
                            C O M P I L A T I O N Complete both space 6a & 6b for a derivative work; complete
                                                                                                     complete only 6b for
                                                                                                              only 6b for aa compilation.
                                                                                                                             compilation,
a. Preexisting Material Identify any preexisting work or works that this work is based
                                                                                 based on
                                                                                       on or
                                                                                          or incorporates.
                                                                                             incorporates. V
                                                                                                           T


                                                                                                                                                                                                                      6
                                                                                                                                                                                                            See instructions
                                                                                                                                                                                                             before completing
                                                                                                                                                                                                             this space.
b. Material Added to This
                     This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed.V
                                                                                                                                          claimed.•




 DEPOSIT
 D E P O S I T ACCOUNT
               A C C O U N T If the registration



                                                                                                                                                                                                                      7
                                    registration fee is to be charged to a Deposit Account established in the Copyright Office, give name and number    Account.
                                                                                                                                              number of Account.
 Name
 Name V V        Western Publishing Company, Inc. Account Number •V
                 Western            Publishing Company, Inc.                                                  D A 0  1 8 1 3 9    DAO 18139



CORRESPONDENCE
CORRESPONDENCE                    Give name and address
                                                address to which correspondence
                                                                 correspondence about this application should be sent. Name/Address/Apt/City/State/Zip
                                                                                                                       Name/Address/Apt/City/State/Zip V
                                                                                                                                                       T

                                      Mrs. Jalaine Tennessen
                                      Western Publishing Company, Inc.         Inc.
                                      1220 Mound Avenue
                                      1220                                                                                                                                                                    Be sure to
                                                                                                                                                                                                                   your
                                                                                                                                                                                                              give your
                                      Racine. Wisconsin
                                      Racine,                          53404
                                                                       53404                                                                                                                                  daytime phone
                                               Area Code & Telephone
                                                           Telephone Number
                                                                     Number *                                                                                                                              41
                                                                                                                                                                                                           4  number.
                                                                              (414) 633-2431
                                                                              (414) 633-2431                                                  FvK 3599
                                                                                                                                              Ext. ^QQ
CERTIFICATION*
CERTIFICATION*                I, the undersigned,
                                     undersigned, hereby certify that I am the




❑
 Check only one V•
0• author
   author
0• other copyright claimant
                   claimant
• owner of exclusive right(s)
                     right(s)
                                                               Co,
                                             Bally Midway Mfg. Co.
                                                                                                                                                                                                                      8
3d authorized agent of
f:1
                       Name
                       Name of author
                               author or other copyright
                                               copyright claimant,
                                                         claimant, or owner of exclusi    right(s) A
                                                                               exclusi 'e right(s) A




of the work identified in this application and that the statements
                                                        statements made
                                                                   made
by me in this application are correct to the best of my knowledge.
                                                        knowledge.

Typed or printed name and date •V If this is a published work, this date must be the same as or later than
                                                                                                      than the
                                                                                                           the date
                                                                                                               date of
                                                                                                                    of publication
                                                                                                                       publication given
                                                                                                                                   given in
                                                                                                                                         in space
                                                                                                                                            space 3.
                                                                                                                                                  3.

          Mrs. Jalaine Tennessen                                                                                                                                     12/14/82
                                                                                                                                                                     12/14/82
                                                                                                                                                        a t e►
                                                                                                                                                    . ddate  *
                     Handwritten
                     Handwritten signature IX)
                                           (X) V•




                                                                                                                                                                  Have you:



                                                                                                                                                                                                                      9
MAIL                  Name •T
                      Name
                                                                                                                                                                 •• Completed
                                                                                                                                                                    Completed all
                                                                                                                                                                              all necessary
                                                                                                                                                                                  necessary
CERTIFI-                              Mrs. Jalaine Tennessen                                                                                                        spaces?
                                                                                                                                                                    spaces?
CATE TO                                                  Company. Inc.
                                      Western Publishing Company. Inc.                                                                                           • Signed
                                                                                                                                                                    Signed your application
                                                                                                                                                                                  application in
                                                                                                                                                                                               in space
                                                                                                                                                                                                  space
                      Number/Street/Apartment
                      Number/Street/Apartment Number
                                              Number V•                                                                                                             8?
                                                                                                                                                                 • Enclosed
                                                                                                                                                                    Enclosed check or money
                                                                                                                                                                                         money order
                                                                                                                                                                                                  order
Certificate
Certificate                                                                                                                                                                 payable to Register
                                                                                                                                                                    for $10 payable     Register ofol
will
will be be
                                      1220
                                      1220 Mound Avenue                                                                                                             Copyrights?
                                                                                                                                                                    Copyrights?
                      City/State/ZIP
                      City/State/ZIP •T                                                                                                                             Enclosed your deposit material
                                                                                                                                                                 • Enclosed                  material
mailed
m a i l e d in
             in
                                                                                                                                                                    with the application
                                                                                                                                                                             application and
                                                                                                                                                                                         and fee?
                                                                                                                                                                                               fee?
window
window                               Racine.
                                     R a c i n e r Wisconsin
                                                   W i s m n s i n                     53404                                                                     MAIL TO: Register    of Copyrights,
                                                                                                                                                                             Register of Copyrights,
envelope
envelope                                                                                                                                                                    Congress, Washington,
                                                                                                                                                                 Library of Congress,   Washington,
                                                                                                                                                                 D.C.
                                                                                                                                                                 O.C. 20559.
                                                                                                                                                                       20559.
• 17
  17 U.S.C.
     U.S.C. §! 506(e): Any person
                           person who knowingly
                                         knowingly makes
                                                   makes a false representation
                                                                 representation of
                                                                                of a
                                                                                   a material
                                                                                     materia) fact
                                                                                              fact in
                                                                                                    in the
                                                                                                       the application
                                                                                                           application for
                                                                                                                       lor copyright
                                                                                                                           copyright registration
                                                                                                                                     registration provided
                                                                                                                                                  provided for
                                                                                                                                                           for by
                                                                                                                                                               by section
                                                                                                                                                                  section 409.
                                                                                                                                                                          409. or
                                                                                                                                                                               or in
                                                                                                                                                                                  in any written
                                                                                                                                                                                     any written statement
                                                                                                                                                                                                 statement filed in
                                                                                                                                                                                                           filed in
connection with the application.
                     aooiication. shall be fined not more
                                                     more than
                                                          than $2.500.
                                                               $2,500-

    U.S. GOVERNMENT
•tr U.S.            PRINTING OFFICE:
         GOVERNMENT PRINTING OFFICE: 1981:
                                     1981: 355-312
                                           355-312                                                                                                                                                        i Nov. 1981-600,000
                                                                                                                                                                                                                 1981-600,000
        Additional
               CaseCertificate (17 U.S.G. ZQ6)Document 50 Filed 01/22/20 Page 127 of 165
                              Additional Certificate (17. U.S.C. 706)
                     3:19-cv-05898-VC
CERTIFICATE OF COPYRIGIVEGISTRATION
                   COPYRIG^|REGISTRATION                             OFORM
                                                                        (FORM VA
                                                                                                                                                             UNITED STATES COPYRIGHT OFFICE
              DESCOP yR .                                                                                                                                    UNITED STATES COPYRIGHT OFFICE
                                                              This certificate, issued under the sealseal of   the Copyright
                                                                                                           of the   Copyright                                REGISTRATION NUMBER
                                                              Office in accordance with the provisions        section 410(a)
                                                                                                           of section
                                                                                               provisions of           410(a)                                REGISTRATION NUMBER
                                                   '6         of title 17, United States Code, attests
                                                                                                 attests that  copyright reg-
                                                                                                         that copyright   reg-
                                                                                                       identified below.
                                                                                                 work identified  below. The
                                                              istration has been made for the work                         The
                                                                                                                                                                                       1 3 4 - 220
                                                                                                                                                                                       134
                                                       11,    Copyright Office records.
                                                                                 records.
                                                                                                         made a
                                                                                                   been made
                                                              information in this certificate has been           a part of the
                                                                                                                   part of  the                                   VA                           220
                                                      cf)                                                                                                                      VA                            VAU
                                                                                                                                                             EFFECTIVE DATE OF REGISTRATION

              A
                  *'IRY
                     R Y OF
                         Of                                                                                                                                              1 3 JUL
                                                                                                                                                                         13  JUL 1983
                                                                                                                                                                                 1983
                                                                                                      REGISTER OF COPYRIGHTS
                                                                                                                    COPYRIGHTS
                                                                                                                                                                       Month                 •ay
                                                                                                                                                                                             Day                  Year
            O F F I C I A L SEAL
            OFFICIAL        SEAL                                                                          United States of America
                                                                                                          United           America


                                DO NOT
                                   NOT WRITE ABOVE THIS UNE. IF
                                                             IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
                                TITLE OF THIS WORK •                                                                                                                    THIS WORK •T
                                                                                                                                                              NATURE OF THIS                        See instructions
                                                                                                                                                                   label, game board,
                                                                                                                                                             cover label,
                                             Ms. Pac-Man Game                              #4317                                                                      label sheet
                                                                                                                                                             buildup, label sheet
                                 PREVIOUS OR ALTERNATIVE TITLES • •


                                P U B L I C A T I O N AS
                                PUBLICATION           AS AA CONTRIBUTION
                                                             CONTRIBUTION           If this work
                                                                                            work was
                                                                                                  w a s published
                                                                                                        published as
                                                                                                                  as a contribution      periodical, serial, or collection, give information about the
                                                                                                                       contribution to a periodical,                                               the
                                collective work in which
                                collective            which the contribution appeared.
                                                                             appeared.      Title of Collective Work •T


                                    published in a periodical or serial give: Volume V•
                                 If published                                                                         Number ••                               Issue Date V•                  O n Pages • •
                                                                                                                                                                                             On


                                 NAME OF AUTHOR •T                                                                                                            DATES OF BIRTH AND DEATH
                                                                                                                                                              Year Born V
                                                                                                                                                                        •                    Year Died V•
                             •it                            Company
                                             Milton Bradley Company
                                          contribution to the
                                     this contribution
                                 Was this                   the work a               AUTHOR'S NATIONALITY OR DOMICILE
                                                                                     AUTHOR'S                                                                WAS THIS AUTHOR'S CONTRIBUTION TO    TO
                                             "work   m a d e for hire"?
                                             "work made                              Name of
                                                                                     Name of Country
                                                                                             Country                                                         THE
                                                                                                                                                             T H E WORK
                                                                                                                                                                   WORK              If the answer to
                                                                                                                                                                                     If            to either
                                                                                                                                                                                                      either
                                    Yes                                                     G t i z e n of ►
                                                                                            Citizen        •       U.S.A.
                                                                                                                   U . S . A .                                Anonymous?
                                                                                                                                                              Anonymous?            • YesXXNo
                                                                                                                                                                                    ❑ YesXXNo            of
                                                                                                                                                                                                         of these
                                                                                                                                                                                                            these questions
                                                                                                                                                                                                                   questions is
                                                                                                                                                                                                                             is
                                     6       Yes                                     OR                                                                                                                  "Yes," see detailed
                                                                                                                                                                                                         'Yes,'
                                         O No                                                          in ►
                                                                                           ' Domiciled in                                                    . Pseudonymous?
                                                                                                                                                               Pseudonymous?        0• Yes
                                                                                                                                                                                       Y e s X XNo
                                                                                                                                                                                                No        instructions,
                                                                                                                                                                                                          instructions.
 NOTE                            NATURE
                                         •   No
                                 N A T U R E OF
                                             O F AUTHORSHIP
                                                 A U T H O R S H I P Briefly describe nature    t h e material created by this author
                                                                                      nature of the                            a u t h o r in which
                                                                                                                                              which copyright
                                                                                                                                                    copyright is claimed.
                                                                                                                                                                 claimed. V•
  Under the law,
  the 'author'
        "author" of  ol a
                                                  pictorial matter
                                              All pictorial
           made for
  "work made                                                                                                                                                  DATES OF BIRTH AND DEATH
  hire" is generally
                                 NAME OF AUTHOR V•
                                                                                                                                                              Year Born
                                                                                                                                                                   Bom •T                     Year Died •1
  the employer,                      •
  not the
  not   the em-
             em-             F.:*/
  ployee (see
  ployee     (see in-in-
  structions).
  structions). For For
  any part
         part of
               ot this
                   this              Was this contribution  to the work
                                               contribution to      work aa           AUTHOR'S NATIONALITY OR DOMICILE                                                   AUTHOR'S CONTRIBUTION TO
                                                                                                                                                              WAS THIS AUTHOR'S
  any                                                                                 Name ot country
                                                                                      Name of country                                                         THE
                                                                                                                                                              T H E WORK
                                                                                                                                                                    WORK                 IfIf the answer to either
  work that
          that was
                was                  j-j y e s    "work
                                                  "work m  a d e for hire"?
                                                          made
  work                               O Yes                                              { Citizen of ►                                                        Anonymous?
                                                                                                                                                              Anonymous?     0D Yes
                                                                                                                                                                                Yes 0
                                                                                                                                                                                    • No
                                                                                                                                                                                      No of
                                                                                                                                                                                         of these    questions is
                                                                                                                                                                                               these questions  is
  "made for
  'made      for hire"
   check "Yes'
  check
                 hire"
            "Yes" in in                  • No
                                         O No
                                                                                     OR   (Citizen of •in 0.
                                                                                           Domiciled
                                                                                           Domiciled                                                          Pseudonymous?
                                                                                                                                                              Pseudonymous?         0• Yes 0• No
                                                                                                                                                                                              No
                                                                                                                                                                                                          instructionsdetailed
                                                                                                                                                                                                         'Yes,"
                                                                                                                                                                                                         "Yes." see detailed
                                                                                                                                                                                                             instructions..
  the   space
  the space pro-  pro-
  vided, give
  vided,    give thethe            NATURE
                                   N           O F AUTHORSHIP
                                     A T U R E OF  AUTHORSHIP                     Briefly describe nature
                                                                                                   nature of the                       this author
                                                                                                                            created by this
                                                                                                             t h e material created         a u t h o r in which copyright
                                                                                                                                                        in which           is claimed.
                                                                                                                                                                 copyright is claimed. • •
   employer (or
  employer       (or
   other person for
  other person for
  whom the work                                                                                                                                               DATES OF BIRTH AND DEATH
  whom the work
   was prepared)
                                     NAME OF AUTHOR • •
                                                                                                                                                              Year Born V
                                                                                                                                                                        •                     Year Died
                                                                                                                                                                                                   Died V
                                                                                                                                                                                                        T
                             c
  was prepared)
   as "Author" of
  as   'Author' of
   that part, and
                and
   leavepart.
  that     the space
  leave    the of
   for dates    spacebirth
   for dates    of  birth            Was this contribution to the work a              AUTHOR'S NATIONALITY OR DOMICILE                                        WAS THIS AUTHOR'S CONTRIBUTION TO        TO
   and death blank.                                                                   Name of
                                                                                      Name  of Country                                                        THE
                                                                                                                                                              T H E WORK
                                                                                                                                                                    WORK              ItIf the answer to either
   and death blank.                  _           "work   m a d e for hire"?
                                                 "work made                                    Country
                                     O
                                     • Yes                                                  G t i z e n of ►
                                                                                      Q P l Citizen        •                                                  Anonymous?
                                                                                                                                                              Anonymous?            0• Yes 0• No         of these questions
                                                                                                                                                                                                                          questions is
                                                                                                                                                                                                                                     is
                                                                                      OR 1              of                                                                                                Yine;str,"uscsee
                                                                                                                                                                                                         "Yes*          e
                                                                                                                                                                                                                        tio setailed
                                                                                                                                                                                                                          end
                                                                                                                                                                                                                            detailed
                                         • No
                                         O No                                              * Domiciled in
                                                                                                        in 0.                                                 Pseudonymous?
                                                                                                                                                              Pseudonymous?         0• Yes
                                                                                                                                                                                       Yes 0
                                                                                                                                                                                           • No
                                                                                                                                                                                             No           instructions.

                                   NATURE      O F AUTHORSHIP
                                   N A T U R E OF  AUTHORSHIP                     Briefly describe nature
                                                                                                   nature of
                                                                                                          of the   material created
                                                                                                             t h e material created by this author
                                                                                                                                    by this a u t h o r in which copyright
                                                                                                                                                        in which copyright is
                                                                                                                                                                           is claimed.
                                                                                                                                                                              claimed. V•


                                     YEAR IN WHICH CREATION OF THIS                                            DATE AND NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK"
                                             W A S COMPLETED
                                     W O R K WAS
                                     WORK                            Thla Information
                                                   C O M P L E T E D This                                      Complete this
                                                                                                               C°"•16t• thla Infc'rm""
                                                                                                                             Information M     ^
                                                                                                                                            (h ►
                                                                                                                                         Month   January
                                                                                                                                                 J a n u a r y Day ► 3 I .Year •
                                                                                                                                                                          Year 0. 11q9 R 3
                                              ,                                must
                                                                               mutt be given
                                                                                       given                         It this
                                                                                                               ONLY If  thla work
                                                                                                                             wort
               33sswem::::m                   1982
                                              1 9 8 2               4
                                                                    4 Year
                                                                      Year     In all cases.
                                                                               In ill                          has been published.                                                           U.S.A.
                                                                                                                                                                                             U.S.A.                       4 Nation
                                                                                                                                                                                                                         .<4
  •,                       m
                                     C O P Y R I G H T CLAIMANTS)
                                     COPYRIGHT         C L A I M A N T ( S ) Name    a n d address
                                                                             N a m e and           must be given
                                                                                           address must    given even
                                                                                                                 even if
                                                                                                                      if the
                                                                                                                         the claimant
                                                                                                                             claimant is
                                                                                                                                      is the
                                                                                                                                         the                      APPLICATION RECEIVED
                                                 author given in space
                                     same as the author          space 2.V
                                                                        2T                                                                                    W       a 1UL 1983
                                                                                                                                                              #
                                                                                                                                                              cc , i a i m 1982
                                     Bally Midway Mfg. Co.                                                                                                    ww
                                                                                                                                                              S ^ OONE
                                                                                                                                                                 Z
                                                                                                                                                                     N E DEPOSIT RECEIVED
                                     10601 West Belmont Avenue
                                     10601                                                                                                                    wo 13
                                                                                                                                                              fcUl-
                                                                                                                                                                     1 8 JUL
                                                                                                                                                                           J U l 1983
                                                                                                                                                                                 1983
   See instructions
   before completing                                IL 60131
                                     Franklin Park, IL  60131                                                                                                 5W
                                                                                                                                                              CC
                                                                                                                                                              3ui
                                                                                                                                                                 Cn TWO DEPOSITS RECEIVED
   this space.
        space.                                                                                                                                                H
                                     T R A N S F E R If the claimants)
                                     TRANSFER               claimants) named          in space
                                                                       n a m e d here in space 4
                                                                                               4 are
                                                                                                 are different
                                                                                                     different from
                                                                                                               from the a u t h o r s ) named
                                                                                                                    the author(s)       named                   iT. REMITTANCE NUMBER AND DATE
                                                                                                                                                              9 u.
                                                                                                                                                              O
                                                                                                                                                              z C
                                                                                         c l a i m a n t s ) obtained
                                                                                 o w the claimant(s)
                                                                  statement of hhow
                                         in space 2, give a brief statement                                  obtained ownership
                                                                                                                      o w n e r s h i p of the copyright.•
                                                                                                                                        of the copyright
                                                                                                                                                              00
                                                                                                                                                              OO
                                                                                                                                                              0
                                                                                                                                                                            267742 JUL 1383
                                                                                                                                                                          267742JUL13    83
                                              By written agreement
                                                         agreement
   MMMMWMMW.
                                                                      • Complete aft
                                                                                  all applicable spaces (numbers 5-9)
                                                                                                                 5-9) on the reverse side of this page.                                              OO NOT WRITE
                                                                                                                                                                                                     00     WRITEHERE
                                                                                                                                                                                                                  HERE
                                     MORE ON BACK ►•                  • See detailed instructions.                     Ihe form at line 8.
                                                                                                               • Sign the               8.
                                                                                                                                                                                                    Page 11 of
                                                                                                                                                                                                            ol_                pages
                                                                                                                                                                                                                               pages
                                              Case 3:19-cv-05898-VC Document 50 Filed  01/22/20 Page 128 of 165
           d a t e in
 * Y e a r date
 Fear              in notice:       1982.
                      n o t i c e : 1982.                                          •
                                                                                 EXAMINED
                                                                                 EXAMINED BY
                                                                                          BY


                                                                                                                                                        CHECKED
                                                                                                                                                        CHECKED BY
                                                                                                                                                                BY
                                                                                                                                                                                                                                    F O R M VA
                                                                                                                                                                                                                                    FORM    VA




                                                                                                                                                                      J/Lujy
                                                VA                                  134-220
                                                                                    134-220                                                                CORRESPONDENCE
                                                                                                                                                            CORRESPONDENCE
                                                                                                                                                        L-1 Yes
                                                                                                                                                            Yes
                                                                                                                                                                                                                                        FOR
                                                                                                                                                                                                                                       FOR
                                                                                                                                                                                                                                    COPYRIGHT
                                                                                                                                                                                                                                    COPYRIGHT
                                                                                                                                                                                                                                      OFFICE
                                                                                                                                                                                                                                      OFFICE
                                                                                                                                                        rl DEPOSIT
                                                                                                                                                            DEPOSIT ACCOUNT
                                                                                                                                                                    ACCOUNT                                                             USE
                                                                                                                                                                                                                                       USE
                                                                                                                                                        L-1 FUNDS
                                                                                                                                                            FUNDS USED
                                                                                                                                                                  USED                                                                 ONLY
                                                                                                                                                                                                                                       ONLY

                      DO NOT
                      DO                      LINE. IF
                         NOT WRITE ABOVE THIS LINE.              MORE SPACE,
                                                            NEED MORE
                                                     IF YOU NEED                 A SEPARATE
                                                                             USE A
                                                                      SPACE, USE                         SHEET.
                                                                                            CONTINUATION SHEET.
                                                                                   SEPARATE CONTINUATION

PREVIOUS        R E G I S T R A T I O N Has
P R E V I O U S REGISTRATION                                  for this
                                                 registration for
                                            Has registration           work, or
                                                                  this work,    or for    earlier version
                                                                                       an earlier
                                                                                   for an                    this work,
                                                                                                          of this
                                                                                                  version of                     been made
                                                                                                                        already been
                                                                                                                  work, already                the Copyright
                                                                                                                                            in the
                                                                                                                                      made in                Office?
                                                                                                                                                   Copyright Office?
                                                                                                                                                                                                                                                SiW
12  Yes q( No
• Yes          No IfIf your
                       your answer
                             answer is is "Yes,"
                                           "Yes," why
                                                  why isis another
                                                           another registration
                                                                     registration being
                                                                                   being sought?           appropriate box)
                                                                                                   (Check appropriate
                                                                                          sought? (Check                box) • •

❑ This is
• This     the first
        is the first published
                     published edition of aa work
                               edition of    work previously  registered in
                                                  previously registered   in unpublished
                                                                             unpublished form.
                                                                                          form.
12
• This
   This is
         is the
             the first
                  first application
                        application submitted
                                    submitted by
                                               by this
                                                   this author
                                                        author as
                                                                as copyright
                                                                   copyright claimant.
                                                                              claimant.
❑  This is  a changed     version of the work, as  shown   by  space
• This is a changed version of the work, as s h o w n by space 66 on    on this
                                                                            this application.
                                                                                  application.
If
 If your
    your answer
         answer is
                 is "Yes,"
                    "Yes," give: Previous Registration
                           give: Previous Registration Number
                                                       N u m b e r ••                                                   of Registration
                                                                                                                   Year of Registration • •


 - ---                                    •     •• •        : ::::::::::::: •             •            •   ••• "       •••          • **    '''''''''            ''                                '''''''''
                                                                      space 6a
                                                                 both space     & 6b
                                                                             6a &            derivative work;
                                                                                      for aa derivative
                                                                                  6b for                                only 6b
                                                                                                               complete only
                                                                                                         work; complete                compilation,
                                                                                                                                for aa compilation.
                                                                                                                             6b for
DERIVATIVE
D E R I V A T I V E WORK    O R COMPILATION
                    W O R K OR                         Complete both
                                C O M P I L A T I O N Complete                                                                                                                                                                                 Aft
a. Preexisting     Material Identify
    Preexisting Material              any preexisting
                             Identify any              work or
                                           preexisting work    works that
                                                            or works      this work
                                                                     that this          based on
                                                                                     is based
                                                                               work is          on or  incorporates. V•
                                                                                                   or incorporates.




                                                                                                                                                                                                                                     See
                                                                                                                                                                                                                                     See instructions
                                                                                                                                                                                                                                          instructions
                                                                                                                                                                                                                                             completing
                                                                                                                                                                                                                                     before completing
                                                                                                                                                                                                                                     before
                                                                                                                                                                                                                                     this space.
                                                                                                                                                                                                                                          space.
b. Material
   Material Added
            Added to This         Give aa brief,
                     T h i s Work Give    brief, general
                                                 general statement of the
                                                         statement of              that has
                                                                          material that
                                                                      the material               added to
                                                                                            been added
                                                                                        has been               work and
                                                                                                          this work
                                                                                                       to this              which copyright
                                                                                                                         in which
                                                                                                                    and in                       claimed.•
                                                                                                                                             is claimed.V
                                                                                                                                  copyright is
b.




                               ::: ::**                :::;M:i *i:i:i:M::: :::;::;:i: i:i:i$   :::::                ::::::::   i::::i:i:i                                        i:i:::::        ::i:K:iai:::::: ::::0M:i:ik:§:k:Z::::::::::MMEM.MMS
                                                            be charged
                                                      is to be
                                    registration fee is                to aa Deposit
                                                               charged to                    established in
                                                                                     Account established
                                                                             Deposit Account                 the Copyright
                                                                                                          in the                   give name
                                                                                                                           Office, give
                                                                                                                 Copyright Office,              a n d number
                                                                                                                                        n a m e and                  Account.
                                                                                                                                                                  of Account.
                                                                                                                                                      n u m b e r of                                                                          xx
DEPOSIT
D E P O S I T ACCOUNT
              A C C O U N T If
                             If the registration
N a m e
Name V  •                                                                             Account N u m b
                                                                                      Account Number Ve r •

                                                                                                                                                                                                                                                A


CORRESPONDENCE
CORRESPONDENCE                       Give name
                                          name and
                                               and address to which correspondence about
                                                              which correspondence       this application
                                                                                   about this             should be
                                                                                              application should          Name/Address/Apt/City/State/Zip J
                                                                                                                    sent. Name/Address/Apt/City/State/Zip
                                                                                                                 be sent.

                Millens W. Taft, Jr.
                M i l t n n Bradley
                Miltnn                    fniTipany
                            R r a H l p y Company
                111 Maple Street
                111               Street                                                                                                                                                                                              Be sure to
                                                                                                                                                                                                                                      Be
                Springfield, MA 01105
                Springfield,                 01105                                                                                                                                                                                    give your
                                                                                                                                                                                                                                      give your
                                                                                                                                                                                                                                      daytime phone
                                                                         Area
                                                                         A'ea Code &
                                                                                   & Telephone Number •
                                                                                     Telephone Number                                                                                                                               ^ numb™        ^
                                                                                                                                                                                                                                      number.
                                                                                                               M:          M                                                                                              m    xmm
C E R T I F I C A T I O N * I,
CERTIFICATION*              I, the undersigned, hereby certify
                                   undersigned, hereby         that II am
                                                       certify that       the
                                                                       am the

Check only one V•
1:3
• author
    author
0• other
   other copyright
         copyright claimant
                   claimant
0• owner
   owner of
         of exclusive
            exclusive right(s)
                       right(s)

u n aauthorized
      u t h o r i z e d agent of
                              of                             Company
                                              Milton Bradley Company
                                                                                  exclusive right(s)
                          Name of author or other copyright claimant, or owner of exclusive          A
                                                                                            right(s) A




of the work identified in this              and that
                                application and
                           this application           the statements
                                                 that the            made
                                                          statements made
by me
    me in
       in this application             to the
               application are correct to          of my
                                              best of
                                          the best        knowledge.
                                                      my knowledge.

Typed
Typed or printed         a n d date
                 n a m e and
         printed name               • If
                               date V    this is a published
                                      If this                      this date
                                                             work, this
                                                   published work,                   be the
                                                                             m u s t be
                                                                        date must                as or
                                                                                            same as
                                                                                        the same             than the
                                                                                                       later than
                                                                                                    or later          date of publication given in space 3.
                                                                                                                  the date of publication given in space 3.
                                                    Jr
                                   Millens W. Taft, Jr.                                                                                                               . ddate
                                                                                                                                                                          ate*
                                                                                                                                                                                            6/28/83
                                                                                                                                                                                            6/28/83
                       Handwritten
                       H a n d w r i t t e n signature
                                             signature (X)
                                                       (X)


 --
MAIL                     Name • •                                                                                                      t                                                    Have you:
                                                                                                                                                                                                   you:
                                                                                                                                                                                                               necessary
                                                                                                                                                                                               Completed all necessary
                                                                                                                                                                                            • Completed
CERTIFI-                                                                                                                                                                                       spaces?
CATE TO                                                        Company
                          Millens W. Taft, Jr., Milton Bradley Company                                                                                                                      • Signed        application in
                                                                                                                                                                                               Signed your application      space
                                                                                                                                                                                                                         in space
                          Number/Street/Apartment Number •T
                          Number/Street/Apartment                                                                                                                                              8?
                                                                                                                                                                                            • Enclosed
                                                                                                                                                                                               Enclosed check or money      order
                                                                                                                                                                                                                    money order
Certificate               111 Maple Street
                          111                                                                                                                                                                  for $10 payable to Register of
                                                                                                                                                                                               Copyrights?
                                                                                                                                                                                                                             ot
will be                  City/State/ZIP •T                                                                                                                                                  • Enclosed
                                                                                                                                                                                               Enclosed your deposit
                                                                                                                                                                                                               deposit material
                                                                                                                                                                                                                       material
mailed in                                                                                                                                                                                      with the application
                                                                                                                                                                                                        application and
                                                                                                                                                                                                                    and fee?
window                    Springfield, MA
                          Springfield,                                               01105
                                                                                     01105                                                                                                                          Copyrights.
                                                                                                                                                                                            MAIL TO: Register of Copyrights.
envelope                                                                                                                                                                                               Congress. Washington,
                                                                                                                                                                                            Library of Congress.
                                                                                                                                                                                            D.C. 20559.
  1711
• 17   o r §« 506(e):    A person who
              « « / , » Any                , '""
                                      ^ knowingly                 •••••••••••••                  *«! :•»:•                                                 m^^mmm^mmmmmmmmfmmmmm^
     U.S.C.                                          makes a false representation of a material fact in the application for                               by section 409,                                      in
  17 U.b.C. § 506(e): Any person who knowingly makes a false representation of a material fact in the application for copyright registration provided for
                                                                                                                                                                     4 0 9, or in
                                                                                                                                                                                in any
                                                                                                                                                                                   any written statement filed in
connection  with the
connection with  the application,
                       application, shall
                                    shall be fined not
                                          be fined not more than $2,500.
                                                       more than
•i U.S. GOVERNMENT PRINTING OFFICE:
*U.S.                               1982:361-278/53
                            OFFICE: 1982:361.278/53                                                                                                                                                                                       1982-120,000
                                                                                                                                                                                                                                     July 1982-120,000
        mammal
        / t q a m o n a i uertmcate         ( 1 / U.S.U. /lib)
                          u e r m i c a t e (1/          /Ut>]
                    Case 3:19-cv-05898-VC Document 50                                                           Filed 01/22/20 Page 129 of 165
CERTIFICATE OF COPYRIGI
             DESCOP YR -
                          COPYRIG^REGISTRATION      REGISTRATION
                                                                                                                                              •                                       FORM VA
                                                                                                                                                                UNITED STATES COPYRIGHT OFFICE
                                                                                                                                                                                        OFFICE
                       C4,                      This certificate, issued under
                                                                           under thethe seal
                                                                                         seal of  the Copyright
                                                                                               of the  Copyright
                                                Office in accordance with     the provisions
                                                                       with the   provisions of   section 410(a)
                                                                                               of section 410(a)
                                    ./‘                                      Code, attests
                                                                    States Code,
                                                of title 17, United States           attests that copyright reg-
                                                                                             that copyright  reg-                                   REGISTRATION
                                                                                                                                                    R E G I S T R A T I O N NUMBER
                                                                                                                                                                            NUMBER

                                                                    made for
                                                istration has been made     for the  work identified
                                                                                the work             below. The
                                                                                          identified below.   The
                                                                                                                                                   VA  --..s•\\ 104-386
                                      rn                            certificate has
                                                information in this certificate       been made
                                                                                 has been    made a a part of the
                                                                                                      part of  the                                 VA           104-386
                                                Copyright Office records.
                                                Copyright          records.
                                     (,)
                                                                                                                                                   ^
                                                                                                                                                      VA .., VA    VAU)                        VAU

                                                                                                                                                      FF;ClTA- 15ATE OF REGISTRATION
                                                                                                                                                    EEFFECTi\7FT3ATE    REGISTRATION
            1r'IRY    OF
            OFFICIAL SEAL
            OFFICIAL SEAL
                                                                                      REGISTER OF COPYRIGHTS
                                                                                      REGISTER
                                                                                          United
                                                                                                    COPYRIGHTS
                                                                                                        of America
                                                                                                 States of
                                                                                          United States     America
                                                                                                                                                                  44 .AU.G.1982
                                                                                                                                                                     AUG. J982
                                                                                                                                                            (Month)
                                                                                                                                                            (Month)                  (Day)
                                                                                                                                                                                     (Day)               (Year)



                DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE CONTINUATION SHEET (FORM VA/CON)
                TITLE OF THIS
                         THIS WORK:
                              WORK:                                                          THIS WORK: (See instructions)
                                                                                   NATURE OF THIS

  O
  ©
   Title
   Titie
                                      PUPPET Style No.,
                     MS. PAC-MAN HAND PUPPET
                Previous or Alternative Titles:
                                                   No. 8506
                                                        8506                                                                                      sculpture and art
                                                                                                                                                  sculpture
                                                                                                                                                  work
                PUBLICATION
                P U B L I C A T I O N AS    C O N T R I B U T I O N : (If this work was published
                                      A S A CONTRIBUTION:                               published as a contribution
                                                                                                       contribution to a periodical.
                                                                                                                         periodical, serial.
                                                                                                                                     serial, or collection.
                                                                                                                                                collection, giVe
                                                                                                                                                            give information
                                                                                                                                                                 information about
                                                                                                                                                                             about the
                                                                                                                                                                                   the
                collective work in which
                                      which the
                                            the contribution
                                                contribution appeared.)
                                                                 appeared.)

                Title of Collective Work:
                Tide                                                                                                 Vol.           No.           Date.                   Pages
                                                                                                                                                                          Pages

                          IMPORTANT:
                          IMPORTANT:    Under
                                        Under the
                                               the law, the "author"
                                                   law, the  "author" of of a
                                                                            a "work
                                                                              "work made
                                                                                    made forfor hire"
                                                                                                hire" is
                                                                                                      is generally
                                                                                                         generally the
                                                                                                                   the employer,
                                                                                                                       employer, not
                                                                                                                                 not the
                                                                                                                                      the employee
                                                                                                                                          employee (see
                                                                                                                                                    (see instructions).
                                                                                                                                                         instructions). IfIf any
                                                                                                                                                                             any part
                                                                                                                                                                                 part of
                                                                                                                                                                                      of this
                                                                                                                                                                                         this
                                        work  was "made
                                        work was   "made for
                                                           for hire,"
                                                                hire," check
                                                                        check "Yes"
                                                                               "Yes" in
                                                                                     in the
                                                                                        the space
                                                                                             space provided,
                                                                                                     provided, give
                                                                                                               give the
                                                                                                                    the employer
                                                                                                                        employer (or
                                                                                                                                  (or other
                                                                                                                                      other person
                                                                                                                                            person for
                                                                                                                                                   for whom
                                                                                                                                                       whom the
                                                                                                                                                              the work
                                                                                                                                                                  work was
                                                                                                                                                                        was prepared)
                                                                                                                                                                                prepared) as
                                                                                                                                                                                           as
                                        "Author"
                                         "Author" of
                                                  of that
                                                     that part,
                                                          part, and
                                                                and leave   the space
                                                                      leave the        for dates
                                                                                space for  dates blank.
                                                                                                  blank.
 0
 ©                         NAM
                           r   E OF AUTH                                                                                                             DATES OF BIRTH AND DEATH:
Authorial
Authorls1                   15ommon'wea?th
                            commonwea      Toy .S,& Novelty Co.,
                                         h Toy              Co., Inc.
                                                                 Inc.                                                                                                     Born        .. . .    Died
                                 Was this author's contribution
                                                   contribution to the
                                                                   Ihe work a "work made for hire"?          Yes.
                                                                                                             Yes.^           No.                                                     (Year)               (Year)
                                                                                                                                                                                                          (Year)

                           AUTHOR S NATIONALITY OR DOMICILE:
                           AUTHOR'S                DOMICILE:                                                                                              WAS THIS AUTHOR'S CONTRIBUTION
                                                                                                                                                              THIS AUTHOR'S CONTRIBUTION TO
                                                                                                                                                                                         TO
                                                                                                                                                          THE WORK:
                                                                                                                                                          THEWORK:
                  1  1           Citizen
                                 Citizen of
                                         of . . .       ...    .                11 or       1 Domiciled
                                                                                              Domiciled in     . .USA
                                                                                                                  . ...        ..
                                                       ot Country)
                                                 IName of
                                                 (Name    Country)               |          1                  (Name
                                                                                                               (Name of
                                                                                                                     ol Country)
                                                                                                                        Country)
                                                                                                                                                              Anonymous?             Yes .        No .
                                                                                                                                                              Pseudonymous?          Yes .        No
                                                                                                                                                                                                  No..
                           AUTHOR      O F : (Briefly describe nature
                           A U T H O R OF:                     nature of this author's
                                                                              author's contribution)
                                                                                       contribution)
                                                                                                                                                          If       answer to either of these questions is
                                                                                                                                                          If the answe
                                 sculpture and art work
                                 sculpture                                                                                                                "Yes."
                                                                                                                                                           "Yes." see detailed
                                                                                                                                                                      detailed instructions attached.
                           NAME OF AUTHOR:                                                                                                                                DATES OF BIRTH AND DEATH:
                                                                                                                                                                          Born        .. .      Died        . .
                                 Was this author's contribution to the
                                                                   Ihe work a "work made for hire"?          Yes.            No.                                                     (Year)               (Year)
                                                                                                                                                                                                          (Year)

                           AUTHOR S NATIONALITY OR DOMICILE:
                           AUTHOR'S                                                                                                                       WAS THIS AUTHOR'S CONTRIBUTION
                                                                                                                                                              THIS AUTHOR'S CONTRIBUTION TO
                                                                                                                                                          THEWORK:
                                                                                                                                                          THE WORK:
                  2
                  2              Citizen
                                 Citizen of . . . .       .                     11 or i1 Domiciled
                                                                                         Domiciled in
                                                                                                                                                              Anonymous?             Yes .        No
                                                                                                                                                                                                  No..
                                                 (Name of
                                                       ol. Country)
                                                            .
                                                           Country)              1          t                  (Name of Country)
                                                                                                                        Country)
                                                                                                                                                              Pseudonymous?          Yes .        No .
                           AUTHOR      O F : (Briefly describe nature
                           A U T H O R OF:                     nature of this author's
                                                                              author's contribution)
                                                                                       contribution)
                                                                                                                                                          If
                                                                                                                                                          If the answer to either of these questions is
                                                                                                                                                          "Yes."
                                                                                                                                                           "Yes." see detailed
                                                                                                                                                                      detailed instructions attached.
                                                                                                                                                                                            attached.
                           NAME OF AUTHOR:                                                                                                                                DATES OF BIRTH AND DEATH:
                                                                                                                                                                          Born       ... ..      Died
                                                   contribution to the work a -"work,
                                 Was this author's contribution                 work.made
                                                                                      made for
                                                                                           for hire"?
                                                                                               hire"?        Yes.
                                                                                                             Yes.            No.
                                                                                                                             No.                                                     (Year)                (Year)

                           AUTHOR'S NATIONALITY OR DOMICILE:
                           AUTHOR'S                                                                                                                       WAS THIS  AUTHOR'S CONTRIBUTION TO
                                                                                                                                                               THIS AUTHOR'S
                     33                                                                                                                                   THE WORK:
                                                                                                                                                          THEWORK:
                                 Citizen
                                 Citizen of . . .        ..    . .              }I   or }Domiciled
                                                                                        I Domiciled in         ...      ...                                                        No .
                                                (Name of
                                                      ol Country)
                                                         Country)               )           J                  (Name of
                                                                                                                     ol Country)
                                                                                                                        Country)                              Anonymous?    Yes
                                                                                                                                                                            Yes..
                                                                                                                                                              Pseudonymous?
                                                                                                                                                              Pseudonymous? Yes.
                                                                                                                                                                            Yes .  No.
                                                                                                                                                                                    No.
                           AUTHOR
                           A U T H O R OF:                     nature of
                                       O F : (Briefly describe nature of this
                                                                         this author's
                                                                              author's contribution)
                                                                                       contribution)
                                                                                                                                                          If
                                                                                                                                                          If the answer to either of these questions is
                                                                                                                                                          "Yes." see detailed
                                                                                                                                                                     detailed instructions attached.

   /    V       YEAR IN WHICH             THIS WORK
                        WHICH CREATION OF THIS WORK WAS COMPLETED:
                                                        COMPLETED:                                              DATE AND NATION OF FIRST PUBLICATION:
                                                                                                                                         PUBLICATION:
                                                                                                                                            10, 1982
  O(3)                                                          1982
                                                                1982
                                                                                                                    Date.          February 10,
                                                                                                                                   tt
                                                                                                                                   U.S.A.
                                                                                                                                          „   „     (Month)               (Day)                 (Year)
 Creation
 Creation                                                 Year.
                                                          Year.                                                     Nation
   and
   and                                                                                                                                                          {Name of Country)
                                                                                                                                                                (Name    Country)
Publication
Publication                                (This information must be given in all cases.)                                      {Complete this block ONLY if this work has been published.)
                                                                                                                               (Complete

                            ADDRESS(ES) OF COPYRIGHT
                NAME(S) AND ADDRESS(ES)    COPYRIGHT CLAIMANT(S):
                                                     CLAIMANT(S):

   ©                          Bally Midway Mfg. Co.
Claimant (si
Claimant(s)                   10601 West Belmont Ave.
                              10601
                                       Park, Illinois
                              Franklin Park, Illinois                                            60131
                                                                                                 60131
                T R A N S F E R : (If the copyright
                TRANSFER:                 copyright claimant(s) named here
                                                    claimant(s) named  here in
                                                                            in space
                                                                               space 4 is different
                                                                                     4 is different from the author(s)
                                                                                                    from the author(s) named
                                                                                                                       n a m e d in
                                                                                                                                 in space 2. give
                                                                                                                                    space 2, give aa brief
                                                                                                                                                     brief statement of how
                                                                                                                                                           statement of how the
                                                                                                                                                                            the
                claimant(s)   obtained ownership
                claimant(s) obtained     ownership of
                                                    of the
                                                       the copyright.)
                                                           copyright.)
                              By Assignment
                                                                                                                                                                                       DO NOT WRITE HERE
Complete all
Complete                         (numbers 5-9)
              applicable spaces (numbers
          all applicable                       on the reverse side
                                          5-9) on              side of
                                                                    of this
                                                                       this page
                                                                            page
                                                                                                                                                                                     Pag® 1 of ..2,-:":11 pages
                                                                                                                                                                                     Page
Follow          instructions attached
       detailed instructions
Follow detailed              attached     •• Sign the form
                                                      form at
                                                           at line
                                                              line 8
                                                                   8
                                           Case 3:19-cv-05898-VC Document
                                                                    EXAMINED BY:
                                                                                    •
                                                                             50 Filed
                                                                             BY / 4.v' '
                                                                                    •
                                                                                         7 01/22/20 Page 130 of 165



                                                                                           i
                                                                                            A P P L I C A * U RECEIVED:
                                                                                            APPLICA"          RECEIVED:

                                                                                                                      CHECKED 13B Y a ^ to!)

                                                                                                                       CORRESPONDENCE:
                                                                                                                                        Ws*/
                                                                                                                                                                   uMv^f
                                                                                                                                                                   DI4 ."*.:"-i2
                                                                                                                                                                 DEPOSIT RECEIVED:
                                                                                                                                                                         RECEIVED:                                                    FOR
                                                                                                                                                                                                                                       FOR
                                                                                                                                                                                                                                   COPYRIGHT
                                                                                                                                                                                                                                   COPYRIGHT
                                                                                                                            0
                                                                                                                            •     Yes                            4       AUG
                                                                                                                                                                         AUG 1982
                                                                                                                                                                              1982                                                   OFFICE
                                                                                                                                                                                                                                     OFFICE

                                             VA                               1.04-386
                                                                              104-386
                                                                                                                           DEZID
                                                                                                                           DEPOSITTsA=U
                                                                                                                                     ACCOUNT
                                                                                                                             FUNDS USED:
                                                                                                                                         . NT                    REMITTANCE
                                                                                                                                                                 REMITTANCE NUMBER
                                                                                                                                                                            NUMBER AND Ht.
                                                                                                                                                                                       DATfi:
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                       ..,pr'i r j
                                                                                                                                                                                                                                      USE
                                                                                                                                                                                                                                       USE
                                                                                                                                                                                                                                      ONLY
                                                                                                                                   •
                                                                                                                                        0                         301300
                                                                                                                                                                  3 = 2 3 G O                  \|      u.B. speoid
                                                                                                                                                                                                       U    j"

                                    THIS LINE.
                 DO NOT WRITE ABOVE THIS       IF YOU
                                         LINE. IF YOU NEED
                                                      NEED ADDITIONAL
                                                           ADDITIONAL SPACE,
                                                                      SPACE, USE CONTINUATION
                                                                                 CONTINUATION SHEET (FORM VA/CON)
                                                                                                          VA/CON)

    PREVIOUS REGISTRATION:
    PREVIOUS REGISTRATION:

          •• Has   registration for this work,
             H a s registration          work, or for an earlier
                                                  for an         version of
                                                         earlier version    this work,
                                                                         of this work, already
                                                                                       a l r e a d y been
                                                                                                     b e e n made
                                                                                                             m a d e in > h eCopyright
                                                                                                                     in the              Office?Yes.
                                                                                                                              Copyright Office?  Yes.
                                                                                                                                                                                                        X
                                                                                                                                                                                                     No X
                                                                                                                                                                                                     No
                                                                                                                                                                                                                                     ©
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                   Previous
                                                                                                                                                                                                                                   Previous
                                                                                                                                                                                                                                   Registra-
                                                                                                                                                                                                                                   Registra-
                                                                                                                                                                                                                                     tion
                                                                                                                                                                                                                                     tion
          •• IfIf your answer
                        a n s w e r isis "Yes," why w h y is    a n o t h e r registration
                                                             is another       registration being        s o u g h t ? (Check
                                                                                              being sought?           ( C h e c k appropriate
                                                                                                                                  a p p r o p r i a t e box)
                                                                                                                                                        box)
                 ❑• This
                    T h i s is              p u b l i s h e d edition
                                t h e first published
                             is the                           edition of   of aa work
                                                                                 w o r k previously
                                                                                         previously registered
                                                                                                          registered in    in unpublished
                                                                                                                               u n p u b l i s h e d form.
                                                                                                                                                      form.
                 ❑
                 • This is   is the         application submitted
                                t h e first application         submitted by     by this
                                                                                     this author      a s copyright
                                                                                          a u t h o r as  copyright claimant.
                                                                                                                           claimant.
                ❑
                • This is                  version of
                             c h a n g e d version
                        is a changed               of the
                                                      t h e work,
                                                            work, as
                                                                  a s shown
                                                                      s h o w n by
                                                                                by line
                                                                                    line 6
                                                                                         6 of
                                                                                           of the
                                                                                              t h e application.
                                                                                                    application.



                       a n s w e r is "Yes," give: Previous
          •• IfIf your answer                      P r e v i o u s Registration
                                                                   Registration Number.
                                                                                Number.                                                                    Year
                                                                                                                                                           Y e a r of
                                                                                                                                                                   of Registration.
                                                                                                                                                                      Registration.




     COMPILATION OR DERIVATIVE WORK: (See instructions)
     COMPILATION

               PREEXISTING
                                           instructions)

                                     MATERIAL: (Identify a n y preexisting
               P R E E X I S T I N G MATERIAL:                 preexisting work or works                   b a s e d 9n
                                                                                   works that this work is based     on or
                                                                                                                        or incorporates.)
                                                                                                                            incorporates.)
                                                                                                                                                                                                                                     ©
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                               Compilation
                                                                                                                                                                                                                               Compilation
               This work is
               This work     based on
                         is based  on a
                                      a preexisting
                                        preexisting audiovisual  work entitled
                                                     audiovisual work entitled MS.
                                                                               MS.                                                                                                                                                 or
               PAC-MAN which  was registered on June  25, 1982, PA 140-275.
               PAC-MAN which was registered on June 25, 1932, PA 140-275.                                                                                                                                                       Derivative
                                                                                                                                                                                                                                Derivative
                                                                                                                                                                                                                                  Work




                MATERIAL
                M A T E R I A L ADDED
                                A D D E D TO
                                          T O THIS
                                              T H I S WORK:
                                                      W O R K : (Give a brief, general
                                                                               g e n e r a l statement
                                                                                             s t a t e m e n t of
                                                                                                               of the
                                                                                                                  t h e material
                                                                                                                        material that
                                                                                                                                 that has
                                                                                                                                      h a s been
                                                                                                                                            b e e n added
                                                                                                                                                    a d d e d to
                                                                                                                                                              t o this work
                                                                                                                                                                       w o r k and
                                                                                                                                                                               a n d in which
                                                                                                                                                                                        which copy-
                                                                                                                                                                                              copy-
                right
                right is claimed.)
                         claimed.)
               This work contains new sculptural
                                      sculptural and pictorial material.




     DEPOSIT
     D                A C C O U N T : (If the
        E P O S I T ACCOUNT:               t h e registration
                                                  registration ffee
                                                                 e e is to be
                                                                           be charged
                                                                               c h a r g e d to a
                                                                                             to a                            C O R R E S P O N D E N C E : (Give
                                                                                                                             CORRESPONDENCE:                       (Give name
                                                                                                                                                                           n a m e anda n d address
                                                                                                                                                                                             a d d r e s s to
                                                                                                                                                                                                           t o which
                                                                                                                                                                                                               which cone-
                                                                                                                                                                                                                     corre-
     Deposit
     Deposit Account
     number
                 A c c o u n t established
     n u m b e r of
                 of Account.)
                    Account.)
                               established inin the
                                                 t h e Copyright
                                                       Copyright Office, give
                                                                            give name
                                                                                   n a m e andand                            spondence
                                                                                                                             s p o n d e n c e about

                                                                                                                             Name:
                                                                                                                                               a b o u t this
                                                                                                                                                         this application
                                                                                                                                                              application should

                                                                                                                                             Kathleen D. Kennedy, Esq.
                                                                                                                                                                          s h o u l d be
                                                                                                                                                                                      b e sent.)
                                                                                                                                                                                          sent. ) 457-6664

                                                                                                                                                                                       Fee arid
                                                                                                                                                                                       Fee and
                                                                                                                                                                                                       4 5 7 — 6 6 6 4
                                                                                                                                                                                                                                     ®
                                                                                                                                                                                                                                     C.)

                                                                                                                                             Brownstein Zeidman and Schomer Correspond-
                                                                                                                                                                                     Correspond-
     Name:                                                                                                                                                                              ence
                                                                                                                             Address:.
                                                                                                                             Address:        Suite .9.0.0.,
                                                                                                                                             Suite .90.0.,1025_Conn.
                                                                                                                                                            .10.2.5. Conn.Ave
                                                                                                                                                                            Ave.   ,N.
                                                                                                                                                                                    V ence
                                                                                                                                                                               -,N-W.
                                                                                                                                                                             (Apt)
                                                                                                                                             Washington, D.C. 20036 (AP"
      Account Number:
              Number:
                                                                                                                                         (City)                               (State)                              (ZIP(
                                                                                                                                                                                                                   (ZIP!



  CERTIFICATION:
  CERTIFICATION: *     * I,
                          I. the
                             t h e undersigned,
                                    u n d e r s i g n e d , hereby
                                                            h e r e b y certify that
                                                                                that II am
                                                                                        a m the:
                                                                                            t h e : (Check
                                                                                                    ( C h e c k one)
                                                                                                                one)
    0
   of
      author (Dother
    • author

   of the
               other copyright

      t h e work
                     copyright claimant

            work identified
                 identified in
                                  claimant Downer

                            in this
                               this application
                                                 D o w n e r of

                                    application and
                                                a n d that
                                                      that the
                                                               ol exclusive

                                                           t h e statements
                                                                              right(s) gauthorized
                                                                   exclusive rights)    Sfeuthorized agent

                                                                 s t a t e m e n t s made
                                                                                     m a d e by
                                                                                             by m
                                                                                                m a iin
                                                                                                           agent ofBally

                                                                                                      n ^ hhis
                                                                                                            i s application
                                                                                                                application fa?s corgp10 the
                                                                                                                                 cor«>c*1o
                                                                                                                                                (Name
                                                                                                                                                (Name of
                                                                                                                                           t h e best
                                                                                                                                                 best of
                                                                                                                                                        Midway
                                                                                                                                                        midway Mfg,
                                                                                                                                                      ot my
                                                                                                                                                               Mfg.
                                                                                                                                                         author or
                                                                                                                                                      o( author or other
                                                                                                                                                                   other copyright
                                                                                                                                                         m u kknowledge.
                                                                                                                                                               nowledge.
                                                                                                                                                                                        Co.
                                                                                                                                                                                        CO .
                                                                                                                                                                         copyright claimant.
                                                                                                                                                                                   claimant, or
                                                                                                                                                                                             or owner
                                                                                                                                                                                                owner of
                                                                                                                                                                                                      ol exclusive
                                                                                                                                                                                                         exclusive right(s))
                                                                                                                                                                                                                   right(s))         ®
                                                                                                                                                                                                                               Certification
                                                                                                                                                                                                                               Certification
                                                                                                                                                                                                                                   (Application
                                                        :3       Handwritten
                                                                 H a n d w r i t t e n signature:
                                                                                       signature: (X)

                                      cI
                                      p y

                                                                                                                                                                                             Datee-' /
                                                                                                                                                                                                                                     must be
                                                                                                                                                                                                                                     signed)
                                                                                                                                                                                                                                     signed!
                                                   /              Typed or printed name:
                                                                                                           K/thleen D.
                                                                                                           Kathleen D. Kennedy
                                                                                                                       Kennedy                                                     // Date:
                                                                                                                                                                                       jf/


                                                                                                                                                                                           MAIL
                  1. Kathleen           D. Kennedy, Esq.
                            'Browns'teiri
                            Brownstein Zeidman mad)            a<&&)Schomer Schomer                                                                                                     CERTIFICATE
                                                                                                                                                                                            TO
                                                                                                                                                                                                                                      ®
                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                    Address
                                                                                                                                                                                                                                    Address
                            .Suite. 90?.,. 1025       Connecticut
                            Suite 900, 1025 Connecticut Avenue,                       Avenue, N.W.
                                                                                               N -W -                                                                                                                                  Return
                                                                                                                                                                                                                                   for Return
                                                                                Numoer)
                                                  (Number. Street and Apartment Number)                                                                                                                                                of
                            Washington, D.C. 20036                                                                                                                                       (Certificate will
                                                                                                                                                                                         (Certificate                              Certificate
                                                                                                                                                                                                                                   Certificate
                                           Icily)
                                           (City)                  (state)
                                                                    (State)          ZIP code)
                                                                                    (ZIP                                                                                                   be mailed in
                                                                                                                                                                                                      in
                                                                                                                                                                                        window envelope)
                                                                                                                                                                                                 envelope)
                                                                                                                                                                           2
    * 17
       17 U.S.C.
          U.S.C. §§ 50610:
                    506(e): FALSE
                            FALSE REPRESENTATION
                                     REPRESENTATION —Any            personwho
                                                           — Anyperson     whoknowingly    makesaafalse
                                                                               knowinglymakes        falserepresentation
                                                                                                           representationofofaamaterial
                                                                                                                                materialfact
                                                                                                                                         factininthe
                                                                                                                                                  theapplication
                                                                                                                                                      applicationfor
                                                                                                                                                                  forcopyright
                                                                                                                                                                      copyrightregistration
                                                                                                                                                                                registrationpro•
                                                                                                                                                                                             pro-
   vided
    vided for
          for by
              by section
                 section 409.
                         409. or
                              or in
                                 in any written statement filed in connection with the application.
                                                                                       application, shall be fined not more than
                                                                                                                              than $2.500.
                                                                                                                                   $2,500.
ir U.S.
o  U.S. GOVERNMENT
        GOVERNMENT PRINTING
                       PRINTING OFFICE:
                                  OFFICE: 1979-281-421/5
                                          1979-281-421/5                                                                                                                                 M a r c h 1979-100,000
                                                                                                                                                                                         March      1 9 7 9 — 100,000
       AdditionalCase
                 Certificate (1Z U.S4 Z06]
                            falitionalGertificate(11U.S.00106)
                       3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 131 of 165
 CERTIFICATE OF COPYRIGIoREGISTRATION
                   COPYRIGI^REGISTRATION                       *FORM
                                                                   ORM VA                                                                              I
                                                                                                                                                    mprJNITED STATES COPYRIGHT OFFICE
                                                                                                                                                    W N

                   .^SSSSfo.
              (,),SP
                    ,so COP yii,t
                                  c,
                                   4,
                                     •‘,
                                                       This certificate, issued under the seal of the Copyright
                                                       Office in accordance with the provisions
                                                                                                             Copyright
                                                                                          provisions of section 410(a)
                                                                                                                                                       UNITED STATES COPYRIGHT OFFICE
                                                                                                                                                       REGISTRATION NUMBER
                                                                                                                                                       REGISTRATION NUMBER
                                      04+
                                                       of title 17, United States Code, attests that copyright reg-
                                                       istration has been made for the work identified below. The
                                                7-)
                                                rn     information in this certificate       been made
                                                                                         has been
                                                                             certificate has       made a   part of
                                                                                                          a part of the
       .:1                                      *
                                               (d)
                                                       Copyright    Office records.
                                                                           records.
                                                                                                                    the
                                                                                                                                                           VA
                                                                                                                                                           VA           V
                                                                                                                                                                        VA.
                                                                                                                                                                                 134-    951
                                                                                                                                                                                 1 3 4 - 9 5 1     V
                                               u)                                                                                                                                                  VAU
             cr\                                                                                                                                       EFFECTIVE C17;75-OF
                                                                                                                                                                 DTCTTOF REGISTRATION
                                                                                                                                                                           REGISTRATION

                                                                                                                                                                            SEP 0 6 1983
                                                                                                                                                                            SEp 0 6 1983
                    '1RY OF C
                                                                                             REGISTER OF COPYRIGHTS
                                                                                             REGISTER      COPYRIGHTS                                           Month             Day                    Year
                   OFFICIAL SEAL
                   OFFICIAL SEAL                                                                 United States
                                                                                                 United        of America
                                                                                                        States of  America


                                  DO NOT WRITE ABOVE THIS UNE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
                                                                                             w
  1                               TITLE OF THIS WORK •



                                  PREVIOUS OR ALTERNATIVE TITLES • •
                                  PREVIOUS
                                                                     j^S. PAC
                                                                     MS.  PAC MAN*
                                                                              MANiM
                                                                     MAGIC SLATE PAPER SAVER
                                                                                                                               4450B
                                                                                                                               4450B                             THIS WORK •T See instructions
                                                                                                                                                       NATURE OF THIS

                                                                                                                                                                    illustrations
                                                                                                                                                          Pictorial illustrations




                                  PUBLICATION
                                  P U B L I C A T I O N AS
                                                        AS AA CONTRIBUTION
                                                               CONTRIBUTION           If this work
                                                                                              work was
                                                                                                    was published
                                                                                                         published as
                                                                                                                   as a contribution
                                                                                                                        contribution to a periodical,
                                                                                                                                          periodical, serial, or collection, give information about
                                                                                                                                                                                              about the
                                                                                                                                                                                                    the
                                  collective work in which
                                  collective            which the contribution
                                                                  contribution appeared.
                                                                               appeared.      Title of Collective Work
                                                                                                                  Work • •



                                  If published
                                     published in a periodical or serial give: Volume
                                                                               Volume • •                  Number
                                                                                                           Number ••                                   Issue Date • •              O n Pages
                                                                                                                                                                                   On  Pages • •



                                          AUTHORS
                                  NAME OF AUTHOR •                                                                                                     DATES OF BIRTH AND DEATH



       2
                                                                                                                                                       Year Born •T     Year Died •T
                                                                   Bally Midway Mfg. Co.
                             a
                                           contribution to the work a
                                  Was this contribution                                      NATIONALITY OR DOMICILE
                                                                             AUTHOR'S NATIONALITY
                                                                             AUTHOR'S                          DOMICILE                                     THIS AUTHOR'S
                                                                                                                                                       WAS THIS  AUTHOR'S CONTRIBUTION
                                                                                                                                                                                 CONTRIBUTION TO        TO
                                              "work   made for hire"?
                                               "work made                    Name of Country                                                           THE
                                                                                                                                                       THE WWORK
                                                                                                                                                              ORK                                       to either
                                                                                                                                                                                         If the answer to  either
                                                                             Name of Country                                                                               Y e s     N o
                                  g Yes                                      OR 1 Citizen of P.     U .S . A .                                         Anonymous?
                                                                                                                                                       Anonymous?    0D Yes Q    0 No    of these
                                                                                                                                                                                         of  these questions
                                                                                                                                                                                                   questions isis
                                   SB   Yes                                       I Citizen of •            U.S.A.                                                 ,                     "Yes."  see
                                   0 No                                           ' Domiciled inin ►                                                   Pseudonymous?
                                                                                                                                                       Pseudonymous? 0•,-1 Yes
                                                                                                                                                                           Yes 0
                                                                                                                                                                                 i-i *t
                                                                                                                                                                                 • NoNo   "Yes." see detailed
                                                                                                                                                                                          instructions.
       NOTE                        • No
                                  NATURE
                                  N A T U R E OF
                                              O F AUTHORSHIP
                                                  AUTHORSHIP
                                                                                 {I
                                                                           Briefly describe nature                                 author in which
                                                                                                      the material created by this author
                                                                                            nature of the                                          copyright is claimed.
                                                                                                                                             which copyright    claimed. • •
       Under the law,
                                                   illustrations
                                         Pictorial illustrations

*                   ' '
                             1            AUTHOR •
                                  NAME OF AUTHOR •                                                                                                     DATES OF BIRTH AND DEATH
                                                                                                                                                       Year Born
                                                                                                                                                            Bom •
                                                                                                                                                                          DEATH
                                                                                                                                                                                   Year Died ^V

Li                  Ir•
N)
ts1                 W
                    LU            Was this contribution          work aa
                                                             the work
                                             contribution to the             AUTHOR'S                   DOMICILE
                                                                                   HOR'S NATIONALITY OR DOMICILE                                WAS THIS
                                                                                                                                                      THIS AUTHOR'S
                                                                                                                                                              AUTHOR'S CONTRIBUTION
                                                                                                                                                                             CONTRIBUTION TO            TO
Ln-                                             "work made for hire"?
                                                "work
                                                                             Nam   of country
                                                                             Name of
                                                                             AUT      country                                                   T H E WORK
                                                                                                                                                THE   WORK                          ItII the answer to either
                                  0| - | Yes
                                         yes                      hire"?
                                                                                i Citizen   of P.                                               Anonymous?
                                                                                                                                                Anonymous?           0D Yes 0• No
                                                                                                                                                                               No  0of     these questions
                                                                                                                                                                                        t these    questions is
ts.                 ru
                    ru
                    U-1
                    Ln             0• No
                                      No
                                                                             OR  ( Citizen of •
                                                                                 i Domiciled in P.                                              Pseudonymous?
                                                                                                                                                Pseudonymous?        D0 Yes •0 No
                                                                                                                                                                               No      iYnes
                                                                                                                                                                                          stfu
                                                                                                                                                                                               cs:oendsetailed
 _r-                In
                    In
cn                  •             NATURE      O F AUTHORSHIP
                                  N A T U R E OF  AUTHORSHIP               Briefly describe
                                                                                   describe nature
                                                                                            nature of                         this author
                                                                                                   of the material created by this author in which copyright
                                                                                                                                          in which           is claimed.
                                                                                                                                                   copyright is claimed. •'
'-.1                D
 *                  o
                    r•J T
                                          AUTHOR •T
                                  NAME OF AUTHOR                                                                                                       DATES OF BIRTH AND DEATH
                                                                                                                                                       Year Born •       Year Died • •
                    In
                    in        C

                                      this contribution
                                  Was this contribution to the work a         AUTHOR'S          NATIONALITY OR DOMICILE
                                                                              AUTHOR'S NATIONALITY             DOMICILE                                WAS THIS   AUTHOR'S CONTRIBUTION
                                                                                                                                                             THIS AUTHOR'S    CONTRIBUTION TO       TO
                                   _                  made for hire"?
                                              "work made
                                              "work                           Name of
                                                                              Name   of Country
                                                                                        Country                                                        THE
                                                                                                                                                       T H E WORK
                                                                                                                                                             WORK                   If the answer to either
                                                                                                                                                                                                      either
                                  0• Yes                                      Q P 1( Citizen of ►•                                                     Anonymous?
                                                                                                                                                       Anonymous?     0• Yes 0• No
                                                                                                                                                                                 No of
                                                                                                                                                                                    of these questions
                                                                                                                                                                                               questions is
                                                                                                                                                                                                         is
                                                                              OR                                                                                                    "Yes." see detailed
                                                                                                                                                                                    "Yes,"
                                   0• No
                                      No                                           ' Domiciled in II*                                                  Pseudonymous?
                                                                                                                                                       Pseudonymous?   0• Yes 0• No   instructions.
                                  NATURE
                                  N A T U R E OF AUTHORSHIP
                                              OF A UTHORSHIP                                nature of tthe
                                                                           Briefly describe nature          material created
                                                                                                        h e material created by
                                                                                                                             by this author in
                                                                                                                                this author    which copyright
                                                                                                                                            in which copyright is
                                                                                                                                                               is claimed.
                                                                                                                                                                  claimed. • •




       2
                                                                                                                                                         THIS PARTICULAR
                                                                                                                                                              PARTICULAR WORK


       3
                                  YEAR IN WHICH CREATION OF THIS             THIS                 DATE AND NATION OF FIRST PUBLICATION   PUBLICATION OF THIS
                                  W O R K WAS
                                  WORK    W A S COMPLETED
                                                 C O M P L E T E D Thl«
                                                                   This Information               Complete this infomtation
                                                                                                                 Information M o |h p
                                                                                                                             Month   . October
                                                                                                                                        October     Day ► 5 5 Year ►•  1982
                                                                                                                                                                       1982
                                           , . . .                 muet   be gluon
                                                                             given                ONLY 11
                                                                                                        It this work
                                          1982
                                           1982           4 Year Toui:Itt
                                                          4        In all <                       has
                                                                                                  has been published.
                                                                                                             published.                U.S.A.
                                                                                                                                      U.S.A.                                  •4 Nation

                                                                                                                                                             APPLICATION RECEIVED



       4
                                                    C L A I M A N T ( S ) Name
                                  C O P Y R I G H T CLAIMANT(S)
                                  COPYRIGHT                                N a m e and
                                                                                   a n d address must be given even if the claimant
                                                                                         address must                      claimant is
                                                                                                                                    is the
                                                                                                                                       the
                                           the author
                                  same as the          given in space
                                                author given     space 2.•2 .•                                                                         w
                                                                                                                                                       u, OR
                                                                                                                                                          0 8 . SEP.198
                                                                                                                                                                SEP 1 9 8 33
                                           Bally Midway Mfg. Co.
                                           10601 W: Belmont avenue
                                           10601
                                                                                                                                                       s=
                                                                                                                                                       Z s
                                                                                                                                                       W
                                                                                                                                                       u i0°
                                                                                                                                                            ONE DEPOSIT RECEIVED
                                                                                                                                                       UJ^ONE


       See instructions                                                                                                                                1-w
                                                                                                                                                       fcui-
                                                                                                                                                       E » TTWO
                                                                                                                                                       reit  W O DEPOSITS RECEIVED
                                                                                                                                                                          RECEIVED
       before completing                                  Illinois 60131
                                           Franklin Park, Illinois 60131
       this space.
            space.                                                                                                                                     gg SEP" 0 6 1983
                                                                                                                                                       1-0 SEPP O 6 1983
                                                         claimant(s) named
                                  T R A N S F E R If the claimant(s)
                                  TRANSFER                                                                            author(s) named
                                                                     n a m e d here in space 4 are different from the author(s) named                       c— REMITTANCE NUMBER
                                                                                                                                                       ("gz it                   AND DATE
                                                                                                                                                                          NUMBER AND DATE
                                  in space 2, give a brief statement      h o w the claimant(s)
                                                            statement of how                     obtained ownership
                                                                                     claimant(s) obtained  ownership of  the copyright.•
                                                                                                                      of the copyright.•
                                                                                                                                                       00
                                                                                                                                                        OO
                                                                                                                                                        0


                                  MORE ON
                                       ON BACK
                                          BACK                •*Complete all applicable
                                                                             applicable spaces
                                                                                         spaces (numbers
                                                                                                (numbers 5-9)
                                                                                                         5-9) on
                                                                                                              on the
                                                                                                                  thereverse
                                                                                                                      reverseside
                                                                                                                              sideofofthis
                                                                                                                                       thispage.                                           DO
                                                                                                                                                                                           OO NOT WINTEIHERE
                                                                                                                                                                                                  WRITE/HERE
                                  MORE                    •
                                                              • See detailed instructions.             •• Sign the form at line 8.
                                                                                                                                            page.
                                                                                                                                                                                          Page 11oolZ:          Pages-
                                                                                                                                                                                                                pages-
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 132 of 165
                                                                •                                                           EXAMINED BY
                                                                                                                                     B Y ^


                                                                                                                            CHECKED BY
                                                                                                                                             •
                                                                                                                                                 ,~ ~
                                                                                                                                                          ,                                            FORM VA
                                                                                                                                                                                                       FORM VA



                                                                                                                                             J X
                                                                                                                                 CORRESPONDENCE                                                          FOR
                                                                                                                                                                                                          FOR
                                                                                                                                 Yes
                                                                                                                            L —I Yes                                                                  COPYRIGHT
                                                         VA
                                                         VA                         134-951
                                                                                     134-951                                        ,
                                                                                                                            r n ^ ' E P O S I T ACCOUNT
                                                                                                                                                                                                        OFFICE
                                                                                                                                                                                                         USE
                                                                                                                                                                                                          USE
                                                                                                                            L a FUNDS USED                                                               ONLY
                                                                                                                                                                                                         ONLY

                    DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
                    DO
PREVIOUS
P R E V I O U S REGISTRATION
                R E G I S T R A T I O N HasHas registration
                                                 registration for this work, or for an earlier version of this work,
                                                                                                               work, already
                                                                                                                     already been made in the Copyright
                                                                                                                                              Copyright Office?
❑


O
    Yes 55 No
• Yes
EI
• This
   This is
• This
O
• This
        is the
  This is
       is the
  This is
               No If
           the first
           the first
                    If your
                       your answer
                             answer is
               first published
                     published edition
               first application
       is aa changed
                                       is "Yes,"
                               edition of
                     application submitted
             changed version
                       version of
                                          "Yes," why
                                       of aa work
                                 submitted by
                                of the
                                   the work,
                                       work, as
                                                  why isis another


                                                this author
                                            by this
                                             as shown
                                                           another registration
                                             work previously
                                                       author as
                                                 s h o w n by
                                                                    registration being
                                                  previously registered
                                                             registered in
                                                               as copyright
                                                                                 being sought?


                                                                  copyright claimant.
                                                           by space
                                                                            claimant.
                                                                       on this
                                                              space 66 on
                                                                                       sought? (Check
                                                                           unpublished form.
                                                                        in unpublished form.


                                                                          this application.
                                                                               application.
                                                                                                (Check appropriate
                                                                                                        appropriate box)
                                                                                                                     box) • •

                                                                                                                                                                                                                  5
 If
 If your
    your answer
         answer is
                is "Yes,"
                   "Yes," give:
                          give: Previous Registration Number
                                Previous Registration N u m b e r ••                             Year
                                                                                                 Year of
                                                                                                      of Registration
                                                                                                         Registration • •



DERIVATIVE
D E R I V A T I V E WORK
                    W O R K OR
                            O R COMPILATION
                                C O M P I L A T I O N Complete
                                                      Complete both space 6a & 6b for a derivative work;
                                                                                                   work; complete
                                                                                                         complete only 6b for a compilation.
                                                                                                                                compilation,
a. Preexisting
    Preexisting Material
                   Material Identify any
                                     any preexisting work or works
                                                             works that this work is based
                                                                                     based on or incorporates.
                                                                                                 incorporates. V•


                                                                                                                                                                                                                  6
                                                                                                                                                                                                        See instructions
                                                                                                                                                                                                        before completing
                                                                                                                                                                                                             space.
                                                                                                                                                                                                        this space.
b. Material Added    T h i s Work Give a brief, general
            Added to This                       general statement
                                                        statement of the material that has
                                                                                       has been added
                                                                                                added to this      and in which copyright
                                                                                                         this work and          copyright is claimed.V
                                                                                                                                             claimed.^




 DEPOSIT ACCOUNT
          ACCOUNT IfIf the

                                                                                                                                                                                                                7
 DEPOSIT                the registration
                             registration fee
                                           feeis
                                               is to
                                                   to be
                                                       be charged
                                                           charged to
                                                                    toaa Deposit
                                                                         Deposit Account
                                                                                 Account established
                                                                                          established in in the
                                                                                                             the Copyright
                                                                                                                 Copyright Office,
                                                                                                                           Office,give
                                                                                                                                   givename
                                                                                                                                        n a m eand
                                                                                                                                                and number
                                                                                                                                                     n u m b e rofofAccount.
                                                                                                                                                                     Account.
 Name
 Name •V Western
         western Publishing
                 Publishing Company,       Company, Inc.         Inc.             Account
                                                                                  Account Number
                                                                                           N u m b e r •V       DDAO     18139
                                                                                                                  A0                       18139




CORRESPONDENCE
CORRESPONDENCE                        n a m e and
                                 Give name        address to which
                                              and address    which correspondence
                                                                   correspondence about this application should
                                                                                                         should be sent. Name/Address/Apt/City/State/Zip
                                                                                                                         Name/Address/Apt/City/State/Zip V•

                                  Mrs. Jalaine Tennessen
                                  Western Publishing Company, Inc.
                                  1220 Mound Avenue
                                  1220                                                                                                                                                                  Be sure to
                                                                                                                                                                                                        give your
                                  Racine, Wisconsin             53404
                                                               53404                                                                                                                                    daytime phone
                                             Area Code
                                                  Code &
                                                       & Telephone Number po^                                                                                                                         ^ number
                                                                                                                                                                                                        number.
                                                                              (414)
                                                                              ^ 4 ^ ^ 633-2431,
                                                                                      3 3 ^ 4 3 ^ 2 Ext.
                                                                                                    x ^ 3 53599
                                                                                                            9 ^

 CERTIFICATION*
 CERTIFICATION*               I,1, the undersigned,
                                       undersigned, hereby
                                                    hereby certify that I am the


O
 Check only one V•
• author


CI
  author
• other copyright claimant
I:                claimant
• owner of exclusive right(s)
                     right(s)
                                                   Bally Midway Mfg.
                                                                Mfg. Co.
                                                                     Co.
                                                                                                                                                                                                                  8
S authorized agent of
gJ
                       Name of author or other copyright claimant, or owner of exclusi 'e right(s) A
                                                                                                   A




of the work identified in this application
                               application and
                                           and that the statements
                                                        statements made
                                                                   made
by me in this application
              application are correct to the best of my knowledge.
                                                        knowledge.

 Typed or printed
          printed name
                  n a m e and      • If this is a published
                          and date V              published work, this date must
                                                                            must be the same
                                                                                        same as
                                                                                             as or later than
                                                                                                         than the date
                                                                                                                  date of
                                                                                                                       of publication
                                                                                                                          publication given
                                                                                                                                      given in
                                                                                                                                            in space
                                                                                                                                               space 3.
                                                                                                                                                     3.

                                 Mrs. Jalaine Tennessen                                                                                                         8/29/83
                                                                                                                                                   date*
     o".7            Handwritten signature (X) V
 n
                      Neme•                                                                                                                                   Have you:



                                                                                                                                                                                                                  9
MAIL                                                                                                                                                             Completed all necessary
                                 Mrs. Jalaine Tennessen                                                                                                       • Completed        necessary
CERT1F1-                                                                                                                                                         spaces?
                                                                                                                                                                 Spaces?
CATETO                           Western Publishing Company, Inc.                                                                                                Signed your application in space
                                                                                                                                                              • Signed                        space
                       Number/Street/Apartment Number •                                                                                                         8?
                                                                                                                                                              • Enclosed   check or money order
                                                                                                                                                                 Enclosed check              order
Certificate                      1220 Mound Avenue                                                                                                                       payable to Register
                                                                                                                                                                 for $10 payable     Register of
                                                                                                                                                                                               of
will be                                                                                                                                                          Copyrights?
                                                                                                                                                                 Copyrights?
                      City/State/ZIP •                                                                                                                           Enclosed your deposit
                                                                                                                                                              • Enclosed         deposit material
                                                                                                                                                                                         material
mailed in                                                                                                                                                        with
                                                                                                                                                                 with the application and
                                                                                                                                                                      the application and fee?
                                                                                                                                                                                           fee?
window                           Racine, Wisconsin                               53404                                                                        MAIL TO:
                                                                                                                                                              MAIL   TO: Register
                                                                                                                                                                          Register of Copyrights,
                                                                                                                                                                                      Copyrights.
envelope                                                                                                                                                      Library of
                                                                                                                                                              Library of Congress,
                                                                                                                                                                         Congress, Washington,
                                                                                                                                                                                     Washington,
                                                                                                                                                              D.C. 20559.
                                                                                                                                                              D.C.  20559.

 • 17
   17 U.S.C. ! 506(e): Any person who knowingly makes a false representation of
                                                                             of a material
                                                                                  materia) fact in the application for
                                                                                                                   lor copyright registration
                                                                                                                                 registration provided
                                                                                                                                              provided for
                                                                                                                                                       for by
                                                                                                                                                           by section
                                                                                                                                                              section 409,
                                                                                                                                                                      409. or
                                                                                                                                                                           or in
                                                                                                                                                                              in any
                                                                                                                                                                                 any written
                                                                                                                                                                                     written statement
                                                                                                                                                                                             statement filed
                                                                                                                                                                                                       filed in
                                                                                                                                                                                                             in
                     aooiication. shall be fined not more than $2.500.
 connection with the application.                              $2,500-

•tr*U.S.                              1981: 355-312
     U.S. GOVERNMENT PRINTING OFFICE: 1981: 355-312                                                                                                                                                   i Nov. 1981-600,000
                                                                                                                                                                                                             1981-600,000
                                         ikaattional           it u.
                                          Additional uertmcate [Li   .u. iuo)
                                                                   uau.  /uo;
                  Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 133 of 165
 CERTIFICATE OF COPYRIG                     EGISTRATION                             A F ORM
 CERTIFICATE
      ,cscopyRic,
        SCOpy/f.
                     COPYRIG^REGISTRA
                         t

                       This certificate, issued
                                                           TION
                                                 under the seal
                                          issued under            of the Copyright
                                                             seal of      Copyright
                                                                                            O R M TTX     X
                                                                                    W U N I T E D STATES COPYRIGHT OFFICE
                                                                                       REGISTRATION
                                                                                                                                                                                     STATES
                                                                                                                                                                                 ONITED COPYRIGHT
                                                                                                                                                                                            OFFICE
                                                                                        REGISTRATION NUMBER
   0)             is   Office
                        Office in                      provisions of
                                   accordance with the provisions
                                in accordance                        section 410(a)
                                                                  of section 410(a)
                                                                                                       NUMBER
            0                                                 0
           kJ                                                 .6                of title 17,
                                                                                of           United States
                                                                                         17, United                   attests that copyright
                                                                                                               Code, attests
                                                                                                      States Code,                  copyright reg-
                                                                                                                                                reg-

                                                                 7-.)           istration
                                                                                 istration has
                                                                                information
                                                                                 information in
                                                                                               been made
                                                                                           has been   made for
                                                                                                                    has been
                                                                                              in this certificate has
                                                                                                                            identified below.
                                                                                                              for the work identified  below. The
                                                                                                                              made aa part
                                                                                                                        been made
                                                                                                                                                The
                                                                                                                                             of the
                                                                                                                                        part of  the
                                                                                                                                                                                             TX
                                                                                                                                                                                             TX              1-248-562
                                                                                                                                                                                                              1-248-562
         D                                                        m
                                                                  4.                         Office records.
                                                                                 Copyright Office
                                                                                Copyright            records.
                                                                 cn                                                                                                                                     TX
                                                                (,)                                                                                                                                                              TXU
             (IN                                                                                                                                                                      EFFEC.,..L1 E9_,ATe£    REGISTRATION
                                                                                                                                          i l i
                        •IRY Of C                                                                                                              V
                                                                                                                               REGISTER OF COPYRIGHTS
                                                                                                                               REGISTER      COPYRIGHTS                                                      DEC 2 0 1983
                                                                                                                                                                                                             DEC 2a  1983
                                                                                                                                                                                                Month
                                                                                                                                                                                                Month                Day                Year
                    OFFICIAL SEAL
                             SEAL                                                                                                         States of America
                                                                                                                                   United States
                                                                                                                                   United            America


                                    DO                      LINE. IF
                                    DO NOT WRITE ABOVE THIS LINE.     YOU NEED
                                                                   IF YOU           SPACE, USE
                                                                               MORE SPACE,
                                                                          NEED MORE            A SEPARATE CONTINUATION SHEET.
                                                                                           USE A SEPARATE CONTINUATION SHEET.
                                    TITLE
                                    TriiEOOFF TTHIS
                                                OKW WORK
                                                     ORkV•*                                                                m
                                                                                                                                        "!8aW88iW1"111 " " W m i i i ^ ^                                                 mm mann asa
                                                                                                            MS. PAC-MAN
                                                                                                                PAC-MAN                            Ms. Pac-Man's       Pupil
                                                                                                                                                                 Prize Pupil
                                                                                                                                                       Pac-Man's Prize                                       61791*
                                                                                                                                                                                                             61791*

                                    PREVIOUS OR
                                    PREVIOUS                TITLES • •
                                             OR ALTERNATIVE TITLES

.r.                      T>

                         -c
                                    PUBLICATION
                                    S I C A T I ?
                                                    N AS
                                                       A S A CONTRIBUTION
                                                        h ^ CONTRIBUTION             If this
                                                                                     If this work
                                                                                             work was
                                                                                                   was published as a contribution to a periodical, serial, or collection, give information about
                                                                                                                                                                           give information       the
                                                                                                                                                                                            about the
a                                   collective work in which the contribution appeared.      Title of Collective Work • •
                                                                                                      Collective Work
                         ••
                         O
                         O
                          jr                     in a periodical or serial give: Volume • •
                                    If published in                                                                                            Number • •                              Issue Date • •                On Pages • •
 cn
                               1
                             b-1
                             t-
                             kH     :::::... iaiti..._ .......:::::;:;......_ ...........,.......                               m
                                                                                                                               ::::;:    i:i:i::::::::::mi:i:K:K:im:WsitiagsimmmimmMw.mMmi*ssmwmi:sitssmm:;:sliz:sfsimili:sz):::::=1;7§
    *                               N AME OF AUTHOR • •                                                Bally
                             0—
                             ir     NAME                                                               Bally Midway
                                                                                                             Midway Mfg. Co.
                                                                                                                         Co.                                                           DATES OFOF BIRTH AND DEATH   DEATH
                                                                                                                                                                                                                       Died • •
                             b- 1                                                                                                                                                     Year Born •T               Year Died


                                    Was this contribution to the work aa   AUTHOR'S NATIONALITY   NATIONALITY OR DOMICILE     DOMICILE                 WAS THIS AUTHOR'S            CONTRIBUTION TO
                                                                                                                                                                    AUTHOR'S CONTRIBUTION                   TO
                                                                   hire"?
                                                 "work made for hire"?
                                                 "work                     Name
                                                                           Name of of Country
                                                                                        Country                                                        THEW
                                                                                                                                                       THE    ORK
                                                                                                                                                             WORK                                  answer to
                                                                                                                                                                                          IfIf the answer    to either
                                    RI Yes                                                                U.S.A.                                       Anonymous?           0D Yes
                                                                                                                                                                                Yes ❑0
                                                                                                                                                                                    Q No  of
                                                                                                                                                                                           of these questions is
                                     0 Yes                                OR 1 Citizen
                                                                                   G t i z e n off V      U , S , A                                    Anonymous?
                                                                           OR |                ° »                  '                                                                     "Yes," sees e e detailed
                                                                                                                                                                                                          detailed
                                    0 No                                        tI Domiciled       in
                                                                                                   in II.                                              Pseudonymous?
                                                                                                                                                       Pseudonymous?                   No
                                                                                                                                                                            0• Yes 0• No
        NOTE
        Under the law,
                                     • No
                                    NATURE
                                    N A T U R E OF
                                                                                    Dnm
                                                    A U T H O R S H I P Briefly describe nature
                                                O F AUTHORSHIP                                 nature of         material created
                                                                                                             the material
                                                                                                         of the                      this author
                                                                                                                                  by this
                                                                                                                          created by                      copyright is claimed.
                                                                                                                                                    which copyright is claimed. •
                                                                                                                                                 in which
                                                                                                                                          author in                              T
                                                                                                                                                                                             instructions.

        Under            law,
        the 'author"
             "author" of aa                                   Art      Text
                                                                     & Text
                                                              A r t .&                                  .
         "work   made for
         work made
               is generally •
        hire" is                    NAME OF AUTHOR • •                                                                                                                                                   DEATH
                                                                                                                                                                                      DATES OF BIRTH AND DEATH
        hire"                                                                                                                                                                              Born V
                                                                                                                                                                                      Year Bom  T       Year Died •T
        the  employer,
        the employer,
             the em-
        not the
        not         em-
        ployee (see
        ployee             in-
                    (see in-
        structions). For
        structions).       For
        any   part    of  this      Was this contribution to the work a                                      AUTHOR'S                DOMICILE
                                                                                                                                  OR DOMICILE
                                                                                                             AUTHOR'S NATIONALITY OR                                         WAS THIS AUTHOR'S                    CONTRIBUTION TO
                                                                                                                                                                                                  AUTHOR'S CONTRIBUTION                      TO
        any part of this                                                                                    Name                                                             THE
                                                                                                                                                                             THE WORK                                     IfIf the answer to
                                                                                                                                                                                                                               the answer    to either
                                                "work   made for hire"?
                                                "work made                                                  Name of
                                                                                                                 of country
                                                                                                                    country                                                            WORK                                                     either
        work           was
                that was
        work that                   0j-| yYes
                                           es
                                                                                                                 Citizen of 110                                              Anony      mous?             0  Yes
                                                                                                                                                                                                          • Yes • 0   No
                                                                                                                                                                                                                      N o of    these   questions   is
        "made for
        "made
        check "Yes*
        check
                        hire"
                   for hire"
                   "Yes" in in       0• No
                                        No
                                                                                                               (
                                                                                                           OR Citizen of •
                                                                                                                ' Domiciled in V
                                                                                                                  Domiciled in
                                                                                                                                                                             Anonymous?
                                                                                                                                                                             Pseudonymous?
                                                                                                                                                                             P s e u d o n y m o u s ?    h  Yes  (~1
                                                                                                                                                                                                                  0   N
                                                                                                                                                                                                                      Noo
                                                                                                                                                                                                                          of these questions is
                                                                                                                                                                                                                          "Yes,'
                                                                                                                                                                                                                          "Yes."    see
                                                                                                                                                                                                                                    s e
                                                                                                                                                                                                                          instructions.
                                                                                                                                                                                                                                        e detailed
                                                                                                                                                                                                                                          detailed
        the space        pro-
             s p a c e pro-                                                                                                                                                                                                  instructions.
        the
        vided, give the             NATURE
                                    N A T U R E OF  AUTHORSHIP
                                                O F AUTHORSHIP                                          Briefly                    the material
                                                                                                                                of the
                                                                                                        Briefly describe nature of              created by
                                                                                                                                       material created    this author
                                                                                                                                                        by this        in which
                                                                                                                                                                author in        copyright is
                                                                                                                                                                          which copyright            claimed. • •
                                                                                                                                                                                                 is claimed.
        vided, give the
        employer (or
        employer (or
        other person for
        other person for
        whom the work
        whom      the work
        was prepared)
                                    NAME OF AUTHOR •T                                                                                                                                 DATES OF BIRTH AND DEATH
        was   prepared)
        as "Author" of                                                                                                                                                                     Bom •
                                                                                                                                                                                      Year Born         Year Died • •
        as  'Author'
        that part, and
                           of
        leavepart,
        that     the and
                       space
        leave
        for datesthe ofspace
                           birth
        for
        anddates
              deathofblank.birth    Was this contribution to the work a                                     AUTHOR'S NATIONALITY OR
                                                                                                            AUTHOR'S                DOMICILE
                                                                                                                                 OR DOMICILE                                 WAS THIS AUTHOR'S            CONTRIBUTION TO
                                                                                                                                                                                           AUTHOR'S CONTRIBUTION                 TO
        and death blank.            _                   made for hire"?
                                                "work made       hire"?                                     Name
                                                                                                            Name of
                                                                                                                 of Country
                                                                                                                    Country                                                  THE
                                                                                                                                                                             THE WORK                              the answer
                                                                                                                                                                                                                If the answer to either
                                                                                                                                                                                                                                    either
                                      0• Yes
                                         Yes                                                                QP 1( Citizen
                                                                                                                  Gtizen of V•                                                Anonymous?
                                                                                                                                                                              Anonymous?          0   Yes 0 No
                                                                                                                                                                                                  • Yes • N o   of  these
                                                                                                                                                                                                                of these    questions
                                                                                                                                                                                                                            questions  is
                                                                                                            OR                                                                                                  "Yes,'
                                                                                                                                                                                                                "Yes." see
                                                                                                                                                                                                                        s e e detailed
                                                                                                                                                                                                                              detailed
                                     0• No
                                         No                                                                       iDomiciled in
                                                                                                                I Domiciled   in ill.                                                                       No
                                                                                                                                                                              Pseudonymous?
                                                                                                                                                                              Pseudonymous?       0• Yes 0• No   instructions.
                                    NATURE          AUTHORSHIP
                                                O F AUTHORSHIP
                                    N A T U R E OF                                                                                     material created
                                                                                                        Briefly describe nature of the material         by this
                                                                                                                                                created by      author in
                                                                                                                                                           this author    which copyright
                                                                                                                                                                       in which              claimed. • •
                                                                                                                                                                                          is claimed.
                                                                                                                                                                                copyright is



                                    YEAR IN WHICH CREATION OF THIS                  THIS           DATE AND   AND NATION OF FIRST PUBLICATION      PUBLICATION OF            THIS PARTICULAR
                                                                                                                                                                         OF THIS                WORK
                                                                                                                                                                                  PARTICULAR WORK
                                    WORK WAS         COMPLETED Thls
                                              WAS COMPLETED                      Information
                                                                          Thla Information
                                    WORK
                                                                          must us
                                                                          must   be given
                                                                                                   ComPlete     ell.
                                                                                                   ^ l . t . m i . £ oinfmnaticin
                                                                                                   ONLY If this work
                                                                                                                       rm«lon M     on,h ►
                                                                                                                                  Month  ^     sS ppp p f1-pPrnh  p
                                                                                                                                                             m b Pr r   Day ► 6
                                                                                                                                                                        Day          _Year ► 1983
                                                                                                                                                                                       Year • 1 9 83

                                       1983
                                       1983                   l< Year     In all
                                                                             all  cases.
                                                                                 cases.            has been     published.                 U  .
                                                                                                                                           U.S.A.S  . A   .                                                   .4 Nation
                                                                                        xmtmit                                                                                     ...             ...............
                                                      C L A I M A N T ( S ) Name
                                    C O P Y R I G H T CLAIMANT(S)
                                    COPYRIGHT                                             address must be given even
                                                                             Name and address                                     claimant is
                                                                                                                              the claimant
                                                                                                                      even if the             the
                                                                                                                                           is the                   APPLICATION RECEIVED
                                    same as the author given in space 2.•   2.T
                                                                                                                                                              - L?Q UtC.      1983
                                                                                                                                                                         DEE 19a3
                                                Bally Midway Mfg. Co.                                                                                         ==ONE
                                                                                                                                                              | | j ONE DEPOSIT
                                                                                                                                                                        DEPOSIT RECEIVED
                                                                                                                                                                                RECEIVED
                                                              10601 W. Belmont Avenue
                                                              10601                                                                                                                   WO
                                                                                                                                                                                      ujO
              instructions
        See instructions
        before completing                                                             60131
                                                                             Illinois 60131
                                                              Franklin Park, Illinois                                                                                                 cal TWOVPRI061WIE0fIVED
        this space.                                                                                                                                                                   3,7j LUU CU. IJUJ
                                                                                                                              named                                                   fco-
                                    TRANSFER               claimant(s) named
                                    T R A N S F E R If the daimant(s)
                                                              statement of how
                                    in space 2, give a brief statement     how the claimant(s)
                                                                                                           from the
                                                                       named here in space 4 are different from
                                                                                               obtained ownership
                                                                                   claimant(s) obtained
                                                                                                                    authors) named
                                                                                                                the author(s)
                                                                                                                           copyright . •
                                                                                                                       the copyright.•
                                                                                                                    of the
                                                                                                         ownership of
                                                                                                                                                                                      O,4,
                                                                                                                                                                                      9 C REMITTANCE NUMBER AND DATE
                                                                                                                                                                                      Z u.
                                                                                                                                                                                      00
                                                                                                                                                                                      OO
                                                                                                                                                                                      0
                                                                                                                                                                                      o


                                                   ••••••:4                                                                                                                              , WWWAVISNMNA          $$$$$t          ............ ..........
                                                 • •
                                    MORE ON BACK ► * Complete
                                                     Complete all
                                                               an applicable
                                                                  appucaoie spaces            5-11) on
                                                                                     (numbers 5-11)
                                                                              spaces (numbers       on the  reverseside
                                                                                                        thereverse   sideofofthis
                                                                                                                              thispage.
                                                                                                                                   page.                                                                                    DO NOT   WRITEHERE
                                                                                                                                                                                                                               NOT WRITE      HERE
                                                   • See detailed instructions.                • Sign the form at tine 10.
                                                                                            • See detailed instructions.                      • Sign the form at tine 10.
                                                                                                                                                                                                                           Page 1 of
                                                                                                                                                                                                                           Page                 pages
                                                                                                                                                                                                                                                pages
                                     Case 3:19-cv-05898-VC Document 50 Filed  01/22/20
                                                                          EXAMINED'BY ^
                                                                                        Page 134 of 165                                                                                                        F O R M TX
                                                                                                                                                                                                               FORM    TX
   *0n copy:
   *Q  copy: 61971.
             61971.
                                                                       S
                                                                                                                                  CHECKED
                                                                                                                                  CHEEKED BY



                                 TX
                                 TX               1-248-562
                                                  1-248-562                                                              '
                                                                                                                                       CORRESPONDENCE
                                                                                                                                   •^Yes
                                                                                                                                  L--J
                                                                                                                                        RRESP0NDENCE                                                              FOR
                                                                                                                                                                                                               COPYRIGHT
                                                                                                                                                                                                                 OFFICE
                                                                                                                                          ACCOUNT                                                                 USE
                                                                                                                           ----12 DEPOSIT
                                                                                                                           —
                                                                                                                                 J — I DEPOSIT ACCOUNT
                                                                                                                                  FUNDS USED
                                                                                                                                  I    FUNDS USED
                                                                                                                                                                                                                   USE
                                                                                                                                                                                                                  ONLY
                                                                                                                                                                                                                  ONLY

                    DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
        .......                                                                     JuiuDtrnwuT«jMUMOOODBDDaoooirtmu\nniuTaoaDoa           juuinoGGonoDDoaoaonouuwuoooooDODODOooaoog
PREVIOUS
P R E V I O U S REGISTRATION
                 R E G I S T R A T I O N HasH a s registration
                                                  registration for this work,
                                                                        work, or for an a n earlier version
                                                                                                      version of this work,     work, already
                                                                                                                                      already beenbeen made
                                                                                                                                                         m a d e in the Copyright
                                                                                                                                                                            Copyright Office?                                 4.1gag
❑   Yes E
• Yes      0 No N o If  your answer
                     If your  answer is is "Yes,"  why is
                                           "Yes," why    is another  registration being
                                                            another registration  being sought?
                                                                                             sought? (Check         appropriate box)
                                                                                                       (Check appropriate            box) V•
0• This
   This is
        is the first published
           the first published edition
                                edition of    work previously
                                        of aa work  previously registered
                                                                registered in u n p u b l i s h e d form.
                                                                           in unpublished           form.
 O This is the first application submitted    by this author as copyright  claimant.
 • This is the first application submitted by this author as copyright claimant.
❑   This is
Q This   is aa changed
               changed version
                        version of   the work,
                                  of the work, as
                                               as shown
                                                  s h o w n by
                                                            by space
                                                               space 6
                                                                     6 on
                                                                       o n this
                                                                           this application.
                                                                                application.
If
If your
   your answer
        answer is    "Yes," give:
                  is "Yes,"       Previous Registration
                            give: Previous  Registration Number
                                                            Number V •                   Year
                                                                                         Year of
                                                                                              of Registration
                                                                                                 Registration V•

                                                                                                                                                                                                    veftwoicmiva:::::manis
DERIVATIVE
D E R I V A T I V E WORK
                    W O R K OR
                            O R COMPILATION           Complete both space 6a & 6b for a derivative
                                C O M P I L A T I O N Complete                          derivative work;
                                                                                                   work; complete only 6b for a compilation.
                                                                                                                                compilation.
               Material Identify any
   Preexisting Material
a. Preexisting                   any preexisting
                                     preexisting work    works that this work
                                                 work or works                   based on or incorporates.
                                                                         work is based       incorporates. V•




                                                                                                                                                                                                                See  instructions
b. Material
   Material Added
            A d d e d to This
                         T h i s Work Give a brief, general statement
                                                            statement of the
                                                                         the material that has been
                                                                                               been added
                                                                                                    a d d e d to this
                                                                                                                 this work and
                                                                                                                           a n d in which
                                                                                                                                    which copyright is claimed.
                                                                                                                                                       claimed. •V                                              ®®f i n s t r u c t ' ° " s
                                                             °                                                                                                         vi   o                                   before completing
                                                                                                                                                                                                                before    completing
                                                                                                                                                                                                                this
                                                                                                                                                                                                                this space.
                                                                                                                                                                                                                     space.

.i:iXiMi::::::::::::;:m3i:KOMM
 SiS^^S'SSSSSSSiS:                                                                                                         McS::::=MMOZZYAMk0:***Mi.MftrZ:MMEMM:MAPM$Piga:::•104MS$18330
MANUFACTURERS
M A N U F A C T U R E R S AND
                          A N D LOCATIONS
                                L O C A T I O N S If
                                                  If this is aa published
                                                     this is    published work
                                                                          work consisting
                                                                               consisting preponderantly
                                                                                          preponderantly of
                                                                                                         of nondramatic literary material
                                                                                                            nondramatic literary material in
                                                                                                                                          in English,
                                                                                                                                             English, the
                                                                                                                                                      the law
                                                                                                                                                          law may
                                                                                                                                                              may                                                            nag
require that
require that the
              the copies
                   copies be
                          be manufactured
                             manufactured in the United
                                          in the United States
                                                        States or
                                                               or Canada
                                                                  Canada forfor full
                                                                                full protection. If so,
                                                                                     protection. If so, the
                                                                                                          the names
                                                                                                                 n a m e s of
                                                                                                                           of the
                                                                                                                              the manufacturers w h o performed
                                                                                                                                  manufacturers who   performed certain
                                                                                                                                                                certain
processes,
processes, and
            a n d the
                  the places
                      places where
                             where these
                                   these processes
                                         processes were
                                                   were performed
                                                        performed must
                                                                   m u s t be
                                                                           be given.
                                                                              given. See
                                                                                       See instructions
                                                                                           instructions for for details.
                                                                                                                   details.
Names   of Manufacturers
Names of Manufacturers •     V                                                       Places  of Manufacture          V
                                                                                     Places of M a n u f a c t u r e •


                              Inc.
  Western Publishing Company, Inc.                                                                                      Racine, Wisconsin


mmmmm
REPRODUCTION FOR USE OF BLIND OR PHYSICALLY HANDICAPPED INDIVIDUALS                                                                   A signature
                                                                                                                                      A  signature onon this
                                                                                                                                                          this form
                                                                                                                                                                 formatat space
                                                                                                                                                                           space10,
                                                                                                                                                                                 10,and
                                                                                                                                                                                      and aa
 check in one of the boxes here in space 8, constitutes
                                                  constitutes a non-exclusive
                                                                non-exclusive grant of permission
                                                                                         permission to the Library of Congress
                                                                                                                         Congress to reproduce
                                                                                                                                       reproduce and
                                                                                                                                                  a n d distribute
                                                                                                                                                         distribute solely
                                                                                                                                                                     solely for tthe
                                                                                                                                                                                  h e blind
                                                                                                                                                                                       blind
 and
 and physically
      physically handicapped
                 handicapped anda n d under
                                      u n d e r the conditions
                                                    conditions and
                                                               a n d limitations
                                                                     limitations prescribed
                                                                                 prescribed by the regulations
                                                                                                    regulations of the Copyright Office: (1)(1)copies
                                                                                                                                               copies ofof the
                                                                                                                                                           t h e work
                                                                                                                                                                 work identified
                                                                                                                                                                       identified in
                                                                                                                                                                                   in space
                                                                                                                                                                                       space
11 of this application
   of this             in Braille
           application in Braille (or
                                   (or similar
                                       similar tactile
                                                  tactile symbols);
                                                          symbols); or
                                                                     or (2)
                                                                        (2) phonorecords
                                                                            phonorecords embodying
                                                                                          embodying aa fixation
                                                                                                         fixation of
                                                                                                                  of aa reading
                                                                                                                         reading of
                                                                                                                                 of that
                                                                                                                                    that work;
                                                                                                                                         work; oror (3)
                                                                                                                                                    (3) both.
                                                                                                                                                         both.
                 a 0• Copies anda n d Phonorecords
                                      Phonorecords                                       b 0• Copies Only                                         cD  •     Phonorecords Only
                                                                                                                                                            Phonorecords      Only                                 See instructions.
                                                                                                                                                                                                                       instructions

D E P O S I T ACCOUNT
DEPOSIT       A C C O U N T If the registration
                                    registration fee is to be charged
                                                              charged to a Deposit Account established
                                                                                           established in the Copyright
                                                                                                              Copyright Office, give name
                                                                                                                                     n a m e and
                                                                                                                                             a n d number
                                                                                                                                                   n u m b e r of
                                                                                                                                                               of Account.
                                                                                                                                                                  Account.
Name V•
Name                                                                                Account
                                                                                    Account Number
                                                                                            N u m b e r V•
             Western Publishing Company, Inc.                                                                      DAO 18139
                                                                                                                   DAD     18139
CORRESPONDENCE
C O R R E S P O N D E N C E Give name n a m e and
                                              a n d address
                                                     address to which
                                                                   which correspondence
                                                                         correspondence about this application
                                                                                                       application should
                                                                                                                    should be sent. Name/Address/Apt/City/State/Zip
                                                                                                                                    Name/Address/Apt/City/State/Zip • •
                                       Mrs. Jalaine Tennessen
                                       Western Publishing Company, Inc.
                                       Western.                                                                                                                                                                   Be sure to
                                                                                                                                                                                                                  give your
                                       1220 Mound Avenue
                                       1220                                           Racine. Wisconsin 53404
                                                                                      Racine,                                                                                                                     daytime phone
                                                           Area Code 8 & Telephone
                                                                         Telephone Number
                                                                                    Number p•                                                                                                                   ^ number.
                                                                                                  (414)
                                                                                                   (414) 633-2431 633-2431 Ext. 3599
.fsmmmmsm                                                                        mAmsniamomamimmwww;-;:mmwo....mwelsom
                                                                                                  SSSS5
CERTIFICATION'
C E R T I F I C A T I O N * I, the undersigned,
                                   undersigned, hereby
                                                     hereby certify that I am
                                                                            a m the
                                                                                the          •
                                                                                             0 author
                                                                                               author
                                                                                            D• other copyright claimant
                                                                                                                   claimant
                                                                                  o n e ►•
                                                                          Check one
                                                                                            D• owner
                                                                                               o w n e r of
                                                                                                         of exclusive right(s)
                                                                                                                       rights)
   the work identified in this application
of the                            application anda n d that tthe
                                                              h e statements
                                                                  statements made
                                                                              made           M
                                                                                             E authorized agent of               Bally Midway Mfg. Co.
by me in this application             to the best of my
              application are correct to             my knowledge.
                                                        knowledge.                                                         Name of author
                                                                                                                                   author or other copyright claimant, or owner
                                                                                                                                                                          owner of exclusive right(s) •A

 Typed
 Typed or printed
          printed name
                  n a m e and
                          a n d date V    this is a publjoited
                                     • If this      published work, this
                                                                    this date must
                                                                              m u s t be the same
                                                                                             same as
                                                                                                  a s or later than the date of publication
                                                                                                                                publication given
                                                                                                                                            given in
                                                                                                                                                  in space
                                                                                                                                                     space 3.
                                                                                                                                                           3.

                 Jalaine Tennessen                                                                                                                        date►       12/14/83
                                                                                                                                                                      12/14/83
                                                                                                                                                         .date •

                      Handwritten signature (X) V


                                                                                                                         mmmmmm
                                                                                               'ft:M..^•*:;S:X:0.0XIMISKM:i:i:S:::XMSMS9M:SXMWM..V:r..M.SKM.s.`IMS::Maia:MMer:M=MaIMIX:Vaa8
                                                                                                                                                                      Have
                                                                                                                                                                      Hsve you:
MAIL                   Name • •
                                                                                                                                                                         Completed all
                                                                                                                                                                      • Completed    all necessary
                                                                                                                                                                                         necessary
CERTIFI-                                     Mrs. Jalaine Tennessen                                                                                                      spaces?
CATE TO                                      Western Publishing Company, Inc.                                                                                            Signed your application in
                                                                                                                                                                      • Signed                    in space
                                                                                                                                                                                                     space
                                                                                                                                                                         10?
                        Number/Street/Apartment Number
                        Number/Street/Apartment Number • •                                                                                                            •• Enclosed
                                                                                                                                                                          Enclosed check or money
                                                                                                                                                                                               money order
                                                                                                                                                                                                       order
Certificate                                                                                                                                                              for $10 payable
                                                                                                                                                                                   payable to Register
                                                                                                                                                                                               Register ofof
                                             1220 Mound Avenue
                                             1220                                                                                                                        Copyrights?
     be
will be                 City/State/ZIP • •                                                                                                                            • Enclosed
                                                                                                                                                                         Enclosed your deposit material
                                                                                                                                                                                                 material
mailed in
mailed                                                                                                                                                                   with the application
                                                                                                                                                                                  application and
                                                                                                                                                                                              and fee?
window                                       Racine, Wisconsin                           53404
                                                                                         53404                                                                         MAIL TO: Register of Copyrights,
                                                                                                                                                                                              Copyrights,
envelope
envelope                                                                                                                                                               Library of Congress,
                                                                                                                                                                                  Congress, Washington,
                                                                                                                                                                                             Washington.
                                                                                                                                                                       D.C. 20559.

  17 U.S.C. I§ 506(e)
• 17           506(e): Any person
                           person who knowingly
                                        knowingly makes
                                                  makes a false
                                                           false representation
                                                                 representation of a material
                                                                                     material fact in
                                                                                                    in the
                                                                                                       the application
                                                                                                           application for
                                                                                                                       for copyright
                                                                                                                           copyright registration
                                                                                                                                     registration provided
                                                                                                                                                  provided for
                                                                                                                                                           for by
                                                                                                                                                               by section
                                                                                                                                                                  section 409,
                                                                                                                                                                          409, or
                                                                                                                                                                               or in
                                                                                                                                                                                   in any
                                                                                                                                                                                      any written
                                                                                                                                                                                          written statement
                                                                                                                                                                                                  statement filed
                                                                                                                                                                                                            filed in
                                                                                                                                                                                                                  in
                                                               $2,500.
connection with the application, shall be fined not more than $2,500.

* U.S. GOVERNMENT
*      GOVERNMENT PRINTING
                  PRINTING OFFICE:
                           OFFICE: 1983:
                                   1983: 381.278/101
                                         381-278/101                                                                                                                                                             1983-100,050
                                                                                                                                                                                                           April 1983-100,050
        A d d i t i o n a l certificate
        Aciaitionai                               ( i i u.6.11./Ub)
                            c e r t i f i c a t e (10          JM)
                       Case 3:19-cv-05898-VC Document 50                                                                        Filed 01/22/20 Page 135 of 165
CERTIFICATE OF COPYRIGIEVEGISTRATION
                             COPYRIGI^REGISTRATION                                                                                                       ORMAI
                                                                                                                                                    0 FUNITED
                                                                                                                                                    'F  O   R M VA
                       C OP ylo                                                                                                                               STATES COPYRIGHT OFFICE
                                                                                                                                                        ^UNITED STATES COPYRIGHT OFFICE
                                           A/           This certificate, issued under the sealseal of   the Copyright
                                                                                                     of the   Copyright                                   REGISTRATION NUMBER
                                                                                                                                                          REGISTRATION NUMBER
                                                        Office in accordance with the provisions
                                                                                         provisions of  section 410(a)
                                                                                                     of section  410(a)
                                                .1%     of title 17, United States Code, attests         copyright reg-
                                                                                                   that copyright
                                                                                           attests that             reg-
                                                        istration has been made for the work identified     below. The
                                                                                                 identified below.  The
                                                 7)
                                                 rn                                         been made
                                                        information in this certificate has been   made a  a part of the
                                                                                                             part of the                                            VA
                                                                                                                                                                    VA                     116-
                                                                                                                                                                                           1 1 6 - 103
                                                                                                                                                                                                   103
                                                        Copyright Office records.
                                                                           records.
                                                 cn                                                                                                                         V                        VAU
                                                (,)                                                                                                                                                  VAU
         t<s
           f16,4,
                  4RY
                                                                                                           A±I                                            EFFECTIVE DATE OF REGISTRATION


                                                                                                                                                                            m
                                                                                                                                                                            JAN 0o 44 1983
                                                                                                                                                                                        TO
                                      C
                                                                                                REGISTER OF COPYRIGHTS
                                                                                                              COPYRIGHTS
                                                                                                                                                                    Month
                                                                                                                                                                    Month            Day                  Year
               OFFICIAL SEAL                                                                        United States of America
                                                                                                    United           America


                              DO
                              OO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.




11                            TITLE OF THIS WORK •T
                                           PAC-MAN™.
                                       MS. PAC-MAN
                                                  TM
                                                   TM
                               PREVIOUS OR ALTERNATIVE TITLES • •
                                                                         Paint with Water
                                                                                    Water^
                                                                                          TM
                                                                                                                          # 1756
                                                                                                                          # 1756
                                                                                                                                                                         WORKT
                                                                                                                                                          NATURE OF THIS WORK • See instructions
                                                                                                                                                                                     instructions
                                                                                                                                                                         illustrations
                                                                                                                                                               Pictorial illustrations




                               PUBLICATION
                               P U B L I C A T I O N AS
                                                     AS A
                                                        A CONTRIBUTION
                                                          C O N T R I B U T I O N If this work was published
                                                                                                     published as a contribution
                                                                                                                    contribution to a periodical, serial, or collection, give information about the
                               collective work in which the contribution
                                                             contribution appeared.
                                                                            appeared.     Title of Collective Work • •


                               If published
                                  published in a periodical or serial give: Volume • •                        Number
                                                                                                              Number • •                                   Issue Date • •            O n Pages • •
                                                                                                                                                                                     On



                                       AUTHORS
                               NAME OF AUTHOR •                                                                                                            DATES OF BIRTH AND DEATH



    2
                                                                       Bally Midway Mfg. Co.                                                               Year Born •T      Year Died •T
                        a
                               Was this contribution
                                         contribution to the work a    AUTHOR'S NATIONALITY OR DOMICILE
                                                                       AUTHOR'S                                                                       AUTHOR'S CONTRIBUTION
                                                                                                                                         WAS THIS AUTHOR'S            CONTRIBUTION TO
                                            "work made for hire"?      Name  ol Country
                                                                       Name of   Country                                                 T H E WORK
                                                                                                                                         THE   WORK                             the answer to either
                                                                                                                                                                            If»the
                               E Yes                                                              U.S.A.                                 Anonymous?
                                                                                                                                          Anonymous?          ❑Yes
                                                                                                                                                              d       d No
                                                                                                                                                                 Yes 0 N o  of these
                                                                                                                                                                            ol           questions isis
                                                                                                                                                                                 these questions
                               52 Yes
                               p   No
                                                                      OR Gtizen
                                                                                  If
                                                                             Citizen
                                                                             Domiciled
                                                                                         of 10
                                                                             Q t j ™ r , of • fc.
                                                                                             in
                                                                                                  U . S .A .
                                                                                                                                         Pseudonymous?
                                                                                                                                         Pseudonymous?        0
                                                                                                                                                              •  Yes  0
                                                                                                                                                                      • No
                                                                                                                                                                                     s e e detailed
                                                                                                                                                                               Yes." see
                                                                                                                                                                            "Yes."

    NOTE                       • No
                               NATURE
                               N A T U R E OF
                                           O F AUTHORSHIP
                                                                             Doi
                                                                             Domiciled       in
                                                                                                                            author in which copyright is claimed. • •
                                                A U T H O R S H I P Briefly describe nature of the material created by this author
                                                                                                                                                                              instructions.


    Under the law.
    the 'author"
        "author" of
                 ol aa                                 illustrations
                                             Pictorial illustrations
     work made
    "work   made for
                 tor
                                                                                                                                                           DATES OF BIRTH AND DEATH
                               NAME OF AUTHOR • •
    hire" is generally b                                                                                                                                        Bom •T
                                                                                                                                                           Year Born         Year Died • •
    the employer.


                                            contribution to the work a
                                   Was this contribution                      AUTHOR'S NATIONALITY OR DOMICILE
                                                                              AUTHOR'S                                                                     WAS THIS AUTHOR'S CONTRIBUTION TO
                                               "work made for hire"?          Name of.country
                                                                              Name  of .country          /                                                 THE W
                                                                                                                                                           THE    ORK
                                                                                                                                                                WORK                              If the answer to either
ru
ru
•
                                   0|—I Yes
                                        yes                      hire"?
                                                                                 i< Citizen of 10
                                                                                                •                                                          Anonymous?
                                                                                                                                                           Anonymous?           0D Yes
                                                                                                                                                                                   Yes 0• No      of these questions is
0                                                                             OR
                                                                              ORl                                                                                                                 "Yes." see
                                                                                                                                                                                                  `Yes."  s e e detailed
...0
J]               *
                                   0• No
                                      No                                          • Domiciled in in III.                                                   Pseudonymous?
                                                                                                                                                           Pseudonymous?        p• Yes 0• No
                                                                                                                                                                                                     instructions.
i-R
HI               en                                                        Briefly describe nature of the material created by this author in which copyright is claimed. • •
                               NATURE      O F AUTHORSHIP
                               N A T U R E OF  AUTHORSHIP
                 04
 nj
 Ol        _—
            _-_-=rs,
 ra
 HI              LID               NAME OF AUTHOR • •                                                                                                      DATES OF BIRTH AND DEATH
0a               —

mm<              CN         r.„,                                                                                                                           Year Born •       Year Died • •


                                   Was this contribution to the work a         AUTHOR'S NATIONALITY OR DOMICILE                                            WAS THIS AUTHOR'S CONTRIBUTION TO
A                                  _           "work made for hire"?           Name  of Country
                                                                               Name of  Country                                                            THE
                                                                                                                                                           THE W  ORK
                                                                                                                                                                WORK                   IfKthe  answertotoeither
                                                                                                                                                                                           theanswer        either
                                   O
                                   • Yes                                       °RI
                                                                               Q R I Citizen of 10
                                                                                                •                                                          Anonymous?
                                                                                                                                                           Anonymous?    0• Yes 0• No  of these
                                                                                                                                                                                           these questions
                                                                                                                                                                                                   questions isis
                                                                                                                                                                                       "Yes," see
                                                                                                                                                                                               s e e detailed
                                   • No
                                   O No                                             I<1 Domiciled
                                                                                        i         in IP.                                                   Pseudonymous?
                                                                                                                                                           Pseudonymous?  0• Yes 0• No   instructions.
                               NATURE      O F AUTHORSHIP
                               N A T U R E OF  AUTHORSHIP                                                                          author in which copyright is claimed. •'
                                                                           Briefly describe nature of the material created by this author




    2
    3
                                   YEAR IN WHICH CREATION OF THIS
                                   WORK WAS
                                   WORK
                                     1982
                                     1982
                                                         Thla information
                                         WAS COMPLETED This    Information
                                                         must be
                                                  < Year In
                                                  II
                                                                bo given
                                                         In all eases.
                                                                c

                                                     C L A I M A N T ( S ) Name
                                   C O P Y R I G H T CLAIMANT(S)
                                   COPYRIGHT                               Name and
                                                                                                    DATE AND NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK

                                                                                                    ONLY
                                                                                                               thla information
                                                                                                    Complete this
                                                                                                    ONLYIfItthis
                                                                                                                    Information M
                                                                                                             thla work
                                                                                                                  work
                                                                                                    has been published.
                                                                                                                                  n [ h 1,
                                                                                                                                Month


                                                                                    address must be given even if the claimant is the
                                                                                and address
                                                                                                                                         ^
                                                                                                                                         w August
                                                                                                                                            U.S.A.
                                                                                                                                            U . S . A .
                                                                                                                                                        Day
                                                                                                                                                        nay 110.
                                                                                                                                                            K    25
                                                                                                                                                                 25 Year
                                                                                                                                                                    Vpar Ili.
                                                                                                                                                                         •    1982

                                                                                                                                                                APPUCATION RECEIVED
                                                                                                                                                                APPLICATION
                                                                                                                                                                                   .111 Nation




    4  See instructions
            instructions
       betore completing
       before  completing
                                   same as the author given in space 2.•

                                              Bally Midway Mfg. Co.
                                              10601 Wl Belmont Avenue
                                              10601 W1
                                              Franklin Park, Illinois
                                                             Illinois 60131
                                                                      60131
                                                                           2.T
                                                                                                                                                           tr>-


                                                                                                                                                           HW
                                                                                                                                                           Hlll-
                                                                                                                                                           E
                                                                                                                                                                04 JAN.1983
                                                                                                                                                           Ill Q 4' M 1 9 8 3
                                                                                                                                                           La
                                                                                                                                                           ui=J ONE DEPOSIT RECEIVED
                                                                                                                                                           lo0
                                                                                                                                                           W
                                                                                                                                                                   W O DEPOSITS RECEIVED
                                                                                                                                                           E j g TTWO
       this space.
            space.
                                   T R A N S F E R If the claimant(s)
                                   TRANSFER                           named here in space 4 are different from the author(s)
                                                          claimant(s) named                                        a u t h o r s ) named
                                                                                                                                   named
                                                                                                                                                           '1
                                                                                                                                                           t 1
                                                                                                                                                             o3 JAN     d 1983
                                                                                                                                                                JflN 00 A 1983
                                                                                                                                                             ti REMITTANCE NUMBER AND DATE
                                                                                                                                                           2ZC                        DATE
                                   in space 2, give a brief statement of how the claimant(s)
                                                                                  claimant(s) obtained  ownership of the copyright.•
                                                                                              obtained ownership               copyright . •
                                                                                                                                                            OO
                                                                                                                                                           00
                                                                                                                                                           o




                               MORE ON BACK ► •
                                            • •                  Complete
                                                                 Complete all
                                                                           all applicable
                                                                               applicable spaces
                                                                                           spaces (numbers
                                                                                                  (numbers 5-9)
                                                                                                           5-9) on
                                                                                                                on the
                                                                                                                    the reverse
                                                                                                                         reverse side
                                                                                                                                  side of
                                                                                                                                       of this
                                                                                                                                           this page.
                                                                                                                                                page.
                                                                                                                                                                                                  NOT WQQE
                                                                                                                                                                                               DO NOT w a n e HERE
                                                                                                                                                                                                              HEfiE
                                              •                • See
                                                                 See detailed
                                                                     detailed instructions.
                                                                               instructions.             •• Sign the form at line
                                                                                                                               line 8.
                                                                                                                                                                                            Page 1 ofo t _ S ! x ^ ppages
                                                                                                                                                                                                                    ages
                                Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 136 of 165
                                                                                                                            EXAMINED B Y ^                                                            F O R M VA
                                                                                                                                                                                                      FORM    VA


                                                                                                                            CHECKEI


                                                                                                                            1-1CORRESPONDENCE
                                                                                                                                CORRESPONDENCE                                                         FOR
                                                                                                                                                                                                        FOR
                                                                                                                               Yes
                                                                                                                            Li Yes                                                                  COPYRIGHT
                                                                                                                                                                                                      OFFICE
                                                 VA
                                                 VA                          116-103
                                                                              116-103
                                                                                                                            ^               —
                                                                                                                                     POSIT ACCOUNT
                                                                                                                                I DEPOSIT
                                                                                                                                                              —                —
                                                                                                                                                                                                       USE
                                                                                                                                                                                                        USE
                                                                                                                                                                                                        Ubt
                                                                                                                          WU          D S USED
                                                                                                                          ^ S L Q J NNDS                                                               ONLY
                                                                                                                                                                                                       ONLY

                   DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS
P R E V I O U S REGISTRATION
                R E G I S T R A T I O N Has registration
                                                 registration for this
                                                                  this work, or for an earlier version of this work, already
                                                                                                                     already been m
                                                                                                                                  made
                                                                                                                                    a d e in the
                                                                                                                                             the Copyright



                                                                                                                                                                                                               5
                                                                                                                                                 Copyright Office?
O   Yes g
• Yes      S NoNo IfIf your
                       your answer
                             answer is is "Yes,"
                                          "Yes," why
                                                  why isis another
                                                           another registration
                                                                    registration being
                                                                                 being sought?
                                                                                       sought? (Check
                                                                                                (Check appropriate
                                                                                                        appropriate box)
                                                                                                                    box) V•
O
• This
  This is
       is the
          the first
              first published
                    published edition of aa work
                              edition of    work previously
                                                 previously registered
                                                             registered in
                                                                        in unpublished
                                                                           unpublished form.
                                                                                       form.
❑
• This
  This is
       is the first application
          the first application submitted
                                submitted by
                                          by this
                                             this author
                                                  author as copyright claimant.
                                                         as copyright claimant.
0• This
   This is
        is aa changed
              changed version
                      version of
                              of the
                                 the work,
                                     work, as
                                           as shown     by space
                                              s h o w n by space 66 on
                                                                    on this
                                                                       this application.
                                                                            application.
If
If your
   your answer is "Yes,"
        answer is "Yes," give: Previous Registration
                         give: Previous              N u m b e r ••
                                        Registration Number                                      Year    Registration • •
                                                                                                      of Registration
                                                                                                 Year of



DERIVATIVE
D E R I V A T I V E WORK
                    W O R K OR
                            O R COMPILATION
                                C O M P I L A T I O N Complete
                                                       Complete both space 6a & 6b for a derivative
                                                                                          derivative work; complete
                                                                                                           complete only
                                                                                                                    only 6b for a compilation.
                                                                                                                                  compilation,
a. Preexisting
    Preexisting Material
                   Material Identify any
                                     any preexisting
                                           preexisting work or works
                                                               works that this
                                                                          this work is based on or incorporates.
                                                                                                   incorporates. V•


                                                                                                                                                                                                               6
                                                                                                                                                                                                       See instructions
                                                                                                                                                                                                       before completing
                                                                                                                                                                                                       this space.
                                                                                                                                                                                                            space.
b. Material
   Material Added        T h i s Work Give a brief, general statement
            A d d e d to This                               statement of the material that has
                                                                                           h a s been added
                                                                                                      added to this work and
                                                                                                                         and in which
                                                                                                                                which copyright is claimed.V
                                                                                                                                                   claimed.•




                                                                                                                                                                                                              7
DEPOSIT
D E P O S I T ACCOUNT          the registration
              A C C O U N T If the registration fee is to be charged
                                                             charged to a Deposit Account established
                                                                                          established in the Copyright Office, give name
                                                                                                         the Copyright              n a m e and
                                                                                                                                            a n d number
                                                                                                                                                  n u m b e r of Account.
                                                                                                                                                                 Account.
Name
Name V •     Western Publishing Company, Inc.                      Inc.            Account
                                                                                   Account Number
                                                                                           Number V  •       D A Q     i q 1 3 9DAO        18139
                                                                                                                                                                                                              7
CORRESPONDENCE
CORRESPONDENCE                   Give name
                                      n a m e and
                                              and address
                                                  address to which
                                                             which correspondence
                                                                   correspondence about this
                                                                                        this application
                                                                                             application should
                                                                                                         should be sent. Name/Address/Apt/City/State/Zip
                                                                                                                         Name/Address/Apt/City/State/Zip V•

                                      Mrs. Jalaine Tennessen
                                      Western Publishing Company,   Company, Inc.Inc.
                                      1220 Mound Avenue
                                      1220                                                                                                                                                               Be sure to
                                                                                                                                                                                                        give your
                                      Racine,
                                      Racine, Wisconsin
                                              Wisconsin 53404       53404                                                                                                                                 K h ophone
                                                                                                                                                                                                        daytime    ne
                                               Area Code &
                                               Area Code   Telephone Number►  (414) 633-2431
                                                                                    633-2431                                         Ext 3599
                                                                                                                                          3599                                                       ^ n number.
                                                         &'telephone Number • (414)                                                  Ext.                                                                umber.

CERTIFICATION*               I, the undersigned, hereby certify that I am
                                    undersigned, hereby                a m the



                                                                                                                                                                                                                   8
CERTIFICATION*
Check
Check only
      only one V•
0• author
   author
0• other copyright claimant
                   claimant
❑
• owner of exclusive right(s)                Bally Midway Mfg. Co.
                                            Bally Midway Mfg. Co.
g
B authorized
  authorized agent
             agent of
                   of_
                       Name of author or other copyright claimant, or owner of exclusive right(s) A
                                                                                                  A



of the work identified in this application
                               application and
                                           and that the
                                                     the statements
                                                         statements made
                                                                     made
by me in this application are correct to the best of my
                                                     my knowledge.
                                                          knowledge.

Typed or printed
         printed name
                 n a m e and
                         and date
                             date •V If this is a published
                                                  published work, this
                                                                  this date must
                                                                            m u s t be the
                                                                                       the same as or later than the date of publication
                                                                                                                             publication given in space
                                                                                                                                                  space 3.

        Mrs. Jalaine Tennessen                                                                                                                         .
                                                                                                                                                   date►
                                                                                                                                                  date>         12/14/82
                                                                                                                                                                12/14/82
                    Handwritten
                    H a n d w r i t t e n signature
                                          signature (X) V•




                                                                                                                                                              Have you:



                                                                                                                                                                                                                   9
                                                                                                                                                                     you:
MAIL                  Name V•
                                                                                                                                                              • Completed all necessary
                                                                                                                                                                                necessary
CERTIFI-                            Mrs. Jalaine Tennessen                                                                                                       spaces?
                                                                                                                                                                spaces?
CATE TO                             Western Publishing Company.
                                                       Company,                                      Tnr:.
                                                                                                     Inc_
                                                                                                                                                              • Signed your application in space
                                                                                                                                                                                            space
                      Number/Street/Apartment
                      Number/Street/Apartment Number V•                                                                                                         8?
                                                                                                                                                              • Enclosed check or money order
                                                                                                                                                                                            order
Certificate                                                                                                                                                      for $10 payable to Register of
                                                                                                                                                                                             of
will be
                                    1220    M o u n d Avenue
                                    1 2 2 0 Mound     Avenue                                                                                                    Copyrights?
                      City/State/ZIP
                      City/State/ZIP V
                                     T                                                                                                                                     your deposit material
                                                                                                                                                              • Enclosed your           material
        in
mailed In                                                                                                                                                       with the application and fee?
                                                                                                                                                                                         lee?
window                              Rarinp,
                                    B a r i n p ,      Wisconcin
                                                       W i s r y i n s i n      514n4                                                                         MAIL TO: Register of Copyrights,
                                                                                                                                                                                     Copyrights,
envelope                                                                                                                                                                 Congress. Washington,
                                                                                                                                                              Library of Congress,
                                                                                                                                                              D.C. 20559.
• 17
  17 U.S.C. 4}! 506(e): Any person who knowingly makes a false representation of
                                                                              of a material
                                                                                   materia) tact
                                                                                            fact in
                                                                                                 in the application for
                                                                                                                    lor copyright
                                                                                                                        copyright registration
                                                                                                                                  registration provided
                                                                                                                                               provided for
                                                                                                                                                        for by
                                                                                                                                                            by section
                                                                                                                                                               section 409.
                                                                                                                                                                       409. or
                                                                                                                                                                            or in
                                                                                                                                                                               in any
                                                                                                                                                                                  any written
                                                                                                                                                                                      written statement
                                                                                                                                                                                              statement filed
                                                                                                                                                                                                        filed in
                                                                                                                                                                                                              in
                      aooiication. shall be fined not more than $2.500.
connection with the application.                                $2,500-

*•tr U.S. GOVERNMENT PRINTING         1981: 355-312
                     PRINTING OFFICE: 1981: 355-312                                                                                                                                                   Nov. 1981.600,000
                                                                                                                                                                                                    i Nov. 1981-600,000
      Additional Certificate     U.S.C. 706) Document 50
                             (17 US.C.
                 Case 3:19-cv-05898-VC                                                                      Filed 01/22/20 Page 137 of 165
CERTIFICATE OF COPYRIGI
                     COPYRIG^EGISTRATION
               ^ s c COP),R,
               „cv5  o p y ^ .
                                         EGISTRATION
                                                                                                                                       •                                      FORM VA
                                                                                                                                                         UNITED STATES COPYRIGHT
                                                                                                                                                                       COPYRIGHT OFFICE
                                                                                                                                                                                 OFFICE
            ,St'              'C                 This certificate,
                                                        certificate, issued
                                                                     issued under
                                                                              under thethe seal
                                                                                            seal of
                                                                                                  of the   Copyright
           (,) A                'S,i,            This                                                 the Copyright
                                                 Office in accordance with the provisions of section 410(a)
                                                                                                                                              REGISTRATION
                                                                                                                                              REGISTRATION NUMBER
                                    9.n                                States Code,
                                                 of title 17, United States                     that copyright
                                                                                        attests that
                                                                                Code, attests         copyright reg-
                                                                                                                 reg-
                                                                       made for
                                                 istration has been made           the work
                                                                               for the                   below. The
                                                                                              identified below.
                                                                                        work identified
   2-                                  n
                                       rn        information in this certificate         been made
                                                                                    has been
                                                                       certificate has          made a    part of
                                                                                                        a part
                                                                                                                  The
                                                                                                               of the
                                                                                                                   the                          VA
                                                                                                                                                VA                           104-38d
                                                                                                                                                                             104-38;
   .4                                  4.        Copyright Office records.
                                                 Copyright            records.
    .--k                               C/)
                                       Cri
                                                                                                                                                      VA                              VAU
        iF
                                                                                                                                              EFFECTIVE DATE OF REGISTRATION
                                                                                                                                                                REGISTRATION
              *AIRY
              A
               4RYOf Of C
                                                                                      REGISTER OF COPYRIGHTS
                                                                                      REGISTER      COPYRIGHTS                                             44 AUG
                                                                                                                                                              AUG 1982
                                                                                                                                                                   1982
              OFFICIAL SEAL
              OFFICIAL  SEAL                                                              United        of America
                                                                                                 States of
                                                                                          United States     America                                  (Month)
                                                                                                                                                     (Month)                 (Day)
                                                                                                                                                                             (Day)               (Year)



                     DO NOT WRITE ABOVE THIS LINE. IF
                                                   IF YOU NEED MORE SPACE, USE CONTINUATION SHEET (FORM VA/CON)
                     TITLE OF THIS WORK:                                                          THIS WORK: (See instructions)
                                                                                        NATURE OF THIS

    ©
    O
    Title
    Title
                           PAC-MAN PAL PAJAMA BAG AND PILLOW
                       MS. PAC-MAN

                     Previous
                                   8507
                        Style No. 8507
                                                      PILLOW                                                                             sculpture and art
                                                                                                                                         sculpture
                                                                                                                                         work
                     Previous or Alternative Titles:
                     PUBLICATION
                     P U B L I C A T I O N AS    C O N T R I B U T I O N : (If this work was published
                                           A S A CONTRIBUTION:                               published as a contribution
                                                                                                            contribution to a periodical,
                                                                                                                              periodical, serial, or collection.
                                                                                                                                                     collection, give information
                                                                                                                                                                      information about
                                                                                                                                                                                  about the
                     collective work in which    the contribution
                                           which the contribution appeared.)
                                                                      appeared.)

                     Title of Collective Work:                                                                    Vol.           No.       Date.                   Pages

                           IMPORTANT:
                           IMPORTANT:    Under
                                         Under the
                                         work
                                               the law,
                                                   law, the
                                                        the "author"
                                                            "author" of of a
                                                                           a "work
                                                                              "work made
                                                                                    made forfor hire"
                                                                                                hire" is
                                                                                                      is generally
                                                                                                         generally the
                                                                                                                   the employer,
                                                                                                                        employer, not
                                                                                                                                  not the employee
                                                                                                                                           employee (see instructions).
                                                                                                                                                          instructions). If
                                                                                                                                                                         If any part of this
                                         work was
                                              was "made
                                                   "made for
                                                           for hire,"
                                                                hire," check
                                                                       check "Yes"
                                                                               "Yes" in
                                                                                     in the
                                                                                        the space
                                                                                             space provided,
                                                                                                     provided, give
                                                                                                               give the
                                                                                                                     the employer
                                                                                                                         employer (or
                                                                                                                                   (or other person
                                                                                                                                             person for whom
                                                                                                                                                        whom the work was prepared)
                                                                                                                                                                               prepared) as
                                                                                                                                                                                          as

    ®
    C)
  Author) 81
  Authors)
                             NAME OF AUTHOR:
                                                  of that part, and


                                                  & Novelty Co., Inc.
                                 Commonwealth Toy &              Inc.
                                                                     leave  the space  for dates  blank.
                                         "Author" of that part, and leave the space for dates blank.
                                                                                                                                                      DATES OF BIRTH
                                                                                                                                                                   BIRTH AND
                                                                                                                                                                   Born
                                                                                                                                                                             AND DEATH:
                                                                                                                                                                             ... ..
                                                                                                                                                                                   DEATH:
                                                                                                                                                                                        Died
                                    Was this author's contribution
                                                      contribution to the work a "work made for hire"?      i .4`*.
                                                                                                          Yes.  x         No.                                                (Year)                 (year)
                                                                                                                                                                                                    (Year|

                              AUTHOR'S NATIONALITY OR DOMICILE:
                              AUTHOR'S                DOMICILE:                                                                                    WAS THIS AUTHOR'S CONTRIBUTION
                                                                                                                                                       THIS AUTHOR'S CONTRIBUTION TO
                                                                                                           USA
                                                                                                           USA                                     THE
                                                                                                                                                   THEWWORK:
                                                                                                                                                        ORK:
                       1            Citizen of
                                            of . . .       . .
                                                   (Name of Country).             }
                                                                                  1 or i Domiciled
                                                                                         Domiciled in
                                                                                         i                  (Name of
                                                                                                                  of Country)                           Anonymous?
                                                                                                                                                        Pseudonymous?
                                                                                                                                                        Pseudonymous?
                                                                                                                                                                             Yes
                                                                                                                                                                             Yes .
                                                                                                                                                                                          No
                                                                                                                                                                                          No..
                                                                                                                                                                                          No
                                                                                                                                                                                          No..
                             AUTHOR      O F : (Briefly describe nature
                             A U T H O R OF:                     nature of this author's
                                                                                author's contribution)
                                                                                         contribution)
                                                      work
                                    sculpture and art work
                                    sculpture                                                                                                      If
                                                                                                                                                   If the answe
                                                                                                                                                           answer to either of these questions is
                                                                                                                                                   "Yes." see detailed
                                                                                                                                                              detailed instructions attached.
                                                                                                                                                                                    attached.
                             NAME OF AUTHOR:                                                                                                                      DATES OF BIRTH         AND DEATH:
                                                                                                                                                                                 BIRTH AND    DEATH:
                                                                                                                                                                   Born       . ..      Died
                                    Was this author's contribution
                                                      contribution to the work a "work made for hire"?    Yes.            No.                                                (Year)                 (Year)
                                                                                                                                                                                                    (Year!

                             AUTHOR'S NATIONALITY OR DOMICILE:
                             AUTHOR'S                DOMICILE:                                                                                     WAS THIS
                                                                                                                                                       THIS AUTHOR'S CONTRIBUTION TO
                                                                                                                                                            AUTHOR'S CONTRIBUTION
                                                                                                                                                   THE
                                                                                                                                                   THE WORK:
                                                                                                                                                       WORK:
                       2            Citizen
                                    Citizen of
                                            of . . .      ...    . .              1 or { Domiciled
                                                                                         Domiciled in        ..       ...        .                      Anonymous?           Yes
                                                                                                                                                                             Yes..           No
                                                   (Name of
                                                         ot Country)              I - I                     (Name of
                                                                                                                  ol Country)
                                                                                                                                                        Pseudonymous?
                                                                                                                                                        Pseudonymous?        Yes .           No
                                                                                                                                                                                             No..
                                          O F : (Briefly describe nature
                              A U T H O R OF:
                              AUTHOR                              nature of
                                                                         of this author's contribution)
                                                                            this author's contribution)
                                                                                                                                                   H
                                                                                                                                                   II the answe
                                                                                                                                                           answer to either of these questions is
                                                                                                                                                   "Yes." see detailed
                                                                                                                                                              detailed instructions attached.
                                                                                                                                                                                    attached.
                              NAME OF AUTHOR:                                                                                                                     DATES OF BIRTH BIRTH AND DEATH:
                                                                                                                                                                                              DEATH:
                                                                                                                                                                   Born      ... ..      Died . . .
                                                      contribution to the work a "work
                                    Was this author's contribution               "work made for hire'?
                                                                                                hire      Yes.            No.                                                (Year)            (Year)

                              AUTHOR'S NATIONALITY OR DOMICILE:
                              AUTHOR'S                                                                                                             WAS THIS  AUTHOR'S
                                                                                                                                                        THIS AUTHOR    CONTRIBUTION TO
                                                                                                                                                                     S CONTRIBUTION
                       3                                                                                                                           THE
                                                                                                                                                   THE WORK:
                                                                                                                                                       WORK:
                                    Citizen
                                    Citizen of
                                            of . . .      ..     . .              1   or { Domiciled
                                                                                           Domiciled in     ...       ...                                            Yes .    No
                                                                                                                                                                              No..
                                                   (Name of
                                                         ot Country
                                                            Country))             I " i                      (Name
                                                                                                             (Name of
                                                                                                                   ol Country)                         Anonymous?
                                                                                                                                                       Anonymous?
                                                                                                                                                       Pseudonymous? Yes .
                                                                                                                                                       Pseudonymous?          No
                                                                                                                                                                              No..
                              AUTHOR      O F : (Briefly describe
                              A U T H O R OF:            describe nature of this author's
                                                                  nature of      author's contribution)
                                                                                          contribution)
                                                                                                                                                   If the answer to either of these questions is
                                                                                                                                                   "Yes.-
                                                                                                                                                   "Yes." see detailed
                                                                                                                                                              detailed instructions attached.
                                                                                                                                                                                    attached.

                     YEAR IN WHICH CREATION OF THIS WORK WAS COMPLETED:
                                                             COMPLETED:                                      DATE AND NATION OF FIRST PUBLICATION:
                                                                                                                                      PUBLICATION:

   O  ®
  Creation                                                  Year.
                                                            Year.
                                                                        1982
                                                                        1982
                                                                                                                 Dale
                                                                                                                 Date.

                                                                                                                 Nation
                                                                                                                            U.S.A.
                                                                                                                            U
                                                                                                                                     10, 1982
                                                                                                                            February 10, 1982
                                                                                                                                              (Month)              (Day)
                                                                                                                                                                   (Oay)                (Year)

    and
    and                                                                                                                                                  (Name of Country)
 Publication
 Publication                                 (This information must be given in all cases.)                                     (Complete this block ONLY if this work has been
                                                                                                                                (Complete                                  been published.)
                                                                                                                                                                                published.)

                                  ADDRESS(ES) OF COPYRIGHT
                      NAME(S) AND ADDRESS(ES)    COPYRIGHT CLAIMANT(S):

      ®
 Claimant(s)
 Claimants)
                                 Bally Midway Mfg. Co.
                                 10601 West Belmont Ave.
                                 10601
                                          Park, Illinois
                                 Franklin Park, Illinois                                       60131
                                                                                               60131

                      T R A N S F E R : (If the copyright
                      TRANSFER:                           claimant(s) named
                                                copyright claimant(s) n a m e d here
                                                                                here in
                                                                                     in space 4 is
                                                                                        space 4 is different
                                                                                                   different from the author(s)
                                                                                                             from the           n a m e d in
                                                                                                                      author(s) named     in space
                                                                                                                                             space 2.
                                                                                                                                                   2. give a brief
                                                                                                                                                      give a brief statement of how
                                                                                                                                                                   statement of how the
                                                                                                                                                                                    the
                      claimant(s)   obtained ownership
                      claimant(s) obtained                of the
                                               ownership of  the copyright.)
                                                                 copyright.)
                                    Assignment
                                 By Assignment
                                                                                                                                                                               DO NOT WRITE HERE
• Complete     applicable spaces (numbers
  Complete all applicable        (numbers 5-9)
                                          5-9) on the reverse
                                               on the reverse side
                                                              side of this page
                                                                   of this page
                                                                                                                                                                             Page
                                                                                                                                                                             Page 1
                                                                                                                                                                                  1 of . .
• Follow detailed instructions
  Follow detailed  instructions attached
                                attached            •* Sign the form
                                                                form at
                                                                     at line
                                                                         line 8
                                                                              8                                                                                                       H Z E:pages
                                          Case 3:19-cv-05898-VC Document
                                                                   EXAMINED BY:
                                                                                 •
                                                                            50 Filed
                                                                                 •
                                                                                      01/22/20
                                                                                   j . APPLICP
                                                                                                            Page 138 of 165
                                                                                       A P P L I C A g f c4 RECEIVED:
                                                                                                            RECEIVED:

                                                                                                                   CHECK
                                                                                                                   CHECKED  B ^ X ^ r ^
                                                                                                                        ED BY.
                                                                                                                   CORRESPONDENCE:
                                                                                                                                                                uk-.vWV-
                                                                                                                                                                0 6,, p,,,,;
                                                                                                                                                                    , z
                                                                                                                                                                        ,- ..-1-
                                                                                                                                                                                 il
                                                                                                                                                                     RECEIVED; (/'r.
                                                                                                                                                             DEPOSIT RECEIVED:
                                                                                                                                                                           ,,......- i
                                                                                                                                                                                                                              FOR
                                                                                                                                                                                                                              FOR
                                                                                                                                                                                                                           COPYRIGHT
                                                                                                                                                                                                                           COPYRIGHT
                                                                                                                     0
                                                                                                                     •  Yes                                                                99         AUG 1982«             OFFICE
                                                                                                                                                             44      AUG 1982
                                                                                                                                                                          m T '                                              OFFICE

                                           ti.A.
                                          VA                               104-6
                                                                            1 0 4 - 3 8d
                                                                                       3                                DEPOSIT ACCOUNT
                                                                                                                          FUNDS USED:
                                                                                                                                                             REMITTANCE NUMBER ANDDAIE.
                                                                                                                                                                               ANDJ1AIE:
                                                                                                                                                                                                                              USE
                                                                                                                                                                                                                             ONLY
                                                                                                                                 USED.
                                                                                                                                     •                                                            LLB.
                                                                                                                                                                                                  O A special
                                                                                                                                                                                                       specja
                                                                                                                                     0                       0,2, 3         c 0      /


                DO NOT WRITE ABOVE THIS LINE.
                                        LINE. IF
                                              IF YOU NEED
                                                     NEED ADDITIONAL SPACE.
                                                                     SPACE, USE CONTINUATION             VA/CON)
                                                                                CONTINUATION SHEET (FORM VA/CON)

    PREVIOUS REGISTRATION:
    PREVIOUS REGISTRATION:
                                                                                                                                                                                                                             xzs5 )
                                                                                                                                                                                                                             (
                                                                                                                                                                                                                             O
          •• Has                                                 version of this work, already
                                               or for an earlier version
                   registration for this work, or
             H a s registration                                                        a l r e a d y been
                                                                                                     b e e n made
                                                                                                             m a d e in
                                                                                                                     in the C o p y r i g h t Office? Yes.
                                                                                                                        rhe Copyright                 Yes.                                       No
                                                                                                                                                                                                 No    X
                                                                                                                                                                                                        X..                 Previous
                                                                                                                                                                                                                            Previous
                                                                                                                                                                                                                            Registra-
                                                                                                                                                                                                                            Registra-
                                                                                                                                                                                                                              tion
                                                                                                                                                                                                                              tion
          •• IfIf your answer
                       a n s w e r is  "Yes." why
                                    is "Yes,"      w h y isis another
                                                              a n o t h e r registration
                                                                             registration being       s o u g h t ? (Check
                                                                                              being sought?         (Check appropriate
                                                                                                                              a p p r o p r i a t e box)
                                                                                                                                                    box)

                 0Q This is the           p u b l i s h e d edition
                              t h e first published         edition of          w o r k previously
                                                                         of a work                      registered in unpublished
                                                                                        previously registered             u n p u b l i s h e d form.
                                                                                                                                                  form.

                 0
                 D This is thet h e first application
                                          application submitted
                                                              s u b m i t t e d by this author          copyright claimant.
                                                                                         a u t h o r as copyright      claimant.

                ❑
                • This is    c h a n g e d version
                        is a changed       version of t h e work, as
                                                   of the         a s shown         line 6 of the
                                                                      s h o w n by line       t h e application.
                                                                                                    application.



          •• IfIf your answer       is "Yes,"
                       a n s w e r is               P r e v i o u s Registration
                                       "Yes," give: Previous        Registration Number.
                                                                                 Number.                                                               Y e a r of Registration.
                                                                                                                                                       Year       Registration.




              PTRgiX1S
                                         instructions)
    COMPILATION OR DERIVATIVE WORK: (See instructions)

                                      aTEIZ (identifyd         ny(:)preexisting
              P R E E X I S T I N G M A T E R I A L (Identify.any                191.(Or
                                                                    preexisting ,W
                                                                    entitled
                                                                                 work     i V ttalai
                                                                                      orx w
                                                                                          wprks                              9 0 or incorporates.
                                                                                                tfyat this w o r k is Ijased in      a
                                                                                                                                     incorporates.)
                                                                                                                                           work
                                                                                                                                                                                                                              ©
                                                                                                                                                                                                                              O
                                                                                                                                                                                                                           Compilation
                                                                                                                                                                                                                           Compilation
                              work
               This work is based on a preexisting                   entitled MS.                           audiovisual                    work                                                                                 or
               PAC-MAN which was registered on June 25, 1982,
               PAC-MAN which was registered on June 25, 1982, PA
                                                              PA 140-275.
                                                                 14 0-275.                                                                                                                                                  Derivative
                                                                                                                                                                                                                            Derivative
                                                                                                                                                                                                                              Work




               MATERIAL ADDED
               MATERIAL                T O THIS
                             A D D E D TO          W O R K : (Give a brief, general
                                           T H I S WORK:                    general statement
                                                                                    s t a t e m e n t of
                                                                                                      of the
                                                                                                         t h e material
                                                                                                               material that has
                                                                                                                             h a s been
                                                                                                                                   b e e n added        this work
                                                                                                                                                     to this
                                                                                                                                           a d d e d to      work and   in which
                                                                                                                                                                  a n d in       copy-
                                                                                                                                                                           which copy-
               right is claimed.)
               right is claimed.)
                                                               material.
                                                     pictorial material.
               This work contains new sculptural and pictorial




                     A C C O U N T : (If the
    D E P O S I T ACCOUNT:
    DEPOSIT                               t h e registration
                                                 registration fee    f e e is to
                                                                              t o be charged
                                                                                      c h a r g e d to
                                                                                                    t o aa               C O R R E S P O N D E N C E : (Give name
                                                                                                                         CORRESPONDENCE:                               n a m e anda n d address
                                                                                                                                                                                        a d d r e s s to  which corre-
                                                                                                                                                                                                      t o which   corre-
    Deposit     A c c o u n t established
    Deposit Account
    number
    n u m b e r of Account.)
                   Account.)
                              established in    t h e Copyright
                                            in the    C o p y r i g h t Office, give
                                                                                   give name
                                                                                          n a m e andand                 spondence
                                                                                                                         s p o n d e n c e about

                                                                                                                          Name
                                                                                                                          Name:
                                                                                                                                           a b o u t this application
                                                                                                                                                          application should

                                                                                                                                    Kathleen D. Kennedy, Esq.
                                                                                                                                  .Kathleen
                                                                                                                                                                      s h o u l d be
                                                                                                                                                                                  be sent.)

                                                                                                                                                                                 and
                                                                                                                                                                             Fee and
                                                                                                                                                                             Fee
                                                                                                                                                                                      sent.)      4 55 77 —
                                                                                                                                                                                                  4                 4
                                                                                                                                                                                                          — 6666 66 4
                                                                                                                                                                                                                              ©
                                                                                                                                                                                                                              O

                                                                                                                                                  Zeldman and Schomer Correspond-
                                                                                                                                    Brownstein Zeidman                     Correspond-
     Name:                                                                                                                                 90.0 , 1025.
                                                                                                                                    Suite. 90.0,.
                                                                                                                          Address: Suite.
                                                                                                                          Address:.                      Conn..Ave..,..
                                                                                                                                                   1025..Conn..         N .tf ence
                                                                                                                                                                Ave . ,N.
                                                                                                                                                                                                              (Apt.)


     Account Number:
             Number:
                                                                                                                                         Washington, D.C.
                                                                                                                                         Washington,                                     20036
                                                                                                                                      (City)                             (State)
                                                                                                                                                                         (Statel                              (ZIP)



  CERTIFICATION:
  CERTIFICATION: *    * I,
                         I. the
                            t h e undersigned,
                                   u n d e r s i g n e d , hereby
                                                           h e r e b y certify that         the: (CheCk
                                                                                       a m the:
                                                                               that I1am                  one)
                                                                                                  (Check one)

    0
    D author °other
             Qother copyright    claimant       D  o w
                                                Downer  n e r of   exclusive right(s)  ^authorized   agent of:
                                                                             right (s) Ocauthorized agent of:

   of the work identified in this application and that the statements made by me in his application areol author
                                                                                                 (Name      rrecor to  hecopyright
                                                                                                                   other
                                                                                                                                   Bally Midway Mfg. Co.
                                                                                                                                       (Name of Midway
                                                                                                                                    Bally
                                                                                                                           best ofclaimant,
                                                                                                                                   my knoyedge.
                                                                                                                                                                   Mfg.
                                                                                                                                                author or other copyright claimant.Co.
                                                                                                                                            or owner ol exclusive right(s))
                                                                                                                                                                                    or owner of exclusive rightist)           ©
                                                                                                                                                                                                                           Certification
                                                                                                                                                                                                                           Certification
   of t h e work identified in this application a n d that t h e s t a t e m e n t s m a d e by m e m j h i s application a r e ^ p r r e c ^ h e best of m y k n o w l e d g e                                             (Application
                                                  Handwritten
                                                  H a n d w r i t t e n signature:
                                                                        signature: (X)                                                                             i<1                                                        mutat
                                                                                                                                                                                                                              must be
                                                                                                                                                                                                                                    b«

                                     cor                        Typed
                                                                T y p e d or printed
                                                                             printed name:
                                                                                     name:
                                                                                                           Kathleen
                                                                                                           K thleen D. Kennedy
                                                                                                                                                                                         Date:
                                                                                                                                                                                                                              •ignsdl
                                                                                                                                                                                                                              signed)




                                Kathleen D. Kennedy, Esq.
                                Kathleen
                                                           Schomer
                                                     iared Schomer
                                Brownstein Zeidman and
                                                                                                                                                                                      MAIL
                                                                                                                                                                                   CERTIFICATE
                                                                                                                                                                                       TO
                                                                                                                                                                                                                              O©
                                                                                                                                                                                                                             Address
                                                                                                                                                                                                                             Address
                                Suite 90.0,                             N.W.
                                            1025. .Connecticut. Ave-.,.N-W.
                                      90.0, 1025_Connecticut                                                                                                                                                                    Return
                                                                                                                                                                                                                            for Return
                                                                           (Number, Street and Apartment Number)
                                                                           (Number. Street and Apartment Numoer)
                                                                                                                                                                                                                                 of
                                Washington,                                                                                                                                                                                 Certificate
                                                                                                                                                                                                                            Certificate
                                Washington, D.C.
                                            D.C.                                            20036
                                                                                            20036                                                                                   (Certificate will
                                                                                                                                                                                    (Certificate
                                                                                                                                                                                      be mailed in
                                                                  (City)
                                                                  (City)                         (State)
                                                                                                 (State)               (ZIP
                                                                                                                       (ZIP code)
                                                                                                                            code!                                                           envelope)
                                                                                                                                                                                   window envelope)

   *• 17
      17 U.S.C.
         U S.C. §§ 506(e): FALSE    REPRESENTATION -Any
                           FALSE REPRESENTATION           - Any person       knowingly makes
                                                                         who knowingly
                                                                  person who                       false representation
                                                                                        makes aa false                        material fact
                                                                                                                        ol aa material
                                                                                                         representation of                      the application
                                                                                                                                             in the
                                                                                                                                       fact in                      copyright registration
                                                                                                                                                                lor copyright
                                                                                                                                                    application for                        pro
                                                                                                                                                                              registration pro•
   vided for by section 409. or in any written statement
                                               statement filed in connection          application, shall be fined not more than
                                                                  connection with the application.                                $2,500.
                                                                                                                             than $2.500.
                                         1979281-421/5                                                                                                                                  March 1 9 7 9 — 1 0 0 0 0 0
                      PRINTING OFFICE: 1979-281-421/5
  U.S. GOVERNMENT PRINTING
d U.S.                                                                                                                                                                                  March   1979-100,000
                                           Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 139 of 165                                                                         FuRm
                                                                                                                                                                                    Jb U K M VA
                                                                                                                                                                                              VA
CERTIFICATE OF REGISTRAWN
               REGISTRAjJpN                                                                                                                                                      iFori.
                                                                                                                                                                                    tiN a
                                                                                                                                                                                       i F o r a Work
                                                                                                                                                                                         U N (
                                                                                                                                                                                                 W o r k of
                                                                                                                                                                                                         o f t h e Visual
                                                                                                                                                                                                                   V i s uvn
                                                                                                                                                                                                                          a l Arts
                                                                                                                                                                                                                              Arts
                                                                                                                                                                                                                  ^ A PoY R I G
                                                                                                                                                                                                                              GH T OFFICE
                                                                                                                                                                                                                                   OFFICE

                    C OP y%                                                                                                                                                             RE(
                                                                                                                                                        t h e Copyright
                    COPY*
                                                                                             i s s u e d under
                                                                    C e r t i f i c a t e issued
                                                        T h i s Certificate
                                                        This                                                u n d e r the  t h e seals e a l of o f the          Copyright
                                                        Office
                                                        O f f i c e in       a c c o r d a n c e with
                                                                       i n accordance                                                  U n i t e d States
                                                                                                                              1 7 , United
                                                                                                                  t i t l e 17,
                                                                                                         w i t h title                                   S t a t e s Code,
                                                                                                                                                                      Code,
                                                         a t t e s t s that
                                                        attests                                                   b e e n made
                                                                                                          h a s been
                                                                                  r e g i s t r a t i o n has
                                                                       t h a t registration                                     m a d e for f o r the        w o r k identi-
                                                                                                                                                     t h e work       identi-
                                                                                            i n f o r m a t i o n on
                                                                   b e l o w . T h e information
                                                          i e d below.The
                                                        ffied                                                         o n thist h i s certificate               h a s been
                                                                                                                                        c e r t i f i c a t e has       been                                  V"
                                                                                                                                                                                                                    JL.
                                                         made a
                                                         made             p a r t of
                                                                      a part         o f the                            O f f i c e records.
                                                                                                   C o p y r i g h t Office
                                                                                          t h e Copyright                              records.                                         EFFECTIVEbME
                                                                                                                                                                                        EFFECTIV^WUfE OF REGISTRATION
                                                                                                                                                                                                         REGISTRATION
is
 A
                                                                                                                       464.4 6P.g.&,0                                                         1        -
                                                                                                                                                                                                    Month                 sly— 02-
                                                                                                                                                                                                                              "DayM - e Year
                                                                                                                                                                                                                                         f L

      4)4RYOF
                                                                                                     R E LISTER
                                                                                              L-171/ R               O F COPYRIGHTS
                                                                                                         G I S T E R OF  COPYRIGHTS
     OFFICIAL SEAL
     OFFICIAL SEAL                                                                                                                  _32ARATE
                                                                                                                                      P A R A T E CONTINUATION
                                                                                                                                                  CONTINUATION
                                                                                                                                                  -     .       or                                                   SHEET.
                                                                                                                                                                                                                     SHEET.




     1
                                                                                                                          m e t L S M e & M m m *
                                     TITLE
                                     T I T L E OF
                                               O F THIS
                                                   T H I S WORK
                                                           W O R K V•                                                                                                                   NATURE
                                                                                                                                                                                        N A T U R E OF
                                                                                                                                                                                                    O F THIS
                                                                                                                                                                                                        T H I S WORK
                                                                                                                                                                                                                WORK V
                                                                                                                                                                                                                     T See
                                                                                                                                                                                                                       SOD Instructions
                                                                                                                                                                                                                            Instructions



                                       MS.PAC-MAN/GALAGA Operator's Manual                                                                                                                   text
                                                                                                                                                                                             text, and
                                                                                                                                                                                                   a n d drawings
                                                                                                                                                                                                          d r a w i n g s
                                     PREVIOUS        O R ALTERNATIVE
                                     P R E V I O U S OR  A L T E R N A T I V E TITLES
                                                                               T I T L E S V•


                                     Publication
                                     P u b l i c a t i o n as
                                                           as a
                                                              a Contribution
                                                                C o n t r i b u t i o n If this work was publiihed
                                                                                                         published $$
                                                                                                                   as a contribution to a periodical, serial, or collection, give information about the collective work in which the
                                     contribution
                                     contribution appeared.
                                                         appeared,           Title of Collective Work • •


                                     If published in a periodical or serial give: Volume •                                     Number •                                         Issue Date♦•                            On Pages • •


                                     NAME
                                     N A M E OF
                                             O F AUTHOR
                                                 AUTHOR V
                                                        T                                                                                                                               DATES
                                                                                                                                                                                        D A T E S OF
                                                                                                                                                                                                  O F BIRTH AND
                                                                                                                                                                                                              N D DEATH



     2
                                                                                                                                                                                                      BIRTH A     DEATH
                                                                                                                                                                                        Year Born
                                                                                                                                                                                              Born VT         Year Died T
                                                                                                                                                                                                                   Died V

                                 EiNamco
                                 flfljinupQ  A m e r i c a , Inc.
                                            America.         Inc.
                                     Was
                                     Was this
                                         this contribution
                                              contribution to
                                                           to the
                                                              the work
                                                                  work aa                       Author's
                                                                                                A u t h o r ' s Nationality
                                                                                                                N a t i o n a l i t y or
                                                                                                                                      o r Domicile
                                                                                                                                          Domicile                                      Was
                                                                                                                                                                                        W a s This
                                                                                                                                                                                              T h i s Author's
                                                                                                                                                                                                      A u t h o r ' s Contribution
                                                                                                                                                                                                                       C o n t r i b u t i o n to
                                                                                                                                                                                                                                               t o the
                                                                                                                                                                                                                                                     t h e Work
                                                                                                                                                                                                                                                           Work
                                     "work                                                      Name of ol Country                                                                                                                      No.       ItII the
                                                                                                                                                                                                                                                       Ihe answer
                                                                                                                                                                                                                                                           answer to lo either
                                     "work made
                                           made for
                                                 for hire"?
     NOTE                                            hire"?                                                                                                                             ».,„„„„„,..•>
                                                                                                                                                                                        Anonymous?                   n Yes
                                                                                                                                                                                                                    0D  v..        raw
                                                                                                                                                                                                                                   RI                                     either
                                                   Fi                                                                                                                                   Anonymous?                     Yes         gNo                  ^


                                                                                                0R{                                                                                                                                               of these questions
                                                                                                                                                                                                                                                              q u O T I k m s Is
                                                 g Yes
                                                     Ye.                                                   Citizen of *
                                                                                                           Cithert
                                                                                                 O R |
                                                                                                                               USA_                                                     Pseudonymous?
                                                                                                                                                                                        Pseudonymous?               0D YYes
                                                                                                                                                                                                                         es        It
                                                                                                                                                                                                                                   K No           'Yes,'    see  detailed
                                                                                                                                                                                                                                                  "Yes.'see detailed
        Under the law,                             0• No                                                   Domiciled in
                                                                                                                     In *I t . USk-                                                                                                               Instructions.
                                                                                                                                                                                                                                                  Instructions.
       Ihe 'author'
       the    'author* of    ol
       a• "work
           ' w o r k made
                       made
                                     NATURE      O F AUTHORSHIP
                                     N A T U R E OF                                                 S e e Instructions
                                                     A U T H O R S H I P Check appropriate box(es). See   Instructions
      tfor
         o r hire"
              hlr*" Is  It
       generally the                                 O
                                                     • 3-Dimensional
                                                        3-Dimensional sculpture
                                                                          sculpture           ❑
                                                                                              • Map
                                                                                                  Map                                                                ti)
                                                                                                                                                                     { J Technical
                                                                                                                                                                         Technical drawing
                                                                                                                                                                                   drawing
       employer, not
        the employee                                    • 2-Dimensional artwork
                                                        O               artwork                                        0• Photograph
                                                                                                                          Photograph                                 tio
                                                                                                                                                                     {3 Text
                                                                                                                                                                         Text
        (see instruc-
       (see     Instruc-
        tions). For
        tions).     For anyany                          O
                                                        • Reproduction of work of art
                                                                                  art                                   0• J eJewelry
                                                                                                                               w e l r y design
                                                                                                                                         design                      0• Architectural work
                                                                                                                                                                                      work
        pari of
        part   ol this
                     this
       work that
       work     thai was was
        "made for
       'made        tor hire'
                         hire'
       check
       check *Yes'' Y  e t ' In
                             In b|   NAME
                                     N A M E OF AUTHOR
                                             OF A U T H O R V•                                                                                                                          DATES
                                                                                                                                                                                        D A T E S OF
                                                                                                                                                                                                  O F BIRTH
                                                                                                                                                                                                      B I R T H AND
                                                                                                                                                                                                                A N D DEATH
                                                                                                                                                                                                                      DEATH
        th* spies
        the   apae*              I                                                                                                                                                      Year
                                                                                                                                                                                        Year Born
                                                                                                                                                                                              Born V•             Year
                                                                                                                                                                                                                  YearDDied
                                                                                                                                                                                                                        i e d V•
       provided, give
       provided,        give I
       th*    employer
       the employer
       (or other
      (or     other
       parson for
       person        lor             Wu
                                     Was this contribution to the work a                         Auth
                                                                                                 A u t h oor's
                                                                                                           r ' s Nationality
                                                                                                                 N a t i o n a l i t y or
                                                                                                                                       o r Domicile
                                                                                                                                           Domicile                                    Was
                                                                                                                                                                                       W a s This
                                                                                                                                                                                             T h i s Author's
                                                                                                                                                                                                     A u t h o r ' s Contribution
                                                                                                                                                                                                                     C o n t r i b u t i o n to thet h e Work
                                                                                                                                                                                                                                                         Work
      whom the    Ihe work
                         work                                                                    Name
                                                                                                 Namaof   of Country                                                                                                                            IfII the
      whom                           "work made for hire"?                                                                                                                             Anonymous?               n Yes
                                                                                                                                                                                                               0Q    v..          i-i No
                                                                                                                                                                                                                                 0D   ki„            Ihe answer
                                                                                                                                                                                                                                                         answer to
                                                                                                                                                                                                                                                                lo either
                                                                                                                                                                                                                                                                   either
      waa      prepared)                                                                        oO R{adzen           off ►                                                             Anonymous?                    Ye.             No        oof l these questions
                                                                                                                                                                                                                                                            questions Is
                                                                                                                                                                                                                                                                      Is
      was prepared)                              0• Yes                                            R/                o
                                                                                                                           ^
     aas s 'Author
             'Author* of    ol                                                                                                                                                         Pseudonymous? 0 Yes
                                                                                                                                                                                       Pseudonymous?           D   Y e s         0 No
                                                                                                                                                                                                                                  D  N   o     "Yes,*
                                                                                                                                                                                                                                                "Yes.'see see demBed
                                                                                                                                                                                                                                                              detailed
      that part,
      that     part, andand                        0• No
                                                      No                                                L Domiciled in fc                                                                                                                       instructions.
                                                                                                                                                                                                                                                Instructions.
      leave
      leave the  the
      apace lor datai
     apace        for dates          NATURE
                                     N A T U R E OF AUTHORSHIP
                                                 OF A                                              S e e Instructions
                                                      U T H O R S H I P Check appropriate box(es). See    Instructions
     ol birth and
     01     birth and
      death blank.
     death blank.                                   O  3-Dimensional sculpture
                                                    • 3-Dimensional     sculpture               0• Map
                                                                                                    Map                                                              0• Technical drawing
                                                                                                                                                                                  drawing
                                                        • 2-Dimensional artwork
                                                        0                                                                   • Photograph
                                                                                                                              Photograph                             • Text
                                                                                                                                                                     O Text
                                                        • Reproduction of work
                                                        O                 w o r k of an
                                                                                     ait                                   0• Jewelry design
                                                                                                                                      design                         0• Architectural work
                                                                                                                                                                                      work




     3                        a
                                     Year in
                                          In Which Creation otitis
                                     Completed
                                     Completed
                                       2000
                                                            of This Work Wu

                                                                  .
                                                                .4Year
                                                                               Was
                                                                           This Information
                                                                           mutt be given
                                                                           must
                                                                 ^ Y e a r In
                                                                            I nall
                                                                                       given
                                                                               a l leases.
                                                                                    caatt.
                                                                                                                           Date and Nation of First Publication of
                                                                                                                           Comiget.
                                                                                                                           Complete thl» informamon
                                                                                                                           ONLY
                                                                                                                           has
                                                                                                                                 If
                                                                                                                           ha* been
                                                                                                                                    thla
                                                                                                                                          Information monthb,
                                                                                                                                         work
                                                                                                                           ONLY Hthis work
                                                                                                                               b**n published.
                                                                                                                                                         r
                                                                                                                                                        USAi c
                                                                                                                                                         u Oft
                                                                                                                                                               J a
                                                                                                                                                                   rf Thls
                                                                                                                                                      Months SepEemper
                                                                                                                                                                      This fortifier
                                                                                                                                                                           Particular Work
                                                                                                                                                                   S e p t e m b e r Dayi,,,
                                                                                                                                                                                         p e y k . 22
                                                                                                                                                                                                    2 2

                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                       Y a a > 2000
                                                                                                                                                                                                                                       Year►    2 0 0 0
                                                                                                                                                                                                                                                        -          4-Na-loin
                                                                                                                                                                                                                                                                  . < Nation




     4
                                     COPYRIGHT
                                     C O P Y R I G H T CLAIMANTS)
                                                       C L A I M A N T ( S ) Name and address must
                                                                                              mutt be given even if
                                                                                                                 If the claimant Is
                                                                                                                                 1. the same
                                                                                                                                        tame as the                                             APPLICATION
                                                                                                                                                                                                A P P L I C A T I O N RECEIVED
                                                                                                                                                                                                                      RECEIVED
                                     author given in space
                                                     .pace 2. •T
                                                                                                                                                                                                    111L 70 1
                                                                                                                                                                                                J 1-U                      2_00
                                                               Inc.
                                                Namco America, Inc.                                                                                                                     § 5 ONE
                                                                                                                                                                                            O N E DEPOSrf
                                                                                                                                                                                                    D E P O S f T RECEIVED
                                                                                                                                                                                                                  *RtC£lVED
                                                2055 Junction Avenue
     bSee kwlructiofis
       ear. completing
     before
     this space.
          apace.
                                                             95131
                                                San Jose, CA 95131                                                                                                                      1|i 1g TWO
                                                                                                                                                                                               T W O DEPOSITS
                                                                                                                                                                                                     D E P O S I T S RECEIVED

                                                                                                                                                                                                         JUL
                                                                                                                                                                                                         JUL 331.200
                                                                                                                                                                                                                     RECEIVED

                                                                                                                                                                                                               1, 200 2
                                                                                                                                                                                        g
                                     Transfer               claimant(i) named here in space 4 is (are) different from the author(s)
                                     T r a n s f e r If the claimant(s)                                                    author(.) named in space 2. give a                             /
                                     brief statement of how  bow the claimant(s)   obtained ownership
                                                                     claim in t(i) obtained ownership of
                                                                                                      of the
                                                                                                         the copyright.
                                                                                                             copyright. • •
                                                                                                                                                                                        g o FUNDS
                                                                                                                                                                                          o F U N D S RECEIVED
                                                                                                                                                                                                      RECEIVED




                                     M O R E ON
                                     MORE        BACK 0
                                             O N BACK •                 •* Complete at applicable
                                                                           Complete a9 applicable spaces
                                                                                                  spaces (numbers
                                                                                                         (number* 5-9)
                                                                                                                  6-9) on
                                                                                                                       onthe
                                                                                                                          thereverse     sideofotthis
                                                                                                                               reverseside        thispage.
                                                                                                                                                       page.                                                                                     DO NOT WRITE HERE
                                                                        • See detailed kutructions.
                                                                                       instructions.               Sign the
                                                                                                                 • Sign the loan  at line
                                                                                                                             format   Ene8.8.
                                                                                                                                                                                                                                              Pope
                                                                                                                                                                                                                                              Pane I1 or
                                                                                                                                                                                                                                                       ol          ages
                                                                                                                                                                                                                                                                   ^=-)j9ges
                              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 140 of 165
                                                          •                                                             6111714117E18111
                                                                                                                        CHECKED BY                            /
                                                                                                                                                                                                              FORM
                                                                                                                                                                                                              F O R M VA
                                                                                                                                                                                                                      VA




                                                                                                                        1I—I
                                                                                                                          - 1 CORRESPONDENCE
                                                                                                                              CORRESPONDENICE                                                                  FOR
                                                                                                                                                                                                            COPYRIGHT
                                                                                                                         I—J Yes
                                                                                                                        I—I                                                                                   OFFICE
                                                                                                                                                                                                               USE
                                                                                                                                                                                                               ONLY
                                                                  II
                     DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
 PREVIOUS REGISTRATION
 PREVIOUS R E G I S T R A T I O N Hasregistration
                                      registration for this work, or
                                                       this work, or for
                                                                     for an
                                                                         an earlier version
                                                                                    version of
                                                                                            of this
                                                                                               this work,
                                                                                                    work, already
                                                                                                          already been
                                                                                                                  been made
                                                                                                                       made in
                                                                                                                            in the
                                                                                                                               the Copyright
                                                                                                                                   Copyright Office?
 0• Yes it
 e.
                               "Yes," why is another registration being sought?
        H No If your answer is "Yes,"                                   sought? (Check appropriate
                                                                                       appropriate box.) • •
    • This is the first published edition of a work previously registered in unpublished form.
 a. 0
 b. 0• This is the first application submitted by this author as copyright claimant.
 c. 0• This is a changed version of the work, as shown by space 6 on this application.
                                                                                                                                                                                                                    5
 If your answer is "Yes," give: Previous Registration Number •T                                Year of Registration • •

                                                                                                                                                                                         41111=1111111111111111111111111111111611101101111
 DERIVATIVE
 DERIVATIVE- WORK W O R K ORO R COMPILATION
                                  C O M P I L A T I O N Complete both space 62 and 6b for a derivative work; complete only 6b fora
                                                                                                                              for 2 compilation.
                                                                                                                                    compilation
 e.
 a. Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. • •
    Preobting Materiel


             MS.PAC-MAN and GALAGA logos                                                                                                                                                              aa    See
                                                                                                                                                                                                                   6
                                                                                                                                                                                                            S e e Instructions
                                                                                                                                                                                                            before completing
                                                                                                                                                                                                                       completing
                                                                                                                                                                                                            thiss sspace.
                                                                                                                                                                                                                   Ep a o e .
 b. Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. • •

                 text and technical
             new text     technical drawing                                                                                                                                                           b
         A C C O U N T If theregistration
                              registration fee is to


                                                                                                                                                                                                                     7
 DEPOSIT ACCOUNT
 DEPOSIT                                          to be
                                                     be charged
                                                        charged to
                                                                to aa Deposit
                                                                      Deposit Account
                                                                              Account established
                                                                                      established in
                                                                                                  in the
                                                                                                     the Copyright
                                                                                                         Copyright Office,
                                                                                                                   Office,give
                                                                                                                           givename
                                                                                                                                nameand
                                                                                                                                     andnumber
                                                                                                                                         numberof
                                                                                                                                                ofAccount.
                                                                                                                                                  Account.
 Name •                                                                                  Account Number • •


                                                                                                                                                                                                      a
 CORRESPONDENCE
 CORRESPONDENCE Give name and address to which correspondence about this application should be sent.                            Name/Address/Apt/City/State/ZIP • •
                                                                                                                                Name/Address/Apt/City/State/ZIP
             Hideki Yoshimoto
             Namco Holding Corp.                                                                                                                                                                      b
             2055 Junction Avenue
             San Jose, CA 95131
 Area
 Area coda
      code and
           and daytime
               daytime telephone number►
                       telephone number ^ ((             ))                                                                 Fax number ►
                                                                                                                            Faxnumber  ^ ((               )
 Email►
 Email •


 CERTUICATION*
 CERTIFICATION* I,
                I. the undersigned.
                       undersigned, hereby certify that I am the
                                                             ihe


                                                                        check only one ►




of the work identified in this application and that the statements made by me in
                                                                                       ^


                                                                                             {         g5Jauthor


                                                                                                       D
                                                                                                          author
                                                                                                        0• other copyright claimant


                                                                                        0• authorized agent of

                                                                              In this application are correct
                                                                                                              of-
                                                                                                               Name of
                                                                                                      correct to
                                                                                                              to the
                                                                                                                 the best
                                                                                                                           claimant
                                                                                                       • owner of exclusive rights)



                                                                                                                     best of
                                                                                                                            rlght(s)

                                                                                                                     ot author or other oopynght
                                                                                                                        author or
                                                                                                                           of my
                                                                                                                                        copyright claimant.
                                                                                                                               my knowledge.
                                                                                                                                    knowledge.
                                                                                                                                                  claimant, or owner
                                                                                                                                                               owner of exclusive nght(*
                                                                                                                                                                     of exclusive rtght(4
                                                                                                                                                                                                                  8
                                                                                                                                                                                                                  8
 Typed or printed name and date • if
                                  If this application gives a date of publication in space
                                                                                     space 3.
                                                                                           3, do
                                                                                              do not
                                                                                                 not sign
                                                                                                     sign and
                                                                                                          and submit
                                                                                                              submit it
                                                                                                                     It before
                                                                                                                        before that
                                                                                                                               that date.
                                                                                                                                    date.

                                Namco America,
         Kevin Hayes President, Namco America. Inc.
                                               Inc.                                                                                              Date*. 7-29-02
                                                                                                                                                Date►   7-29-02
                 Handwritten
                 Handwritten signature 00
                                       (X)r

(C
C    r   1
             ./C
             *                                   w ^ c k * .




Certificate
will be

window
envelope
to this
to thla
        In
mailed in
                      Name Y
                      Nwnev Hideki
                            Hideki Yoshimoto
                            Namco Holding Corp.
                      Number/Street/Apt • •
                                2055 Junction Avenue
                                                                                                                                                        • Complete all
                                                                                                                                                                    all necessary
                                                                                                                                                                        necessary spaces
                                                                                                                                                          Sign your appicabon
                                                                                                                                                        •'Sign      application In


                                                                                                                                                         •.•ntVlicationfonm
                                                                                                                                                        2.
                                                                                                                                                            Application forth
                                                                                                                                                        2 . Nonrefundable
                                                                                                                                                            Nonrefundable filing
                                                                                                                                                        order
                                                                                                                                                        order payable
                                                                                                                                                              payable to
                                                                                                                                                                           fiRng fee
                                                                                                                                                                                    spaces
                                                                                                                                                                                In space
                                                                                                                                                                                   spaoe 88



                                                                                                                                                                                 l e e in
                                                                                                                                                                                       In check
                                                                                                                                                                                          check or
                                                                                                                                                                       to RegisterolCopyrights
                                                                                                                                                                          Register ot Copyrights
                                                                                                                                                                                                or money
                                                                                                                                                                                                   mon
                                                                                                                                                                                                       ® y As
                                                                                                                                                                                                           the
                                                                                                                                                                                                                  9
                                                                                                                                                                                                                  9
                                                                                                                                                                                                               of July t,
                                                                                                                                                                                                           A* ccmy
                                                                                                                                                                                                           NM filing
                                                                                                                                                                                                                fIRng foe
                                                                                                                                                                                                                          math
                                                                                                                                                                                                                       1,1999,
                                                                                                                                                                                                                       f N tot
                                                                                                                                                                                                                           lor
                                                                                                                                                        3.  Deposit material
                                                                                                                                                        3 . Deposit material                               Form   VA is PO
address:              City/State/MP
                      CKy/Stata/ZlP • •
                                                                                                                                                                                                           FomVAUSSO.

                                    Jose, CA 95131
                                San Jose,    95131                                                                                                        b re ry of
                                                                                                                                                        Ubrary    of gn
                                                                                                                                                                     C o n gress
                                                                                                                                                                            ress
                                                                                                                                                        Copyright    Office
                                                                                                                                                        Copyright Office
                                                                                                                                                        101
                                                                                                                                                        101 independence
                                                                                                                                                             Independence Avenue,
                                                                                                                                                                                Avenue, S.E.
                                                                                                                                                                                        S.E.
                                                                                                                                                        Washington,
                                                                                                                                                        Washington, D.C.O.C. 20559-6000
                                                                                                                                                                               20559-6000
 17 U.S.C. § 506(e): Any person who knowingly makes a false representation of a material fact In the application for copyright registration provided for by section 409, or in any written statement
with
wish tha
       the svpkoticn,
            sepBceSon. ahalishall be
                                  b e fined
                                      lined not more than
                                                     than $2,500.
                                                          $2,SCO.
                                                                                                                                                                                                     filed in connection
June
J u n e 1999-100
         1 8 9 9 - 1 0 0 ,000
                          000                                     ® PRINTED ON
                                                                  ®            ONREOYD.ED
                                                                                  RECYCLEDWAR  PAPER                                                     *U.S.
                                                                                                                                                         UU.S. GOVERNMENT PRINTING
                                                                                                                                                                                 PRINTING OFFICE: 1999-454-879/71
                                                                                                                                                                                                        1999-454-879/71
turn r-
  CERTIFICATE OF REGISTRP'iON
                     AN_S CON
                                       Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 141 of 165
                                                                                                                                                   FORM VA
                                                                                                                                                    , or a Work of the Visual Arts
                                                                                                                                                   UNITED STATES COPYRIGHT OFFICE
                                                                                                                                                                                                                     •
                                                    This Certificate issued under the seal of the Copyright
               c.7                                  Office in accordance with title 17, United States Code,                                        REGISTRATION NUMBER
                                          0         attests that registration has been made for the work identi-
                                                    fied below.The information on this certificate has been                                                    ift            555 101
                                                    made a part of the Copyright Office records.
                                                                                                                                                                     VA                    VAU
                                            rd•
                                                                                                                                                   EFFECTIVE DATE OF REGISTRATION
        ••."



                     'C RY OF
                                 CO                                                                                                                          Month              Day
                                                                                                                                                                                                   1 93 2__
                OFFICIAL SEAL                                                                 REGISTER OF COPYRIGHTS
                                                                                                  United States of America
                                DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

                                TITLE OF THIS WORK •                                                                                               NATURE OF THIS WORK V See instructions

                         PAC-MAN Characters and Log Style Guide                                                                                      Text and Drawing

                                PREVIOUS OR ALTERNATIVE TITLES V

                                PUBLICATION AS A CONTRIBUTION if this work was published as a contribution to a periodical, serial, or collection, give information about the
                                collective work in which the contribution appeared. Title of Collective Work V



                                If published in a periodical or serial give: Volume V                       Number V                              Issue Date V                        On Pages •



                                NAME OF AUTHOR V                                                                                                  DATES OF BIRTH AND DEATH
                                                                                                                                                  Year Born V Year Died V
                                    NAMCO LIMITED
                            Was this contribution to the work a             AUTHOR'S NATIONALITY OR DOMICILE                                      WAS THIS AUTHOR'S CONTRIBUTION TO
                                         "work made for hire"?              Name of Country                                                       THE WORK                It the answer to either
                            X Yes                                           OR
                                                                                      Citizen of it'                                              Anonymous?   0 Yes X No "Yes,"
                                                                                                                                                                          of these questions is
                                                                                                                                                                                  see detailed
                                ❑ No                                                  Domiciled it.*      Japan                                   Pseudonymous?           0 Yes X No             instructions.


o NOTE                          NATURE OF AUTHORSHIP Check appropriate box(es). See instructions
                                         0 3-Dimensional sculpture         E Map                                                      0 Technical drawing
       Under the law,
 "..„1 the "author" of a                 [X2-Dimensional  artwork          E  Photograph                                             XXfext
       "work made for
       hire" is generally
                                         0 Reproduction of work of art     ❑  Jewelry design                                          0 Architectural work

(Ja       eemployer, not
          e employee
       (see instruc-
                                         I: Design on sheetlike material

       tions). For any          NAME OF AUTHOR                                                                                                    DATES OF BIRTH AND DEATH
—7 .4art of this work                                                                                                                             Year Born V Year Died V
          at was "made
        Or hire" check

L eiYes" in the
       space provided,          Was this contribution to the work a         AUTHOR'S NATIONALITY OR DOMICILE
                                                                            Name of Country
                                                                                                                                                  WAS THIS AUTHOR'S CONTRIBUTION TO
                                              "work made for hire"?                                                                               THE WORK               If the answer to either
0      give the
       employer (or
       other person for
                            0 Yes
                                                                            OR{       Citizen of 111.
                                                                                      Domiciled int.'.
                                                                                                                                                  Anonymous?
                                                                                                                                                  Pseudonymous?
                                                                                                                                                                          7 Yes ❑ No
                                                                                                                                                                          C: Yes El No
                                                                                                                                                                                             of these questions is
                                                                                                                                                                                             "Yes," see detailed
                                                                                                                                                                                             instructions.
       whom the work        E No
       was prepared) as
       "Author" of that     NATURE OF AUTHORSHIP Check appropriate box(es). See instructions
       part, and leave
       the space for              - ❑ 3-Dimensional sculpture          E Map                                                         0 Technical drawing
       dates of birth and            E 2-Dimensional artwork           E Photograph                                                  0 Text
       death blank.
                                     0 Reproduction of work of art     0 Jewelry design                                              0 Architectural work
                                     CI Design on sheetlike material

                            YEAR IN
                                  N WHICH CREATION OF THIS                                        DATE AND NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK
                                  WAS COMPLETED This Information                                  Complete this Information Month la May                        Day►      8           Yea( 110' 1991
                                                                      must be given               ONLY If this woric
                                   1991                     41 Year   In all cases.               has been published.      U.S.A.                                                                                44 Nation
                            COPYRIGHT CLAIMANT(S) Name and address must be given even if the claimant is the same as                                        APPLICATION       FLECEIVED
                            the author given in space 2. V                                                                                                   FEB 15 19 t:
                                                                                                                                                  c& ONE DEPOSIT RECEIVED
                                   NAMCO LIMITED                                                                                                   ILI -J


     See instructions              2-1-21 Yaguchi, Ota-ku
     before completing                                                                                                                                           DEPOSITS RECEIVED
     this space.                   Tokyo 146, Japn
                            TRANSFER If the claimant(s) named here in space 4 are different from the author(s) named in space
                            2, give a brief statement of how the claimant(s) obtained ownership of the copyright. V
                                                                                                                                                  80 IL
                                                                                                                                                                ec
                                                                                                                                                            REMITTANCE        NUM ER      AND
                                                                                                                                                                                             /     (71 '''71
                                                                                                                                                                                                    DATE




                            MORE        ON BACK pp • Complete all applicable spaces (numbers 5-9) on the reverse side of this page.                                                         DO     NOT WRITE HERE
                                                          • See detailed instructions.                  • Sign the form at line 8.
                                                                                                                                                                                          Page 1 of                 pages
                                 Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 142 of 165
                              VA            5 5 10                                                                EXAMINED BY
                                                                                                                                                                 -miniamiiimmiesa,est

                                                                                                                                                                                               FORM VA

                                                                                                                  CHECKED BY


                                                                                                                         CORRESPONDENCE                                                         FOR
                                                                                                                                                                                             COPYRIGHT
                                                                                                                         Yes                                                                   OFFICE
                                                                                                                                                                                                USE
                                                                                                                                                                                                ONLY


                DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

PREVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office?
  Yes X: No If your answer is "Yes," why is another registration being sought? (Check appropriate box) •
a. 1.1. This i. the first published edition of a work previously registered in unpublished form.
b. T This is the first application submitted by this authors          2yright claimant.
c. S This is a changed version of the work, as shown by space 6 on this application.
If your answer is "Yes," give: Previous Registration Number V                                 Year of Registration •


DERIVATIVE WORK OR COMPILATION Complete both space 6a & 6b for a derivative work; complete only 6b for a compilation.
a. Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. V

                                                                                                                                                                                                        .11
    Numerous graphics of audiovisual work, photographic illustrations and
                                                                                                                                                                                             See instructions
    text entitled PAC-MAN owned by NAMCO LIMITED.                                                                                                                                            before completing
                                                                                                                                                                                             this space.
b. Material Added to This Work Give a brief, general statement of the material that has been ackled to this work and in which copyright is claimed. •
    Newly created text and-drawings

Awpamemmomommin.                                                                                                                                —•
DEPOSIT ACCOUNT If the registration fee is to be charged to a Deposit Account established in the Copyright Office, give name and number of Account.
Name •                                                                     Account Number V




CORRESPONDENCE Give name and address to which correspondence about this application should be sent.                                  Name/Address/Apt/City/State/Zip •

                                        Attn. Hideki Yoshimoto
                                        NAMCO-AMERICA, INC.
                                        150 Charcot Avenue                                                                                                                                       Be sure to
                                                                                                                                                                                                 give your
                                        San Jose, CA 95131                                                                                                                                       daytime phone
                                                     Area Code & Telephone Numbs*                                                                                                                number
inset   e..   2110                 .
CERTIFICATION* I, the undersigned, hereby certify that I am the
Check only one V
   author
   other copyright claimant
   owner of exclusive right(s)
   authorized agent of
                    Name of author or other copyright claimant, or owner of exclusive right(s) A


of the work identified in this application and that the statements made
by me in this application are correct to the best of firSt knowledge.

Typed or printed name and date • If this application gives a date of publication in space 3, do not sign and submit it before that date.
--Masalli-r-o—Ta-c-h-i-b-a-na—Za-nag-i-nef—Dire-c--t-er-,--Namoo—L-t-d-.                                                                  date   ► Felaru-ary---3-7 1-9 9 3
      p
   -•"--       Handwritten signature (X) V
L                                                                 -

                                                                                                                                                      YOU MUST:
MAIL
                                                                                                                                                   • Complete all necessary spaces
CERTIFI-             Name •             Attn. Hideki Yoshimoto                                                                                     - Sign your application in space B
CATE TO                                 NAMCO-AMERICA, INC.                                                                                           SEND ALL 3 ELEMENTS
                                                                                                                                                      IN THE SAME PACKAGE
                     Number/StreeVApartment Number •                                                                                               1. Application form                      The Copyright Office
                                                                                                                                                   2. Nonrefundable $20 filing lee         nee the authority to /id-
Certificate                                                                                                                                           in checK or money order              iom lees at 5-year inter-
                                                                                                                                                                                           woe based on changes
will be                                 P.O.Box 641630                                                                                                payable to Register of Caprgors
                                                                                                                                                      Deposit  material
                                                                                                                                                                                              ine Consumer Price
                                                                                                                                                   3.                                      Ind*. The next adjust-
mailed in            City/State/ZIP •                                                                                                                 MAIL TO                              mani is due In 1995.

window                                  San Jose, CA 95164-1630                                                                                    Register of Copyrights
                                                                                                                                                                                           Please contact the
                                                                                                                                                                                           Copyright Office after
                                                                                                                                                   Library of Congress                     July 1995 to determine
envelope                                                                                                                                           Washington, D.C. 20559                  tn• actual tee schedule.


    U.S.C. § 506(e): Any person who knowingly makes a false representation of a material fact in the application for copyright registration provided for by section 409, or in any written statement connection
with the application, shall be fined not more than $2,500.
July 1992-100,000                                                                                                                                   *U.S. GOVERNMENT PRINTING OFFICE 992 3 2-432/60,009
                II•Characters and Logo Style Guide •
    • • sp • • • •      Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 143 of 165
                                                                                                                      L
                                                                •       •                      •                •             •
                    •                         •




                                                                                                                •
                    •                                                   •
    •       •       •

                    •


                    •




                                                                                           •               •              •            I




•       •       •       •     •     •                                        •      •     •            •                  •           Ill
                •
                •
        •       •       •     0     •     •
                                                                                        co .
                                                                                                       •              •           •
                                                                            12
                                                                            The Game Creator       •

                                                                                                   •


                                                                                                   •                  •           •

                                                                                                   •           rill

                    a                                               •
          Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 144 of 165
.    .      .    .    .    .     .   INDEX         .    .    .    .    .     .       .



INTRODUCTION                                                                         2

PAC-MAN LOGOS                                                                      3 -4

PAC-MAN                                                                            5-6

MS. PAC-MAN                                                                        7-8

PAC-BABY                                                                             9

GHOSTS                                                                           10-12

PAC-MAN AND MS. PAC-MAN                                                            13

HEIGHT GUIDE                                                                       14




                                       C1
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 145 of 165
.   .   •   •      .    •     • INTRODUCTION •                          •   .   •   •   •   •



                To ensure consistency of the use of these characters, please
                            follow the guidelines in this manual.
                                         • • •


                1. When using the PAC-MAN family characters, do not make
                any connotation with sex, violence, or illegal drugs.


                2. Indicate legal copy as:    ©   Namco Ltd.

                Please call or write to our office for the correct legal text
                appropriate to your needs.




                                             C2
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 146 of 165
• • • • • • • PAC-MAN LOGOS • • • • • • •



                                                                                                                                PMS 199c




                                                                           •               \/



                                                                                                                  •'
                                                                                           e--       --       a


                                                                                                                                           TM



                                             Use this version for 3-color printing.
       PMS 130c                                                                                                           PMS 1685c




                                                                   .... ,.. . ..                 .
                  - .. . • • . •     -...-.•   . . . .-,-. -....
                                                                                                                              .:.
                       •     ... .              •                              .                          .
                           •:• •         :.:
                                        ..      .                                                    :.; .
                                                                                                                                    .:
                                                                                                                                    .•
                                                    AP                                                                              .•
                                                    _"••..,:.. .<.

                                                    - 1111V                            •                               ..--
                                                                                                                                    .•
                                                                                                                                    .•
                                                                                                                                     •


                                                                                                                                           TM


                                                     Use this for 2-color printing.
       PMS 130c                                                                                                          PMS 1685c




                                                                                                                                           TM



                                         Use this for black and white printing.




                                                                                   C            3
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 147 of 165
• • • •                                              • PAC-MAN LOGOS •                                                                                            •          •            •   •   •




                                            e                                .:::::::::„.Iml
                                        ." ..• •...             ••:::::::::::::          ..                                             ... ...               .




              ' ''''''''''   •' •:•:•:.:.:.:::::::   ,   ,..        ....'.'.'''''''''   : :: : •: •   "   •     • • • •.-         .. .......            ...             '''.'._'' .
                                                                                                                                                               ......'.'.
                                                         • .. xi.                        ),               . •                                     :.:
                                                            ••:.
                                                                                                                             ..                     •
                                                               ___-...„........... ,',                                                     e                  IIIII                   •
                                                                                                                            ..

        ...                                                                                                                                                                       •




                                                                                              C       4
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 148 of 165

.   .    .    .     .     .      .      PAC-MAN              .     .      •    •   •   •   •




                                     Black

                                     PMS 109c




                                     PMS 165c


                                     PMS 200c




                  Note: Eyes and open mouth for PAC-MAN will always be Black



                                             C   5
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 149 of 165

.   •   •    •     •     •      •     PAC-MAN               •     •      •    •   •   •   •




                 Note: Eyes and open mouth for PAC-MAN will always be Black


                                          C6
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 150 of 165
.   .   .   .    .    .     •     MS. PAC-MAN .                          .    .   .   .   .   .
                 MS.PAC-MAN is as formidable a ghost chaser as her better half.




                                PMS 200c
                                PMS 270c
                                PMS 109c

                                PMS 206c
                                PMS 205c
                                PMS 165c

                                PMS 109c

                                PMS 200c




                       Note: Eyes for MS. PAC-MAN will always be Black



                                                7
                                            C
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 151 of 165

. • . •      •   •       •     MS. PAC-MAN •                           •   •   •   •   •   •




                     Note: Eyes for MS. PAC-MAN will always be Black



                                         C
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 152 of 165
•   •   •    •    •    •     •      PAC-BABY                •     .   •   .   •   •   •
                            PAC-BABY is just learning to walk.




                                       PMS 200c

                                       PMS 109c




                                       PMS 165c


                                       PMS 200c




                       Note: Eyes for PAC-BABY will always be Black
                                         C9
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 153 of 165
•   •    •    •     •       •       •      GHOSTS              •     •        •   •   •   •   •
                          Those wicked ghosts are always up to no good.




                                Black


                                PMS 205c
                                PMS 165c

                                PMS 200c



                        Clyde (Red): The boss and the most agressive ghost.




                             Black
                             PMS 270c


                             PMS 205c
                             PMS 206c
                             PMS 529c
                             PMS 203c



             Pinky (Pink): The cleverest one who stays one step ahead of PAC-MAN.




                         Note: Ghosts eyes will always be Black and White



                                             C 10
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 154 of 165
•   •    •    •     •       •      •      GHOSTS               •     •     •   •   •   .   .




                                  Black


                                  PMS 298c

                                  PMS 205c

                                  PMS 339c


                                  Inky (Blue): The eccentric one.




                                  Black


         CC                       PMS 200c

                                  PMS 205c
                                  PMS 165c



                  Blinky (Orange): The most naive and unsophisticated ghost.




                        Note: Ghosts eyes will always be Black and White



                                             e 11
              Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 155 of 165

•       •       •      •     •       •     ,      GHOSTS               •      •     •     •     •       •   •




    Blinky Shocked                                                                      Blinky Scared




            Inky Surprised                                                              Ghost Gang




                                 Note: Ghosts eyes will always be Black and White



                                                     C    12
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 156 of 165
• • • • • PAC-MAN AND MS. PAC-MAN •                               •    .   .   .


                    The happy couple enjoy their time together.




                                    C    13
        Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 157 of 165
•   •    •   •   •    •   • HEIGHT GUIDE •




                                    C   14
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 158 of 165
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 159 of 165




                  EXHIBIT 5
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 160 of 165
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 161 of 165




                  EXHIBIT 6
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 162 of 165




From: pkhOatgames.net <pkh(aatgames.net>
Sent: Tuesday, July 30, 2019 1:12 PM
To: Shuhei Hokari <shokari@bandainamcoent.com>; 'Delilah Estavil' <delilah.estavil@atgames.neb• Kyoko Acheson
<kacheson@bandainamcoent.com>
Cc: 'Janice Ross' <janice.ross@atgames.net>: 'Jodie Lee, (ATG)' <jlee@atgames.net>
Subject: RE: Planning for 2020

Hi Kyoko and Shuhei,

Thank you for the call! Quick recap:

1. We will wait for your 40th Anniversary presentation and resubmit our proposal for 2020 subsequently for
   your feedback and guideline. We will prepare to have a face to face meeting at TGS.
2. We did not claim to be licensed by Bandai Namco for Ms. Pac-Man products.
3. The categories that have already received Ms. Pac-Man license were granted earlier before the wait policy.
4. For our categories our intention/interest remains unchanged that we pay GCC a separate royalty in
   addition to our direct royalty to Bandai Namco.

Let me know if I missed anything.

Thanks!




From: Shuhei Hokari <shokari@bandainamcoent.com>
Sent: Tuesday, July 30, 2019 1:18 PM
To: pkh@atgames.net; 'Delilah Estavil' <delilah.estavil@atgames.net>; Kyoko Acheson
<kacheson@bandainamcoent.com>
Cc: 'Janice Ross' <janice.ross@atgames.net>; 'Jodie Lee, (ATG)' <jlee@atgames.net>
Subject: RE: Planning for 2020

Hi, PK

Thank you for the call.

>We did not claim to be licensed by Bandai Namco for Ms. Pac-Man products.

Just one quick confirmation, our partner told us that AtGames told them that they have acquired licensed of MsPAC-
MAN for both arcade and consumer game from GCC.
Can you please confirm that this is not what you claimed?

Best
Shuhei
    Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 163 of 165




From:                            pkh@atgames.net
Sent                             Tuesday, July 30, 2019 1:28 PM
To:                              'Shuhei Hokari'; 'Kyoko Acheson'
Cc:                              'Jodie Lee, (ATG)'
Subject:                         RE: Planning for 2020


(removing Delilah and Janice)

LOL no we didn't make such a claim. You will be the first one we come to 0

Who's this strange partner? We don't speak with anybody about this type of sensitive and confidential things.
Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 164 of 165




                  EXHIBIT 7
                     Case 3:19-cv-05898-VC Document 50 Filed 01/22/20 Page 165 of 165




From:
From:                                pkh@atgames.net
                                     pkh@atgames.net
Sent:
Sent:                                Tuesday, September
                                     Tuesday, September 3,
                                                        3, 2019
                                                           2019 1:59 PM
                                                                1:59 PM
To:
To:                                  hirie@bandainamcoent.com
                                     hirie@bandainamcoent.com
Cc:
Cc:                                  'John Ebbinghouse'
                                     'John Ebbinghouse'
Subject:
Subject:                             RE: Bandai/Namco
                                     RE: Bandai/Namco AtGames
                                                      AtGames Discussion
                                                                Discussion



Thank you
Thank you John!
          John!

Dear Hide,
Dear Hide,

II would love to
   would love to visit
                 visit you
                       you to
                           to explore
                              explore capturing the significant
                                      capturing the             revenue opportunity
                                                    significant revenue opportunity at
                                                                                    at GameStop
                                                                                       GameStop with your
                                                                                                with your
 partnership  and support.
 partnership and            We are
                  support. We   are based in El
                                    based in    Segundo, CA.
                                             El Segundo,  CA.

-PK
-PK
310-666-2811 (M)
310-666-2811 (M)
310-591-5550
310-591-5550 xx 303 (O)
                303 (0)



From: John
From:   John Ebbinghouse
             Ebbinghouse <EbbinghouseJ@wattceg.com>
                         <EbbinghouseJ@wattceg.com>
Sent: Tuesday,
Sent:  Tuesday, September
                September 3,
                          3, 2019 1:48 PM
                             2019 1:48 PM
To: 'hirie@bandainamcoent.com'   <hirie@bandainamcoent.com>; PKH <pkh@atgames.net>
To: 'hirie@bandainamcoent.com' <hirie@bandainamcoent.com>; PKH   <pkh@atgames.net>
Subject: Bandai/Namco
Subject:  Bandai/Namco AtGames
                        AtGames Discussion
                                 Discussion

Hide: Hope
Hide: Hope all
            all is
                is well
                   well with you. Great
                        with you. Great seeing
                                         seeing you
                                                you at
                                                    at E3
                                                       E3 and
                                                          and II still
                                                                 still have
                                                                       have great
                                                                            great memories
                                                                                   memories of  of our
                                                                                                   our working together in
                                                                                                       working together     the
                                                                                                                         in the
past.
past. Other than the
      Other than   the money
                        money you
                               you won  from me
                                   won from   me with  Jonathan and
                                                 with Jonathan          Dereck! II still
                                                                  and Dereck!      still want
                                                                                         want aa rematch
                                                                                                 rematch at some point!!
                                                                                                         at some  point!!

II have
   have been
        been working
             working with    PK Hsiung
                        with PK Hsiung andand the
                                              the team
                                                   team at  AtGames for
                                                         at AtGames   for many years. He
                                                                          many years. He is
                                                                                         is aa good
                                                                                               good friend
                                                                                                    friend and
                                                                                                           and one
                                                                                                               one II have
                                                                                                                      have
 tremendous respect
 tremendous             for. He
              respect for.   He and
                                and II are
                                       are working
                                            working on
                                                     on creating
                                                         creating an
                                                                  an opportunity
                                                                     opportunity with
                                                                                 with Ms  Pac Man
                                                                                      Ms Pac   Man licensed
                                                                                                    licensed product   for
                                                                                                             product for
 GameStop.
 GameStop. II know   the brand
              know the    brand has
                                 has aa long
                                        long history
                                             history and   the recent
                                                      and the  recent agreement
                                                                      agreement between
                                                                                 between GCC
                                                                                           GCC and   AtGames hopefully
                                                                                                 and AtGames   hopefully will
                                                                                                                           will
 provide
 provide us all aa way
         us all        to work
                   way to       together on
                          work together        this project.
                                           on this  project.

II have
   have copied  PK on
         copied PK on this
                       this and
                            and hoping
                                hoping you
                                         you can  take some
                                              can take some time
                                                              time to
                                                                   to meet
                                                                      meet with him to
                                                                           with him  to discuss
                                                                                        discuss making   this happen
                                                                                                making this   happen soon.
                                                                                                                      soon. The
                                                                                                                              The
 license
 license has  such value
          has such value and
                          and awareness,
                              awareness, itit would
                                              would be
                                                     be aa tremendous
                                                           tremendous win  for the
                                                                       win for the consumer
                                                                                   consumer toto finally
                                                                                                 finally have  the ability
                                                                                                         have the  ability to
                                                                                                                           to play
                                                                                                                              play
 this iconic
 this iconic game
             game at
                   at home
                      home onon aa high
                                   high quality
                                        quality product.
                                                product.

Thanks for
Thanks for the
           the consideration
               consideration and help. Look
                             and help. Look forward
                                            forward to
                                                    to seeing
                                                       seeing you
                                                              you soon.
                                                                  soon.

Take care.
Take care.

John
John

John Ebbinghouse
John Ebbinghouse



Watt &
Watt  & Co.
         Co.
13612 Midway
13612  Midway Road,
               Road, Suite
                     Suite 510
                           510
Dallas, Texas
Dallas, Texas 75244
              75244
                                                                 1
                                                                 1
